Exhibit 10.4
EXECUTION COPY
Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission with a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The location of an omitted portion is indicated by an asterisk within
brackets (“[*]”).
MASTER MERIAL VENTURE AGREEMENT
DATED as of May 23, 1997, BY AND AMONG:
RHÔNE-POULENC S.A., a société anonyme organized under the laws of France
(“Rhône-Poulenc”),
INSTITUT MÉRIEUX S.A., a société anonyme organized under the laws of France
(“IM”),
RHÔNE-MÉRIEUX S.A., a société anonyme organized under the laws of France (“RM”),
MERCK & CO., INC., a corporation organized under the laws of the state of New
Jersey (“Merck & Co.”),
MERCK SH INC., a corporation organized under the laws of the state of Delaware
(“Merck SH”), and
MERIAL LIMITED, an English private company limited by shares (and, after the
domestication contemplated by Section 1.3(a)(B), also a Delaware limited
liability company) (“Merial”).

 



--------------------------------------------------------------------------------



 



RECITALS
     WHEREAS, both the RP Group and the Merck Group are engaged, among other
activities, in the research and development, manufacturing, marketing and sale
of Animal Health Products and of Poultry Genetics Products throughout the world;
     WHEREAS, RP and Merck wish to combine their respective Animal Health
Businesses and Poultry Genetics Businesses into a worldwide venture owned and
controlled 50% by each of them and IM has created Merial as the parent company
of the group of companies which will conduct these businesses;
     WHEREAS, IM will contribute the entirety of RM’s share capital to Merial on
or prior to the Closing Date;
     WHEREAS, RP, Merck, and certain of their respective Subsidiaries, on the
one hand, and RM or an RM Subsidiary or Merial, on the other hand, have entered
into or will, prior to or concurrently with the Closing, enter into the
Ancillary Agreements, including research and development, manufacturing and
supply, license and various other agreements to enable the Merial Venture to
conduct these combined activities;
     WHEREAS, the terms and conditions of this Agreement and the Ancillary
Agreements do not limit Merial’s (and Merial has) full independence and
commercial autonomy, such terms and conditions not being intended to limit
Merial’s independence and commercial autonomy in marketing, selling, negotiating
and determining customers and resale prices for Animal Health Products and
Poultry Genetics Products.
     WHEREAS, prior to or at the Closing, pursuant to the terms of this
Agreement and the applicable Ancillary Agreements, the Parties will take further
steps to implement the Merial Venture, including the domestication of Merial as
a limited liability company in the State of Delaware, and the transfer (by
merger or otherwise) to Merial and/or its Subsidiaries of the entirety of the
Merck Contributed Assets; and

2



--------------------------------------------------------------------------------



 



     WHEREAS, upon completion of the Transactions at the Closing, the Merial
Venture will commence the Merial Venture Business and IM and (subject to
Section 5.1(a)(iii)) Merck SH will each hold a 50% ownership interest in Merial;
     NOW, THEREFORE, in consideration of the respective representations and
covenants of the Parties as set forth below, the Parties agree as follows:
ARTICLE I
OBJECTIVES AND STRATEGIES, BUSINESS SCOPE
AND OVERVIEW OF TRANSACTION
SECTION 1.1. Objectives and Strategies
     The Merial Venture is being formed with the following objectives and
strategies:
     (a) The principal objective of the Merial Venture is to combine, on the
terms and conditions of this Agreement and the Ancillary Agreements, the
complementary strengths of the RP Group and the Merck Group to create a global
leader in the Animal Health Business and Poultry Genetics Business industries,
committed to satisfying the needs of its customers, employees and members
worldwide. Within the Merial Venture, the Animal Health Business and the Poultry
Genetics Business will maintain their own identity and organization.
     (b) While maintaining close links with both Groups, the Merial Venture will
function as a self-contained independent entity with a single globally
responsible management and will establish its own unique identity and culture,
built on the best available talents and practices.
     (c) In the Animal Health Business, the Merial Venture will, with the
support of the research and development capacities of the two Groups and/or
other persons party to the Ancillary Agreements (on the terms and conditions of
this Agreement and the

3



--------------------------------------------------------------------------------



 



Ancillary Agreements), have a unique blend of biological and pharmaceutical
expertise that will enable it to respond more effectively to new threats to
animal health as they arise. In cooperation with both Groups, which are expected
to remain important sources of new compounds and technologies, the objective of
the Merial Venture will be to discover and develop a broad range of innovative
pharmaceutical and biological Animal Health Products.
     (d) The Merial Venture will offer a broad differentiated line of Animal
Health Products and related services in markets around the world. It will target
those markets where products for the prevention and treatment of animal diseases
provide the economic opportunity to sustain innovation and yield sufficient
return on investment. The Merial Venture will distribute its products in a
manner which best meets the strategic needs of each market.
     (e) The Merial Venture will maintain its position as a global leader
through continued investment in new markets, technologies, people and facilities
with the objective, among other things, of delivering the highest quality
products in the most cost efficient manner.
     (f) In the Poultry Genetics Business, the Merial Venture will be the leader
in the development and production of poultry breeding stock providing full
service to the chicken, turkey and egg market segments.
     (g) The rights, powers, obligations and duties of the Parties with respect
to the Merial Venture are only those set forth in this Agreement (other than
this Section 1.1), the Ancillary Agreements, the Association Documents and the
LLC Agreement, each as amended from time to time, and any Future Agreements.
SECTION 1.2. Business Scope
     (a) The business activities to be conducted by the Merial Venture (the
“Merial Venture Business”) will include:

4



--------------------------------------------------------------------------------



 



  •   the discovery and development, manufacturing, marketing and sale of Animal
Health Products throughout the world (the “Animal Health Business”); and     •  
the discovery and development, manufacturing, marketing and sale of Poultry
Genetics Products throughout the world (the “Poultry Genetics Business”).

     (b) “Animal Health Products” are defined to include all pharmaceutical,
biological and medicinal, including in-feed, products intended to enhance the
health or performance of any and all species of animals (including livestock and
companion animals but excluding humans), but to exclude (i) any products with a
different intended utility, (ii) nutritional additives, (iii) chemical
intermediates, and (iv) the inhalational anaesthetics Isoflurane, Halothane,
Sevoflurane and Desflurane.
     (c) “Poultry Genetics Products” are defined to include all products
developed using genetic techniques (including selective breeding) to improve
poultry, whether for meat production, egg production or any other purpose. Such
products are commonly, but not exclusively, sold in the form of hatching eggs or
day-old poultry. For the purposes of this definition, “poultry” includes
chickens, turkeys, ducks, geese, guinea fowl, pheasants, partridges and quail.
     (d) Merial shall, and shall cause each Merial Venture Company, to use or
sell all bulk materials or products supplied by the Merck Group or the RP Group
only in the Merial Venture Business.
SECTION 1.3. Overview of Transaction
     The Parties intend to create a viable, independent entity, capable of
successfully competing globally in the Merial Venture Business industries. To
that end, and upon the terms and conditions set forth herein and in the
Ancillary Agreements:

5



--------------------------------------------------------------------------------



 



      (a) Formation of Merial
     Merial has been formed as an English private company limited by shares for
the purpose of conducting the Merial Venture Business. On the date hereof Merial
is wholly owned by IM and Rhône-Poulenc Finance S.A., a wholly owned Subsidiary
of RP (“RP Finance”), with IM owning one million shares of Merial and RP Finance
holding one share of Merial as nominee for IM. Merck SH has been created as a
Delaware corporation, and is wholly owned by Merck and Company Incorporated
(“MACI”).
     (i) On or prior to the Closing Date, the Parties shall cause the following
corporate actions to be taken:
     (A) IM shall (w) form a single member Delaware limited liability company
(“IM LLC”) which satisfies the statutory requirements under French law to be a
shareholder of a société par actions simplifiée (“SAS”), including the
requirement that IM LLC have a share capital of at least the equivalent of FF
1,500,000; (x) sell one of IM’s shares of RM to IM LLC and contribute the
remainder of IM’s shares of RM to Merial; (y) cause RM to be converted into a
SAS with Merial and IM LLC as its shareholders; and (z) sell (without any net
profit to IM from all of the transactions contemplated by this clause (A)) the
entirety of its ownership interest in IM LLC to Merial for an amount in cash
equal to the fair market value of such ownership interest (equal to the cash
held by IM LLC and the cash value of one share of RM);
     (B) Merck shall (u) cause Merck SH and MACI to form a Delaware limited
liability company (“Merck Transitory LLC”) owned 99% by Merck SH and 1% by MACI;
(v) cause Merck Holdings, Inc. to contribute the entirety of its share capital
in Hubbard Farms, Inc. to MACI; (w) cause MACI to contribute the entirety of the
share capital of Hubbard Farms, Inc. to Merck SH; (x) cause Hubbard Farms, Inc.
to be converted into Hubbard Farms LLC, a Delaware limited liability company;

6



--------------------------------------------------------------------------------



 



(y) cause Merck SH to contribute its interest in Hubbard Farms LLC to Merck
Transitory LLC; and (z) cause Hubbard Farms LLC to be merged with Merck
Transitory LLC, with Merck Transitory LLC being the surviving company; and
     (C) Merck shall, in accordance with Section 5.1(a)(i), transfer (or cause
to be transferred) the remainder of the Merck Contributed U.S. Assets (other
than the limited liability company interests in Hubbard Farms LLC) to MACI
(except to the extent MACI already holds any such assets), and shall cause MACI
to transfer all of the Merck Contributed U.S. Assets (other than the limited
liability company interests in Hubbard Farms LLC) to Merck SH, which will in
turn transfer them to Merck Transitory LLC.
     (ii) On the Closing Date, the following steps shall be taken:
     (A) Meetings of the members and directors of Merial at such time shall take
place (v) to amend the memorandum of association and articles of association of
Merial so as to adopt a memorandum of association and articles of association in
the form (with certain provisions thereof to be completed prior to Closing as
indicated therein, it being understood that to the extent there are any
inconsistencies between the attached form and the provisions of this Agreement,
the attached form shall be modified to be consistent herewith) provided as
Exhibit I hereto (the “Memorandum of Association” and the “Articles of
Association”, respectively), (w) to approve the domestication of Merial as a
limited liability company in the State of Delaware, (x) to approve and execute
the limited liability company agreement of Merial in the form provided as
Exhibit II hereto, (y) to approve the merger of Merck Transitory LLC with and
into Merial, and (z) to approve the transfer by RP Finance of its one share to
IM, the increase in the authorized share capital of Merial, the redesignation of
the shares owned by IM as B Ordinary Shares and the issuance of one million and
one A Ordinary Shares to Merck SH in

7



--------------------------------------------------------------------------------



 



consideration for its agreement to transfer the Merck Contributed Assets to
Merial, each such class of Merial shares to be governed by the provisions of the
Association Documents, with the effect that, after all such actions are taken,
each Principal shall own, directly or indirectly, exactly the same number of
Ordinary Shares of Merial and have exactly the same general ownership interest
in Merial except for the differences between A Ordinary Shares and B Ordinary
Shares as set forth in the Association Documents;
     (B) Merial shall be domesticated as a limited liability company in the
State of Delaware; and
     (C) Merck Transitory LLC shall merge with and into Merial in accordance
with Delaware Law, with Merial being the survivor company (such that Merial
shall own all of the assets, and be subject to all of the Liabilities, of Merck
Transitory LLC, Merck Transitory LLC thereupon ceasing to exist).
(b) Ancillary Agreements
     (i) The following Ancillary Agreements are being entered into concurrently
herewith, and are conditional upon, and shall come into effect as of, the
Closing:
     (A) The Supply Agreement between Merck and Merial, provided as Exhibit III
hereto (the “Merck Supply Agreement”).
     (B) The Research and Future Products License Agreement between Merck,
Merial and RM, provided as Exhibit IV hereto (the “Merck Research Agreement”).

8



--------------------------------------------------------------------------------



 



     (C) The Existing Products License Agreement between Merck and Merial,
provided as Exhibit V hereto (the “Merck License Agreement”).
     (D) The Supply Agreement between Merial and Rhône-Poulenc Agrochimie S.A.,
provided as Exhibit VI hereto (the “RP Ag Supply Agreement”).
     (E) The Research and Future Products License Agreement between Merial and
Rhône-Poulenc Agrochimie S.A., provided as Exhibit VII hereto (the “RP Ag
Research Agreement”).
     (F) The Fipronil and Existing Products License Agreement between Merial and
Rhône-Poulenc Agrochimie S.A., provided as Exhibit VIII hereto (the “RP Ag
Licence Agreement”).
     (G) The Research and License Agreement between Merial and Rhône-Poulenc
Rorer Inc., provided as Exhibit IX hereto (the “RPR Research Agreement”).
     (H) The Research and License Agreement between Merial and Pasteur Mérieux
Sérums et Vaccins S.A., provided as Exhibit X hereto the “PMSV Research
Agreement”).
     (ii) The following Ancillary Agreements shall be negotiated and executed
prior to or at the Closing:
     (A) The RP Transfer Agreement among Merial, RP and IM, to implement the
transactions involving the contribution of RM and its Subsidiaries and
assumption of the RM Contributed Liabilities on the terms and conditions
specified in this Agreement (the “RP Transfer Agreement”).

9



--------------------------------------------------------------------------------



 



     (B) The Merck Transfer Agreement among Merial, Merck, MACI, Merck
Transitory LLC and Merck SH, to implement the transactions involving the
contribution of the Merck Contributed Assets and assumption of the Merck
Contributed Liabilities on the terms and conditions specified in this Agreement
(the “Merck Transfer Agreement”).
     (C) The Avermectin and Existing Products Sublicense Agreement between
Merial and RM.
     (D) The Merck Trademark (Dual Use) License Agreement between Merck and
Merial, a form of which is provided as Exhibit XI hereto.
     (E) The Fipronil Sublicense Agreement between Merial and RM.
     (F) The Merck Transition Services Agreement between Merck and Merial,
consistent with the provisions set forth in Section 11.8(b) of this Agreement.
     (G) The RP Transition Services Agreement between RP and Merial, consistent
with the provisions set forth in Section 11.8(b) of this Agreement.
     (H) The Merck Employee Leasing Agreement, substantially in the form
provided as Exhibit XII hereto.
     (c) Contribution of Merck Contributed Non-U.S. Assets. Merck shall, in
accordance with Sections 5.1 (a)(ii) and 5.2(a) and the Merck Transfer
Agreement, contribute enough cash to Merial , and/or accept (or cause its
Subsidiaries to accept) a promissory note or notes issued by Merial or that
Merial Venture Company that is purchasing such assets (which promissory notes
constitute part or all of the Debt that Merck is to contribute to the Merial
Venture), to enable Merial or an appropriate Merial

10



--------------------------------------------------------------------------------



 



Subsidiary to purchase each of the Merck Contributed Non-U.S. Assets in
accordance with Section 5.1(a)(ii). The Principals may also agree, based on
relevant criteria including tax-efficiency, on another method to transfer
certain Merck Non-U.S. Contributed Assets to the Merial Venture, which method
may involve the creation of a new direct or indirect wholly-owned Subsidiary of
Merial which shall purchase such assets or the transfer or merger of one or more
Subsidiaries of Merck to or with Merial or one of its Subsidiaries. In the
absence of such agreement in writing, but subject to Section 5.4, the foregoing
provisions of this Section 1.3(c) shall apply.
     (d) Each Party’s obligation to take any of the actions contemplated by this
Section 1.3 to occur on or prior to the Closing Date is conditioned upon
contemporaneous completion of all such actions no later than the Closing Date.

11



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     As used in this Agreement, capitalized terms have the meanings set forth
below:
     “Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Public Authority.
     “Affiliate” means, with respect to any Person, (i) a Person which is a
Subsidiary of such Person, (ii) a Person of which such Person is a Subsidiary,
or (iii) any other Person which is a Subsidiary of a third Person of which such
Person is also a Subsidiary.
     “Ancillary Agreements” means, collectively, the agreements referred to (and
as each is defined in) Section 1.3(b).
     “Animal Health Business” has the meaning set forth in Section 1.2(a).
     “Animal Health Products” has the meaning set forth in Section 1.2(b).
     “Association Documents” means, collectively, the Memorandum of Association
and the Articles of Association, each as defined in Section 1.3(a)(ii)(A), as
the same may be amended, modified, supplemented or restated from time to time.
     “Avermectin Products” means all those Merial Venture Products containing
one of the Avermectin class of compounds, including, but not limited to,
products containing abamectin, ivermectin, eprinomectin or emamectin.
     “Benefit Plan” means each plan, program, policy, payroll practice,
contract, agreement or other arrangement (including plans maintained both inside
and outside of the U.S. and excluding Governmental Plans) providing for
compensation, severance (including termination indemnities, long service leave
obligations and similar obligations), termination pay, performance awards, stock
or stock-related awards, fringe benefits or

12



--------------------------------------------------------------------------------



 



other employee benefits of any kind, whether formal or informal, funded or
unfunded, written or oral and whether or not legally binding, including, without
limitation, each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA and each “multi-employer plan” within the meaning of Sections 3(37) or
4001(a)(3) of ERISA.
     “Biological Products” means all RM Existing or Pipeline Products (other
than diagnostic products, including the products included in the Diagnostic
Disposal) that are vaccines, whether preventive or therapeutic, as well as any
immunological products (except the GnRH vaccine), together with electronic
identification products and vaccinating equipment, including injectors and
sprayers.
     “Board of Directors” has the meaning set forth in Section 4.3(a).
     “Business Day” means any day which is not a bank holiday in any of London,
New York or Paris.
     “Business Plan” has the meaning set forth in Section 4.4(c).
      “Central Biologics” has the meaning set forth in Section 5.1(b)(iii).
     “CEO” has the meaning set forth in Section 4.4(e).
     “CFM Agreement” shall refer to the Consolidation Fiscale Mondiale or
worldwide tax consolidation agreement, dated February 7, 1994, between RP and
the French Taxing Authority, as the same may be supplemented, amended, modified
or restated from time to time, or any successor agreement thereto.
     “Change of Control” means, with respect to either RP or Merck, the
acquisition by any Person or Group, directly or indirectly, beneficially or of
record, of shares or options or other rights to purchase shares representing in
the aggregate more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of RP or Merck, as
the case may be. Notwithstanding the

13



--------------------------------------------------------------------------------



 



foregoing, the following transactions shall be deemed not to constitute a Change
of Control: any merger or other business combination with another entity
(x) solely to reincorporate RP or Merck, as the case may be, in a different form
or under the laws of a different jurisdiction, (y) in connection with an
internal reorganization which results in RP or Merck, as the case may be, being
a direct or indirect wholly-owned Subsidiary of such entity or (z) any other
transaction or series of transactions which results in RP or Merck, as the case
may be, being a direct or indirect wholly-owned Subsidiary of any such entity,
only if in the case of clauses (x), (y) or (z): the shareholders of RP or Merck,
as applicable, immediately prior to the consummation of such transaction(s) own,
in the aggregate, immediately after such transaction(s), shares representing
more than fifty percent (50%) of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of such entity (or any parent
company thereof). A “Successor Entity” means any entity which satisfies the
conditions set out in any of clauses (x), (y) or (z) of the preceding sentence
and which has executed a deed in the form of Exhibit XIII under which it agrees
to be bound by the obligations of that party in respect of which it is a
Successor Entity. Following any transaction(s) referred to in such clauses (x),
(y) or (z), all references to RP or Merck shall be deemed to refer to the
applicable Successor Entity, including the references in clauses (x), (y) or
(z). For purposes of this definition only, “Group” means two or more Persons who
agree to act together for the purpose of acquiring, holding, voting or disposing
of equity securities of an issuer.
     “Closing” means the completion of the merger of Merck Transitory LLC with
and into Merial.
     “Closing Date” has the meaning set forth in Section 12.3.
     “Closing Meeting” means the meetings of Merial’s members or board of
directors, as appropriate, held on the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended and any
regulations promulgated or proposed thereunder.

14



--------------------------------------------------------------------------------



 



     “Combination” means any Animal Health Product that contains more than one
active ingredient.
     “Companies Act” means the United Kingdom Companies Act of 1985.
     “Control,” whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Damages” means any liability (whether arising out of fault, strict
liability or otherwise), obligation, loss, fine, damage, judgment, arbitration
award, settlement amount, penalty, claim, or Environmental Liability, and all
reasonable costs and expenses related thereto (including reasonable costs of
investigation, fees and expenses payable to outside counsel, independent
accountants and similar professional advisors or consultants, but not including
any corporate allocation for management time or for the use of similar in-house
services or facilities), in each case whether or not incurred in connection with
a Third Party Claim.
     “Debt” has the meaning set forth in Section 5.1(c).
      “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as amended from time to time, including, without limitation,
any amendments to Section 18-109 thereof.
     “Delayed Purchase Assets” has the meaning set forth in
Section 5.1(a)(ii)(A)(4).
     “Diagnostic Disposal” means the contemplated sale by RM of its diagnostic
product business.
     “Director” has the meaning set forth in Section 4.3(b).

15



--------------------------------------------------------------------------------



 



     “Dissolution” or “Dissolve” or “Dissolved”, as applied to the Merial
Venture, means either (i) the sale of the Merial Venture Interest of one
Principal to the other Principal pursuant to Sections 16.3, 16.4, 16.5,
17.2(c)(ii) or otherwise or (ii) the sale of all or substantially all of the
Merial Venture to a Third Party pursuant to Sections 16.3, 16.4, 17.2(c)(i) or
otherwise.
     “Dissolution Date” has the meaning set forth in Section 16.6(a).
     “Distributable Profits” has the meaning set forth in Section 181 of the
Companies Act.
     “Economic Effective Date” has the meaning set forth in Section 6.3(a).
     “Encumbrance” means any lien, privilege, mortgage, pledge, third-party
claim or right, charge, restriction of use, defect of title, easement, security
interest or encumbrance of any kind, including, without limitation, obligations
resulting from any sublease, tenancy, right of occupation, easement, preemptive
right or privilege in favor of any person or entity.
     “Environmental Laws” means, at any date, all provisions of law (including
applicable principles of common and civil law), statutes, ordinances, rules,
regulations, published standards and directives that have the force and effect
of Laws, permits, licenses, judgments, writs, injunctions, decrees and orders
enacted, promulgated or issued by any Public Authority, and all indemnity
agreements and other contractual obligations, as in effect at such date,
relating to (i) the protection of the environment, including the air, surface
and subsurface soils, surface waters, groundwaters and natural resources, and
(ii) occupational health and safety and exposure of persons to Hazardous
Materials. Environmental Laws shall include the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., and any
other Laws imposing or creating liability with respect to Hazardous Materials.

16



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liabilities, obligations, costs,
losses, payments or damages, including compensatory and punitive damages,
incurred (i) to contain, remove, clean up, assess, abate or otherwise remedy any
actual or alleged release or threatened release of Hazardous Materials, any
actual or alleged contamination (by Hazardous Materials) of air, surface or
subsurface soil, groundwater or surface water, or any personal injury or damage
to natural resources or property resulting from any such release or
contamination, pursuant to the requirements of any Environmental Law or in
response to any claim by any Public Authority or other Third Party under any
Environmental Law; (ii) to modify facilities or processes or take any other
remedial action in response to any claim by any Public Authority of
non-compliance with any Environmental Law; (iii) as a result of the imposition
of any civil or criminal fine or penalty by any Public Authority for the
violation or alleged violation of any Environmental Law; or (iv) as a result of
any action, suit, proceeding or claim by any Third Party under any Environmental
Law. The term “Environmental Liability” shall include: (i) reasonable fees of
counsel and consultants (but not any corporate allocation for management time or
for the use of similar in-house services or facilities) and (ii) the costs and
expenses of any investigation undertaken to ascertain the existence or extent of
any potential or actual Environmental Liability.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and any regulations promulgated or proposed thereunder.
     “Event of Insolvency,” with respect to any person, shall occur when either:
     (i) such person shall (A) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, French Law
No. 84-148 of March 1, 1984, French Law No. 85-98 of January 25, 1985 or any
other bankruptcy, insolvency or similar law of the United States, any state
thereof, or France, (B) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conciliator, administrator or similar official
for it or a substantial part of its property, (C) file an answer admitting the
material allegations of a petition filed against or in respect of it in any such
proceeding,

17



--------------------------------------------------------------------------------



 



(D) make a general assignment for the benefit of creditors, (E) become unable
generally, or admit in writing its inability, to pay its debts as they become
due, or (F) take corporate action for the purpose of effecting any of the
foregoing; or
     (ii) an involuntary proceeding shall be commenced or any involuntary
petition shall be filed in a court of competent jurisdiction seeking (A) relief
in respect of such person, or of a substantial part of such person’s property,
under Title 11 of the United States Code, French Law No. 84-148 of March 1,
1984, French Law No. 85-98 of January 25, 1985 or any other bankruptcy,
insolvency or similar law of the United States, any state thereof, or France,
(B) the appointment of a receiver, trustee, custodian, sequestrator,
conciliator, administrator or similar official for such person or for a
substantial part of such person’s property or (C) the winding-up or liquidation
of such person; and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall continue unstayed and in effect for thirty (30) days;
     (iii) an order is made by a court of competent jurisdiction, or a
resolution is passed, for the winding up, dissolution or administration of such
person or the appointment of a liquidator, manager, receiver, administrator,
trustee or other similar officer in respect of, or an encumbrancer taking
possession of or selling, any substantial assets of such person, or such person
makes any arrangement or composition with, or any assignment for the benefit of,
its creditors, or makes an application to a court of competent jurisdiction for
protection from its creditors generally, and such order, resolution,
appointment, arrangement, assignment or application is not withdrawn or
cancelled within sixty (60) days of its being made.
     (iv) anything analogous to any of the events specified in (i), (ii) and
(iii) above occurs in respect of such person under the laws of any applicable
jurisdiction.

18



--------------------------------------------------------------------------------



 



     “Executive Chairman” has the meaning set forth in Section 4.4(a).
     “Executive Officers” has the meaning set forth in Section 4.4(d).
     “Existing Other JVs” means (a) with respect to RP, those Persons set forth
on Schedule 2-2 and (b) with respect to Merck, those Persons set forth on
Schedule 2-3, in either case only so long as such Persons are Other JVs.
     “Existing Product” means each Animal Health Product or Poultry Genetics
Product that is marketed in any country on the date of this Agreement, by RM or
its Subsidiaries (including those set forth in Schedule 2-4) or by the Merck
Group (including those set forth in Schedule 2-5).
     “Fipronil Products” means all those Merial Venture Products containing
Fipronil as an active ingredient.
     “Fiscal Year” has the meaning set forth in Section 11.4.
     “Future Agreement” means any written agreement (other than an Ancillary
Agreement) between any RP Company or Merck Company, on the one hand, and any one
or more of the Merial Venture Companies, on the other hand, which may be entered
into at any time after the Closing.
     “Future Product” means any Animal Health Product or Poultry Genetics
Product, other than an Existing Product or a Pipeline Product, as to which any
Merial Venture Company has or may at any time acquire (through internal research
and development efforts and/or from other persons) any Product Rights, Patents
or Know-How relating to the manufacture, use or sale thereof.
     “GAAP” means, with respect to any country, such country’s generally
accepted accounting practices or the International Accounting Standards (“IAS”),
in either case as in effect from time to time, consistently applied.

19



--------------------------------------------------------------------------------



 



     “Goubin Book Value” has the meaning set forth in Section 5.1(b)(i).
     “Grandfathered Merck Employees” has the meaning set forth in
Section 7.1(b).
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Public Authority.
     “Governmental Plan” means any plan that is sponsored or maintained by a
Public Authority to which either the RP Group or the Merck Group contributes, or
is required to contribute, on behalf of any RM Employee or Merck Employee.
     “Goubin” means Compagnie Jean Goubin S.A.
     “Group” means the Merck Group or the RP Group, as appropriate.
     “Hazardous Material” means any substance regulated by any Environmental Law
or which may now or in the future form the basis for any Environmental
Liability.
     “Health Cost” has the meaning set forth in Section 7.1(c).
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “ICC” means the International Chamber of Commerce.
     “ICE” means the International Centre for Expertise of the ICC.
     “IM” has the meaning set forth in the introduction to this Agreement.
     “IM LLC” has the meaning set forth in Section 1.3(a).

20



--------------------------------------------------------------------------------



 



     “Income Taxes” means income, corporation or franchise taxes or other Taxes
measured in whole or in part by income or by reference to income, together with
any interest or penalties imposed with respect thereto, levied by any Taxing
Authority.
     “Indemnified Party” has the meaning set forth in Section 14.7(a).
     “Indemnifying Party” has the meaning set forth in Section 14.7(a).
     “Intellectual Property” of a Person means, collectively, the Product
Rights, Patents and Know-How of such Person.
     “Interim Financing” means the revolving credit facilities provided or
arranged by each of RP and Merck to Merial in accordance with Section 5.2(d).
     “Inventory” or “Inventories” of any Person means all inventory,
merchandise, partially finished and finished products, and raw materials,
maintained, held or stored by or for such Person and any prepaid deposits for
any of the same; provided that
     “Inventories” of any of Merck or its Subsidiaries shall mean only such
inventories as constitute Merck Contributed Assets.
     “Investment Bank” means a reputable international investment bank with
experience appraising and selling businesses comparable to the Merial Venture.
      “IRS” means the Internal Revenue Service.
      “ISA” means Institut de Sélection Animale S.A.
     “Know-How” means, in respect of any product, all technical knowledge,
ability, skill or expertise in the manufacture or commercialization of such
product other than knowledge or expertise covered by a Patent.

21



--------------------------------------------------------------------------------



 



     “Label” means, in respect of any Merial Venture Product, the packaging,
product brochure or product monograph filed with the appropriate Public
Authority (or Public Authorities) having authority to approve the marketing of
such Merial Venture Product and the package insert directed to veterinarians or
consumers that has been approved by such Public Authority (or Public
Authorities) for such Merial Venture Product, including, in each case, the
indications, claims, uses and dosages appearing therein.
     “Laws” means any supranational, national, state, local or foreign statute,
law, directive, ordinance, regulation, rule, code, order, requirement or rule of
common law.
     “Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.
     “LIBOR” means, in relation to any unpaid sum, the rate per annum equal to
the arithmetic mean (rounded upwards, if not already such a multiple, to the
nearest whole multiple of one-thirty second of one per cent.) of the offered
quotations in the so-called London Interbank loan market as displayed on Pages
3740 or 3750 (as appropriate) on the Telerate Service for the currency in which
such unpaid sum is to be denominated and for the relevant specified period at or
about 11:00 a.m. (London time) on the second Business Day before the beginning
of such specified period.
     “LLC Agreement” means the limited liability company agreement of Merial in
the form provided as Exhibit II hereto, as the same may be amended, modified,
supplemented or restated from time to time.
     “MACI” has the meaning set forth in Section 1.3(a).

22



--------------------------------------------------------------------------------



 



     “Material Adverse Change or Effect” means, with respect to any Person, a
change or effect that materially adversely affects, or (except with respect to
Sections 12.6(b)(vi) or 12.6(c)(vi), as the case may be) is reasonably likely to
materially adversely affect,
     (i) if such determination is to be made on or prior to the Closing, (A) in
the case of an RP Company, the assets, liabilities, operations, results of
operations or financial condition of RM and its Subsidiaries, taken as a whole;
and (B) in the case of a Merck Company, the Merck Contributed Assets or the
operations, results of operations or financial condition of the Merck
Contributed Business; or
     (ii) if such determination is to be made after the Closing, (A) in the case
of a Merial Venture Company, the assets, liabilities, operations, results of
operations or financial condition of the Merial Venture; and (B) in the case of
an RP Company or a Merck Company, the ability of such company to perform any of
its material obligations under this Agreement or any Ancillary or Future
Agreement if such obligations are material to the assets, liabilities,
operations, results of operations or financial condition of the Merial Venture;
provided that, as used in Articles VIII, IX and X of this Agreement, the terms
“Material Adverse Change”, “Material Adverse Effect”, “material” or any similar
terms shall mean having an adverse impact or effect or potential adverse impact
or effect on the value of RM and its Subsidiaries or the value of the Merck
Contributed Assets, as the case may be, or on the aggregate net income of the
Merial Venture, of at least [*].
     “Member” means a shareholder of Merial being either the RP Member or the
Merck Member, which together shall be the “Members”.
     “Members’ Meeting” has the meaning set forth in Section 4.1.
     “Merck” means Merck & Co. or any Successor Entity thereto.

23



--------------------------------------------------------------------------------



 



     “Merck & Co.” has the meaning set forth in the introduction to this
Agreement.
     “Merck Accrued Tax Liabilities” has the meaning set forth in
Section 5.1(a)(ii)(B).
     “Merck Adjustment Products” has the meaning set forth in Section 6.4(c).
     “Merck Animal Health Executive” means the Merck executive with direct
responsibility for Merial reporting to the Chief Executive Officer of Merck and
any duly appointed successor in such role, notified in writing by Merck to RP
and Merial.
     “Merck Benefit Plan” means each Benefit Plan (other than Merck Employee
Agreements) which is now or previously has been sponsored, maintained,
contributed to, or required to be contributed to, or with respect to which any
withdrawal liability (within the meaning of Section 4201 of ERISA) has been
incurred, by Merck, any of its Subsidiaries or any Merck ERISA Affiliate for the
benefit of any Merck Employee, and pursuant to which Merck, any of its
Subsidiaries or any Merck ERISA Affiliate has or may have any liability,
contingent or otherwise.
      “Merck Breach” has the meaning set forth in Section 14.2(b).
      “Merck Company” means any of Merck or its Subsidiaries.
     “Merck Contributed Assets” has the meaning set forth in Section 10.10.
     “Merck Contributed Business” means all the Merck JV Business activities and
operations immediately prior to the Closing, other than those activities or
operations (i) that Merck will continue to conduct pursuant to the Ancillary
Agreements to which Merck or any of its Subsidiaries is a party, (ii) conducted
using the assets, properties and rights set forth in Schedule 2-7, and
(iii) relating to “The Merck Veterinary Manual” and the Annual Authorizations
Service Repertory License Agreement between Copyright Clearance Center, Inc. and
Merck & Co. Inc. dated December 31, 1995.

24



--------------------------------------------------------------------------------



 



     “Merck Contributed Business Financials” has the meaning set forth in
Section 10.5. The Merck Contributed Business Financials are attached as
Exhibit XVI.
     “Merck Contributed Debt” has the meaning set forth in Section 5.2(a).
     “Merck Contributed Liabilities” means all of the obligations or Liabilities
of Merck or any of its Subsidiaries (whether or not reflected on the Merck
Contributed Business Financials or the books and records of Merck or any of its
Subsidiaries) arising from, relating to, resulting from or incurred in
connection with, the Merck Contributed Business or any of the Merck Contributed
Assets or the ownership or operation of, or conduct of any activities on or
from, any of the foregoing, including (i) under the agreements, contracts,
leases, licenses and other arrangements included within the Merck Contributed
Assets, (ii) accounts and other payables, (iii) Environmental Liabilities,
(iv) Taxes, (v) threatened, pending or settled litigation, (vi) under Merck
Benefit Plans, and (vii) all obligations or Liabilities of the types referred to
in the Merck Contributed Business Financials or that are the subject of any of
the representations in Article X.
     “Merck Contributed Non-U.S. Assets” means all the Merck Contributed Assets
that are not Merck Contributed U.S. Assets.
     “Merck Contributed U.S. Assets” has the meaning set forth in
Section 5.1(a)(i).
     “Merck Employee” means each current, former, or retired employee of a Merck
Transferred Subsidiary together with those employees listed in
Schedule 10.19H-2.
     “Merck Employee Agreement” means each management, employment, severance,
consulting, non-compete, confidentiality, or similar agreement or contract
between Merck or any of its Subsidiaries and any Merck Employee pursuant to
which Merck or any of its Subsidiaries has or may have any liability, contingent
or otherwise.
     “Merck ERISA Affiliate” means each business or entity which is a member of
a “controlled group of corporations,” under “common control” or an “affiliated
service

25



--------------------------------------------------------------------------------



 



group” with Merck within the meaning of Sections 414(b), (c) or (m) of the Code,
or required to be aggregated with Merck under Section 414(o) of the Code, or is
under “common control” with Merck, within the meaning of Section 4001(a)(14) of
ERISA.
     “Merck Group” means Merck, together with all its Subsidiaries.
     “Merck JV Business” means, from time to time at any time prior to the
Closing, all the Merial Venture Business activities of the Merck Group,
including of the Merck Transferred Subsidiaries, throughout the world.
     “Merck Leased Employees” has the meaning set forth in Section 7.1(a).
     “Merck Manufacturing Supply Price Formula” means the Merck Manufacturing
Supply Price Formula annexed as Exhibit 10 to the Merck Supply Agreement.
     “Merck Member” means the Member that is a Subsidiary of Merck which shall,
as of the Closing, be Merck SH.
     “Merck Negotiated Supply Price” has the meaning set forth in
Section 6.7(a).
     “Merck Pre-Closing Taxes” has the meaning set forth in Section 14.12(a).
     “Merck Product Registrations” has the meaning set forth in Section 10.13.
     “Merck Proprietary Rights” has the meaning set forth in Section 10.12(b).
     “Merck Restructuring Event” means any transaction or series of related
transactions pursuant to which all or substantially all of the assets of Merck
are sold or otherwise transferred to a Third Party.
     “Merck Retirement Plans” has the meaning set forth in Section 7.1(b).

26



--------------------------------------------------------------------------------



 



     “Merck SH” has the meaning set forth in the introduction to this Agreement.
     “Merck Stock Option Plan” has the meaning set forth in Section 7.1(d).
     “Merck Transferred Benefit Plan” means the Merck & Co., Inc. Employee
Savings and Security Plan and each Merck Benefit Plan sponsored, maintained, or
contributed to by a Merck Transferred Subsidiary.
     “Merck Transitory LLC” has the meaning set forth in Section 1.3(a).
     “Merck Transferred Foreign Pension Plan” means each Merck Transferred
Benefit Plan that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA but that is not subject to Title I or IV of ERISA pursuant
to Sections 4(b)(4) and 4021(b)(7) of ERISA.
     “Merck Transferred Pension Plan” means each Merck Transferred Benefit Plan
which is an “employee pension benefit plan” within the meaning of Section 3(2)
of ERISA and is subject to Title IV of ERISA.
     “Merck Transferred Subsidiaries” means each Subsidiary of Merck listed in
Schedule 2-8 hereto.
     “Merial” has the meaning set forth in the introduction to this Agreement.
     “Merial Merck Employees” has the meaning set forth in Section 7.1(a).
     “Merial Venture” means the group comprised of all the Merial Venture
Companies.
     “Merial Venture Business” has the meaning set forth in Section 1.2(a).

27



--------------------------------------------------------------------------------



 



     “Merial Venture Companies” means collectively Merial and (following its
transfer to Merial) each Transferred Subsidiary and any other Subsidiary of
Merial from time to time, and “Merial Venture Company” means any one of them.
     “Merial Venture Interest” of a Principal means all direct and indirect
equity and other ownership interests of such Principal and any of its
Subsidiaries in the Merial Venture.
     “Merial Venture Product” means, from time to time, any one of the Existing
Products or Future Products.
     “Net Reported Sales” means, in respect of any Avermectin, Fipronil or
Biological Products, as the case may be, the sales amount calculated in the same
manner as Net Sales, but without deducting from the gross invoice price of such
products the items listed in (iv) and (v) of the definition of Net Sales and
calculated for purposes of Sections 6.4 or 6.5, in the case of sales made in the
currencies set forth therein, based on the exchange rates set forth in
Section 6.4(e).
     “Net Sales” means the gross invoice price (which will not include any
taxes) of Avermectin, Fipronil or Biological Products, as the case may be, sold
by Merial, its Subsidiaries or sublicensees to the first independent third party
after deducting, if not already deducted in the amount invoiced:
     (i) the normal or customary trade and/or quantity discounts, excluding cash
discounts, that are actually allowed or granted;
     (ii) returns, rebates and allowances that are actually granted;
     (iii) retroactive price reductions applicable to sales of such products
that are actually allowed or granted;

28



--------------------------------------------------------------------------------



 



     (iv) sales commissions that are actually paid to third party distributors
and selling agents; and
     (v) [*] of the amount invoiced to cover cash discounts, bad debt, freight
or other transportation costs, insurance charges, additional special packaging,
duties, tariffs and other governmental charges.
With respect to sales of Avermectin or Fipronil Products sold in Combinations,
Net Sales shall be calculated in accordance with the provisions of the
definition of Net Sales set forth in Exhibit XXI [Avermectin Products Sales
Adjustment] or the RP Ag Research Agreement, respectively.
     “Other JVs” means Persons that are, in substance, joint ventures in which
(a) the Merck Group or the RP Group, as the case may be, owns 50% or less of
both (x) the outstanding equity, and (y) the outstanding equity that has the
right to elect or appoint the members of the board of directors or similar
governing body of such Person (the Parties hereby conclusively deem the
conditions of this clause (a) to be satisfied in respect of Banyu Pharmaceutical
Co. Ltd., its Subsidiaries and its and their respective successors), and (b) the
principal business of such Person is a business or businesses other than the
Animal Health Business or the Poultry Genetics Business.
     “Other Taxes” means all Taxes which are not Income Taxes, including
registration and stamp duties (even if related to real property); provided,
however, that such term shall not include any real property taxes.
     “Parties” means all the parties to this Agreement and “Party” means any one
of them.
     “Patents” means, in respect of any product, any unexpired patents or patent
applications in any jurisdiction necessary to make, have made, use or sell such
product.

29



--------------------------------------------------------------------------------



 



     “Person” or “person” means a natural person or any corporation,
partnership, company, limited liability company, association, trust or other
entity of any kind whatsoever.
     “Pipeline Products” means, with respect to RM and its Subsidiaries, the
products listed under the caption “Pipeline” on page 1 of the RM base case
attached as Exhibit XIV hereto and, with respect to the Merck Group, the
products listed under the caption “Pipeline” of the Merck base case attached as
Exhibit XV hereto.
     “PMSV” means Pasteur Mérieux Sérums et Vaccins S.A.
     “Poultry Genetics Business” has the meaning set forth in Section 1.2(a).
     “Poultry Genetics Products” has the meaning set forth in Section 1.2(c).
     “Pre-Closing Benefit Liabilities” means liabilities incurred, suffered or
accrued as of, or otherwise arising out of events or periods occurring prior to,
the Closing Date with respect to a Merck Transferred Benefit Plan or an RM
Transferred Benefit Plan and calculated as follows: (i) the calculation of
liabilities for “employee pension benefit plans” within the meaning of § 3(2) of
ERISA and which are defined benefit plans shall be determined as of the Closing
Date using the January 1, 1997 census data of each such plan (unless there have
been significant demographic changes between January 1, 1997 and the Closing
Date, in which case the Closing Date census data of a particular plan shall be
used with respect to such plan) and shall be determined (on an accumulated
benefit obligation basis) based upon actuarial assumptions used by RM (for RM
Transferred Pension Plans) or Merck (for Merck Transferred Pension Plans) for
purposes of determining pension expense pursuant to FAS 87 for each such plan
for 1997; (ii) the calculation of liabilities for retiree medical plans shall be
determined as of the Closing Date using the January 1, 1997 census data of each
such plan (unless there have been significant demographic changes between
January 1, 1997 and the Closing Date, in which case the Closing Date census data
of a particular plan shall be used with respect to such plan) and shall be
determined (on an accumulated post-retirement benefit obligation basis)

30



--------------------------------------------------------------------------------



 



based upon those actuarial assumptions used by RM (with respect to RM
Transferred Benefit Plans which provide retiree medical benefits) or Merck (with
respect to Merck Transferred Benefit Plans which provide retiree medical
benefits) for calculating the expense for purposes of FAS 106 for 1997;
(iii) the calculation of liabilities for RM Transferred Benefit Plans and Merck
Transferred Benefit Plans providing post-employment (but pre-retirement)
benefits such as salary and health care continuation, supplemental unemployment
benefits, severance benefits and disability-related benefits (including workers’
compensation) shall be determined as of the Closing Date using the January 1,
1997 census data of each such plan (unless there have been significant
demographic changes between January 1, 1997 and the Closing Date, in which case
the Closing Date census data of a particular plan shall be used with respect to
such plan) and shall be determined based upon those actuarial assumptions used
by RM (with respect to RM Transferred Benefit Plans which provide such benefits)
or Merck (with respect to Merck Transferred Benefit Plans which provide such
benefits) for calculating the expense for purposes of FAS 112 for 1997;
provided, however, that the calculation of liabilities for long-term disability
plans shall include liability for any employee who has commenced or is eligible
to commence benefits under a short-term disability plan maintained by his or her
employer as of the Closing Date and becomes eligible to receive, after the
Closing Date, benefits under a long-term disability plan of the Merial Venture
as a result of such pre-Closing disability, provided that such disability is
continuous in accordance with the terms of the applicable plan; (iv) the
calculation of other liabilities for RM Transferred Benefit Plans and Merck
Transferred Benefit Plans which are medical or dental plans shall be based on
claims for treatment or services received or other expenses incurred prior to
the Closing and reported prior to December 31, 1997; (v) liabilities for RM
Transferred Benefit Plans and Merck Transferred Benefit Plans which are bonus
plans shall be equal to a pro rata portion (based on the percentage of the bonus
period up to and including the Closing Date) of the bonus that is paid with
respect to the full bonus period; and (vi) the liability for any RM Transferred
Benefit Plan or Merck Transferred Benefit Plan not covered by clauses
(i) through (v) above including any and all such plans maintained outside of the
U.S., shall be determined using generally accepted actuarial or accounting
principles, and using such actuarial or other assumptions as may be necessary,
and as agreed to by RP and Merck. Pre-Closing Benefit Liabilities shall be
calculated by

31



--------------------------------------------------------------------------------



 



the plan actuary for the plan at issue (or if there is no plan actuary, by the
actuary or accountant appointed by the plan sponsor); provided, however, that if
Merck or RP dispute the determination of such liabilities made by such actuary
(or accountant, as applicable), Merck and RP shall jointly choose an actuary or
accountant, as applicable, to perform such calculation and the determination of
the jointly chosen actuary or accountant, as applicable, shall be binding on RP
and Merck. Pre-Closing Benefit Liabilities shall exclude RM Pre-Closing Taxes
and Merck Pre-Closing Taxes.
     “Pre-Closing Tax Period” in relation to a Person means all taxable periods
of that Person ending on or before the Closing Date.
     “Principal” means each of RP and Merck, which are together the
“Principals.”
     “Product Liability” means any Damages that arise as a result of, or in
connection with, the use by a Third Party of a Merial Venture Product.
     “Product Registration” means, with respect to a product, the product
registration (final and pending) or any other authorizations of Public
Authorities necessary to market such product in any country.
     “Product Rights” means, with respect to a product and its marketing,
distribution and sale in a country, (i) the Product Registrations, and (ii) all
product trademarks, service marks, trade dress and copyrights necessary to
market, distribute and sell such product in that country.
     “Public Authority” means any supranational, national, regional, state or
local government, court, tribunal, governmental agency, authority, board,
bureau, instrumentality or regulatory body.
     “Qualified Future Other JVs” means Other JVs for so long as no member or
representative of the Merck Group or the RP Group, as applicable, initiates or
takes other affirmative action to cause such Other JV to commence an Animal
Health Business or

32



--------------------------------------------------------------------------------



 



Poultry Genetics Business other than (a) de minimis activities that are
incidental to the principal business or businesses of such Other JV or (b) which
result from the exploitation of a product (including for the Animal Health or
Poultry Genetics Business) invented or developed in the principal business or
businesses (i.e. non Animal Health or Poultry Genetics Business) of such Other
JV.
     “Receivables” of any person means any and all accounts receivable of such
person and all notes and other amounts receivable by such person from third
parties, including, without limitation, customers and employees, whether or not
in the ordinary course of business, together with any unpaid financing charges
accrued thereon; provided that “Receivables” of any of Merck or its Subsidiaries
shall mean only such receivables as constitute Merck Contributed Assets.
     “Representative” of a Member has the meaning set forth in Section 4.2(d).
     “Research Agreements” means, collectively, the Merck Research Agreement,
the RPR Research Agreement, the RP Ag Research Agreement and the PMSV Research
Agreement.
     “Retained Inventory” shall have the meaning set forth in
Section 5.1(a)(ii)(C).
     “Retained Receivables” shall have the meaning set forth in
Section 5.1(a)(ii)(C).
     “Retirement Cost” shall have the meaning set forth in Section 7.1(b).
     “Retroactive Closing Mechanism” shall have the meaning set forth in
Section 6.3(a).
     “Retroactive Closing Financial Statements” shall have the meaning set forth
in Exhibit XIX hereto.

33



--------------------------------------------------------------------------------



 



     “Returns” means all returns, reports, declarations, estimates, information
returns, statements and forms of any nature regarding Taxes, including
remittance advice, required to be filed with any Taxing Authority.
     “Rhône-Poulenc” has the meaning set forth in the introduction to this
Agreement.
     “RM” has the meaning set forth in the introduction to this Agreement.
     “RM Accrued Tax Liabilities” has the meaning set forth in Section 5.2(b).
     “RM Benefit Plan” means each Benefit Plan (other than RM Employee
Agreements) which is now or previously has been sponsored, maintained,
contributed to, or required to be contributed to, or with respect to which any
withdrawal liability (within the meaning of Section 4201 of ERISA) has been
incurred, by RP, any of its Subsidiaries or any RM ERISA Affiliate for the
benefit of any RM Employee, and pursuant to which RP, any of its Subsidiaries or
any RM ERISA Affiliate has or may have any liability, contingent or otherwise.
     “RM Contributed Liabilities” means all of the obligations or Liabilities of
RM or any of its Subsidiaries (whether or not reflected on the RM Financials or
the books and records of RM or any of its Subsidiaries).
     “RM Employee” means each current, former, or retired employee of an RM
Transferred Subsidiary together with those employees listed on Schedule 8.18A-2.
     “RM Employee Agreement” means each management, employment, severance,
consulting, non-compete, confidentiality, or similar agreement or contract
between RP or any of its Subsidiaries and any RM Employee pursuant to which RP
or any of its Subsidiaries has or may have any liability contingent or
otherwise.
     “RM ERISA Affiliate” means each business or entity which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service

34



--------------------------------------------------------------------------------



 



group” with RP within the meaning of Sections 414(b), (c) or (m) of the Code, or
required to be aggregated with RP under Section 414(o) of the Code, or is under
“common control” with RP, within the meaning of Section 4001(a)(14) of ERISA.
     “RM Financials” has the meaning set forth in Section 8.5. The RM Financials
are attached as Exhibit XVII.
     “RM Intercompany Debt” has the meaning set forth in Section 5.2(b).
     “RM Outstanding Debt” has the meaning set forth in Section 5.2(b).
     “RM Plans” has the meaning set forth in Section 7.1(e).
     “RM Pre-Closing Taxes” has the meaning set forth in Section 14.11(a).
     “RM Proprietary Rights” has the meaning set forth in Section 8.11(b).
     “RM Transferred Benefit Plan” means each RM Benefit Plan sponsored,
maintained, or contributed to by an RM Transferred Subsidiary.
     “RM Transferred Foreign Pension Plan” means each RM Transferred Benefit
Plan that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA but that is not subject to Title I or IV of ERISA pursuant
to Sections 4(b)(4) and 4021(b)(7) of ERISA.
     “RM Transferred Pension Plan” means each RM Transferred Benefit Plan which
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA and is subject to Title IV of ERISA.
     “RM Transferred Subsidiaries” means, collectively, RM and each Subsidiary
of RM listed in Schedule 2-11 hereto.

35



--------------------------------------------------------------------------------



 



     “RM U.S. Employees” has the meaning set forth in Section 7.1(e).
     “RM 401(k) Plan” has the meaning set forth in Section 7.1(e).
     “RP” means Rhône-Poulenc S.A. or any Successor Entity thereto.
     “RP Adjustment Products” has the meaning set forth in Section 6.4(b).
     “RP Ag” means Rhône-Poulenc Agrochimie S.A.
     “RP Ag Manufacturing Supply Price Formula” means the Manufacturing Supply
Price Formula annexed as Exhibit 3 to the RP Ag Supply Agreement.
     “RP Animal Health Executive” means the individual named in Schedule 2-12
and any duly appointed successor to such individual, notified in writing by RP
to Merck and Merial.
     “RP Breach” has the meaning set forth in Section 14.2(b).
     “RP Company” means any of RP or its Subsidiaries.
     “RP Contributed Debt” has the meaning set forth in Section 5.2(b).
     “RP Finance” has the meaning set forth in Section 1.3(a).
     “RP Group” means RP, together with all its Subsidiaries.
     “RP Member” means the Member that is a Subsidiary of RP which shall,
subject to sections 17.1 and 17.2, be IM.
     “RP Restructuring Event” means any transaction or series of related
transactions pursuant to which (i) any of RP Ag, PMSV or RPR ceases to be a
Subsidiary of RP, or

36



--------------------------------------------------------------------------------



 



(ii) all or substantially all of the assets of any of RP Ag, PMSV or RPR are
sold or otherwise transferred to a Third Party.
“RPR” means Rhône-Poulenc Rorer S.A.
“SAS” means société par actions simplifiée.
“Special Dividend” has the meaning set forth in Section 6.2(a).
     “Straddle Period” means, in relation to a Person, the taxable period of
that Person that includes the Closing Date.
     “Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, company, association, trust or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership or analogous interests are, at
the time such determination is being made, owned, Controlled or held by the
parent and/or one or more other Subsidiaries of the parent, or (b) which is, at
the time such determination is made, otherwise Controlled, by the parent and/or
one or more other Subsidiaries of the parent; provided that it shall be deemed
that (i) as from the Closing Date, none of the Merial Venture Companies shall be
a Subsidiary of either Merck or RP; and (ii) none of the Existing Other JVs or
Qualified Future Other JVs shall be a Subsidiary of either Merck or RP.
     “Successor Entity” has the meaning set forth in the definition of Change of
Control above.
     “Supply Agreements” means, collectively, the Merck Supply Agreement and the
RP Ag Supply Agreement.
     “Tax” means any tax, including, without limitation, income (net or gross),
corporations, capital gains, gross receipts, franchise, estimated, alternative,
minimum,

37



--------------------------------------------------------------------------------



 



add-on minimum, sales, use, transfer, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, and including any interest, penalties or
additions to tax, levied by any Taxing Authority.
     “Taxing Authority” means any governmental authority, including, but not
limited to agencies of the European Union, the United States federal government,
the government of the French Republic, the government of the United Kingdom, or
the government of any other country, and any political subdivision of any of the
foregoing, having jurisdiction over the assessment, determination, collection,
or other imposition of Tax.
     “Tax Benefit” means any items of loss, deduction or credit or any other
item to the extent such item decreases Taxes paid or payable including any
interest and penalty with respect thereto or interest that would have been
payable but for such item.
     “Tax Matter” means any Tax matter, including any audit, examination,
assessment, notice of deficiency or other adjustment or proposed adjustment, or
administrative or judicial proceeding, the settlement of any of the foregoing,
or the filing of any amended return.
     “Third Party” means a person who or which is neither a Merial Venture
Company nor a Merck Company nor an RP Company.
     “Third Party Claim” has the meaning set forth in Section 14.7(a).
     “Transactions” means, collectively, all the transactions contemplated by
this Agreement and the Ancillary Agreements.
     “Transferred Subsidiaries” means, collectively, the RM Transferred
Subsidiaries and the Merck Transferred Subsidiaries.

38



--------------------------------------------------------------------------------



 



     “U.S.” means the United States of America.
     “U.S. Animal Health Employees” has the meaning set forth in Section 7.1(f).
     “U.S. Person” means any company or other Person that is formed or
domesticated under the laws of any state of the United States of America.

39



--------------------------------------------------------------------------------



 



ARTICLE III
MERIAL VENTURE COMPANIES
SECTION 3.1. Merial
     (a) Merial as Principal Entity. Merial shall be the parent company of the
Merial Venture. Any entity created by Merial or any Merial Venture Company in
any country to conduct Merial Venture Business operations shall be a Subsidiary
of Merial.
     (b) Location of Offices. The principal office of Merial shall be in London,
England.
SECTION 3.2. Reorganization of Subsidiaries Prior to Closing
     Prior to the Closing, the following actions shall be taken:
     (a) Merck shall cause each of the Merck Transferred Subsidiaries that is a
U.S. Person to be reorganized as a limited liability company which is not
classified as an association taxable as a corporation for U.S. federal income
tax purposes.
     (b) RP shall cause RM to be reorganized as a SAS, which is not classified
as an association taxable as a corporation for U.S. federal income tax purposes.
RP shall cause such reorganized entity to be wholly owned by Merial, except for
one share therein which will be owned by a newly-formed single member Delaware
limited liability company which is not classified as an association taxable as a
corporation for U.S. federal income tax purposes, which shall itself be wholly
owned by Merial.
     (c) RP shall cause the share ownership of all the Subsidiaries of Rhone
Merieux, Inc. that are not U.S. Persons to be transferred to Merial or to
Subsidiaries of Merial that are not U.S. Persons, it being understood that RP
shall not be required to cause any such transfer which would result in an
aggregate (for all such transfers) adverse

40



--------------------------------------------------------------------------------



 



tax consequence for the RP Group in excess of [*].
     (d) IM shall cause Merial to elect classification as a partnership for U.S.
federal income tax purposes.

41



--------------------------------------------------------------------------------



 



ARTICLE IV
GOVERNANCE
     Merial is, as at the date hereof, an English private company limited by
shares governed by the Laws of England and Wales and shall, as of the Closing,
be governed by the Association Documents. As of the Closing, Merial will,
pursuant to the Delaware Act, be domesticated in Delaware as a Delaware limited
liability company governed by the LLC Agreement and, to the extent applicable,
Delaware Laws. To the extent that the provisions of English Laws governing
Merial and the provisions of Delaware Laws governing Merial are not identical,
the Directors and the Members shall take such steps as are reasonably required
to ensure that Merial complies with both such Laws. Merial is, in addition,
otherwise subject to the relevant provisions of this Agreement.
SECTION 4.1. Company Bodies of Merial
     The company bodies of Merial are:

  •   the members of Merial acting through a meeting of the Members or a
unanimous written resolution (the “Members’ Meeting”),     •   the Board of
Directors, and     •   the Executive Officers.

SECTION 4.2. Members’ Meeting
     (a) Members’ Meeting as Ultimate Authority of Merial. The Members’ Meeting
shall be the ultimate authority of Merial. Certain fundamental decisions
affecting Merial shall require the approval of the Members’ Meeting.
     (b) Resolutions of the Members’ Meeting. The following actions shall
require a resolution of the Members’ Meeting:

42



--------------------------------------------------------------------------------



 



     (i) the dissolution or winding up of, or any merger, joint venture or
partnership involving, or the acquisition or reorganization of, Merial;
     (ii) any arrangement for the acquisition of all or substantially all of the
assets or undertakings of Merial;
     (iii) any modification of the Association Documents or the LLC Agreement,
including, without limiting the generality of the foregoing, any increase or
decrease of Merial’s authorized share capital or the issuance by Merial of any
securities or interests, or any options, warrants or other rights to acquire
such securities or interests;
     (iv) the undertaking of any significant business activities outside the
scope of the Merial Venture Business;
     (v) the approval of the annual financial statements (including income and
cash flow statements and balance sheet) of Merial;
     (vi) the payment or declaration of any dividend or distribution or the
entering into of any transaction by reference to, or which will have the effect
of reducing, Merial’s Distributable Profits, except as expressly contemplated by
this Agreement, and in particular by Article VI ;
     (vii) any request for capital contributions by the Members;
     (viii) the appointment or removal of the auditor(s) of Merial;
     (ix) any matter put to the Members’ Meeting for its resolution by the Board
of Directors or either of the Members; and
     (x) all other matters required by applicable Laws to be decided or approved
by the Members.

43



--------------------------------------------------------------------------------



 



     (c) Unanimous Vote in the Members’ Meeting. Decisions of the Members’
Meeting shall require the agreement of both Members.
     (d) Selection of Representatives. Each of the Members shall designate,
prior to or at the commencement of the Closing Meeting, either (A) one
representative who shall be authorized to cast such Member’s vote at all
meetings of the Members until another individual is designated to cast such vote
or (B) several representatives, each of whom shall be authorized to cast such
Member’s vote at the meetings which shall be specified in such representative’s
designation, and, for each such representative, until another individual is
designated to cast such vote. Each such designation may specify the terms of any
substitution (as in the case of absence or otherwise). A memorandum in the form
set out in the Association Documents recording such designation shall be made in
writing and delivered to the other Member, and details of the relevant
designation may be read into the minutes of the meeting at the commencement of
the meeting and the memorandum thereafter so delivered. The vote of a Member’s
designated representative or of the substitute for such representative, if
applicable (such designated representative or substitute being the
“Representative”), in the Members’ Meeting shall in all cases be deemed to be
the decision of such Member. Any appointment by or notification of either such
Representative under this Article IV shall in all cases be deemed to be the
appointment by or notification of the respective Member.
     (e) Voting by the Members in the Members’ Meeting. Each of the Members
shall at all times exercise or cause to be exercised all of its powers and votes
as a member of Merial such that Merial shall comply with all obligations under
and implement all provisions of this Agreement, the LLC Agreement and the
Association Documents, as validly amended from time to time.
     (f) Members’ Meetings. Non-voting representatives of either Member may
attend any Members’ Meetings in addition to the Representatives. A quorum shall
exist in a Members’ Meeting if Representatives of both Members are present.
Decisions may also be taken by the Members’ Meeting by unanimous written
resolution of both Members.

44



--------------------------------------------------------------------------------



 



     (g) New Members’ Meeting in Case of Inability to reach a Decision. If, with
respect to a specific matter, the Members are unable to reach a decision in the
Members’ Meeting, then each Member has the right to request a new Members’
Meeting to discuss the same matter. Such new Members’ Meeting shall occur within
thirty (30) days after the date of the last Members’ Meeting.
     (h) Deadlock, Conciliation. If at such second Members’ Meeting, the Members
are still deadlocked with respect to said matter, within seven (7) days
thereafter the matter shall be referred for resolution pursuant to the terms of
Section 18.1 to the RP Animal Health Executive and the Merck Animal Health
Executive.
     (i) Discussion of Agenda Prior to Members’ Meeting. At the request of
either Member, the points of the agenda shall be discussed between
representatives of the Members prior to any Members’ Meeting.
     (j) Calling for a Members’ Meeting. A Members’ Meeting may be called by the
Board of Directors or by any Member. Members’ Meetings shall take place at the
registered office of Merial unless another location is agreed upon by both
Members.
     (k) Annual Members’ Meeting. Subject to the requirements of the Companies
Act, the annual Members’ Meeting shall be held within six (6) months after the
end of each Fiscal Year. It shall consider the approval of Merial’s annual
financial statements, the allocation (in accordance with the other provisions of
this Agreement) of any Distributable Profits and the appointment of Merial’s
auditors, when required.
SECTION 4.3. Board of Directors
     (a) Powers of the Board of Directors. The fundamental policies and the
strategy of Merial shall be determined by its board of directors (the “Board of
Directors”). The Board of Directors shall have responsibility for approving the
annual budget and Business Plan and shall oversee their implementation by the
Executive Chairman and the other Executive Officers. Except for matters
requiring the approval of

45



--------------------------------------------------------------------------------



 



the Members’ Meeting and subject to the Members’ Meetings’ decisions, the Board
of Directors shall have the responsibility for making all significant decisions
of Merial. In particular, Merial shall not do, either directly or indirectly,
any of the following with respect to the Merial Venture without the prior
approval of the Board of Directors:
     (i) take any action that affects the ownership or nature of the share
capital of RM or the nature of the share capital of Merial, it being understood
that any change in the ownership of the share capital of Merial shall be deemed
for the purposes of this Section 4.3(a)(i) not to affect the ownership or nature
of the share capital of RM or the nature of the share capital of Merial (the
Directors appointed by the RP Member being hereby reminded by RP that they
should, prior to participating in such approval or taking any other action
affecting the RP Member’s ownership interest in Merial, consult with tax counsel
and may wish to obtain confirmation from the French Direction Générale des
Impôts of the effect of such action on the agrément fiscal described in
Section 11.2(b) and any potential for substantial Taxes to be imposed on RP);
     (ii) except as previously approved in writing in the annual budget, invest
in, acquire or dispose of assets or businesses in any manner, or encumber assets
in any manner, or incur or assume any indebtedness, enter into long term
contracts, or generally undertake any other matter of extraordinary importance
or particular strategic importance, in one transaction or a series of related
transactions, in each case in excess of [*];
     (iii) subject to Section 4.3(a)(1), acquire, purchase, subscribe for,
dispose of or transfer any shares, debentures, partnership interest or other
interests in or securities of (or any interest therein) any Person, in one
transaction or a series of related transactions, in each case in excess of [*];
     (iv) approve Merial’s annual financial statements prior to their submission
to the Members’ Meeting;

46



--------------------------------------------------------------------------------



 



     (v) form, sell, dissolve, liquidate or terminate any Merial Venture Company
or take any company action in connection therewith;
     (vi) undertake or terminate any major research or development program;
     (vii) initiate or settle any significant litigation or provide any
undertaking (except in the ordinary course of business) to a Public Authority;
     (viii) appoint, remove or replace any of the Executive Officers;
     (ix) enter into any agreement providing for (A) the sale or licensing out
of any potentially significant Intellectual Property; or (B) the purchase or
licensing in of any Intellectual Property involving the payment or potential
payment of more than [*];
     (x) change any of the accounting principles or practices to be applied in
the preparation of financial statements or change Merial’s accounting reference
date;
     (xi) determine the remuneration and other terms and conditions of
employment of any of the Executive Officers of Merial, except as applicable to
employees generally;
     (xii) enter into (except for the Ancillary Agreements to be entered into as
provided in this Agreement) or terminate or amend or waive any material term or
condition under any contract or transaction between any Merial Venture Company,
on the one hand, and either an RP Company or a Merck Company, on the other;
     (xiii) provide any loan or advance or credit (other than customary trade
credit) to, or incur any guarantee, surety, indemnity, Encumbrance or other
obligation in favor of, any RP Company or Merck Company;

47



--------------------------------------------------------------------------------



 



     (xiv) make aggregate (across all Merial Venture Companies) charitable
contributions in any year in excess of [*];
     (xv) enter into, or terminate or amend or waive any material term or
condition under, any employment or other contract with any Executive Officer or
with any other employee of Merial whose annual emoluments are reasonably
expected to exceed [*], create or adopt new employee benefit or general bonus
plans or materially amend existing employee benefit or bonus plans, except as
required to comply with the terms of this Agreement, or make loans or severance
payments to employees except in accordance with policies previously approved by
the Board of Directors or with the terms of this Agreement;
     (xvi) approve and implement, or disapprove, any corrective, preventive or
remedial plan in response to an Environmental Liability at any site where the
total projected costs of such plan (including all phases of such plan responding
to the Environmental Liability) at such site are expected to exceed [*];
     (xvii) the issuance by any Subsidiary of Merial of any equity securities or
interests, or any options, warrants or other rights to acquire such equity
securities or interests; and
     (xviii) any other matter required by applicable Laws to be decided upon or
approved by the Board of Directors.
     (b) Formation and Members of the Board of Directors. At the Closing, a
Board of Directors shall be formed for Merial which shall consist of six
(6) members. Three (3) members shall be appointed by the RP Member and three
(3) members shall be appointed by the Merck Member, each for a term of office of
six (6) years (each, a “Director”, and together, the “Directors”). The right of
the RP Member and the Merck Member to appoint Directors shall include the right
to remove and to replace Directors they have each appointed.

48



--------------------------------------------------------------------------------



 



     (c) Executive Officers not Directors. None of the Executive Officers shall
be Directors or shall have the right to vote at any meeting of the Board of
Directors.
     (d) Executive Chairman and CEO to be Observers. Unless the Board of
Directors expressly decides otherwise with respect to a particular matter or
meeting, the Executive Chairman and, for so long as there is one, the CEO shall
be observers of the Board of Directors, with the right to be notified of, to
attend and to be heard at every meeting of the Board of Directors.
     (e) Agenda for and Chairing of Meetings. The agenda for meetings of the
Board of Directors shall be prepared by the secretary of Merial and shall
include all matters proposed by either Member. Each meeting of the Board of
Directors shall be chaired by one Director, who shall be named in the agenda for
the meeting. The Closing Meeting shall be chaired by a Director nominated by IM.
The following meeting of the Board of Directors shall be chaired by a Director
nominated by Merck SH and, thereafter, each meeting shall alternatively be
chaired by a Director appointed by the RP Member and a Director appointed by the
Merck Member.
     (f) Quorum in Meetings of the Board of Directors, Unanimous Vote. A quorum
shall exist in a meeting of the Board of Directors if at least four
(4) Directors, two (2) nominees of the RP Member and two (2) nominees of the
Merck Member, are present or represented. Resolutions of the Board of Directors
shall only be valid if passed unanimously by all the Directors present at a
meeting.
     (g) New Meeting in Case of Inability to Reach a Decision. If, with respect
to a specific matter, the Board of Directors is unable to reach a decision in a
meeting of the Board of Directors, then any Director has the right to request a
new meeting to discuss the same matter. Such new meeting of the Board of
Directors shall occur within thirty (30) days after the date of the last
meeting.
     (h) Deadlock, Conciliation. If, at such second meeting of the Board of
Directors, unanimity cannot be reached and the Board of Directors is still
deadlocked,

49



--------------------------------------------------------------------------------



 



within seven (7) days after such meeting the matter shall be referred for
resolution pursuant to the terms of Section 18.1 to the RP Animal Health
Executive and the Merck Animal Health Executive.
     (i) Meetings of the Board of Directors. The Board of Directors shall meet
at least three (3) times per calendar year and at such other times as may be
requested by any Director. Meetings shall be in person and take place at the
registered office of Merial or in any other manner by which all persons
participating in the meeting may hear and speak to each other, unless all of the
Directors agree otherwise. Alternatively, decisions of the Board of Directors
may be taken by unanimous written resolution of all the then-incumbent
Directors.
     (j) Minutes of Meetings of the Board of Directors. All meetings of the
Board of Directors shall be recorded in minutes reflecting the place and date of
the meeting, the participants therein, the items on the agenda, the material
contents of discussions and the resolutions adopted by the Board of Directors.
The minutes shall be signed by the Director chairing the meeting pursuant to
Section 4.3(e) and by at least one Director nominated by the other Member, and a
copy of the minutes shall be delivered to each Director, to each Member, to the
Executive Chairman and, for so long as there is one, to the CEO.
     (k) Committees
     Subject to the general oversight and authority of the full Board of
Directors, the following committees of the Board of Directors shall be
established and maintained:
     (i) an Audit Committee, which shall consist of four persons appointed by
the Board of Directors, two of whom shall be appointed by each of the Members
and which shall be responsible for (aa) reviewing the accounts and accounting
policies of Merial, (bb) meeting with Merial’s auditor(s) to review accounting
issues, (cc) discussing potential distributions, and (dd) for presenting the
yearly financial statements of Merial to the Board of Directors for its

50



--------------------------------------------------------------------------------



 



consideration, and shall have such powers as the Board of Directors may delegate
to it from time to time;
     (ii) a Compensation Committee, which shall consist of four persons two of
whom shall be appointed by each of the Members, and which shall be responsible
for reviewing the executive and employee compensation policies of Merial and for
proposing employee benefit plans and arrangements to the Board of Directors for
its consideration, and shall have such powers as the Board of Directors may
delegate to it from time to time;
     (iii) a Financing Committee, which shall consist of four persons two of
whom shall be appointed by each of the Members, and which shall be responsible
for reviewing the financing policies of Merial, including generally Merial’s
capital and debt structure, capital expenditures and other matters of a
financial and tax nature to be discussed by the Board of Directors, and for
presenting resolutions relating to financing to the Board of Directors for its
consideration, and shall have such powers as the Board of Directors may delegate
to it from time to time; and
     (iv) an Executive Committee, of two persons, consisting of one Director
appointed by each of the Members, and which shall assist the Executive Chairman,
the CEO, and the Board of Directors in order to facilitate and expedite decision
making by the Board of Directors, and shall have such powers as the Board of
Directors may delegate to it from time to time.
     The Board of Directors may delegate any of its powers to any other
committee, temporary or permanent, as it deems appropriate.
     (1) Limitations on Directors’ Duties. Merck agrees that it shall not (and
shall cause its Subsidiaries not to), in relation to any Directors appointed by
the RP Member, and RP agrees that it shall not (and shall cause its Subsidiaries
not to), in relation to any Directors appointed by the Merck Member, take any
action against such Director for negligence, default, breach of duty or breach
of trust on the grounds that such negligence,

51



--------------------------------------------------------------------------------



 



default, breach of duty or breach of trust arose by virtue of the Director
acting in accordance with the instructions of the Member appointing such
Director. Merck, the Merck Member, RP and the RP Member agree that, in the event
of any Director acting in accordance with the instructions, or in the interests
of, the Member appointing such Director, then any resultant dispute shall be
considered to be a dispute between the Parties to be resolved exclusively in
accordance with the provisions of Article XVIII hereof.
SECTION 4.4. The Executive Chairman. CEO and other Executive Officers
     (a) Day-to-Day Management of the Merial Venture. Except for matters
requiring the approval of the Members’ Meeting or of the Board of Directors, and
subject to the decisions of the Members’ Meeting and of the Board of Directors,
the Executive Chairman of Merial (the “Executive Chairman”) shall have the
responsibility and authority to manage and operate the day-to-day business of
Merial with the assistance of the other Executive Officers and in accordance
with Merial’s current annual budget and Business Plan.
     (b) Appointment of the Executive Chairman
     (i) The Executive Chairman’s term of office shall have a duration of two
years.
     (ii) The Person designated as initial Executive Chairman (the “Initial
Chairman”) in Schedule 4.4 shall be nominated by the Merck Member and shall be
appointed as Executive Chairman of Merial as of the Closing Date. At the expiry
of his term of office, the parties intend that the Initial Chairman shall no
longer be an officer or employee of the Merial Venture and at that time may
return to a position within Merck. At the expiry of the Initial Chairman’s term
of office, a new Executive Chairman shall be appointed by the RP Member, subject
to the consent of the Merck Member (which consent shall not be unreasonably
withheld). The RP Member shall communicate in writing its choice of Executive

52



--------------------------------------------------------------------------------



 



Chairman to the Merck Member at the latest one (1) month prior to the end of the
Initial Chairman’s term of office.
     (iii) Subsequent Executive Chairmen shall be appointed by the Board of
Directors, which shall also have the right to remove and replace the Executive
Chairman.
     (c) Responsibilities of the Executive Chairman. The Executive Chairman
shall be the head of the executive organization of the Merial Venture and
(subject to Sections 4.2(b) and 4.3(a)) shall have the full authority to
represent and bind Merial. The Initial Chairman appointed pursuant to the first
sentence of Section 4.4(b)(ii) shall, in particular, be responsible for
overseeing and managing the research and development and corporate staff
functions and Poultry Genetics Business activities of the Merial Venture. The
Executive Chairman shall also be responsible for strategic planning, including
the preparation and presentation to the Board of Directors of Merial’s annual
budget and its rolling three (3) year business plan (the “Business Plan”). The
Business Plan shall set forth the goals, strategies and action plans of the
Merial Venture over the current Fiscal Year and the two succeeding Fiscal Years,
and shall include sub-plans for investment, research and development,
manufacturing, marketing and personnel. The Members may at any time alter the
duration or scope of the Business Plan. The Executive Chairman shall report to
the Board of Directors.
     (d) Appointment of other Executive Officers. Merial shall have such other
executive officers in addition to the Executive Chairman (together with the
Executive Chairman, each an “Executive Officer” and, collectively, the
“Executive Officers”) as shall be determined by the Board of Directors after
receiving the recommendation of the Executive Chairman (it being understood that
the Board of Directors may nominate Executive Officers other than those
recommended by the Executive Chairman). The list of initial Executive Officers
is set forth in Schedule 4.4. The Board of Directors shall have the power to
appoint, remove and replace any of the Executive Officers.

53



--------------------------------------------------------------------------------



 



     (e) Appointment of the Chief Executive Officer (the “CEO”). The person
designated as CEO in Schedule 4.4 shall be nominated by the RP Member and shall
be appointed as CEO of Merial for a two year term of office as of the Closing
Date. At the expiry of such term of office, unless the Board of Directors
expressly decides otherwise, the position of CEO shall be terminated, and all
the responsibilities of the CEO shall be combined with those of the Executive
Chairman.
     (f) Responsibilities of the CEO. The CEO appointed pursuant to
Section 4.4(e) shall be responsible for overseeing and managing the sales,
marketing and manufacturing activities of the Merial Venture, and shall have
other specific responsibilities and authority as delegated to him from time to
time by the Executive Chairman. The CEO shall report to the Executive Chairman.

54



--------------------------------------------------------------------------------



 



ARTICLE V
CONTRIBUTIONS TO THE MERIAL VENTURE
CERTAIN TAX MATTERS
SECTION 5.1. Contributions of Assets and Assumption of Liabilities
     (a) Merck Contribution. On the terms and subject to the conditions of this
Agreement (and subject specifically to the representations, warranties and
covenants made by Merck in this Agreement) and the Merck Transfer Agreement, and
subject to subsections (i), (ii) and (iii) below and to Sections 11.2(c) and
11.6, (x) Merck shall, on or prior to the Closing Date or as soon thereafter as
practicable as provided in Section 5.1(a)(ii), assign, transfer, convey and
deliver (by merger, sale or otherwise) to Merial or its Subsidiaries, or cause
to be assigned, transferred, conveyed and delivered (by merger, sale or
otherwise) to Merial or its Subsidiaries, all of the Merck Contributed Assets,
and (y) Merial (or its relevant Subsidiary) shall, on the Closing Date, assume
and agree to pay, perform, fulfill and discharge when due all of the Merck
Contributed Liabilities.
     (i) U.S. Assets and Liabilities. Merck shall, on or prior to the Closing
Date, assign, transfer, convey and deliver to Merck Transitory LLC: (A) the
entirety of the assets and liabilities of Hubbard Farms, Inc., together with all
of Hubbard Farms, Inc.’s direct and indirect ownership interests in each of its
Subsidiaries except as indicated in Schedule 2-8 (such transaction to be
effected in accordance with Section 1.3(a)(i)(B)), (B) to the extent indicated
in Schedules 10.12 and 10.13, all of the Product Registrations and trademark
registrations and trademark applications included in the Merck Contributed
Assets that are owned by Merck or a Subsidiary of Merck that is a U.S. Person,
(C) all other Merck Contributed Assets not covered by (A) and (B) above that are
located in or registered in the U.S., including real estate or personal
property, or that are owned by Merck or a Subsidiary of Merck that is a U.S.
Person (other than the Retained Receivables and the Retained Inventory, as
defined in Section 5.1(a)(ii)(C)), (D) all of the contracts included in the
Merck Contributed Assets to which Merck or a Subsidiary of Merck that is a U.S.
Person is a party (the assets

55



--------------------------------------------------------------------------------



 



listed in (A) through (D) together being the “Merck Contributed U.S. Assets”).
Merck Transitory LLC shall, on or prior to the Closing Date, assume and agree to
pay, perform, fulfill and discharge when due all of the Merck Contributed
Liabilities reasonably attributable to the Merck Contributed U.S. Assets
contributed to Merck Transitory LLC or their ownership or operation. The Parties
understand that the contribution of the entirety of the assets and liabilities
of Hubbard Farms, Inc. to Merck Transitory LLC will result in Merial being
engaged in both the Animal Health Business and the Poultry Genetics Business.
Merial shall create separate divisions within the Merial Venture for each of
these businesses and shall prepare stand-alone financial statements for each
division.
     (ii) Non-U.S. Assets and Liabilities.
     (A) Purchase of Assets and Assumption of Liabilities.
     (1) Valuation. Prior to the Closing, the Principals will agree on the
aggregate fair market value of all the Merck Contributed Non-U.S. Assets (other
than the cash and cash equivalent items included in such assets) net of the
Merck Contributed Liabilities (other than the Merck Contributed Debt and the
Merck Accrued Tax Liabilities (as defined in Section 5.1(a)(ii)(B)) reasonably
attributable to such assets that will be purchased by Merial or any of its
Subsidiaries (such value, after netting, being the “Merck Non-U.S. Net Assets
Value”). For purposes of calculating the Merck Non-U.S. Net Assets Value, [*]

56



--------------------------------------------------------------------------------



 



[*].
     (2) Purchasing Entity. Merial or the appropriate Merial Subsidiaries agreed
upon by the Principals (which generally shall be the Merial Subsidiaries located
in the country in which each such asset is to be used) shall purchase each Merck
Contributed Non-U.S. Asset from the Merck Subsidiary that owns such asset.
Merial shall, and shall cause each of its Subsidiaries that has purchased any
Merck Contributed Non-U.S. Assets to, on the Closing Date, assume and agree to
pay, perform, fulfill and discharge when due all of the Merck Contributed
Liabilities reasonably attributable to

57



--------------------------------------------------------------------------------



 



such purchased Merck Contributed Non-U.S. Assets or their ownership or
operation.
     (3) Consideration for Purchase. The aggregate consideration for the Merck
Non-U.S. Assets shall be cash in an amount equal to the Merck Cash Contribution
Amount as defined in and contributed by Merck pursuant to Section 5.1(a)(ii)(B)
and/or promissory notes issued to the selling Merck Subsidiaries, in accordance
with the provisions of this Section 5.1(a)(ii)(A)(3). To the extent the actual
aggregate purchase price paid for all the Merck Contributed Non-U.S. Assets
pursuant to clause (1) above exceeds the Merck Cash Contribution Amount (as
defined in Section 5.1(a)(ii)(B)), or to the extent the Principals otherwise
agree, purchases of the Merck Contributed Non-U.S. Assets by Merial and the
Merial Subsidiaries may be made with promissory notes issued to the selling
Merck Subsidiaries.
     (4) Timing of Purchase. Each of the Parties shall (and shall procure that
their respective Subsidiaries shall) cooperate and use commercially reasonable
efforts (x) to give effect to, on the Closing Date, the purchase and sale of all
the Merck Contributed Non-U.S. Assets and the assumption of the Merck
Contributed Liabilities reasonably attributable thereto in accordance with this
Section 5.1(a)(ii)(A), and (y) to the extent it is not possible (including by
reason of not having obtained required approvals from appropriate Public
Authorities and/or having completed workers’ council consultations or similar
processes under applicable Laws) or reasonably practicable to purchase and sell
certain Merck Contributed Non-U.S. Assets or to assume the Merck Contributed
Liabilities reasonably attributable thereto effective as of the Closing Date, to
give effect to the purchase and sale of each such asset and the assumption of
such Liabilities (the “Delayed Purchase Assets”)

58



--------------------------------------------------------------------------------



 



in accordance with this Section 5.l(a)(ii)(A) as soon as reasonably practicable
following the Closing.
     (5) Expenses of Purchase. Each of the purchase agreements giving effect to
the purchase of Merck Contributed Non-U.S. Assets (whether concurrently with or
after the Closing) shall provide that all of the costs and expenses associated
with such purchase (other than the specified consideration for such purchase),
including the costs and expenses of counsel and other advisors, and all
registration, transfer or stamp duties and other comparable duties and Taxes,
but excluding any allocation for salaries, shall be paid by the seller (Merck or
a Merck Subsidiary, as the case may be), and that to the extent any of such
costs or expenses has been incurred by the purchaser or any of its Affiliates
(Merial or a Merial Subsidiary, as the case may be), the seller shall indemnify
the payor thereof for such costs or expenses.
     (B) Merck Cash Contribution Amount. Merck shall, on or prior to the Closing
Date, contribute cash to Merck Transitory LLC in an amount (the “Merck Cash
Contribution Amount”) equal to the amount, if any, by which the Merck Non-U.S.
Net Assets Value exceeds the “Merck Estimated Available Contributed Debt”, as
defined below. The “Merck Estimated Available Contributed Debt” shall be the
amount equal to [*] (the “Merck Negotiated Debt”) plus an estimate of the “Merck
Closing Cash” (as defined below) less the sum of (w) an estimate of the “Merck
Accrued Tax Liabilities” (as defined below), (x) an estimate of the “Merck Other
Debt” (as defined below), (y) the value of the Retained Receivables (as defined
in Section 5.1(a)(ii)(C)) and (z) the value of the Retained Inventory (as
defined in Section 5.1(a)(ii)(C)).
     The “Merck Closing Cash” shall be equal to the cash and the fair market
value of cash equivalent items that are included in the Merck

59



--------------------------------------------------------------------------------



 



Contributed Assets, but shall exclude the Merck Asset Sale Proceeds, as defined
in Section 10.9(a).
     The “Merck Accrued Tax Liabilities” shall be the amount equal to the net
(after netting the payables and the receivables) accrued Liabilities for Taxes
(excluding deferred Taxes) to the extent they are Merck Contributed Liabilities
at the Closing Date.
     The “Merck Other Debt” shall be the amount of Debt at the Closing assumed
or otherwise payable by Merck Transitory LLC, Merial or any Merial Subsidiary
(without duplication) in favor of Merck (or another Merck Company designated by
Merck) or the Debt payable to a Third Party assumed from a Merck Company or owed
at the Closing by any Merck Transferred Subsidiary, other than the amount of
Debt consisting of the promissory notes (the “Purchase Promissory Notes”) issued
by Merial or the appropriate Merial Subsidiaries to purchase Merck Contributed
Non-U.S. Assets, the Retained Receivables and the Retained Inventory pursuant to
Sections 5.1(a)(ii)(A)(3), 5.1(a)(ii)(C)(l) or 5.1(a)(ii)(C)(2), respectively.
     (C) Retained Receivables and Retained Inventory.
     (1) Retained Receivables. Merck may (in its sole discretion) elect to
retain (i.e., not contribute as part of the Merck Contributed U.S. Assets)
certain of its Receivables (the “Retained Receivables”) selected by it from
among the Receivables that are part of the Merck Contributed U.S. Assets, at
face value. To the extent Merck elects to retain Retained Receivables: Merck
shall deliver to RP at the Closing a list of the Retained Receivables, which
list shall include a description in reasonable detail including the face amount
of each such Retained Receivable. Merck shall use commercially reasonable
efforts to collect all Retained Receivables within ninety (90) days following
the Closing Date. After such

60



--------------------------------------------------------------------------------



 



ninety (90) day period, Merck shall furnish to Merial a list of all Retained
Receivables that remain uncollected, together with all information and
supporting documentation which Merck has for each such uncollected Retained
Receivable; and Merial shall within five (5) Business Days of receiving such
list, information and documentation, purchase all such outstanding Retained
Receivables from Merck at the face amount thereof (calculated in U.S.$ at the
closing midpoint exchange rates quoted by the London edition of the Financial
Times on the Closing Date). Such purchase shall be made, at Merial’s option,
with cash and/or with promissory notes issued to the seller.
     (2) Retained Inventory. Merck may (in its sole discretion) elect to retain
(i.e., not contribute as part of the Merck Contributed U.S. Assets) certain of
its finished goods Inventory (the “Retained Inventory”) selected by it from
among the finished goods Inventory of the Merck Contributed U.S. Assets. To the
extent Merck elects to retain any Retained Inventory, Merck shall deliver to RP
at the Closing a list of the Retained Inventory, which list shall include a
description in reasonable detail including a breakdown of the value of such
Retained Inventory. For purposes of calculation in this Section 5.1(a), the
value attributed to the Retained Inventory shall be calculated in accordance
with the Merck Manufacturing Supply Price Formula. On the Closing Date, Merial
shall purchase the Retained Inventory from Merck with promissory notes at a fair
market value price that to the extent possible excludes any intercompany
(between Merck Companies) margin already included in the book value for such
Inventories as recorded in the accounts of the selling Merck Company, except for
the markup on standard cost and the adjustment provided for in the Merck
Negotiated Supply Price. To the extent the Inventories cannot be purchased at a
fair market value price that excludes any such margin, the Parties shall

61



--------------------------------------------------------------------------------



 



use commercially reasonable efforts and negotiate in good faith to find and give
effect to a solution (which will not include taking actions that would reduce
Merck’s net income below that which Merck would realize if such Inventories were
sold at a price calculated according to the Merck Negotiated Supply Price) that
will eliminate the effect of the purchase of such Retained Inventory at a price
that includes such margin on the net income of RP. To the extent the price at
which the Merial Venture ultimately purchases the Retained Inventory exceeds the
Merck Negotiated Supply Price, such excess shall be included in the calculation
of the Supply Price Adjustment Special Dividend, pursuant to Section 6.7.
     (D) Non-Contributed Subsidiaries. The Parties hereby agree that none of
Merck’s interests in Johnson & Johnson MSD Consumer Pharmaceuticals (formerly
Centra Healthcare (U.K.)) or Blue Jay CV (Holland) shall be contributed to the
Merial Venture. Merck shall defend, indemnify and hold harmless the Merial
Venture and (only to the extent RP and its Subsidiaries suffer Damages separate
and distinct from Damages suffered by the Merial Venture) RP and its
Subsidiaries from and against any and all Damages incurred by the Merial Venture
or RP and its Subsidiaries arising out of, based upon or resulting from an
action or claim brought by a Third Party to the extent arising out of, based
upon or resulting from the past, present or future operations of Johnson &
Johnson MSD Consumer Pharmaceuticals (formerly Centra Healthcare (U.K.)) or Blue
Jay CV (Holland).
     (E) Delayed Purchase Assets. Pending the purchase and sale of a Delayed
Purchase Asset and the assumption of the Merck Contributed Liabilities
reasonably attributable thereto in accordance with Section 5.1(a)(ii)(A)
(collectively, a “Delayed Transfer”):

62



--------------------------------------------------------------------------------



 



     (1) Merck shall (or shall cause the relevant Merck Subsidiary to) hold all
benefits of such Delayed Purchase Assets to the extent related to the Merial
Venture Business as agent for the Merial Venture and promptly pay to Merial (or
a Merial Subsidiary that is the expected purchaser of such assets as designated
by Merial) without any deduction, set-off or counterclaim, any and all net sums
(after netting any amounts contemplated by clause (2) below to the extent not
previously paid or reimbursed by the Merial Venture) received by the Merck
Company on account of the operation of such Assets; and
     (2) Merial shall (or shall cause the relevant Merial Subsidiary to) (at the
Merial Venture’s own cost and for its own account) pay, perform, fulfill and
discharge when due all of the Liabilities, costs, expenses and obligations
suffered or incurred by Merck or any of its Subsidiaries in respect of the
ownership or operation of such Delayed Purchase Asset from the Closing Date
until the Delayed Transfer of such Delayed Purchase Asset; provided, however,
that Merck (or the relevant Merck Subsidiary) shall be responsible for any
Damages payable to a Third Party to the extent such Damages result from Merck’s
or any of its Subsidiaries’ negligence, recklessness or willful misconduct in
the operation of such Delayed Purchase Asset, which negligence, recklessness or
willful misconduct occurred prior to the Delayed Transfer of such Delayed
Purchase Asset.
     No effect shall be given to clauses (i) or (ii) above if and to the extent
that there is a significant risk that such arrangements would not be in material
compliance with applicable Laws if effect were given thereto, in which case the
principles set forth in clause (y) of Section 5.1(a)(ii)(A)(4) shall apply, and
the Principals and Merial shall cooperate to seek an alternative solution
designed to provide the Merial Venture with the

63



--------------------------------------------------------------------------------



 



     material benefits (or the substantial equivalent of the benefits of) such
Assets and Liabilities.
     (iii) British United Turkeys, Ltd (“BUT”) (A) Merck shall, subject to the
condition specified in (B) immediately below, assign, transfer, convey and
deliver to Merck Transitory LLC the entirety of the share capital of BUT;
provided, however, that (B) if, as a result of implementing the “BUT Steps”, as
defined below, any Merck Company would or would be reasonably likely to
recognize taxable gain in excess of [*] with respect to the BUT Steps under the
terms of (aa) any amendment to Code § 355 and/or the Treasury Regulations
thereunder adopted on or after the date hereof and prior to the Closing,
(bb) any proposal of any such legislation or Treasury Regulations made since
January 1, 1997, or (cc) any official notice or pronouncement with respect
thereto made since January 1, 1997, in the case of any of (aa), (bb) and (cc),
indicating that such amendment would have an effective date that would make it
applicable to the BUT Steps, the Parties agree that BUT will be transferred
directly to Merial by Merck Sharp & Dohme (Holdings) Limited in return for an
issue of fixed-rate preference shares (the “Preference Shares”) with a face
amount of [*]. The Parties acknowledge that, in either case, BUT shall not be
treated as part of the Merck Contributed Non-U.S. Assets pursuant to clause (ii)
above. The Parties further agree that, if Merial issues such Preference Shares
to Merck Sharp & Dohme (Holdings) Limited, Merial will issue Preference Shares
with a face amount of [*] to IM in consideration for IM’s contribution to Merial
hereunder of shares of RM with a fair market value equal to the fair market
value of the Preference Shares received. The Parties agree that, after said
issue, and all other Closing Date share transactions and events, each Principal
shall own, directly or indirectly, exactly the same general ownership interest
and Preference Share interest in Merial.
     For purposes of this Section 5.1(a)(iii), the “BUT Steps” shall mean all or
any part of the following: the distribution of the shares of BUT by its
shareholder(s), followed by additional distribution to shareholders, followed by
a

64



--------------------------------------------------------------------------------



 



contribution of the shares of BUT to Merck Transitory LLC, followed by the
merger of Merck Transitory LLC with and into Merial. Whether any Merck Company
would or would be reasonably likely to recognize taxable gain in excess of [*]
with respect to the BUT Steps shall be determined in the good faith judgment of
Merck, after having provided to RP all material and relevant information which
is reasonably available to Merck.
     If Preference Shares are issued pursuant to clause 5.1(a)(iii)(B) above,
the Preference Shares shall remain outstanding in perpetuity (unless and until
Merial is liquidated). The Preference Shares shall be entitled to an annual
dividend per share such that the aggregate outstanding Preference Shares shall
be entitled to an annual dividend of: [*], which shall be paid out of
Distributable Profits for each Fiscal Year remaining after payment of the Net
Special Dividend, as provided in Section 6.2, and which dividend shall be
cumulative (but shall be paid in any event after payment of the Net Special
Dividend, as provided in Section 6.2). The Preference Shares shall have the
liquidation rights specified in Section 6.11. The Preference Shares shall not be
entitled to any voting rights, except any voting rights which are required under
applicable Laws. The Preference Shares shall not be transferable, except in
connection with a Transfer of a Member’s entire Merial Venture Interest in
accordance with Article XVII hereof. The Association Documents shall be modified
to the extent reasonably necessary or appropriate to implement this
Section 5.1(a)(iii).
     (b) RP Contribution. On the terms and subject to the conditions of this
Agreement (and subject specifically to the representations, warranties and
covenants made by RP, IM and RM in this Agreement) and the RP Transfer
Agreement, and subject to subsections (i), (ii) and (iii) below, IM shall, on or
prior to the Closing Date, assign, transfer, convey and deliver to Merial or
cause to be assigned, transferred, conveyed and delivered to Merial, the
entirety of the share capital of RM, together with all of RM’s direct and
indirect ownership interests in each of its Subsidiaries as set forth in
Schedule 2-11 hereto. As a consequence, and without limitation, Subsidiaries of
Merial

65



--------------------------------------------------------------------------------



 



shall thereby be obligated to pay, perform, fulfill and discharge when due all
of the RM Contributed Liabilities.
     (i) Goubin. The Parties intend that Goubin shall be sold either (x) by the
Merial Venture, in which case Merial shall (and shall procure that the other
Merial Venture Companies shall) cooperate with RP and provide any information or
assistance reasonably requested by RP to find a purchaser for Goubin, or (y) by
RP, should RP exercise its call option described in (B) below.
     (A) Goubin Operations Pending Sale. RP hereby represents, as of the date
hereof and as of the Closing Date, to Merck, Merck SH and Merial that, since
December 31, 1996, Goubin has been operated in the ordinary course of business
(including capital expenditures made in accordance with approved programs)
consistent with past practice and there has not been any material change in the
assets or Liabilities of Goubin (other than the payment of dividends and such
approved programs of capital expenditures), including any material contribution
of assets by RM or ISA of any kind to Goubin, as compared with the balance sheet
of Goubin as of December 31, 1996 set forth in Schedule 5.1B-1. For purposes of
this Section 5.1(b)(i), a “material” contribution of assets means a contribution
of assets in excess of [*]. Merial covenants that, as of the Closing Date and
until the second anniversary of the Closing Date, or the sale of Goubin if
earlier, it shall not cause Goubin to take any action that is outside the
ordinary course of business consistent with past practice and shall not cause
Goubin to incur any additional Debt, except in the ordinary course of business,
as compared with the Debt of Goubin as of the Closing Date, provided that Merial
may, upon RP’s request and subject to the consent of Merck (which consent shall
not be unreasonably withheld), cause an action out of the ordinary course to be
taken or a material contribution of assets to be made if necessary to facilitate
the sale of Goubin. RP shall indemnify the Merial Venture for any costs and
expenses incurred by the Merial Venture in connection with, and shall defend,

66



--------------------------------------------------------------------------------



 



indemnify and hold harmless the Merial Venture for any Damages incurred by the
Merial Venture as a result of, any such action and/or material contribution. RP
shall also defend, indemnify and hold harmless the Merial Venture for any and
all Damages (but not for any capital accounting loss recorded by the Merial
Venture in selling Goubin in accordance with this Section 5.1(b)(i)) arising out
of the operation or condition of Goubin before the earlier of (x) the sale of
Goubin and (y) the second anniversary of the Closing Date (except for any such
Damages payable to a Third Party other than the purchaser (or its Affiliates) of
Goubin, to the extent resulting from the negligence, recklessness or willful
misconduct of the Merial Venture, including that of the management of Goubin).
     (B) Purchaser and Timing of Goubin Sale.
     (1) At any time on or prior to the second anniversary of the Closing Date,
if a firm offer to purchase Goubin is received from a Third Party (which may
include the employees of Goubin) at a price that is acceptable to RP and that is
greater than or equal to the Goubin Book Value at the Closing Date plus any
amounts contributed by any other Merial Venture Company to Goubin pursuant to
Section 5.1(b)(i) that have not been reimbursed by RP, less the sum of [*]
(translated into FF at the closing midpoint exchange rate indicated in the
London edition of the Financial Times on the Closing Date) and all the dividends
paid by Goubin to any other Merial Venture Company between the Closing Date and
the date when such offer is received, then the Merial Venture shall sell Goubin
to such purchaser.
     (2) At any time on or prior to the second anniversary of the Closing Date,
RP shall have the option to purchase Goubin from the Merial Venture for an
amount equal to the Goubin Book Value at the Closing Date plus any amounts
contributed by any other Merial Venture Company to Goubin pursuant to
Section 5.1(b)(i) that have not been reimbursed by RP,

67



--------------------------------------------------------------------------------



 



less the sum of [*] (translated into FF at the closing midpoint exchange rate
indicated in the London edition of the Financial Times on the Closing Date) and
all the dividends paid by Goubin to any other Merial Venture Company between the
Closing and the exercise by RP of its call option. If such purchase results in a
capital loss to the Merial Venture, RP shall not sell Goubin to a Third Party at
a profit (to the RP Group) for a period of six months after the exercise of such
option. For the avoidance of doubt, the Parties understand that the ownership by
RP and the operation of the current business of Goubin in accordance with this
Section 5.1(b)(i) is not within the scope of the Animal Health Business or the
Poultry Genetics Business and is therefore not subject to the non-competition
provisions set forth in Article XV.
     (3) On or within two Business Days after the second anniversary of the
Closing Date, if Goubin has not been sold to a Third Party or RP as provided in
(1) or (2) above, then Merck will have the option, which it may exercise in its
own discretion (by notice to RP and Merial sent at any time prior to the end of
the second Business Day after the second anniversary of the Closing Date, which
notice may be conditioned upon the transactions in (1) or (2) above occurring or
not occurring) and will be binding on both Merial and RP, to require Merial (or
the Merial Venture Company that owns Goubin) to sell Goubin to RP for an amount
equal to the Goubin Book Value at Closing Date plus any amounts contributed by
any other Merial Venture Company to Goubin pursuant to Section 5.1(b)(i) that
have not been reimbursed by RP, less the sum of [*] (translated into FF at the
closing midpoint exchange rate indicated in the London edition of the Financial
Times on the Closing Date) and all the dividends distributed by Goubin to any
other Merial Venture Company during the two year plus two Business Day period
following the Closing Date. If Merck does not exercise this put option, Goubin
shall continue as an integral part of the Merial Venture Business after two
years and the

68



--------------------------------------------------------------------------------



 



indemnification obligations of RP under this Section 5.1(b)(i) in connection
with the sale of Goubin shall terminate.
     (C) Goubin Sale for RP’s Account.
     (1) Special Dividend to RP. In the case of the sale of Goubin pursuant to
(B) above, Merial shall credit to the RP Member in respect of the year in which
the sale of Goubin occurs a Special Dividend equal to the cash (or the fair
market cash equivalent of any non-cash proceeds) received by the Merial Venture
(whether from a Third Party purchaser or from RP) for the sale of Goubin, less
any costs, expenses or Damages (including Taxes, fees and registration fees)
incurred by the Merial Venture in connection with such sale.
     (2) Purchase Agreement, etc. The sale of Goubin shall be by means of the
sale of its entire capital stock, the sale of all its assets subject to all its
Liabilities, or any substantially similar transaction; provided, however, that
if the Principals agree to a partial sale of Goubin, they shall adjust the
mechanism set forth in this Section 5.1(b)(i) as they deem appropriate. Any sale
of Goubin shall be without any recourse against the Merial Venture except as to
title matters and except as to any Damages payable to a Third Party other than
the purchaser (or its affiliates) of Goubin to the extent resulting from the
negligence, recklessness or willful misconduct of the Merial Venture, including
of the management of Goubin. Subject to the following sentence, all Damages,
Liabilities and contingencies associated with a sale of Goubin pursuant to this
Section 5.1(b)(i) above suffered or incurred by Merck, Merial and their
respective Subsidiaries shall be for the account of RP. RP shall (and no Merial
Venture Company shall), in any contract for the sale of Goubin to a Third Party
purchaser, undertake to indemnify the purchaser thereof for all breaches of
representations, warranties or covenants in such contract related to Goubin and
its sale; provided that RP shall have approved all of

69



--------------------------------------------------------------------------------



 



such representations, warranties and covenants prior to the contract being
concluded; and further provided that Merial shall indemnify RP for any Damages
owed to such Third Party purchaser of Goubin to the extent arising from Damages
payable to a Third Party other than the purchaser (or its Affiliates) of Goubin
to the extent resulting from the negligence, recklessness or willful misconduct
of the Merial Venture, including of the management of Goubin. Except to the
extent Merial has an obligation to indemnify RP pursuant to the preceding
sentence, RP shall defend, indemnify and hold harmless the Merial Venture and
(to the extent they suffer any Damages distinct from those suffered by the
Merial Venture) Merck and its Subsidiaries for all Damages suffered or incurred
by the Merial Venture or Merck and its Subsidiaries arising out of, based upon
or resulting from such sale.
     The “Goubin Book Value” at any date shall equal the book value of Goubin on
such date in the accounts of ISA, determined according to U.S. GAAP applied
consistently with the principles used to calculate Goubin’s book value in the
December 31, 1996 balance sheet of ISA. RP represents and warrants that the
insurance claim made by Goubin with respect to damages in connection with a fire
at a hatchway in Plougenast ([*]) was finally resolved and paid to Goubin prior
to the date of this Agreement.
     (ii) Certain RM Liabilities and Receivables Excluded. Notwithstanding
Sections 5.1(b) and (c), RM shall, prior to the Closing, (A) assign to RP (or
another RP Company designated by RP), and RP shall assume and pay, perform and
discharge when due, the payable to Sanofi of RM, which is described on
Schedule 5.1B-2 (the “Sanofi Payable”), and (B) assign to RP (or another RP
Company designated by RP) the related financial receivable of RM due by RM’s
unconsolidated Subsidiary Rhône Mérieux Animal Health Company Ltd. (China) (“RM
China”), which is described in Schedule 5.1B-2 (the “RM China Financial
Receivable”). In addition, as from the Closing Date, RP (or another RP Company
designated by RP) will be entitled to an amount equal to the difference between

70



--------------------------------------------------------------------------------



 



the Sanofi Payable and the RM China Financial Receivable as of the Closing Date
([*]), which amount will be paid by RM China to RP over time only from and to
the extent of the proceeds of specific assets that are part of the current
assets held by RM China as of the Closing Date (the “RP Chinese Assets”). The RP
Chinese Assets shall consist of specific trade receivables, Inventories and/or
other current assets each as existing on the Closing Date in the books of RM
China. At the Closing, RM shall provide Merck with a list and description in
reasonable detail (including book value) of the RP Chinese Assets. The aggregate
book value of the RP Chinese Assets shall be equal to or less than the
difference between the Sanofi Payable and the RM China Financial Receivable. The
Parties acknowledge that the RP Chinese Assets are specifically allocated to the
reimbursement of RP and that each time any of the RP Chinese Assets is sold for
cash or collected for cash by RM China, the net proceeds of such asset will be
used promptly upon their being received to reimburse RP to the extent provided
in this Section 5.1(b)(ii). The Parties understand that the only obligation of
RM China is to sell or collect the RP Chinese Assets in the ordinary course of
business, without any extraordinary sale or litigation and without recourse to,
or any other obligation of, the Merial Venture. RP represents and agrees that,
as indicated in Schedule 5.1B-2, at December 31, 1996, the amount outstanding
under the RM China Financial Receivable is [*]. The Parties agree that such RM
China Financial Receivable is deemed to be Debt. The Parties further agree that
in the event the aggregate of the values of all the RP Chinese Assets as
recorded in the books of RM China on the Closing Date is less than the amount
equal to the difference between (x) the Sanofi Payable and (y) the RM China
Financial Receivable, the amount (the “RP Chinese Assets Value Shortfall”) by
which the book value of all the RP Chinese Assets is less than such difference
shall become a Debt obligation payable by RM to RP and such amount shall be
deemed to be Debt. The Parties agree that the proceeds collected with respect to
each RP Chinese Asset that is paid to RP pursuant to this Section 5.1(b)(ii)
shall not exceed the value of each such RP Chinese Asset as recorded in the
books of RM China on the Closing Date.

71



--------------------------------------------------------------------------------



 



     (iii) Central Biologics Inc. RM represents that (x) Select Laboratories,
Inc., a Subsidiary of RM (“Select”), is currently in the process of acquiring
Central Biologics Inc. (“Central Biologics”) for a purchase price of [*] (this
acquisition being the “Central Biologics Acquisition”); and (y) as part of the
Central Biologics Acquisition, [*]. The Parties hereby agree that both the
Central Biologics Acquisition and the Central Biologics Consulting Agreement are
entered into for the account of Merial. As a result, the Parties further agree
that (aa) any Debt assumed by RM, Select or any other Subsidiary of RM to
acquire Central Biologics, (bb) any cash or cash equivalents, if any, used by
Select or any other Subsidiary of RM to acquire Central Biologics shall be added
to the RM Closing Cash when determining the actual contributions of the Parties
in accordance with Sections 5.3 and 6.8, (cc) any cash or cash equivalents
included in Central Biologics upon completion of its acquisition by RM, Select,
or any Subsidiary of RM shall be excluded from the RM Closing Cash, and (dd) any
Debt included in Central Biologics upon completion of its acquisition by RM,
Select or any other Subsidiary of RM, shall not be included in the RP
Outstanding Debt.
     (c) Contributed Assets Free of Debt. The Merck Contributed Assets, on the
one hand, and RM and its Subsidiaries, on the other hand, shall be contributed
to the Merial Venture together with the assumption of or the continued
obligation for the Merck Contributed Liabilities and the RM Contributed
Liabilities, respectively. Except as set forth in Section 5.2 or as provided for
in Article VII, however, such respective contributions shall be free of (i) any
related financial indebtedness (“Debt”), including any Liability, contingent or
otherwise, for borrowed money, any obligations in respect of or evidenced by
bonds, debentures, notes, letters of credit or similar instruments and any
obligations under finance lease obligations (as defined by U.S. GAAP).
     (d) Currency Exchange for Asset Contributions. The respective contributions
of each Group to the Merial Venture shall be calculated in U.S. dollars as of
the Closing

72



--------------------------------------------------------------------------------



 



Date. The value of any contribution not denominated in U.S. dollars shall be
converted into U.S. dollars at the closing midpoint exchange rate quoted by the
London edition of the Financial Times on the Closing Date, or as otherwise
agreed upon. Subject to Section 5.2(c), all other necessary currency conversions
in respect of the value of the respective contributions (e.g., to English pounds
sterling or French francs) shall also be based on the closing mid-point exchange
rates quoted by the London edition of the Financial Times on the Closing Date,
or as otherwise agreed upon.
SECTION 5.2 Debt Contributions
     (a) Merck Debt Contribution. On the terms and subject to the conditions of
this Agreement, Merial shall (or Merial shall, in accordance with the terms of
this Agreement, cause one or more Subsidiaries of Merial to), on the Closing
Date, assume on behalf of and/or in favor of Merck or a Merck Subsidiary, and
shall pay, perform and discharge when due, all Liabilities related to the “Merck
Contributed Debt”, as defined below. The “Merck Contributed Debt” shall consist
of (and its aggregate amount shall be calculated by adding the amounts of):
(i) the Purchase Promissory Notes, as defined in Section 5.1(a)(ii)(B), if any,
(ii) the Merck Accrued Tax Liabilities, as defined in Section 5.1(a)(ii)(B), and
(iii) the Merck Other Debt, as defined in Section 5.1(a)(ii)(B). The Purchase
Promissory Notes shall be on substantially the same terms and conditions as the
Merck Interim Financing described in Section 5.2(d) (except that the Purchase
Promissory Notes shall not be subject to reborrowing to the extent repaid, i.e.,
not a revolving credit).
     (b) RP Debt Contribution. On the terms and subject to the conditions of
this Agreement, RM and its Subsidiaries shall, on the Closing Date, have
Liability (the “RP Contributed Debt”) (i) for Debt consisting of (and its
aggregate amount shall be calculated by adding the amounts of) the “RM
Intercompany Debt” (as defined below), the “RM Outstanding Debt” (as defined
below), the RM China Financial Receivable and the RP Chinese Assets Value
Shortfall, if any, and (ii) for the “RM Accrued Tax Liabilities” (as defined
below).

73



--------------------------------------------------------------------------------



 



     The “RM Intercompany Debt” shall be RM’s estimate as of the Closing Date of
the aggregate principal amount equal to: [*] (the “RP Negotiated Debt”) plus the
estimated amount of “RM Closing Cash” (as defined below) and minus the estimated
sum of (A) the “RM Outstanding Debt”, (B) the estimated net amount (after
netting the payables and the receivables) equal to the accrued Liabilities for
Taxes (excluding deferred Taxes) of RM and for RM Transferred Subsidiaries at
the Closing Date (the “RM Accrued Tax Liabilities”), (C) the RM China Financial
Receivable as described in Section 5.1(b)(ii), and (D) without duplication of
(C), the RP Chinese Assets Value Shortfall (as defined in Section 5.1(b)(ii)).
The RM Intercompany Debt shall not be subject to any covenants and shall be on
substantially the same terms and conditions as the RP Interim Financing
described in Section 5.2(d) (except that this Debt shall not be subject to
reborrowing to the extent repaid, i.e., not a revolving credit).
     The “RM Outstanding Debt” shall consist of (x) the sum of the aggregate
principal amount outstanding at Closing and any accrued unpaid interest or other
amounts, calculated as of the Closing Date, in respect of the Debt owed by RM or
its Subsidiaries to Third Parties as reflected on the December 31, 1996 balance
sheet included in the RM Financials, and (y) without duplication of any Debt
included in (x) above, any other Debt owed by RM or its Subsidiaries at the
Closing Date less (without duplication) (aa) any Debt owed by Goubin on the
Closing Date, (bb) any Debt incurred by RM, Select or any other Subsidiary of RM
to pay for the Central Biologics Acquisition, and (cc) any Debt owed by Central
Biologics on the Closing Date. RP shall obtain any consents or waivers required
under the terms of the RM Outstanding Debt to give effect to the Transactions
(so that the RM Outstanding Debt is not and does not become in default and does
not give the counterparty to any of the RM Outstanding Debt any rights of
termination, amendment, acceleration, suspension, revocation or cancellation)
and RP shall pay any and all costs and expenses, including any increased
interest expenses, penalties or charges, necessary to obtain such consents or
waivers. Subject to the preceding sentence, the “RM Outstanding Debt” shall
continue on its stated terms and conditions after the Closing.

74



--------------------------------------------------------------------------------



 



     The “RM Closing Cash” shall be equal to the cash and the fair market value
of cash equivalent items contributed by RM and its Subsidiaries to the Merial
Venture, but shall exclude (aa) the RM Asset Sale Proceeds, as defined in
Section 8.9(a), (bb) the cash and cash equivalents items owned by Goubin on the
Closing Date, (cc) any cash and cash equivalent items owned by Central Biologics
upon completion of its acquisition by RM, Select or any other Subsidiary of RM,
and (dd) any proceeds from the Diagnostic Disposal.
     In the event Goubin is not sold pursuant to, and within the time periods
specified in, Section 5.1(b)(i) and remains part of the Merial Venture, the
Parties shall at such time negotiate in good faith to find and give effect to a
solution that will take account of the Debt of, and the cash and cash equivalent
items that were owned by, Goubin on the Closing Date.
     (c) Currency Exchange for Contributed Debt. The currency exchange rates
used to calculate the U.S. dollar value of any Merck Contributed Debt, Retained
Receivables, Retained Inventory or RP Contributed Debt not denominated in U.S.
dollars shall be the closing midpoint exchange rates quoted by the London
edition of the Financial Times on the Closing Date, or as otherwise agreed
between the Parties.
     (d) Interim Financing. Both RP and Merck shall provide, or shall arrange
with outside financial institutions to provide, the Merial Venture with a
revolving working capital financing facility available when needed as from the
Closing Date (the “RP Interim Financing” and the “Merck Interim Financing”,
respectively), with a maximum aggregate principal amount to be outstanding from
time to time of [*] for each such facility. Should Merial request an increase of
the maximum aggregate principal amount of the RP Interim Financing and the Merck
Interim Financing, RP and Merck agree to discuss in good faith the terms and
conditions of any such increase and whether any such increase will be provided.
The Parties agree that the RP Interim Financing shall not be included in, and
shall be in addition to, the RP Contributed Debt and the Merck Interim Financing
shall not be included in, and shall be in addition to, the Merck Contributed
Debt. The RP Interim Financing and the Merck Interim Financing shall have

75



--------------------------------------------------------------------------------



 



substantially equivalent terms and conditions, both be available through the
earlier of December 15, 1997 and the date that is six (6) months after the
Closing Date, at which earlier date all amounts outstanding thereunder shall be
due and payable, and bear interest at the [*] in which the advances that are
part of the interim financing are made [*]. Merial shall use commercially
reasonable efforts to establish its own financing as soon as practicable after
the Closing to be used, first, to repay the RP Contributed Debt and the Merck
Contributed Debt, second, to repay the RP Interim Financing and the Merck
Interim Financing, with the RP Interim Financing and the Merck Interim Financing
being repaid simultaneously on the same terms and conditions and, third, for
other purpose of the Merial Venture Business. The Principals shall meet before
the Closing to determine further terms and conditions of the RP Interim
Financing and the Merck Interim Financing.
SECTION 5.3. Preparation and Audit of Closing Balance Sheets
     (a) Preparation of Closing Balance Sheets — General. As soon as possible
after the Closing Date, and in no event more than thirty (30) Days after the
Closing Date, each of RM and Merck shall prepare and deliver to each other a
consolidated balance sheet (the “RM Closing Balance Sheet” and the “Merck
Closing Balance Sheet”, respectively, and, collectively, the “Closing Balance
Sheets”) for RM and the Merck Contributed Business, respectively. These balance
sheets shall include as special purpose line items (i) the RM Closing Cash and
the Merck Closing Cash, (ii) the RM Intercompany Debt, the RM Outstanding Debt,
the RM China Financial Receivable, the RP Chinese Assets Value Shortfall and the
Merck Other Debt, and (iii) the RM Accrued Tax Liabilities and the Merck Accrued
Tax Liabilities. The RM Intercompany Debt, the RM Outstanding Debt, the RM China
Financial Receivable, the RP Chinese Assets Value Shortfall, the RM Accrued Tax
Liabilities and the RM Closing Cash shall be used to calculate the “RM Actual
Contributed Net Debt Variance” and the “Contributed Debt Adjustment Special
Dividend”, both as defined in Section 6.8 below. The Merck Accrued Tax
Liabilities, the Merck Other Debt and the Merck Closing Cash shall be used to
calculate the “Merck Actual Contributed Net Debt Variance” and the “Contributed
Debt Adjustment Special Dividend”, both as defined in Section 6.8 below. Merck
shall also provide RP with a list

76



--------------------------------------------------------------------------------



 



of all Delayed Purchase Assets, which list shall include a description in
reasonable detail of all such Delayed Purchase Assets and an estimate of the
fair market value of all the Delayed Purchase Assets on an aggregate basis.
     (b) Audit of Closing Balance Sheets and Retroactive Closing Financial
Statements. As soon as possible after the preparation of the Closing Balance
Sheets and the Retroactive Closing Financial Statements, as defined in
Section 6.3, Merck shall send the Merck Closing Balance Sheet and the Merck
Retroactive Closing Financial Statements to its accounting firm and to RM, and
RM shall send the RM Closing Balance Sheet and the RM Retroactive Closing
Financial Statements to its accounting firm and to Merck. Each of RM’s and
Merck’s accounting firms shall promptly be provided with any relevant financial
data they may reasonably request. Each of RM’s and Merck’s accounting firms
shall have a maximum of sixty (60) days to conduct an audit of the Closing
Balance Sheets and the Retroactive Closing Financial Statements of their
respective client, which audit shall include, among other things, (x) an audit
of the Debt and the cash and the cash equivalent items contributed by each Party
to the Merial Venture, (y) at the request and expense of RP, an analysis of
whether or not all the Merck Contributed Assets are fairly reflected in all
material respects in the Merck Closing Balance Sheet and, to the extent not
included therein, have been specified by Merck to RP as Delayed Purchase Assets,
and (z) an audit of the Retroactive Closing adjustments to ensure such
adjustments have been calculated in accordance with the provisions set forth in
Section 6.3 and in Exhibit XIX.
     As soon as possible, and in no event more than sixty (60) days after being
sent the Closing Balance Sheets and the Retroactive Closing Financial
Statements, each of RM’s and Merck’s accounting firms shall make available to
the other their working papers, reports and comments on the Closing Balance
Sheets and the Retroactive Closing Financial Statements. In the event there are
any disagreements, the Parties will then have twenty (20) Business Days to agree
on the changes to be made to the Closing Balance Sheets and/or the Retroactive
Closing Financial Statements and resolve any disputes arising between them. In
the event there is any unresolved dispute at the end of this twenty
(20) Business Day period, the Parties will jointly submit such unresolved
disputes

77



--------------------------------------------------------------------------------



 



to the Board of Directors. The Board of Directors shall then have ten
(10) Business Days to resolve such disputes. In the event there are any
unresolved disputes at the end of this further ten (10) Business Day period, the
Board of Directors shall have five (5) Business Days to engage a “Big Six”
accounting firm to resolve any such dispute, except that (i) if the Board of
Directors cannot reach agreement on the selection of such accounting firm, then
such accounting firm shall be selected and appointed by the ICE (which selection
and appointment shall be final and binding on the Board of Directors and on the
Principals) and (ii) the firm so selected and appointed may not be the primary
accounting firm for Merck, RP, RM or Merial. Each of the Principals shall submit
to the selected accounting firm their detailed calculations and such firm shall
promptly be provided with any relevant financial data that it may request. The
selected accounting firm shall act as expert and shall have twenty (20) Business
Days to resolve all the disputes, and such resolution shall be final and binding
on the Parties and the Board of Directors. The fees and reasonable expenses of
the selected accounting firm shall be split equally between Merck and RP.
SECTION 5.4. Alternative Tax Structuring and Tax Planning
     (a) Changes in Law. With respect to Merial or any other Merial Venture
Company, if, due to any change or proposed change in applicable Law (including,
without limitation, actions of any Public Authority) after the Closing, the
continuation of the structure described in Section 1.3 and Article III entails
(or, in the case of a proposed change, would, if enacted, entail) materially
adverse tax or other legal consequences to a Principal or its Affiliates, or a
significant risk thereof, at the request of such Principal the Parties shall use
commercially reasonable efforts to agree on an appropriate alternative structure
that will be designed, to the extent possible, to minimize such adverse
consequences to the requesting Principal and its Affiliates but have no less
favorable economic, commercial and legal characteristics to the other Principal
and its Affiliates as the structure described elsewhere in this Agreement and
the Ancillary Agreements.
     (b) Restructurings to Minimize Taxes.

78



--------------------------------------------------------------------------------



 



     (i) General. Each Party shall bear the tax consequences of its transfers to
the Merial Venture and (unless otherwise agreed in writing) the performance of
its obligations under this Agreement and any and all Ancillary Agreements to
which it is a party or by which it is bound. [*].
     (ii) Alternative Contribution of Merck Contributed Non-U.S. Assets. Without
limiting the generality of Section 5.4(b)(ii) and notwithstanding the provisions
of Sections 1.3(a)(i)(B), 1.3(c), and 5.1, and subject to the conditions set
forth in (t), (u), (v), (w), (x), (y) and (z) below, Merck may elect to exclude
from the Non-U. S. Merck Contributed Assets to be sold to the Merial Venture
and/or from the Merck Contributed Liabilities reasonably attributable thereto
assumed by the Merial Venture, certain of such assets and Liabilities [*],
provided that (t) intangible assets included in the Merck Contributed Assets may
not be so excluded, (u) Merck identifies in reasonable detail in writing to RP
on or prior to the Closing Date such assets and/or liabilities; (v) an
arrangement with respect to such assets and/or liabilities is entered into among
the Parties or their Affiliates and/or other adjustments are made to the terms
and conditions of the transactions contemplated by this

79



--------------------------------------------------------------------------------



 



Agreement so that they have, in the aggregate, no less favorable economic,
commercial and legal characteristics to RP, the Merial Venture and their
respective Affiliates as the structure described elsewhere in this Agreement;
(w) RP consents in writing to this alternative prior to its implementation
(which consent shall not be unreasonably withheld or unreasonably delayed if, in
RP’s reasonable opinion, all the other conditions specified in this clause
(ii) have been satisfied); (x) [*]; (y) Merck shall be responsible for all
out-of-pocket costs and fees reasonably incurred by RP or any of its
Subsidiaries in assessing the alternative structure proposed by Merck pursuant
to this clause (ii); and (z) no such alternative structure shall be proposed if
such alternative structure would result in such assets and/or Liabilities being
transferred to the Merial Venture after December 31, 1997.
     (iii) Except as provided elsewhere in this Agreement or in the Ancillary
Agreements, each Party and its Affiliates will, however, ultimately be
responsible for its own Taxes.
SECTION 5.5. Certain U.S. Tax Matters
     (a) Designation of Tax Matters Partner. The Merck Member is hereby
designated as the “Tax Matters Partner” under Section 6231(a)(7) of the Code to
manage the administrative Tax proceedings conducted at the Merial Venture level
by the IRS with respect to Merial Venture matters. The Merck Member is
specifically directed and authorized to take whatever steps the Merck Member, in
its sole discretion, deems necessary or desirable to assure the Merck Member’s
designation as the Tax Matters Partner, including, without limitation, filing
any forms or documents with the IRS and taking such other action as may from
time to time be required under Treasury Regulations. Expenses of administrative
proceedings relating to the determination of Merial Venture items at the Merial
Venture level undertaken by the Merck Member in accordance with this Section 5.5
will be deemed to be Merial Venture expenses.

80



--------------------------------------------------------------------------------



 



     (b) Tax Elections. All Tax elections required or permitted to be made under
the Code and any applicable U.S. federal, state or local Tax law with respect to
the Merial Venture (or any of its Subsidiaries) shall be made by the Tax Matters
Partner, subject to the express prior written approval of the RP Member, which
approval shall not be unreasonably withheld, and any decision with respect to
the treatment of Merial Venture transactions on the Merial Venture’s U.S.
federal, state or local Tax Returns shall be made by the Members jointly. The RP
Member hereby approves the election to classify Merial as a partnership for U.S.
Tax purposes, as well as any other election to classify any other Merial Venture
Company (other than BUT) which is an eligible entity as either a partnership or
branch, as the case may be; provided that no such election shall result in
increased Tax Liabilities or exposure for RP; and further provided that no such
election shall require any restructuring of or other company action affecting
any such Merial Venture Company. The RP Member also hereby approves any action
the Tax Matters Partner may deem necessary in its sole discretion to give effect
to any election approved pursuant to the preceding sentence. RP will (or cause
its Subsidiaries to) provide to the Tax Matters Partner and sign all documents
necessary to give effect to all elections to be made pursuant to this
Section 5.5(b).
     (c) Allocations of Income, Gain or Loss
     (i) Net Income. For U.S. Tax purposes, net income with respect to any
taxable period shall be allocated as follows:
     (A) First, to the Members in proportion to the excess, if any, of (i) the
cumulative amount paid to each Member pursuant to Section 6.2 through the date
the Net Special Dividend is calculated after the closing of such period in
respect of such period, over (ii) the cumulative amount previously allocated to
such Member in respect of such period pursuant to this paragraph (A) until such
excess has been eliminated;
     (B) Second, to the holders of any Preference Shares (if issued pursuant to
Section 5.1(a)(iii)), proportionately, in an amount equal to the

81



--------------------------------------------------------------------------------



 



amount, if any, of dividends paid thereon during such period (whether such
dividends represent payment of a current or accumulated dividend thereon); and
     (C) Third, 50% to each of the Members, as set forth in Section 6.1 hereof.
     (ii) Net Loss. For Tax purposes, net loss with respect to any taxable
period shall be allocated 50% to each of the Members, as set forth in
Section 6.1 hereof.
     (iii) Tax Adjustments. In the event that the Merial Venture’s income,
gains, losses, deductions or credits are adjusted by any Taxing Authority by
reason of any transaction between one or more Members and/or the Merial Venture,
including adjustments pursuant to Section 482 of the Code or similar provisions
under state, local or foreign law (any such adjustment herein being referred to
as a “Tax Adjustment”), the allocation of any item of gross income, gain, loss,
deduction or credit resulting from such Tax Adjustment (either as the result of
a primary or correlative adjustment) and the treatment of any deemed transfers
of value between or among the Merial Venture and one or more Members (including
deemed contributions to and deemed distributions from the Merial Venture on
account of such Tax Adjustment) shall be governed by this Agreement.
Allocations, including allocations of items of gross income and the treatment of
deemed transfers of value between or among the Merial Venture and the Members
shall be made, to the extent possible, in an appropriate manner by the Tax
Matters Partner so as to avoid any Tax consequences from a Tax Adjustment to a
Member who is not affected by such Tax Adjustment. In the event that any Tax
Adjustment results in an increase in the Merial Venture’s gross income, such
gross income shall be allocated as an item of gross income under Code
Section 702(a)(7) to the Member whose income is adjusted in connection with such
Tax Adjustment to the Merial Venture’s income and the Merial Venture shall be
treated as making a deemed transfer of value that is treated as a distribution
to such Member in the

82



--------------------------------------------------------------------------------



 



same amount. In the event that any Tax Adjustment results in an increase in an
item of Merial Venture deduction or loss, such deduction or loss shall be
allocated as an item of deduction under Code Section 702(a)(7) to the Member
whose income is adjusted in connection with such Tax Adjustment to the Merial
Venture’s income and such Member shall be treated as making in the same amount a
deemed transfer of value that is treated as a contribution to the Merial
Venture. In the case of a deemed transfer of value by the Merial Venture to a
Member that is treated as a guaranteed payment as a result of a Tax Adjustment
that reduces an item of the Merial Venture’s loss or deduction, the deduction
attributable to such guaranteed payment shall be allocated in the same manner
the item of loss or deduction reduced by the Tax Adjustment was allocated.
     (d) Capital Accounts. A separate capital account shall be established and
maintained for each Member. Maintenance of capital accounts is intended for U.S.
Tax reporting purposes only and has no application to any other provision of
this Agreement or the interpretation thereof.
     (i) The initial balance of each capital account shall be zero.
     (ii) The capital account of each Member shall be increased by (x) any
capital contribution by such Member when such capital contribution is made and
(y) the net income allocated to such Member pursuant to Section 5.5(c)(i).
     (iii) The capital account of each Member shall be reduced by (x) the amount
of any distribution of cash or the fair market value of any property (net of any
liability secured by such property that the Member is considered to assume or
take subject to under Section 752 of the Code) distributed to such Member when
such distribution is made and (y) the net loss allocated to such Member pursuant
to Section 5.5(c)(ii).
     (iv) The capital account of each Member shall be adjusted to reflect any
adjustment to the value of the Merial Venture’s assets attributable to the

83



--------------------------------------------------------------------------------



 



application of Sections 732, 734 or 743 to the extent required pursuant to
Treas. Reg. § 1.704-1(b)(2)(iv)(m).
     (v) Except as otherwise provided in this Agreement, whenever it is
necessary to determine the capital account of any Member, the capital account of
such Member shall be determined after giving effect to the allocations of net
profit, net loss and other items realized prior or concurrent to such time
(including, without limitation any net profits and net losses attributable to
adjustments to values with respect to any concurrent distribution), and all
contributions and distributions made prior or concurrent to the time as of which
such determination is to be made.
     (vi) No Principal or Member shall have any obligation to Merial or any
Merial Venture Company, the other Principal, the other Member or to any other
Person, including, without limitation, any creditors of the Merial Venture, to
restore or otherwise make good any negative balance in any Member’s capital
account.
     (vii) Distributions in liquidation of the Merial Venture shall be made in
accordance with capital accounts; [*].
     (e) Certain Tax Benefits. For U.S. federal Tax purposes, the Principals,
the Members and Merial agree (and Merial agrees to cause the Merial Venture
Companies) to treat the prices charged to the Merial Venture for products
purchased under the Merck Supply Agreement and the RP Ag Supply Agreement as the
Merial Venture’s “cost” therefor. In furtherance thereof, the Principals, the
Members and Merial agree (and Merial agrees to cause the Merial Venture
Companies to agree) that any benefits derived under Section 936 of the Code or
any successor Code section thereof by Merck Member or any Affiliate of Merck
Member on the manufacture of any products sold to the Merial

84



--------------------------------------------------------------------------------



 



Venture pursuant to the Merck Supply Agreement shall be for the benefit of Merck
Member and not for the benefit of the Merial Venture, the RP Member nor any
other member of the RP Group.

85



--------------------------------------------------------------------------------



 



ARTICLE VI
PROFIT AND LOSS ALLOCATIONS; DIVIDENDS
SECTION 6.1. General Profit and Loss Principles
     As a general principle, the Parties have agreed that the profits and losses
of the Merial Venture shall be allocated to the Members in such a way that each
Member will be entitled to 50.0% of the profits and losses of the Merial
Venture, subject to the specific adjustments set forth in this Agreement and to
such other adjustments as the Members’ Meeting may determine.
     For accounting purposes only and for no other purpose, the Members intend
that, for each accounting period, each Member’s share of Merial’s net income
will include fifty percent (50%) of Merial’s net income (after subtracting Net
Special Dividends and dividends on Preference Shares) plus any Net Special
Dividends and dividends on Preference Shares made to that Member that may be
income or expense to such Member.
SECTION 6.2. Special Dividends
     (a) Special Dividends Generally. The Parties have agreed to certain
financial arrangements that shall be exceptions to the general principle set
forth in Section 6.1 of a 50/50 allocation of profits as between the Members.
Certain of these financial arrangements (set forth in Sections 5.1(b)(i)(C)(i)
[Goubin], 6.3 through 6.9, 7.1(b), (c) and (d), 7.1(f)(ii) and (vii), 7.2(c) and
(e), 7.4, 7.5(a)(i), 7.5(b)(i), 7.5(c) and 14.19 [Tax Reserves Adjustment] of
this Agreement and in Sections 3.5 and 4.4 of the Merck Employee Leasing
Agreement shall give rise to special distributions or dividends (each, a
“Special Dividend” and, together, the “Special Dividends”) which shall be
calculated and credited to one or the other of the Members in accordance with
the provisions of the relevant Sections. Each of the Special Dividends is
creditable in respect of one or more Fiscal Years. For each Fiscal Year in
respect of which one or more Special Dividends is to be credited, all the
Special Dividends to be credited in respect of such year shall be

86



--------------------------------------------------------------------------------



 



calculated and netted together in accordance with Section 6.2(b) and the
resulting “Net Special Dividend” shall be paid in accordance with
Section 6.2(c). A numerical example of the Net Special Dividend is provided in
Exhibit XVIII hereto.
     (b) Calculation of Net Special Dividend. Upon the earlier of (x) the
approval by the Board of Directors of Merial’s consolidated financial statements
for any Fiscal Year, and (y) the date that is one (1) month after the completion
of the preparation of such financial statements by the management of Merial (it
being understood that preparation of such financial statements shall be
completed no later than the twentieth (20th) Business Day following the end of
the Fiscal Year), but no later than sixty (60) days after the end of such Fiscal
Year, Merial shall, and if Merial does not, each of the Principals may, promptly
(based upon such financial statements and/or any other reasonably necessary or
available financial information, which shall be made available to both
Principals by Merial upon any request by either Principal), and in any case
within twenty (20) Business Days of such earlier date, (such deadline being the
“Special Dividend Calculation Date”) calculate each of the Special Dividends
that is applicable in respect of such year. The “Net Special Dividend” for a
particular Fiscal Year shall be the single payment payable to either the RP
Member or the Merck Member that results from the netting of all such Special
Dividends, which shall be calculated by taking the difference between the sum of
all the Special Dividends, if any, creditable to one of the Members in respect
of such year and the sum of all those, if any, creditable to the other Member in
respect of such year. The Net Special Dividend shall be calculated in U.S.
dollars, using, as necessary, the exchange rate of the last day of the Fiscal
Year, except as otherwise provided in this Agreement. The Net Special Dividend
shall be payable to the Member to which the greater dollar aggregate amount of
Special Dividends in respect of such year is payable. Notwithstanding
Article XVIII, any disagreements between the Principals as to the calculation of
any of the Special Dividends or of the Net Special Dividend shall be resolved
exclusively pursuant to Section 6.2(d), but without modifying or limiting other
rights or remedies of the Parties under other provisions of this Agreement.

87



--------------------------------------------------------------------------------



 



     (c) Payment of the Net Special Dividend. The Net Special Dividend in
respect of any Fiscal Year shall be paid by Merial out of Distributable Profits
in the form of a preferential dividend. No other dividends or distributions to
the Members shall be paid or declared by Merial until the entirety of any
outstanding Net Special Dividend has been paid in full. If the Net Special
Dividend to be paid in respect of any year is greater than the Distributable
Profits available for distribution at the time dividends are to be paid in
respect of such year, then the Net Special Dividend shall be paid to the
appropriate Member to the extent of the available Distributable Profits (with
the result that no other dividends shall be paid in respect of such year), and
the unpaid balance shall be increased by an amount equal to interest calculated
at a rate equal to the [*] accruing from April 15 of the year next following the
year in question until such time as it is paid in full. In the event a Principal
wishes to receive payment of the Net Special Dividend in a currency different
from the U.S. Dollar, such Principal shall so notify Merial in writing sixty
(60) days in advance of the payment date of the Net Special Dividend, and Merial
shall convert the Net Special Dividend to the desired payment currency on the
actual date of payment (at the then spot exchange rate). In the event of a
dispute between the Principals as to the calculation of any Special Dividend or
of the Net Special Dividend in respect of any year, the Principals shall follow
the procedure described in 6.2(d) and, when the dispute is resolved, the Net
Special Dividend will, together with the corresponding amount calculated as
interest mentioned above, to the extent of available Distributable Profits, be
paid through a partial Net Special Dividend payment. In the event any unpaid
balance of a Net Special Dividend payable with respect to any year remains at
the time the Net Special Dividend to be paid in respect of the following year is
payable, such Net Special Dividend in respect of the following year shall be
equal to the amount resulting from netting (or adding, as appropriate) such
unpaid balance (and any accrued amount calculated as interest thereon) with the
Net Special Dividend calculated for such following year in accordance with
Section 6.2(b). Any undisputed amount in the calculation of the Net Special
Dividend will be paid immediately, and any disputed amount shall be subject to
the Special Dividend Calculation Dispute Resolution described in Section 6.2(d)
below.

88



--------------------------------------------------------------------------------



 



     (d) Special Dividend Calculation Dispute Resolution. In the event there is
any dispute between the Principals as to the calculation of any Special Dividend
or of the Net Special Dividend in respect of any year, the Principals shall meet
and negotiate in good faith to resolve such dispute. If the dispute has not been
resolved within thirty (30) days of the Special Dividend Calculation Date, then
either Principal may submit such dispute to arbitration as set forth below in
this Section 6.2(d). In connection with any such dispute, a “Big Six” accounting
firm acceptable to both the Principals shall be engaged to resolve the dispute,
except that (i) if the Principals cannot reach agreement on the selection of
such accounting firm, then such accounting firm shall be selected and appointed
by the ICE (which selection and appointment shall be final and binding on the
Parties), and (ii) the firm so selected and appointed may not be the primary
accounting firm for Merck, Merial, RM or RP. Each of the Principals shall submit
to the accounting firm selected their detailed calculations and such firm shall
promptly be provided with any relevant financial data of the Merial Venture or
of either of the Principals that it may request. In making its determination,
the accounting firm shall refer to the methods of calculation set forth in this
Article VI and to the numerical examples for calculating each of the Special
Dividends and the Net Special Dividend set forth in Exhibit XVIII. The
accounting firm shall be jointly requested to make its decision within thirty
(30) days of having been selected. The decision of the accounting firm selected
by the Principals or the ICE shall be final and binding on the Parties on any
issue relating to the calculation of any Special Dividend or of the Net Special
Dividend. The fees and reasonable expenses of the accounting firm shall be borne
by the losing party; if the dispute is not resolved solely in favor of one
party, then the parties shall share such fees and reasonable expenses equally.
Pending such decision of the accounting firm, Merial, the Members and the Board
of Directors shall continue to fulfill all their obligations under applicable
Laws and this Agreement, including attending required meetings. In the event the
Annual Member’s Meeting is held in accordance with Section 4.2(k) prior to such
decision of the accounting firm, the Members’ Meeting shall only declare
dividends in respect of the relevant year to the extent that the Distributable
Profits remaining after the payment of such dividends would be sufficient to pay
the greater of the Net Special Dividends claimed by the Principals under this
Section 6.2(d), it being understood that in any such case the Net Special
Dividend decided upon by the accounting firm (together with an

89



--------------------------------------------------------------------------------



 



amount calculated as interest thereon calculated in accordance with
Section 6.2(c)) shall be declared by the first Members’ Meeting following such
decision and paid as a partial Net Special Dividend.
SECTION 6.3. Retroactive Closing Mechanism
     (a) The Parties shall give effect to a closing adjustment mechanism (the
“Retroactive Closing Mechanism”) pursuant to this Section 6.3 with the intention
of putting the Principals, to the extent possible, in the same economic position
they would have been in had the Closing occurred on the Economic Effective Date
(as defined below). For the avoidance of doubt, as between the Parties, the
actual commencement of the Merial Venture for accounting and Tax purposes shall
be the first day following the Closing Date. The Retroactive Closing Mechanism
shall not be applied if a change in Tax Laws occurring between the date hereof
and the date of the Closing causes the application of the Retroactive Closing
Mechanism to have an adverse Tax consequence of [*] for either Principal.
“Economic Effective Date” shall be April 1, 1997. “The Retroactive Period” shall
be the period between the Economic Effective Date and the Closing Date.
     (b) The Retroactive Closing Mechanism shall be implemented through a
Retroactive Closing Special Dividend, which shall be calculated based on the
Retroactive Closing Financial Statements, as defined in, and prepared in
accordance with, the instructions set forth in Exhibit XIX. Subject to the
instructions set forth in Exhibit XIX, the Retroactive Closing Special Dividend
shall be credited, in calculating the Net Special Dividend in respect of Fiscal
Year 1997, to the Member whose pro forma cash generated (used), as calculated in
accordance with the instructions set forth in Exhibit XIX, is lower than its
share in the pro forma cash generated (used) by the Merial Venture during the
Retroactive Period.
     (c) Pre-Closing Preparation of Financial Statements. Each of Merck and RM
hereby represents to the other as of the date hereof and as of the Closing Date
that (i) each of the monthly actual and pro forma consolidated income statements
and

90



--------------------------------------------------------------------------------



 



consolidated statements of cash flows that it has provided to the other in
respect of the operations of the Merck Contributed Business and of RM and its
Subsidiaries, respectively, for the first quarter of Fiscal Year 1997 and for
each calendar month since and including April 1997, and (ii) each of the
quarterly actual and pro forma consolidated balance sheets that it has provided
to the other in respect of the Merck Contributed Business and of RM and its
Subsidiaries, respectively, since and including the consolidated balance sheets
as of March 31, 1997, was prepared, (x) with respect to the actual consolidated
income statements and consolidated statements of cash flows referred to above,
consistently with the Merck Contributed Business Financials attached as
Exhibit XVI hereto in the case of Merck, and the RM Financials attached as
Exhibit XVII hereto in the case of RM, and (y) with respect to the pro forma
consolidated income statements and consolidated statements of cash flows
referred to above, consistently with the instructions set forth in Exhibit XIX;
and each of Merck and RM hereby agrees to continue to provide such statements to
the other, prepared in a consistent manner, for each calendar month and as of
the end of each calendar quarter, as the case may be, until the Closing.
SECTION 6.4. Early Year Adjustment
     If the actual Net Reported Sales by the Merial Venture (or by RM and Merck
and their respective Subsidiaries during the Retroactive Period) of certain
products specified below in any of 1997, 1998 or 1999 are less than the assumed
Baseline Net Reported Sales amounts for such products set forth below, the
Principals will give effect in each such year to an adjustment mechanism (the
“Early Year Adjustment Mechanism”) set forth in this Section 6.4. A numerical
example of the Early Year Adjustment Mechanism is provided in Exhibit XVIII
hereto.
     (a) Early Year Adjustment Special Dividend. The Early Year Adjustment
Mechanism Entitlements of each Principal, if any, calculated pursuant to this
Section 6.4 in respect of each Fiscal Year 1997 through 1999 shall be offset
against each other, with the difference between them being the “Early Year
Adjustment Special Dividend” for each such Fiscal Year. In calculating the Net
Special Dividend in respect of each such

91



--------------------------------------------------------------------------------



 



Fiscal Year, the Early Year Adjustment Special Dividend shall be credited to the
Merck Member if the Merck Section 6.4 Entitlement (as defined below) is greater
or to the RP Member if the RP Section 6.4 Entitlement (as defined below) is
greater.
Baseline Net Reported Sales ($ millions)

                              1997   1998   1999
RP Adjustment Products
    [*]       [*]       [*]  
Merck Adjustment Products
    [*]       [*]       [*]  

Gross Margin Rate (%)

                              1997   1998   1999
RP Adjustment Products
    [*]       [*]       [*]  
Merck Adjustment Products
    [*]       [*]       [*]  

     (b) Merck Section 6.4 Entitlement. The amount, if any, by which (x) the sum
of actual Net Reported Sales of Biological Products and Fipronil Products
(together, “RP Adjustment Products”), for any of 1997, 1998 or 1999, are less
than (y) the respective Baseline Net Reported Sales for RP Adjustment Products
for such year, shall be the “RP Sales Shortfall Amount” for such year. Merck
shall be entitled in respect of any such year to a dollar amount (the “Merck
Section 6.4 Entitlement”) equal to the product of (xx) the RP Sales Shortfall
Amount, (yy) the percentage equal to the Gross Margin Rate set forth above for
RP Adjustment Products for such year, and (zz) [*].
     (c) RP Section 6.4 Entitlement. The amount, if any, by which (x) actual Net
Reported Sales of Avermectin Products (“Merck Adjustment Products”), for any of
1997, 1998 or 1999, are less than (y) the respective Baseline Net Reported Sales
for Merck Adjustment Products for such year, shall be called the “Merck Sales
Shortfall Amount” for such year. RP shall be entitled in respect of any such
year to a dollar amount (the “RP Section 6.4 Entitlement”) equal to the product
of (xx) the Merck Sales Shortfall Amount, (yy) the percentage equal to the Gross
Margin Rate set forth above for Merck

92



--------------------------------------------------------------------------------



 



Adjustment Products for such year, and (zz) [*].
     (d) 1997 Partial Year. In calculating the Sales Shortfall Amounts, if any,
in respect of 1997, the relevant Baseline Net Reported Sales amounts for the
full Fiscal Year shall be reduced proportionately (i.e., multiplied by a
fraction the numerator of which is the actual Net Reported Sales amount during
the period from the Economic Effective Date to the end of 1997 and the
denominator of which is actual Net Reported Sales amount for the full calendar
year 1997) and compared to actual Net Reported Sales during the period from the
Economic Effective Date to the end of 1997.
     (e) Foreign Currency Fluctuation. In order to eliminate the effects of
certain foreign currency fluctuations, the Net Reported Sales calculated with
respect to all sales of RP Adjustment Products or Merck Adjustment Products
denominated in any of the currencies listed hereafter shall be translated into
U.S. dollars on the basis of the following exchange rates: English pound
sterling .63, French franc 5.00, German deutschemark 1.43, Italian lira 1624,
Spanish peseta 125, Japanese yen 93, and Australian dollar 1.35. If any of such
sales of RP Adjustment Products or Merck Adjustment Products in one of such
countries are denominated in ecus or euros, the Net Reported Sales in U.S.
dollars with respect to such sales shall be determined by first translating the
amount in ecus or euros, as the case may be, into an amount denominated in the
national currency of such country (the English pound sterling, French franc,
German deutschemark, Italian lira or Spanish peseta, as the case may be) at the
exchange rate in effect at the date of such sale (or, if the national currency
no longer exists at such time, the last such exchange rate in effect prior to
the elimination of the national currency), and then translating the resulting
national currency amount into U.S. dollars at the exchange rates set forth
above.
     (f) Early Dissolution. The Early Year Adjustment Mechanism shall only be
applied to full calendar years (and to the partial 1997 year as contemplated in
Section 6.4(d)). In the event the Merial Venture is Dissolved prior to
December 31, 1999, the Principals shall negotiate in good faith at such time in
order to adjust the payment(s)

93



--------------------------------------------------------------------------------



 



made in connection with such Dissolution to account for the estimated present
value of the adjustments that would have been made pursuant to the Early Year
Adjustment Mechanism set forth in this Section 6.4 had such Dissolution not
occurred. In the event such Dissolution occurs pursuant to the purchase by one
Principal of the Merial Venture interest of the other, the adjustment shall be
made to the purchase price. In the event such Dissolution occurs pursuant to the
purchase by a Third Party of all or substantially all of the Merial Venture, the
adjustment shall be made to the apportionment of the purchase price between the
Principals (which apportionment would otherwise be 50/50, before accounting for
any undistributed Special Dividends or other early Dissolution adjustments).
     (g) Change of Early Year Adjustment Mechanism Premises. If, prior to the
Closing, the Principals or, after the Closing, Merial’s Board of Directors,
approves a transaction or the development and marketing of a product that can be
reasonably viewed as changing the premises upon which the Baseline Net Reported
Sales amounts were agreed, then Merck and RP shall negotiate in good faith to
determine appropriate and equitable modifications to the Baseline Net Reported
Sales amounts and until both Principals agree on such modifications, the
foregoing provisions of this Section 6.4 shall continue to apply.
SECTION 6.5. Band Adjustment
     If the average annual actual Net Reported Sales of RP Adjustment Products
or Merck Adjustment Products by the Merial Venture during the four calendar-year
period of 1998, 1999, 2000 and 2001 is more than [*] the Baseline Net Reported
Sales for such products set forth in this Section 6.5, the Parties will give
effect to a band adjustment mechanism (the “Band Adjustment Mechanism”) set
forth in this Section 6.5. A numerical example of the Band Adjustment Mechanism
is provided in Exhibit XVIII hereto.
     (a) Band Adjustment Special Dividend. The Band Adjustment Mechanism
Entitlements of each Principal, if any, as calculated pursuant to this
Section 6.5, shall be

94



--------------------------------------------------------------------------------



 



offset against each other, with the difference between them being the “Band
Adjustment Special Dividend”. The Band Adjustment Special Dividend shall be
credited to the RP Member if the RP Section 6.5 Entitlement, as defined below,
is greater than the Merck Section 6.5 Entitlement, as defined below, or to the
Merck Member if the Merck Section 6.5 Entitlement is greater than the RP
Section 6.5 Entitlement, in calculating the Net Special Dividend in respect of
Fiscal Year 2001.
     Baseline Net Reported Sales ($ millions)

                                              1998   1999   2000   2001  
Average
RP Adjustment Products
    [*]       [*]       [*]       [*]       [*]  
Merck Adjustment Products
    [*]       [*]       [*]       [*]       [*]  

     (b) Merck Section 6.5 Entitlement. The amount, if any, by which (x) the
average of the actual annual Net Reported Sales for RP Adjustment Products,
during the period 1998-2001 inclusive, is less than (y) the average of the
annual Baseline Net Reported Sales for RP Adjustment Products, during such
period, shall be the “Average RP Sales Shortfall Amount”. If the Average RP
Sales Shortfall Amount is greater than [*] (the “RP Threshold”), then Merck
shall be entitled to an amount (the “Merck Section 6.5 Entitlement”) [*]. The RP
Threshold was calculated [*].
     (c) RP Section 6.5 Entitlement. The amount, if any, by which (x) the
average of the actual annual Net Reported Sales for Merck Adjustment Products,
during the period 1998-2001 inclusive, is less than (y) the average of the
annual Baseline Net Reported Sales for Merck Adjustment Products during such
period, shall be the “Average Merck Sales Shortfall Amount”. If the Average
Merck Sales Shortfall Amount is greater than [*] (the “Merck Threshold”), then
RP shall be entitled to an amount (the “RP Section 6.5 Entitlement”) [*]. The
Merck Threshold was calculated [*]

95



--------------------------------------------------------------------------------



 



[*].
     (d) Foreign Currency Fluctuation. In order to eliminate effects of certain
foreign currency fluctuations, actual Net Reported Sales (with respect to sales
made in certain currencies other than U.S. dollars) shall be calculated using
the same agreed upon exchange rates as for the Early Year Adjustment Mechanism,
as set forth in Section 6.4(e) above.
     (e) Early Dissolution. If the Merial Venture liquidates, sells or otherwise
disposes of all or substantially all of its assets or is Dissolved prior to
January 1, 2002, then the Band Adjustment Mechanism shall be applied as follows:
     (i) if the Dissolution Date is prior to January 1, 1999, the Band
Adjustment Mechanism shall not apply;
     (ii) in the case of a Dissolution Date on or after January 1, 1999, the
Band Adjustment Mechanism shall be applied as set forth in Section 6.5(a)-(d)
above, except as follows:
     The Average RP Sales Shortfall Amount and the Average Merck Sales Shortfall
Amount shall be calculated on an annualized basis, based on the number of full
calendar quarters from January 1, 1998 through the Dissolution Date, rather than
on the average of the four full calendar years of actual Net Reported Sales. The
Baseline Net Reported Sales used for the quarters comprising any partial year
prior to the Dissolution Date shall equal the product of the Baseline Net
Reported Sales for such year and a fraction, the numerator of which is the Net
Reported Sales for the relevant products shown (or implicit) in the Approved
Budget (as defined below) for the full calendar quarters in such year prior to
the Dissolution Date, and the denominator of which is the Net Reported Sales for
such Products shown (or implicit) in the Approved Budget for the full year in
which the Dissolution occurs. “Approved Budget” means the latest business plan
or budget

96



--------------------------------------------------------------------------------



 



which covers the year in question that has been approved by Merial’s Board of
Directors (or, if no such plan or budget has been so approved, then the actual
Net Reported Sales for the relevant products during the corresponding periods in
the preceding calendar year shall be used in place of the Net Reported Sales
shown in the Approved Budget for purposes of the calculation described in the
preceding sentence).
     (f) Change of Band Adjustment Mechanism Premises. If, prior to the Closing,
the Principals or, after the Closing, Merial’s Board of Directors, approve a
transaction or the development and marketing of a product that can be reasonably
viewed as changing the premises upon which the Baseline Net Reported Sales
amounts were agreed, then Merck and RP shall negotiate in good faith to
determine appropriate and equitable modifications to the Baseline Net Reported
Sales amounts and until both Principals agree upon such modifications, the
foregoing provisions of this Section 6.5 shall continue to apply.
SECTION 6.6. Special Poultry Genetics Profit Allocation
     (a) Merial shall, in respect of each Fiscal Year from 1997 to 2001
inclusive, credit a Special Dividend (the “PG Profit Special Dividend”) to the
Merck Member equal to [*] of the “Adjusted Poultry Genetics Profits” for such
year. The “Adjusted Poultry Genetics Profits” for each such year shall be
calculated by taking the pre-tax profits before interest expenses of the Poultry
Genetics Business reflected in the stand alone pro forma financial statements
referred to below in this Section 6.6(a) for the relevant Fiscal Year, [*]. The
Parties acknowledge (i) that the PG Profit Special Dividend shall be calculated
and credited regardless of the proportion of the Poultry Genetics Business’
profits that Merial actually receives in the form of dividends in respect of
such year, and (ii) that all dividends actually received by Merial from its
Poultry Genetics Business shall be allocated as between the Members as otherwise
provided in this Agreement. The Parties agree that the impact of any
acquisitions by Merial in the Poultry Genetics Business after

97



--------------------------------------------------------------------------------



 



the Closing Date, which impact shall be determined by the management of Merial
at the time of such acquisitions, shall be excluded from the calculation of the
PG Profit Special Dividend. In the event of a divestiture by Merial or any other
Merial Venture Company of a part (but less than all or substantially all) of the
Poultry Genetics Business contributed to the Merial Venture (other than Goubin)
between the Economic Effective Date and December 31, 2001, the Special Poultry
Genetics Profit Allocation in respect of the Fiscal Year during which such
divestiture occurred shall be increased by an amount equal to [*]. Merial shall
prepare stand-alone pro forma financial statements reflecting the operations of
the entirety of its Poultry Genetics Business for each Fiscal Year from 1997
through 2001 inclusive, including profit and loss statements, prepared
consistently with the accounting principles and practices used to prepare the
Merial financial statements (but excluding any financial or interest charges
actually incurred by the Poultry Genetics Business). In preparing these
financial statements, any expenses for overheads or corporate services shall be
allocated on a fair and equitable basis, based on the actual use of corporate
resources. These financial statements for the Fiscal Year 1997 shall reflect the
operations of the Poultry Genetics Business from the Closing Date to
December 31, 1997. The PG Profit Special Dividend in respect of 1997 shall be
based on the profits of the Poultry Genetics Business during the period from the
Closing Date to December 31, 1997. A numerical example of the Poultry Genetics
Special Dividend is provided in Exhibit XVIII hereto.
     (b) Deemed Interest Expense. For the purposes of calculating the Adjusted
Poultry Genetics Profits, [*] of Debt shall be deemed to have been initially
allocated to the Poultry Genetics Business. The “Deemed Interest Expense” for
each year from 1997 through 2001 shall equal [*]

98



--------------------------------------------------------------------------------



 



[*]. For the calculation of the 1997 Deemed Interest Expense, [*] shall be used.
     (c) PG Profit Special Dividend. Subject to Section 6.6(d), the PG Profit
Special Dividend calculated in respect of each Fiscal Year from 1997 to 2001
inclusive shall be credited to the Merck Member in calculating the Net Special
Dividend pursuant to Section 6.2 in respect of such Fiscal Year.
     (d) Early Disposal or Dissolution. If the Merial Venture liquidates, sells
or otherwise disposes of all or substantially all of its Poultry Genetics
Business or if the Merial Venture is Dissolved prior to January 1, 2002, then
the Principals shall negotiate in good faith at such time, in order to adjust
the payment(s) made in connection with such disposal or Dissolution to account
for the estimated present value of the remaining PG Profit Special Allocation
(the “PG Profit Allocation Present Value”). In the event the Principals are not
able to agree within 30 days of the closing of such disposal or Dissolution on
the amount of the PG Profit Allocation Present Value, it shall be determined in
accordance with the procedures set forth in Section 17.2(g)(ii). In the event of
an early sale or other disposition by the Merial Venture of all or substantially
all of its Poultry Genetics Business, Merial shall, pursuant to Section 6.2,
credit the PG Profit Allocation Present Value to the Merck Member as a Special
Dividend in respect of the calendar year during which such sale was completed.
In the event of a Dissolution of the Merial Venture pursuant to the sale by one
Principal of its Merial Venture Interest to the other, the purchase price shall
be increased (in the case of a sale to RP) or decreased (in the case of a sale
to Merck), as appropriate, by the PG Profit Allocation Present Value (on a
dollar for dollar basis). In the event of a Dissolution of the Merial Venture
pursuant to the sale of all or substantially all of the Merial Venture to a
Third Party, the apportionment of the sales proceeds to the Merck Member (which
apportionment as between the Members would otherwise be 50/50, before accounting
for any undistributed Special Dividends or other adjustments provided for in
this Article VI) shall be increased on a dollar for dollar basis equal to the PG
Profit Allocation Present Value.

99



--------------------------------------------------------------------------------



 



SECTION 6.7. Supply Price Adjustments
     (a) Merck Supply Price Adjustment. In respect of each Fiscal Year, the RP
Member shall have an entitlement (the “RP Section 6.7 Entitlement”) equal to the
product of (i) [*], and (ii) (x) the sum of all amounts accrued by the Merial
Venture to the Merck Group for such Fiscal Year for the supply of products (or
bulk) pursuant to the Merck Supply Agreement, and (without duplication) of all
amounts paid by Merial or its Subsidiaries during such Fiscal Year to purchase
the Inventories included in the Merck Contributed Non-U.S. Assets and the
Retained Inventory, if any, less (y) the sum of (AA) all amounts that would have
been so accrued with respect to such Fiscal Year if calculated in accordance
with the Merck Manufacturing Supply Price Formula and (BB) the Avermectin
Products Sales Adjustment for such Fiscal Year calculated in accordance with
Exhibit XXI [Avermectin Products Sales Adjustment], but only if the amount (the
“Delta”) equal to the amount determined pursuant to clause (x) above less the
amount determined pursuant to clause (y) above, is a positive amount. The sum of
the amounts specified in (AA) and (BB) shall be the “Merck Negotiated Supply
Price”. If the Delta is a negative number, then in respect of such Fiscal Year
(whether or not the Merck Supply Agreement is then in effect), the Merck Member
shall have an entitlement (the “Merck Section 6.7(a) Entitlement”) equal to the
product of (i) [*], and (ii) the absolute amount of the Delta. Merck hereby
represents that the formula for calculating standard direct cost in the Merck
Supply Agreement is on the same basis as the formula used to calculate standard
direct cost in the Merck Base Case and the multiple of standard direct cost in
the Merck Base Case roughly approximates (on average over the five years
following the Closing Date given the product mix included in the Merck Base
Case) the multiple of standard direct cost provided for in the Merck
Manufacturing Supply Price Formula.
     (b) RP Supply Price Adjustment. In respect of each Fiscal Year, the Merck
Member shall have an entitlement (the “Merck Section 6.7(b) Entitlement”) equal
to the product of (i) [*], and (ii) (x) the sum of all amounts accrued by the
Merial Venture to the RP Group for such Fiscal Year for the

100



--------------------------------------------------------------------------------



 



supply of products (or bulk) pursuant to the RP Ag Supply Agreement, less
(y) the sum of all amounts that would have been so accrued if calculated at
Fully Allocated Cost (as defined in the RP Ag Manufacturing Supply Price
Formula). RP hereby represents that the purchase price for Fipronil used in
preparing the projections set forth in the RM Base Case was calculated using
Fully Allocated Cost (as defined in the RP Ag Manufacturing Supply Price
Formula).
     (c) Supply Price Adjustment Special Dividend. The “Supply Price Adjustment
Special Dividend” shall be equal to the difference between the respective
Entitlements of the Principals, if any, in respect of each relevant Fiscal Year,
as calculated pursuant to Sections 6.7(a) and (b) above. The Supply Price
Adjustment Special Dividend shall be credited to the RP Member if the RP
Section 6.7 Entitlement is greater than the Merck Section 6.7(a) Entitlement
plus the Merck Section 6.7(b) Entitlement or to the Merck Member if the Merck
Section 6.7(a) Entitlement plus the Merck Section 6.7(b) Entitlement is greater
than the RP Section 6.7 Entitlement, in calculating the Net Special Dividend in
respect of such year pursuant to Section 6.2. A numerical example of the Supply
Price Adjustment is provided in Exhibit XVIII hereto.
     (d) Alternative Upon Dissolution, Sale, Etc. In the event that, as a result
of any Dissolution, any transaction contemplated by Articles XVI or XVII or
otherwise, this Section 6.7 is no longer operative or no longer effectively
gives effect to the economic principle that on a net basis Merck is selling and
the Merial Venture is purchasing Avermectin Products at the Merck Manufacturing
Supply Price Formula and Merck receives amounts calculated pursuant to the
Avermectin Products Sales Adjustment Exhibit, the Parties agree that, prior to
the effectiveness of any such event, alternative arrangements shall be entered
into by and among the Parties and/or a purchaser in order to provide the
equivalent economic benefits to the Parties of the arrangements contemplated by
this Section 6.7 that, in the aggregate, have no less favorable economic, tax,
commercial and legal characteristics to each of the Parties.
SECTION 6.8 Contributed Debt Adjustment Special Dividend

101



--------------------------------------------------------------------------------



 



     (a) From the Closing Balance Sheets, the Parties shall calculate the “RM
Actual Contributed Net Debt Variance”, as defined below, and the “Merck Actual
Contributed Net Debt Variance”, as defined below. The difference between the RM
Actual Contributed Net Debt Variance and the Merck Actual Contributed Net Debt
Variance, calculated as set forth below, shall be the “Contributed Debt
Adjustment Special Dividend”. In calculating the Net Special Dividend in respect
of the 1997 Fiscal Year pursuant to Section 6.2, the Contributed Debt Adjustment
Special Dividend shall be credited to the RP Member if the Merck Actual
Contributed Net Debt Variance is greater than the RM Actual Contributed Net Debt
Variance, and to the Merck Member if the RM Actual Contributed Net Debt Variance
is greater than the Merck Actual Contributed Net Debt Variance. A numerical
example of the Contributed Debt Adjustment Special Dividend is provided in
Exhibit XVIII hereto.
     (b) The “RM Actual Contributed Net Debt Variance” shall be equal to:
     the RM Intercompany Debt (as defined in Section 5.2(b)),
plus
     the RM Outstanding Debt (as defined in Section 5.2(b)),
plus
     the RM Accrued Tax Liabilities (as defined in Section 5.2(b)),
plus
     the RM China Financial Receivable (as defined in Section 5.1(b)(ii)),
plus
     the RP Chinese Assets Value Shortfall (as defined in Section 5.1(b)(ii)),
less
     the RM Closing Cash (as defined in Section 5.2(b)),
less
     [*]
     (c) The “Merck Actual Contributed Net Debt Variance” shall be equal to:
     the Merck Non-U.S. Net Assets Value (as defined in Section 5.1(a)(ii)(A)),

102



--------------------------------------------------------------------------------



 



plus
     the Retained Receivables (as defined in Section 5.1(a)(ii)(C)),
plus
     the Retained Inventories (as defined in Section 5.1(a)(ii)(C)),
plus
     the Merck Accrued Tax Liabilities (as defined in Section 5.1(a)(ii)(B)),
plus
     the Merck Other Debt (as defined in Section 5.1(a)(ii)(B)),
less
     the Merck Cash Contribution Amount (as defined in Section 5.1(a)(ii)(B)),
less
     the Merck Closing Cash (as defined in Section 5.1(a)(ii)(B)),
less
     [*].
     (d) The Contributed Debt Adjustment Special Dividend shall equal the
difference between the RM Actual Contributed Net Debt Variance and the Merck
Actual Contributed Net Debt Variance, which difference shall be calculated
taking into account any negative amounts (for example, if one amount is -4
(negative four) and the other is 4, the difference between them shall be 8).
SECTION 6.9. Delayed Purchase Assets and Liabilities Special Dividend
     The Parties shall agree on the estimated aggregate fair market value of the
Delayed Purchase Assets, such estimated value being the “Estimated Delayed
Purchase Assets Value”. For purposes of this Section 6.9, the amount in U.S.
dollars to be used in calculating any purchase price for Delayed Purchase Assets
denominated in a currency other than U.S. dollars shall be calculated using the
closing midpoint exchange rate set forth in the London edition of the Financial
Times on the date the payment is made.
     (a) Purchases of Delayed Purchase Assets during the 1997 Fiscal Year. As
soon as practicable after the end of the 1997 Fiscal Year, and in no event later
than the

103



--------------------------------------------------------------------------------



 



twentieth (20th) Business Day following the end of such Fiscal Year, Merial
shall (i) determine whether all the Delayed Purchase Assets have been purchased
during the 1997 Fiscal Year, and (ii) calculate the difference between (x) the
Estimated Delayed Purchase Assets Value and (y) the purchase price actually paid
for all the Delayed Purchase Assets purchased during the 1997 Fiscal Year (the
“1997 Aggregate Purchase Price”), which difference shall be the “1997 Delayed
Purchase Assets Variance”.
(A) If the 1997 Aggregate Purchase Price is greater than the Estimated Delayed
Purchase Assets Value, the 1997 Delayed Purchase Assets Variance shall be
credited as a 1997 Delayed Purchase Assets Special Dividend to the RP Member,
pursuant to Section 6.2 and in respect of the 1997 Fiscal Year.
(B) If the purchase of all Delayed Purchase Assets is completed by December 31,
1997 and the Estimated Delayed Purchase Assets Value is greater than the 1997
Aggregate Purchase Price, the 1997 Delayed Purchase Assets Variance shall be
credited as a 1997 Delayed Purchase Assets Special Dividend to the Merck Member
pursuant to Section 6.2 and in respect of the 1997 Fiscal Year.
(C) If the purchase of all Delayed Purchase Assets is not completed by
December 31, 1997 and the 1997 Aggregate Purchase Price is lower than the
Estimated Delayed Purchase Assets Value, no Delayed Purchase Assets Special
Dividend shall be credited with respect to the 1997 Fiscal Year.
     (b) Purchases during 1998. As soon as practicable after the end of the 1998
Fiscal Year, and in no event later than the twentieth (20th) Business Day
following the end of such Fiscal Year, Merial shall (i) determine whether all
the remaining Delayed Purchase Assets have been purchased during the 1998 Fiscal
Year, and (ii) calculate the difference between (x) the Estimated Delayed
Purchase Assets Value and (y) the purchase price actually paid for all the
Delayed Purchase Assets purchased during the 1997 and the

104



--------------------------------------------------------------------------------



 



1998 Fiscal Years (the “Global Purchase Price”), which difference shall be the
“Global Delayed Purchase Assets Variance”.
(A) If the purchase of all Delayed Purchase Assets is completed by December 31,
1998 and the Global Purchase Price is greater than the Estimated Delayed
Purchase Assets Value, a Delayed Purchase Assets Special Dividend equal to the
difference between the Global Delayed Purchase Assets Variance and the 1997
Delayed Purchase Assets Special Dividend credited to the RP Member and specified
in Section 6.9(a)(A) shall be credited to the RP Member, pursuant to Section 6.2
and in respect of the 1998 Fiscal Year. If the purchase of all Delayed Purchase
Assets is completed by December 31, 1998 and the Global Purchase Price is lower
than the Estimated Delayed Purchase Assets Value, a Delayed Purchase Assets
Special Dividend equal to the difference between the Global Delayed Purchase
Assets Variance and the 1997 Delayed Purchase Assets Special Dividend credited
to the Merck Member and specified in Section 6.9(a)(B) shall be credited to the
Merck Member, pursuant to Section 6.2 and in respect of the 1998 Fiscal Year.
(B) If the purchase of all Delayed Purchase Assets is not completed by
December 31, 1998, the Parties shall meet no later then the twentieth (20th)
Business Day of the 1999 Fiscal Year to determine the consequences, financial
and otherwise, of such a failure, and such consequences shall be taken into
account to determine the 1998 Delayed Purchase Assets Special Dividend.
SECTION 6.10. Early Dissolution and the Merck Research Payment
     No RM Funding Commitment payments (as defined in the Merck Research
Agreement) shall be made by RM SAS after the Dissolution of the Merial Venture;
provided, however, that if the Merial Venture is Dissolved before December 31,
2003, the payment(s) made in connection with such Dissolution to the Merck
Member shall be

105



--------------------------------------------------------------------------------



 



increased (or to the RP Member shall be decreased) by an amount equal to the
present value of future RM Funding Commitment payments (the “Research Payment
Present Value”), which shall be deemed to be [*] for a Dissolution during the
calendar year 1997, and [*]. In the event of a Dissolution of the Merial Venture
pursuant to the sale by one Principal of its Merial Venture Interest to the
other, the purchase price shall be increased or decreased, as appropriate, by
the Research Payment Present Value (on a dollar for dollar basis). In the event
of a Dissolution of the Merial Venture pursuant to the sale of all or
substantially all of the Merial Venture to a Third Party, the apportionment of
the sales proceeds to the Merck Member (which apportionment as between the
Members would otherwise be 50/50, before accounting for any undistributed
Special Dividends or other adjustments provided for in this Article VI) shall be
increased on a dollar for dollar basis equal to the Research Payment Present
Value.
SECTION 6.11. Distribution Upon Liquidation
     In any liquidation of the Merial Venture, the assets of the Merial Venture
shall, subject to applicable Laws, be distributed in accordance with the
following priorities:
(i) First, to the creditors of the Merial Venture (including to any RP Companies
or Merck Companies to whom any Debt or accounts payable may be owed by the
Merial Venture) in accordance with applicable Laws and any judgments or orders
of competent Public Authorities;
(ii) second, to the extent of any assets remaining, if there is any unpaid Net
Special Dividend balance outstanding in respect of any prior Fiscal Year, an
amount equivalent to such balance to the Member to whom such unpaid Net Special
Dividend balance is due (together with any interest accrued thereon);

106



--------------------------------------------------------------------------------



 



(iii) third, to the extent of any assets remaining, each of the adjustments
contemplated by Section 6.4(f) [Early Year Adjustment], 6.5(e) [Band
Adjustment], 6.6(d) [Poultry Genetics] and 6.10 [Research Payments] shall be
added or netted, as appropriate, and the resulting net adjustment amount paid to
the Member entitled thereto; and
(iv) fourth, any remaining assets shall be distributed as between the Members
and/or their Affiliates that hold the Preference Shares, if any, in the
following order of priority: first, to the Members in an amount equal to the
amount of any Net Special Dividend that would be calculated for the Member for
the Fiscal Year in which the Dissolution of Merial occurs, treating such Fiscal
Year as ending on the date of such Dissolution (to the extent not duplicative of
(iii) above); second, in respect of any accumulated but unpaid dividends on the
Preference Shares, to the holders thereof; third, in a return to the holders of
the Preference Shares of capital equal to the nominal value of such shares, to
the holders thereof; and fourth, equally as between the Members in respect of
their general ownership interest in Merial.

107



--------------------------------------------------------------------------------



 



ARTICLE VII
EMPLOYEES AND EMPLOYEE BENEFIT MATTERS
SECTION 7.1. Animal Health Division — U.S.
     (a) Leasing of Merck Employees. The Merck Group employees employed in the
Animal Health Business in the U.S. as of the Closing Date listed on a schedule
to be provided by Merck on the Closing Date, which list shall include not only
employees then actively employed but also those then on leave of absence,
short-term disability, long-term disability and workers compensation (the “Merck
Leased Employees”), shall be leased to Merial, or to a Merial Venture Company
designated by Merial, as of the Closing Date pursuant to the terms set forth in
the Merck Employee Leasing Agreement. Each Merck Leased Employee who is employed
by Merck as of December 31, 1997 including not only employees then actively
employed but also those then on leave of absence, short-term disability,
long-term disability and workers compensation shall be offered employment with
Merial, or a Merial Venture Company designated by Merial, as of January 1, 1998
at a rate of base salary determined by Merial and shall be eligible to
participate in all employee benefit plans established and/or maintained by
Merial or such Merial Venture Company, as the case may be. Notwithstanding the
foregoing sentence, each Merck Leased Employee who has commenced, or is eligible
to commence, benefits under the Merck & Co., Inc. Long-Term Disability Plan for
Non-Union Employees (the “Merck LTD Plan”) prior to January 1, 1998 (a “Merck
LTD Employee”) shall continue to receive medical, dental, life insurance and
long-term disability benefits under the terms and conditions of the applicable
Merck benefit plans, as each may be amended from time-to-time, and such
continuation of benefits shall be at Merck’s sole cost and expense; provided,
however, that the costs of benefits provided to a Merck Leased Employee who
returns to work during the term of the Leasing Agreement or, thereafter, returns
to work with the Merial Venture, shall be borne by Merial. Merck shall reimburse
Merial (or the appropriate Merial Venture Company) for the cost of providing
long-term disability benefits to each Merck Leased Employee who has commenced or
is eligible to commence benefits under the Merck & Co., Inc. Short-Term
Disability Plan for Non-Union

108



--------------------------------------------------------------------------------



 



Employees prior to the Closing Date and becomes eligible to receive, on or after
January 1, 1998, benefits under the Merial long-term disability plan as a result
of such pre-Closing disability, provided such disability is continuous in
accordance with the terms of the Merial long-term disability plan. Those Merck
Leased Employees (including the Merck LTD Employees) who accept employment with
Merial, or a Merial Venture Company designated by Merial, shall be referred to
as the “Merial Merck Employees.”
     (b) Grandfathered Merck Retirement Benefits. All Merial Merck Employees
shall be 100% vested in the Retirement Plan for Salaried Employees of Merck &
Co., Inc. (the “Qualified Plan”) and in the Merck & Co., Inc. Supplemental
Retirement Plan, as each such plan may be amended from time to time, (together
with the Qualified Plan, the “Merck Retirement Plans”) as of December 31, 1997.
Each Merial Merck Employee, the sum of whose age plus years of credited service
(within the meaning of the Qualified Plan) as of December 31, 1997 equals at
least 60 (collectively, the “Grandfathered Merck Employees”) shall receive
credit for his or her years of service with the Merial Venture for purposes of
determining eligibility to receive a subsidized early retirement benefit with
respect to his or her benefit accrued through December 31, 1997 under the Merck
Retirement Plans. Unless required by law, benefits under the Merck Retirement
Plans shall not commence until the Grandfathered Merck Employee terminates
employment with the Merial Venture. The compensation that each Merial Merck
Employee receives from the Merial Venture during the period from January 1, 1998
to December 31, 2007 will for purposes of determining his or her final average
pay under the Merck Retirement Plans be treated as if it were compensation
received from Merck. An accounting or actuarial firm mutually agreed upon by
Merck and RP shall determine the present value of the benefits to be provided to
Merial Merck Employees pursuant to this Section 7.1(b) that are in excess of the
benefits they would otherwise be entitled to receive under the Merck Retirement
Plans in the absence of this Section 7.1(b) (such excess amount shall be defined
as the “Retirement Cost”). The Retirement Cost shall be determined as of
December 31, 1997 using the December 31, 1997 demographics of Merial Merck
Employees and shall be based upon the actuarial assumptions used by Merck for
purposes of determining pension expense pursuant to Financial Accounting
Standards (“FAS”) 87 for the Merck Retirement Plans for 1998. Merial shall
credit to the Merck Member in

109



--------------------------------------------------------------------------------



 



respect of the Fiscal Year in which the Retirement Cost is calculated a Special
Dividend equal to the Retirement Cost (as increased by an amount calculated as
interest at [*] from December 31, 1997 through the earlier of (x) the date on
which the Net Special Dividend in respect of such Fiscal Year is paid in full,
and (y) April 15 of the Fiscal Year immediately following the Fiscal Year in
respect of which the Special Dividend is to be paid).
     (c) Grandfathered Retiree Medical and Dental Benefits. Each Grandfathered
Merck Employee whose employment with the Merial Venture terminates and who, at
the time of such termination, (i) is at least 55 years old with at least
10 years of credited service (as defined under the Qualified Plan and including
service with the Merial Venture) or (ii) if hired by Merck prior to January 1,
1989 is at least 65 years old or meets the requirements of the foregoing clause
(i), shall be eligible to receive retiree medical benefits under the terms
applicable to retirees under the Merck & Co., Inc. Medical Plan for Nonunion
Employees as it may be amended from time to time (the “Merck Medical Plan”) and
shall be eligible to receive retiree dental benefits under the terms applicable
to retirees under the Merck & Co., Inc. Dental Plan for Nonunion Employees as it
may be amended from time to time (the “Merck Dental Plan”). An accounting or
actuarial firm mutually agreed upon by Merck and RP shall determine the present
value of the accumulated post retirement benefit obligation existing for
eligible Grandfathered Merck Employees (other than those employees who, as of
December 31, 1997 (i) are at least 55 years old with at least 10 years of
credited service (as defined under the Qualified Plan), or (ii) if hired by
Merck prior to January 1, 1989 are at least 65 years old or meet the
requirements of the immediately foregoing clause (i)) pursuant to this
Section 7.1(c) (the “Health Cost”). The Health Cost shall be determined as of
December 31, 1997 using the December 31, 1997 demographics of eligible
Grandfathered Merck Employees and shall be based upon the actuarial assumptions
used by Merck for calculating the expense for the Merck Medical Plan and the
Merck Dental Plan pursuant to FAS 106 for 1998. Merial shall credit to the Merck
Member in respect of the Fiscal Year in which the Health Cost is calculated a
Special Dividend equal to the Health Cost (as increased by an amount calculated
as interest at [*] from December 31, 1997 through the earlier of (x) the date on
which the Net

110



--------------------------------------------------------------------------------



 



Special Dividend in respect of the 1998 Fiscal Year is paid in full, and
(y) April 15 of the Fiscal Year immediately following the Fiscal Year in respect
of which the Special Dividend is to be paid).
     (d) Merck Stock Options. In addition to any stock option grants made prior
to the date of this Agreement under any Merck incentive stock plan (all such
plans collectively, the “Merck Stock Option Plans”), Merck may make an
additional grant under the current Merck Stock Option Plan to be priced as of
the Closing Date to selected employees as determined by Merck who shall become
Merck Leased Employees. Merck will provide the shares of Merck common stock
obtained upon exercise of any stock option grants which have been made by Merck
under the Merck Stock Option Plans to any Merial Merck Employee which are
outstanding as of the Closing Date. Promptly after any such exercise, Merck may
invoice on an employee by employee basis and, if so invoiced, Merial (or the
appropriate Merial Venture Company) will pay to Merck (within fifteen (15) days
after receipt of such invoice), the amount (the “Spread”) equal to the product
of (A) the excess of (i) the per share market price of shares of Merck common
stock purchased on the exercise of the option, over (ii) the per share exercise
price of the stock option (adjusted for stock splits, stock dividends,
reclassification and similar events between the date the stock option was
granted and the exercise date, as considered appropriate by Merck), times
(B) the number of shares issued upon such exercise. Merial shall credit to the
RP Member in respect of any Fiscal Year in which it pays a Spread to Merck, a
Special Dividend equal to the aggregate of (x) all Spreads paid in such Fiscal
Year by Merial to Merck plus (y) any incidental costs associated with the
payment of such Spreads and paid by the Merial Venture (i.e., any employer taxes
paid). The Special Dividend (as described in the foregoing sentence) that may be
credited to the RP Member in any particular Fiscal Year shall be increased by an
amount calculated as interest at a rate equal to [*] accruing from December 31
of such Fiscal Year through the earlier of (x) the date on which the Net Special
Dividend in respect of such Fiscal Year is paid in full, and (y) April 15 of the
Fiscal Year immediately following the Fiscal Year in respect of which the
Special Dividend is to be paid.

111



--------------------------------------------------------------------------------



 



     (e) RM Plans. Following the Closing and until December 31, 1997, Merial
shall, or shall cause RM or its Subsidiaries to continue to, maintain the
employee benefit plans that were in effect for the employees of RM or its
Subsidiaries employed in the Animal Health Business in the U.S. (“RM U.S.
Employees”) immediately prior to the Closing, other than any stock option plans
(the “RM Plans”). Prior to January 1, 1998, such RM Plans shall only be amended
(i) as required by law, (ii) to maintain the tax qualified status of any such
plan or (iii) as determined by the Board of Directors; provided, however, that
the RM/Select 401 (k) Plan (the “RM 401 (k) Plan”) shall be amended as of
July 1, 1997 to provide an employer matching contribution of [*] each $1.00
deferred by a participant under the plan up to [*] of compensation.
     (f) Merial Plans. Effective January 1, 1998, Merial shall, or shall cause
the appropriate Merial Venture Company to, amend the RM Plans or otherwise
establish such employee benefit plans in accordance with the terms set forth
herein (other than a severance plan which shall be established as of the Closing
Date) in which Merial Merck Employees and RM U.S. Employees (collectively the
“U.S. Animal Health Employees”) shall participate as Merial shall deem
appropriate subject to the terms and conditions set forth herein. It is the
intention that such plans shall be initially designed so that the expected
aggregate cost for the plans shall not, on an annualized basis, exceed the total
combined aggregate benefit plan costs of RM and its Subsidiaries and Merck for
such employees on an annualized basis prior to the Closing Date.
     (i) Cash Balance Plan. Effective as of January 1, 1998, Merial shall, or
shall cause the appropriate Merial Venture Company to, establish one or more
cash balance retirement plans (tax-qualified or non-tax qualified) (the “Cash
Balance Plan”) in which the U.S. Animal Health Employees shall be eligible to
participate upon satisfying the applicable age and service requirements
established for such plan. All U.S. Animal Health Employees shall be credited
for their prior service with the Merial Venture, Merck or RM (or their
respective Subsidiaries) for vesting and eligibility purposes with respect to
the Cash Balance Plan. The Cash Balance Plan and the Amended RM 401(k) Plan (as
hereinafter defined) shall

112



--------------------------------------------------------------------------------



 



be initially designed to collectively provide retirement benefits at the median
of the Watson Wyatt sample of 731 companies as provided to the parties by Watson
Wyatt prior to the date hereof. It is the intention that the annual costs of
employer contributions to such plans for 1998 shall not exceed the total
combined aggregate costs for the U.S. Animal Health Employees under the RM 401
(k) Plan, Merck 401 (k) Plan and the Merck Retirement Plan on an annualized
basis prior to the Closing Date.
     (ii) 401(k) Plan. The profit sharing contribution provided for under the RM
401(k) Plan for the 1997 plan year shall be made by Merial (or the appropriate
Merial Venture Company) and shall not exceed [*] of the compensation of
participants in the plan, which contribution amount shall be split between RP
and Merial on a pro-rata basis, with RP bearing the contribution amount
(pursuant to the Special Dividend described in the following sentence) for the
portion of the plan year up to and including the Closing Date (the “RM Profit
Sharing Cost”) and Merial the portion of the plan year after the Closing Date.
Merial shall credit to the Merck Member in respect of the 1998 Fiscal Year a
Special Dividend equal to the RM Profit Sharing Cost [*], as increased by an
amount calculated as interest at [*] from the date on which the profit sharing
contribution with respect to the 1997 plan year is made by Merial through the
earlier of (x) the date on which the Net Special Dividend in respect of the 1998
Fiscal Year is paid in full, and (y) April 15, 1999. Effective January 1, 1998,
the RM 401(k) Plan shall be amended to provide (A) an employer matching
contribution of [*] for each $1.00 deferred by a participant under the plan up
to [*] of compensation (or such other level of contribution as the Board of
Directors shall decide), (B) investment options permitting participants to
invest in Merck and RP stock (provided that the plan purchases such stock in
open market transactions and not directly from Merck or RP), and (C) that the
profit sharing portion of the plan is terminated (as so amended, the “Amended RM
401(k) Plan”). Effective January 1, 1998, all Merial Merck Employees who were
participants in the Merck 401 (k) Plan shall cease to be participants in such
plan

113



--------------------------------------------------------------------------------



 



and shall become participants in the Amended RM 401(k) Plan and the Amended RM
401(k) Plan shall credit for eligibility and vesting purposes all service by a
Merial Merck Employee for which such service was recognized under the Merck
401(k) Plan prior to January 1, 1998. As soon as practicable after January 1,
1998, Merck shall cause the trustee of the Merck 401(k) Plan to transfer to the
trustee of the Amended RM 401(k) Plan assets equal to the account balances as of
the valuation date immediately preceding the date of transfer of the Merial
Merck Employees who were participants in the Merck 401(k) Plan; provided,
however, that no such transfer shall occur until Merial demonstrates to the
reasonable satisfaction of Merck and Merck demonstrates to the reasonable
satisfaction of Merial that, at the time of the transfer, the Amended RM 401(k)
Plan and the Merck 401(k) Plan, respectively, satisfy the requirements for
qualification under Section 401(a) of the Code. The transfer referred to in the
preceding sentence may be made in shares of Merck stock (to the extent the
transferred account balances are invested in the Merck Unitized Common Stock
Fund under the Merck 401(k) Plan), promissory notes or other documents
evidencing participant loans (to the extent the transferred account balances
consist of participant loans) and cash. Upon the transfer of assets contemplated
in this Section 7.1(f)(ii), the Merck 401(k) Plan shall be relieved of, and the
Amended RM 401(k) Plan shall assume, all liability with respect to the payment
of the transferred account balances.
     (iii) Medical Plan. Effective January 1, 1998, the RM Nonunion Medical
Benefits Plan (“RM Medical Plan”) shall be amended (A) to the extent necessary,
to provide that Merial Merck Employees are eligible to participate in the plan,
(B) where feasible, to provide for managed care in locations where Merck
provides managed care to its employees immediately prior to January 1, 1998, and
(C) to provide that the percentage of the cost of coverage under the plan borne
by each participant shall not be more than [*]. Merial shall cause the RM
Medical Plan to waive any preexisting condition exclusions or restrictions to
the extent necessary to provide immediate coverage under the plan for Merial
Merck Employees.

114



--------------------------------------------------------------------------------



 



     (iv) Dental Plan. Effective January 1, 1998, the RM/Select Laboratories,
Inc. Dental Plan (the “RM Dental Plan”) shall be amended to provide that
(A) Merial Merck Employees are eligible to participate in the plan, and (B) to
provide that the percentage of the cost of coverage under the plan borne by each
participant shall not be more than [*]. Merial shall cause the RM Dental Plan to
waive any preexisting condition exclusions or restrictions to the extent
necessary to provide immediate coverage under the plan for Merial Merck
Employees.
     (v) Other Plans. Effective as of January 1, 1998, Merial shall, or shall
cause the appropriate Merial Venture Company to, establish a health care
reimbursement account, dependent care reimbursement account, group life
insurance, accidental death and dismemberment insurance, a Section 125 plan, and
long-term and short-term disability plans that shall cover all U.S. Animal
Health Employees the terms of which shall be determined by the Board of
Directors, and such other plans as are determined by the Board of Directors.
     (vi) Severance Policies.
     (A) Effective as of the Closing Date, Merial shall, or shall cause the
appropriate Merial Venture Company to, establish a severance policy (the
“Regular Severance Policy”) covering the RM U.S. Employees (and, effective as of
January 1, 1998, all of the U.S. Animal Health Employees) that provides, in
exchange for an executed release, a severance benefit of [*] of salary (salary
to be defined as base salary excluding overtime, premiums and other
extraordinary payments) for each full year (for any partial year, prorated based
on full calendar months) of service with the Merial Venture, RM and/or Merck (or
their respective Subsidiaries) under circumstances and on terms and conditions
as determined by the Board of Directors. For RM U.S. Employees, for the period
from the Closing Date through December 31, 1997, such Regular Severance Policy
shall include

115



--------------------------------------------------------------------------------



 



outplacement services and an additional [*] of salary for each full year of
service (for any partial year, prorated based on full calendar months) plus [*]
of salary in lieu of notice. Benefits payable under the Regular Severance Policy
are in lieu of any other severance arrangements or benefits provided to
employees by RM or its Subsidiaries or the Merial Venture.
     (B) Effective prior to the Closing Date, RM shall establish a special
severance policy (the “Special Severance Policy”) covering the employees listed
by RM on Schedules 7.1 F-1 and 7.1 F-2 (collectively, the “Eligible Employees”)
that provides, in exchange for an executed release by the Eligible Employees and
an agreement as to certain other terms and conditions, a severance benefit in
the event of a termination of employment described in the following sentence of
(i) for the Eligible Employees listed on Schedule 7.1 F-1, [*] of salary [*] of
salary for each full year of service (partial years will not be counted) subject
to a maximum of [*] of salary and for the Eligible Employees listed on
Schedule 7.1 F-2, [*] of salary plus [*] of salary for each full year of service
(partial years will not be counted) subject to a maximum of [*] of salary,
(ii) an amount equal to the applicable premium cost to an Eligible Employee of
[*] of continuation of coverage under the RM Medical Plan and the RM Dental Plan
(the “Premium Payment”) plus an additional amount equal to the estimated tax
liability incurred by an Eligible Employee with respect to the Premium Payment
(as set forth in the letter agreement with such Eligible Employee), and
(iii) outplacement services. An Eligible Employee (x) whose employment with RM
or the Merial Venture is terminated prior to December 31, 1997, (1) by RM or the
Merial Venture for reasons other than for misconduct or other cause, or (2) by
the Eligible Employee upon reasonable written notice to RM or the Merial Venture
if the position offered to the Eligible Employee by RM or the Merial Venture is
not substantially comparable in base salary and job responsibilities as the

116



--------------------------------------------------------------------------------



 



position held by the Eligible Employee immediately prior to such offer or
(y) who is notified prior to December 31, 1997 that his employment with the
Merial Venture will be terminated as of a specified date occurring after
December 31, 1997 and who remains employed through the specified date, in either
case, shall be entitled to the severance benefits described in clauses (i) or
(ii), as applicable, of the first sentence of this paragraph (B). Eligible
Employees whose employment is terminated prior to December 31, 1997 for reasons
other than misconduct or other cause will also be entitled to outplacement
services. Benefits payable under the Special Severance Policy are in lieu of any
other severance arrangements or benefits provided to employees by either RM and
it Subsidiaries or the Merial Venture, including the Regular Severance Policy.
An Eligible Employee who is informed prior to December 31, 1997 that his or her
employment with the Merial Venture will be terminated as of a specified date
occurring after December 31, 1997 who does not remain employed through such date
will not be entitled to receive, and will not receive, any severance benefits
under the Special Severance Policy or under any other plan, policy or program of
RM and its Subsidiaries or the Merial Venture including the Regular Severance
Policy. The Special Severance Policy will expire on December 31, 1997 and as of
January 1, 1998 the Eligible Employees will participate in the Regular Severance
Policy; except those Eligible Employees who are informed prior to December 31,
1997 that their employment with the Merial Venture will be terminated on a date
after December 31, 1997, in which case, the Special Severance Policy shall
continue to apply to each such Eligible Employee until such specified date.
Merial shall (or shall cause the appropriate Merial Venture Company to) bear the
costs of the Special Severance Policy.
     (C) From the Closing Date through December 31, 1997, Merck Leased Employees
shall participate in a severance plan (the “Merck Leased Employees Severance
Plan”) to be established by Merck the terms of which are described in the Merck
Employee Leasing Agreement. Effective as of

117



--------------------------------------------------------------------------------



 



the Closing Date, Merck shall establish a special severance policy, covering
those Merck Leased Employees determined by the Board of Directors on terms
(including the reimbursement of Merck by Merial for payments made under such
policy) described in the Merck Employee Leasing Agreement.
     (vii) Bonus Programs. Merial shall establish annual sales and annual
incentive programs effective as of January 1, 1998 on terms and conditions
established by the Board of Directors in which employees of the Merial Venture
shall be eligible to participate. RM and Merck shall continue their respective
sales and incentive plans for 1997 for the RM US Employees and the Merck Leased
Employees, respectively; provided, however, that, to the extent feasible, Merial
shall establish the goals for the sales plans for the RM U.S. Employees and the
Merck Leased Employees for the period beginning on the Closing Date and ending
on December 31, 1997. Merck shall pay bonuses under the applicable Merck sales
and incentive plans to the Merck Leased Employees. Merial shall reimburse Merck
for the cost of the payment of such bonuses on a pro rata basis in accordance
with the terms of the Merck Employee Leasing Agreement.
     Merial shall (or shall cause the appropriate Merial Venture Company to) pay
that portion of the bonuses earned by the RM U.S. Employees under the RM annual
sales and incentive plan[s] with respect to the 1997 bonus period up to and
including the Closing Date to the RM U.S. Employees as soon as practicable after
the Closing Date. RP shall bear the obligation for the bonuses paid under the
foregoing sentence pursuant to the Special Dividend described in the following
sentence. Merial shall credit to the Merck Member for the 1997 Fiscal Year a
Special Dividend equal to the amount of such bonuses paid by Merial under the RM
annual sales and incentive plan[s] multiplied by [*], as increased by an amount
calculated as interest at [*] from the Closing Date through the earlier of
(x) the date on which the Net Special Dividend in respect of the 1997 Fiscal
Year is paid in full, and (y) April 15, 1998. The appropriate Merial Venture
Company shall

118



--------------------------------------------------------------------------------



 



pay that portion of the bonuses earned by the RM U.S. Employees under such
annual sales and incentive plan[s] with respect to the 1997 bonus period
following the Closing Date to the RM U.S. Employees in accordance with the terms
and conditions of such plans and shall bear the costs of such payments.
     (viii) Service Credit. Without limiting any of the foregoing provisions of
this Section 7.1, Merial shall, or shall cause the appropriate Merial Venture
Company to, recognize for U.S. Animal Health Employees all service with Merck
and RM and their respective affiliates and predecessors prior to such employees
becoming employees of the Merial Venture for all purposes under the plans of the
Merial Venture, other than pension benefit accrual, for which such service was
recognized by Merck or RM or their respective Subsidiaries and Merial shall, or
shall cause the appropriate Merial Venture Company, to waive for U.S. Animal
Health Employees any pre-existing condition exclusions or restrictions and, for
other than the Merck LTD Employees, any actively-at-work requirements imposed by
any of the Merial plans.
     (ix) Change in Transfer Date. January 1, 1998 is assumed to be the date on
which Merck Leased Employees shall become Merial Merck Employees. If January 1,
1998 is not the transfer date, Merck and RP shall agree on the appropriate
transfer date and appropriate adjustments to be made to the terms and costs
provided for in this Article VII.
     (g) Transfer of Certain Rhône Mérieux, Inc. Employees. As of the Closing
Date, Rhône Mérieux, Inc. shall cause the employment of those RM U.S. Employees
who are employed by Rhône Mérieux, Inc. as of such date as sales and
distribution employees (the “S&D Employees”) to be transferred to Merial (or to
a Merial Venture Company designated by Merial). Effective as of the Closing
Date, Merial (or the appropriate Merial Venture Company) shall become a
participating employer in the RM Plans in which the S&D Employees participated
prior to the Closing Date and the S&D Employees shall remain participants in
such plans to the extent and under the terms in which they participated in such
plans prior to the Closing Date.

119



--------------------------------------------------------------------------------



 



SECTION 7.2. Animal Health Division — Outside U.S.
     (a) Leasing or Transfer of Merck Group Employees Outside of the U.S. Except
as otherwise agreed by Merck and RM prior to the Closing, after the Closing,
employees of the Merck Group employed in the Animal Health Business outside of
the U.S. may be leased to Merial, or to a Merial Venture Company designated by
Merial, to the extent permitted by local law and as agreed to by Merck and RM on
or prior to the Closing, and transferred to Merial, or to a Merial Venture
Company designated by Merial as soon as practicable after the Closing. The terms
of any leasing agreement for each applicable country shall be substantially
similar to the terms of the Merck Employee Leasing Agreement, with the
percentage of payroll for benefits for the leased employees charged to Merial
(or the appropriate Merial Venture Company) to be not less than the actual
charge for benefits to the Animal Health Division of the Merck Group for such
employees in effect immediately prior to the Closing Date. Where leasing is not
permitted or where Merck and RM have not agreed on or prior to the Closing that
leasing is appropriate, employees of the Merck Group employed in the Animal
Health Business outside the U.S. shall be transferred to Merial, or to a Merial
Venture Company designated by Merial, as of the Closing Date and shall
participate in plans of the Merial Venture (or such other plans as Merial shall
deem appropriate) as of the Closing Date.
     (b) Compensation and Benefit Plans. The compensation and benefit programs
of the Merial Venture for employees of the Animal Health Business outside of the
U.S. shall be reviewed on a country by country basis and such revisions, if any,
as may be necessary to ensure that such programs are competitive in the
applicable marketplace shall be made by Merck and RM prior to the Closing Date
and by the Board of Directors after the Closing Date. Any transition
arrangements, including but not limited to those regarding grandfathered pension
and retiree health arrangements (and cost-sharing among the parties hereto with
respect to such arrangements), credit for prior service, waiver of any
pre-existing condition exclusions or restrictions, severance arrangements and
cost sharing, shall be determined on a country-by-country basis by Merck and RM
prior to the Closing Date and by the Board of Directors after the Closing Date.

120



--------------------------------------------------------------------------------



 



     (c) Costs of Transaction. Notwithstanding anything to the contrary in this
Article VII, in the event that Merck or its Subsidiaries or RM or its
Subsidiaries incurs liability or obligation as a result of the consummation of
the transactions contemplated in this Agreement, to, or with respect to their
respective employees outside of the U.S. whose employment is being transferred
or assumed by the Merial Venture, Merial shall (i) credit to the Merck Member in
respect of the Fiscal Year in which such liability or obligation is paid by the
Merck Group, a Special Dividend equal to the cost multiplied by [*] Merck or its
Subsidiaries incurs with respect to such liability or obligation (as increased
by an amount calculated as interest at [*] from the date such liability or
obligation is paid by the Merck Group through the earlier of (x) the date on
which the Net Special Dividend in respect of such Fiscal Year is paid in full,
and (y) April 15 of the calendar year immediately following the Fiscal Year in
respect of which the Special Dividend is to be paid) and (ii) honor the
obligation of RM or its Subsidiaries.
     (d) Assumption of Employment Contracts. Notwithstanding anything to the
contrary contained in this Article VII, to the extent required by law, the
appropriate Merial Venture Company will assume the existing employment contracts
and obligations arising out of the employment relationship of those employees of
the Merck Group employed in the Animal Health Business outside the U.S. whose
employment is transferred to a Merial Venture Company in connection with the
consummation of the transactions contemplated under this Agreement, unless and
until otherwise negotiated by Merial with the consent of such employees.
     (e) Merck Stock Options. In addition to any stock option grants made prior
to the date of this Agreement under the Merck Stock Option Plans, Merck may make
an additional grant under the current Merck Stock Option Plan to be priced as of
the Closing Date to selected employees of the Merck Group employed in the Animal
Health Business outside of the U.S., as determined by Merck, who become
employees of the Merial Venture as of the Closing Date. Merck will provide
shares of Merck common stock obtained upon exercise of any stock option grants
which have been made by Merck under the Merck Option Plans to any such employees
which are outstanding as of the Closing

121



--------------------------------------------------------------------------------



 



Date. Promptly after such exercise, Merck may invoice on an employee by employee
basis and, if so invoiced, Merial (or the appropriate Merial Venture Company)
will pay to Merck (within fifteen (15) days after receipt of such invoice), the
Spread with respect to such exercise. Merial shall credit to the RP Member in
respect of any Fiscal Year in which it pays a Spread to Merck, a Special
Dividend equal to the aggregate of (x) all Spreads paid in such Fiscal Year by
Merial to Merck plus (y) any incidental costs associated with the payment of
such Spreads and paid by the Merial Venture (i.e, any employer taxes paid). Any
Special Dividend (as described in the foregoing sentence) that may be credited
to the RP Member in respect of any Fiscal Year shall be increased by an amount
calculated as interest at a rate equal to [*] accruing from December 31 of such
Fiscal Year through the earlier of (x) the date on which the Net Special
Dividend in respect of that Fiscal Year is paid in full, and (y) April 15 of the
Fiscal Year immediately following the Fiscal Year in respect of which the
Special Dividend is to be paid.
SECTION 7.3 Animal Health Division — Worldwide
     As of January 1, 1998, Merial shall establish a long-term incentive plan in
which key management employees of the Merial Venture employed in the Animal
Health Business both inside and outside of the U.S. and deemed appropriate by
Merial shall participate. The plan shall be a [*].
SECTION 7.4. Poultry Genetics Division
     (a) Compensation and Benefit Plans. Following the Closing and until a date
agreed upon by Merck and RM before the Closing or by the Board of Directors
after the Closing (but, to the extent feasible, not less than one year following
the Closing Date), Merial shall, or shall cause the Transferred Subsidiaries
engaged in the Poultry Genetics Business (the “Poultry Genetics Subsidiaries”),
to continue to, maintain the employee benefit plans (or substantially equivalent
employee benefit plans) other than stock based plans that were in effect for the
employees of the respective Poultry Genetics Subsidiaries immediately prior to
the Closing. Merial (or the Poultry Genetics Subsidiary maintaining

122



--------------------------------------------------------------------------------



 



such plan) shall bear the costs of all such employee benefit plans other than
Pre-Closing Benefit Liabilities. For individuals who are employees of the
Poultry Genetics Subsidiaries immediately prior to Closing, Merial shall, or
shall cause the Poultry Genetics Subsidiaries to, (i) recognize all service with
Merck, RM and the Poultry Genetics Subsidiaries and their respective affiliates
and predecessors for all purposes under the Merial Venture plans established
after the Closing for employees of the Poultry Genetics Subsidiaries, other than
pension benefit accrual, for which such service was recognized for such
individuals by Merck, RM or the Poultry Genetics Subsidiaries and (ii) waive any
pre-existing condition exclusions or restrictions and actively at work
requirements imposed by any such Merial Venture plans.
     (b) Merck Stock Options. In addition to any stock option grants made prior
to the date of this Agreement under the Merck Stock Option Plans, Merck may make
an additional grant under the current Merck Stock Option Plan, to be priced as
of the Closing Date, to selected employees of the Merck Transferred Subsidiaries
as determined by Merck. Merck will provide the shares of Merck common stock
obtained upon exercise of any stock option grants which have been made by Merck
under the Merck Stock Option Plans to any employee of the Merck Transferred
Subsidiaries which are outstanding as of the Closing Date. Promptly after any
such exercise, Merck may invoice on an employee by employee basis and, if so
invoiced, Merial will pay to Merck (within fifteen (15) days after receipt of
such invoice), the Spread with respect to such exercise. Merial shall credit to
the RP Member in respect of any Fiscal Year in which it pays a Spread to Merck,
a Special Dividend equal to the aggregate of (x) all Spreads paid in such Fiscal
Year by Merial to Merck plus (y) any incidental costs associated with the
payment of such Spreads and paid by the Merial Venture (i.e., any employer taxes
paid). Any Special Dividend (as described in the foregoing sentence) to be
credited to the RP Member in respect of any Fiscal Year shall be increased by an
amount calculated as interest at a rate equal to [*] accruing from December 31
of such Fiscal Year through the earlier of (x) the date the Net Special Dividend
in respect of such year is paid in full, and (y) April 15 of the Fiscal Year
immediately following the Fiscal Year in respect of which the Special Dividend
is to be paid.

123



--------------------------------------------------------------------------------



 



SECTION 7.5. Employee and Employee Benefit Plan Related Indemnities or Special
Dividends
     (a) RP Indemnities and Merck Special Dividends.
     (i) Merial shall credit to the Merck Member in respect of the Fiscal Year
in which the RM Plans’ Liabilities/Assets Calculation (as defined below) is
calculated, a Special Dividend equal to the amount, if any, by which the
aggregate of the Pre-Closing Benefit Liabilities with respect to the RM
Transferred Benefit Plans exceed the aggregate fair market value of the assets
of the RM Transferred Benefit Plans as of the Closing Date which assets shall
include insurance proceeds actually recovered by the Merial Venture that cover
any such liabilities (the “RM Plans’ Liabilities/Assets Calculation”). Any such
amount to be credited as a Special Dividend pursuant to the foregoing sentence
shall be increased by an amount calculated as interest at [*] from the Closing
Date through the earlier of (x) the date the Net Special Dividend in respect of
such year is paid in full, and (y) April 15 of the Fiscal Year immediately
following the Fiscal Year in respect of which the Special Dividend is to be
paid. The calculation of liabilities for RM Transferred Benefit Plans shall not
include any liability for which RP is obligated to reimburse the Merial Venture,
or that is otherwise specifically retained by RP, pursuant to Section 7.1. The
RM Plans’ Liabilities/Assets Calculation shall be calculated as soon as
reasonably practicable after the Closing Date. Merial shall credit to the RP
Member in respect of the Fiscal Year in which the RM Plans’ Liabilities/Assets
Calculation is calculated, a Special Dividend equal to the amount, if any, by
which the aggregate fair market value of the assets of the RM Transferred
Benefit Plans as of the Closing Date exceed Pre-Closing Benefits Liabilities
under the RM Plans’ Liabilities/Assets Calculation (as increased by an amount
calculated as interest at [*] from the Closing Date through the earlier of
(x) the date the Net Special Dividend in respect of such year is paid in full,
and (y) April 15 of the Fiscal Year immediately following the Fiscal Year in
respect of which the Special Dividend is to be paid).

124



--------------------------------------------------------------------------------



 



     (ii) RP shall indemnify the Merial Venture against, and agrees to hold it
harmless from, any Damages (including lawsuits and Third Party claims, whether
or not meritorious) incurred or suffered by the Merial Venture following the
Closing resulting from, arising out of, or relating to any violation of law,
ruling or regulation occurring or existing prior to the Closing with respect to
any RM Transferred Benefit Plan; provided, however, that this indemnity shall
not apply to (A) any claim for benefits under an RM Transferred Benefit Plan the
liabilities for which were accounted for in the RM Plans’ Liabilities/Assets
Calculation, or (B) RM Pre-Closing Taxes.
     (iii) RP shall indemnify the Merial Venture against, and agrees to hold it
harmless from, Damages (including lawsuits and Third Party claims, whether or
not meritorious) incurred or suffered by the Merial Venture following the
Closing resulting from, arising out of, or relating to any Benefit Plan
established, sponsored or maintained by RP, any of its Subsidiaries or any RP
ERISA Affiliate (other than the RM Transferred Benefit Plans) whether arising
out of any event or state of facts occurring or existing prior to, on, or after
the Closing Date; provided, however, that this indemnity shall not apply to any
RM Pre-Closing Taxes; provided, further, however, that in the event that a
Merial Venture Company becomes a participating employer in an RM Benefit Plan
(other than an RM Transferred Benefit Plan) this indemnity will not apply to
Damages incurred or sustained by the Merial Venture Company as a result of its
action or failure to act in accordance with the terms and conditions of its
agreement with any member of the RP Group to be such a participating employer.
     (b) Merck Indemnities and RP Special Dividends.
     (i) Merial shall credit to the RP Member in respect of the Fiscal Year in
which the Merck Plans’ Liabilities/Assets Calculation (as defined below) is
calculated, a Special Dividend equal to the amount, if any, by which the
aggregate of the Pre-Closing Benefit Liabilities with respect to the Merck
Transferred Benefit Plans exceed the aggregate fair market value of the assets
of the Merck

125



--------------------------------------------------------------------------------



 



Transferred Benefit Plans as of the Closing Date, which assets shall include
insurance proceeds actually recovered by the Merial Venture that cover any such
liabilities (the “Merck Plans’ Liabilities/Assets Calculation”). Any amount to
be credited as a Special Dividend pursuant to the foregoing sentence shall be
increased by an amount calculated as interest at [*] from the Closing Date
through the earlier of (x) the date the Net Special Dividend in respect of such
year is paid in full, and (y) April 15 of the Fiscal Year immediately following
the Fiscal Year in respect of which the Special Dividend is to be paid. The
calculation of liabilities for Merck Transferred Benefit Plans shall not include
any liability for which Merck is obligated to reimburse the Merial Venture, or
that is otherwise specifically retained by Merck, pursuant to Section 7.1. The
Merck Plans’ Liabilities/Assets Calculation shall be calculated as soon as
reasonably practicable after the Closing Date. Merial shall credit to the Merck
Member in respect of the Fiscal Year in which the Merck Plans’
Liabilities/Assets Calculation is calculated, a Special Dividend equal to the
amount, if any, by which the aggregate fair market value of the assets of the
Merck Transferred Benefit Plans exceed Pre-Closing Benefits Liabilities under
the Merck Plans’ Liabilities/Assets Calculation (as increased by an amount
calculated as interest at [*] from the Closing Date through the earlier of
(x) the date the Net Special Dividend in respect of such year is paid in full,
and (y) April 15 of the Fiscal Year immediately following the Fiscal Year in
respect of which the Special Dividend is to be paid).
     (ii) Merck shall indemnify the Merial Venture against, and agrees to hold
it harmless from, Damages (including lawsuits and Third Party claims, whether or
not meritorious) incurred or suffered by the Merial Venture following the
Closing resulting from, arising out of, or relating to any violation of law,
ruling or regulation occurring or existing prior to the Closing with respect to
any Merck Transferred Benefit Plan; provided, however, that this indemnity shall
not apply to (A) any claim for benefits under a Merck Transferred Benefit Plan
the liabilities for which were accounted for in the Merck Plans’
Liabilities/Assets Calculation, or (B) Merck Pre-Closing Taxes.

126



--------------------------------------------------------------------------------



 



     (iii) Merck shall indemnify the Merial Venture against, and agrees to hold
it harmless from, Damages (including lawsuits and Third Party claims, whether or
not meritorious) incurred or suffered by the Merial Venture following the
Closing resulting from, arising out of, or relating to any Benefit Plan
established, sponsored or maintained by Merck, any of its Subsidiaries or any
Merck ERISA Affiliate (other than the Merck Transferred Benefit Plans and the
Merck Stock Option Plans) whether arising out of any event or state of facts
occurring or existing prior to, on, or after the Closing Date; provided,
however, that this indemnity shall not apply to any Merck Pre-Closing Taxes;
provided, further, however, that in the event that a Merial Venture Company
becomes a participating employer in a Merck Benefit Plan (other than a Merck
Transferred Benefit Plan) this indemnity will not apply to Damages incurred or
sustained by the Merial Venture Company as a result of its action or failure to
act in accordance with the terms and conditions of its agreement with any member
of the Merck Group to be such a participating employer.
     (c) FAS 106 Reduction Merck Special Dividend. If the FAS 106 liability on
an accumulated post-retirement benefit obligation basis with respect to post
retirement benefits for participants in the plans of Hubbard Farms Inc. or its
successor which provide post-retirement benefits (other than pension benefits),
as those plans are in effect on the Closing Date, is reduced after the Closing
Date as a result of amendments made to such plans effective on or before
January 1, 1999, then the Merck Member shall be credited with a special dividend
(a “Reduction Special Dividend”) equal to the amount of such reduction. A
Reduction Special Dividend shall be determined as of the effective date of the
benefit reduction (the “Reduction Date”) using the Reduction Date demographics
of eligible participants under the applicable plans and based upon the actuarial
assumptions used by Merck for calculating the expense for the applicable plans
pursuant to FAS 106 on an accumulated post-retirement benefit obligation basis
for 1997. Merial shall credit to the Merck Member in respect of the Fiscal Year
in which the Reduction Special Dividend is calculated, a Special Dividend equal
to the Reduction Special Dividend (as increased by an amount calculated as
interest at [*] from the Reduction Date through the earlier of (x) the date the
Net Special Dividend in respect of

127



--------------------------------------------------------------------------------



 



such year is paid in full, and (y) April 15 of the Fiscal Year immediately
following the Fiscal Year in respect of which the Special Dividend is to be
paid.).
     (d) Procedures Governing Indemnities. The procedures set forth in
Section 14.7 shall govern the indemnities set forth in Sections 7.5(a)(ii) and
(iii) and 7.5(b)(ii) and (iii). The provisions set forth in Sections 7.5(a)(i),
7.5(b)(i) and 7.5(c) shall not be governed by the procedures set forth in
Section 14.7 but according to the provisions set forth in such Sections.
     (e) Certain Indemnities Subject to Basket. The indemnities and other
provisions set forth in Sections 7.5(a)(ii) and 7.5(b)(ii) shall be subject to
the limitations set forth in Section 14.6. The indemnities set forth in
Sections 7.5(a)(i) and (iii), 7.5(b)(i) and (iii) and 7.5(c) shall not be
subject to the limitations set forth in Section 14.6.

128



--------------------------------------------------------------------------------



 



ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF IM AND RM
     IM and RM hereby represent and warrant, as of the date hereof and as of the
Closing Date, to Merck and Merck SH and to Merial as follows:
SECTION 8.1. Organization; Powers
     IM and RM and each of RM’s Subsidiaries (a) is a corporation or company
duly organized and validly existing and (to the extent applicable) in good
standing under the laws of its jurisdiction of organization, (b) has all
requisite corporate or similar power and authority to own or lease and operate
its property and assets and to carry on its business as now conducted, (c) is
qualified or licensed to do business and is in good standing in every
jurisdiction where such qualification or licensing is required, except where the
failure so to qualify would not result in a Material Adverse Change or Effect,
and (d) has the corporate or similar power and authority to execute, deliver and
to perform its obligations under (as applicable) this Agreement and any and all
Ancillary Agreements to which it is a party or by which it is bound.
SECTION 8.2. Authorization; No Breach
     The execution and delivery by each of IM and RM (as applicable) of each of
this Agreement and any and all Ancillary Agreements to which it is a party or by
which it is bound, and the consummation of the Transactions, (a) have been duly
authorized by all necessary action and do not require the consent or approval of
its shareholders or partners, except such consents or approvals as have been
obtained, and (b) do not (i) violate or conflict with (A) any Law or regulation
applicable to it or any of its assets or properties, or (B) its statuts, or
(ii) violate, conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, require any consent under, or
give to any Third Party any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of or result in any Encumbrance on

129



--------------------------------------------------------------------------------



 



any of the assets of IM, RM or its Subsidiaries pursuant to, any provisions of
any agreements (including any notes, contracts, leases, licenses or other
instruments or arrangements) by which it or any RM Subsidiary is bound, except,
in the case of this clause (ii), for such violations, conflicts, breaches,
defaults, required consents, rights or Encumbrances, (x) that would not in the
aggregate cause a Material Adverse Change or Effect or (y) that are listed in
Schedule 8.20-2.
SECTION 8.3. Enforceability
     This Agreement has been duly executed and delivered by each of IM and RM
and constitutes, and each Ancillary Agreement when executed and delivered by
each of IM and/or RM (as applicable) constitutes or will constitute, its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject, however, to any limitations with respect to enforcement which
may be imposed in connection with (i) bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights
generally, and (ii) general principles of equity (regardless of whether
considered and applied in a proceeding at law or in equity).
SECTION 8.4. Governmental Approvals
     All permits, consents and approvals of, registrations with, notices to, and
other actions by, all Public Authorities that are required by IM or RM or any RM
Subsidiary in connection with the Transactions (collectively the “RM Approvals”)
have been made or obtained and are in full force and effect, except that, as of
the date hereof (but not as of the Closing), the following RM Approvals have not
been made or obtained: (i) the approval of the merger control authorities of the
European Union, (ii) the agrément fiscal described in Section 11.2(b), (iii) the
required approvals of Public Authorities listed in Schedule 8.4, and (iv) such
other items which the failure to obtain, individually or in the aggregate, would
not have a Material Adverse Change or Effect. None of IM or RM or any RM
Subsidiary has taken or omitted to take any action which permits, or after
notice or lapse of time or both would permit, any modification or termination of
any of the RM Approvals.

130



--------------------------------------------------------------------------------



 



SECTION 8.5. Historical Financial Data
     True and complete copies of RM’s audited consolidated financial statements,
i.e., the balance sheet and income statement as of and for the year ended
December 31, 1996 (together, the “RM Financials”) are provided as Exhibit XVII.
The RM Financials were derived from the books and records of RM and its
Subsidiaries, and such RM Financials were prepared in accordance with U.S. GAAP
consistently applied and consistent with the accounting principles of the RP
Group as described in note 1 to the Consolidated Financial Statements included
in the RP 1996 Annual Report filed on Form 20-F, and present fairly RM’s and its
Subsidiaries’ consolidated assets and Liabilities, income and expenses and cash
flows as of the dates and for the periods indicated.
SECTION 8.6. No Undisclosed Liabilities
     (a) Liabilities at December 31, 1996. As at December 31, 1996, RM and its
Subsidiaries had no Liabilities of any nature, whether accrued, contingent or
otherwise (including Liabilities as guarantor or otherwise with respect to
obligations of others, Liabilities for taxes due or then accrued or to become
due or Liabilities that have been incurred but not yet reported), that were not
adequately reflected or reserved against on the December 31, 1996 balance sheet
of the RM Financials and which individually exceeded [*] or which in the
aggregate exceeded [*].
     (b) RM Contributed Liabilities. Except for any such Liabilities that would
not in the aggregate exceed [*], and except for the Debt incurred in connection
with the Central Biologics Acquisition, all the Liabilities of RM and its
Subsidiaries that are being contributed to the Merial Venture as a result of the
Transactions either (i) are reflected on the December 31, 1996 balance sheet of
the RM Financials, as described in Section 8.5, (ii) arose in the ordinary
course of business since December 31, 1996, or (iii) are or will be disclosed in
Schedule 14.2A-2 in accordance with Section 14.2(a).

131



--------------------------------------------------------------------------------



 



SECTION 8.7. Receivables
     Except to the extent, if any, indicated on the December 31, 1996 balance
sheet of the RM Financials, all Receivables reflected thereon arose from the
sale of Inventory or services in the ordinary course of business consistent with
past practice and constitute only valid, undisputed claims of RM or its
Subsidiaries not subject to valid claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice. All Receivables reflected on the
December 31, 1996 balance sheet of the RM Financials or arising since the date
thereof (subject to the reserves for bad debts, if any, reflected on the
December 31, 1996 balance sheet of the RM Financials) are good, and have been
collected or are or will be collectible, without resort to extraordinary
collection activity, in the ordinary course of business and, in any case, by the
later of (x) the date that is twelve (12) months from the Closing Date, or
(y) if a Receivable is not by its terms due within such 12 month period, the
date that is three months after its due date.
SECTION 8.8. Inventories
     Subject to amounts reserved therefor on the December 31, 1996 balance sheet
of the RM Financials, the values at which all Inventories are carried on the
December 31, 1996 balance sheet of the RM Financials reflect the historical
inventory valuation policy of RM and its Subsidiaries of stating such
Inventories at the lower of cost (determined on the first-in, first-out method)
or market value. Except as set forth in Schedule 8.8-1, RM and its Subsidiaries
have good and marketable title to the Inventories free and clear of all liens or
other Encumbrances. Except as set forth in Schedule 8.8-2 or reserved against in
the RM Financials, the Inventories do not consist of, in any material amount,
items that are obsolete, damaged or slow-moving or of any items held on
consignment. Neither RM nor any of its Subsidiaries is under any obligation or
Liability with respect to accepting returns of items of Inventory or merchandise
in the possession of its customers other than in the ordinary course of business
consistent with past practice. No clearance or extraordinary sale of the
Inventories has been conducted since December 31, 1996. Since December 31, 1996,
neither RM nor any of its Subsidiaries has acquired or

132



--------------------------------------------------------------------------------



 



committed to acquire or manufacture Inventory for sale which is not of a quality
and quantity usable in the ordinary course of business within a reasonable
period of time and consistent with past practice, nor has RM or any of its
Subsidiaries changed the price of any Inventory except for (i) reductions to
reflect any reduction in the cost thereof to RM or its Subsidiaries, (ii)
reductions and increases responsive to normal competitive conditions and
consistent with past sales practices, or (iii) increases to reflect any increase
in the cost thereof to RM or its Subsidiaries. Other than as reflected on the
December 31, 1996 balance sheet of the RM Financials, the Inventories of RM and
its Subsidiaries are in good and merchantable condition in all material
respects, are suitable and usable for the purposes for which they are intended
and are in a condition such that they can be sold in the ordinary course of
business consistent with past practice.
SECTION 8.9. Absence of Certain Developments
     Except for the actions taken by IM, RM or RM’s Subsidiaries in connection
with the creation of the Merial Venture as contemplated by this Agreement and
the applicable Ancillary Agreements or as disclosed in Schedule 8.9, since
December 31, 1996, RM and its Subsidiaries have operated in the ordinary course
of business consistent with past practice, and there has not been:
     (a) any sale, assignment, transfer or other disposition to any Third Party
of, or imposition of any liens or other Encumbrance on, any properties, assets,
Inventories or obsolete items of RM or any of its Subsidiaries, without any and
all proceeds [*] for all such sales, assignments, transfers or other
dispositions (other than sales of Inventory in the ordinary course of business
consistent with past practice) remaining within RM and its Subsidiaries. IM and
RM covenant and agree that all such proceeds [*] (plus all the proceeds from the
Diagnostic Disposal, which the Parties hereby agree is not subject to the [*]
exclusion referred to above) shall through the Closing Date be segregated and
held in a separate bank account owned by RM or an RM Subsidiary (these proceeds
[*] being referred to as the “RM Assets Sale Proceeds”) and thereby contributed
to the Merial Venture on the Closing Date;

133



--------------------------------------------------------------------------------



 



     (b) any damage, destruction or casualty loss to any assets or properties of
RM or any of its Subsidiaries, whether or not covered by insurance, which,
individually or in the aggregate, has a Material Adverse Change or Effect;
     (c) any material change in any accounting principle used by RM or any of
its Subsidiaries;
     (d) other than in the ordinary course of business, any transaction,
commitment or agreement entered into by RM or any of its Subsidiaries, or any
relinquishment by RM or any of its Subsidiaries of any rights under any
agreement or otherwise, having a value or involving aggregate payments [*];
     (e) any grant of any rights or licenses or entry into any licensing or
distributorship or agency arrangements by RM or any of its Subsidiaries which,
individually or in the aggregate, has a Material Adverse Change or Effect;
     (f) any loss of employees or any changes in any of RM’s or any of its
Subsidiaries’ employee benefit plans (other than those required by applicable
law) which, individually or in the aggregate, has a Material Adverse Change or
Effect;
     (g) other than in the ordinary course of business, any disclosure of any
secret or confidential Intellectual Property (except by way of issuance of a
patent or pursuant to this Agreement or the Ancillary Agreements) or any lapse
or abandonment of Intellectual Property (or any registration or grant thereof or
any application relating thereto) to which, or under which, RM or its
Subsidiaries has any right, title, interest or license;
     (h) expenditures or failure to make expenditures on capital investment
projects by RM or any of its Subsidiaries that were not substantially consistent
with the investment plans in existence as of December 31, 1996 relating to such
projects as disclosed in writing to Merck prior to the date of this Agreement;

134



--------------------------------------------------------------------------------



 



     (i) any transaction, commitment or agreement entered into between RP or any
of its Subsidiaries (other than RM and its Subsidiaries), on the one hand, and
RM or any of its Subsidiaries, on the other hand; or
     (j) any authorization, approval, agreement or other binding commitment to
do any of the foregoing.
SECTION 8.10. Title to Properties; Possession Under Leases
     (a) RM and its Subsidiaries own and have good title to all of their assets
and properties reflected as owned on the December 31, 1996 balance sheet
included in the RM Financials, free and clear of any material Encumbrances,
except for (i) any Encumbrances specifically disclosed in the RM Financials or
set forth in Schedule 8.10A, (ii) assets and properties disposed of, or subject
to purchase or sales orders, in the ordinary course of business since
December 31, 1996, (iii) Encumbrances securing the rights of materialmen,
carriers, landlords and like persons, all of which are not yet due and payable,
and (iv) liens for taxes not yet delinquent.
     (b) (i) RM and each of its Subsidiaries has complied with all its material
obligations under all material leases to which it is a party as lessee of
property, (ii) all such leases are in full force and effect, (iii) RM or the
relevant Subsidiary enjoys peaceful and undisturbed possession under each such
lease, (iv) to the knowledge of RM, the other parties to such leases have
complied with all their material obligations thereunder, and (v) there are no
material unresolved disputes under any of such leasehold interests.
     (c) (i) All material real property, and all material buildings,
improvements and fixtures thereon have been maintained in accordance with the
standard practices and procedures of RM and its Subsidiaries and are in all
material respects in good condition and have no material structural defects,
(ii) such material real property, buildings, improvements and fixtures and the
use thereof conform in all material respects to all applicable building, zoning,
land use and like requirements and all material certificates and permits for the
lawful use and occupancy thereof and the machinery and equipment

135



--------------------------------------------------------------------------------



 



thereon have been issued, and (iii) no current use of any of such property is
dependent in any material respect on a non-conforming use or permit or violates
any Law, regulation or decision of any Public Authority.
     (d) Set forth in Schedule 8.10D is a true and complete list as of the date
of this Agreement of all real property owned by RM or any of its Subsidiaries or
in respect of which RM or any of such Subsidiaries is lessee.
          Subject only to Section 11.6(b) (and to consents that may be required
under RM contributed contracts other than those required to be listed in
Schedule 8.20-1), and except as set forth in Schedule 8.10C, following the
consummation of the Transactions, the Merial Venture will own, with good valid
and marketable title, or lease, under valid and subsisting leases, or otherwise
acquire the assets of RM and its Subsidiaries, free and clear of any
Encumbrances except as referred to above in clauses (i) through (iv) of
Section 8.10(a), and without incurring any penalty or other adverse consequence,
including without limitation, any increase in rentals, royalties, or license or
other fees imposed as a result of, or arising from, the consummation of the
Transactions.
SECTION 8.11. Intellectual Property
     (a) To the knowledge of RM, RM and its Subsidiaries own, or are licensed to
use, or otherwise have the right to use all Patents, trademarks, service marks,
trade names, logos, franchises, and copyrights, and all applications for any of
the foregoing, and all technology, inventions, trade secrets, Know-How, computer
software and processes used in the conduct of their respective businesses as now
conducted, including for the manufacture and sale of all RM Existing Products;
and none of such rights shall be adversely affected by the execution, delivery
or performance of this Agreement or any Ancillary Agreement. Except as indicated
in Schedule 8.11, RM is not aware of any reason that would prevent any pending
applications to register material trademarks, or any pending material patent
applications, from being granted.

136



--------------------------------------------------------------------------------



 



     (b) Set forth in Schedule 8.11 are true and complete lists of all Patents
and registered trademarks and trademark applications which are owned by RM or
any of its Subsidiaries or which RM or any such Subsidiaries are licensed to use
or otherwise have the right to use (collectively, the “RM Proprietary Rights”).
To the extent indicated in Schedule 8.11, all owned RM Proprietary Rights have
been registered in, filed in or issued by the appropriate Public Authorities in
each relevant jurisdiction, and in each case such proprietary rights are
currently in effect and all maintenance fees and renewals thereof have been duly
made with respect thereto.
     (c) Except as set forth in Schedule 8.11, RM is not aware (i) that any of
its activities or those of any of its Subsidiaries as currently conducted
infringe upon the proprietary rights of others, nor has RM or any of its
Subsidiaries received any notice or claim from any Third Party of such
infringement by RM or any of its Subsidiaries, or (ii) of any infringement by
any Third Party on, or any competing claim of right to use or own any of, the RM
Proprietary Rights. RM and its Subsidiaries have the right to use, free and
clear of claims or rights of others, all customer lists and computer software
used in the conduct of their respective businesses.
SECTION 8.12. Product Registrations
     Set forth in Schedule 8.12 are true and complete lists of the Animal Health
Products and Poultry Genetics Products of RM and its Subsidiaries for which
Product Registrations have been applied for, are valid and in full force and
effect or are in the process of being timely renewed, indicating for each
product the jurisdiction of each such Product Registration, application or
renewal, and whether such application has been applied for, is valid, or is in
the process of being renewed. Such product registrations permit RM to market the
products covered thereby in the jurisdiction indicated thereby, and RM is aware
of nothing that would interfere with RM’s right to market such products in the
jurisdiction indicated. Each such Product Registration shall become the property
of the Merial Venture upon (and shall not be adversely affected by) the
contribution of RM and its Subsidiaries to Merial.

137



--------------------------------------------------------------------------------



 



SECTION 8.13. Product Warranty and Product Recalls; Labels
     (a) Other than as indicated in Schedule 8.13, since January 1, 1993, there
have been no “recalls” or “seizures” or “market withdrawals” (as such terms, or
words of similar import, are used in the regulations promulgated under the U.S.
Food, Drug and Cosmetic Act or similar food and drug laws promulgated by any
Public Authority in any other jurisdiction) with respect to any RM Existing
Product. The Label of each RM Existing Product sold by RM or any of its
Subsidiaries in any country accurately reflects the conditions for safe and
effective use of such Existing Product in accordance with the laws and
regulations of such country and each such Product is sold under an appropriate
Label.
     (b) Other than as indicated in Schedule 8.13, since January 1, 1993 neither
RM nor any of its Subsidiaries has received any adverse experience reports
indicating any material safety or efficacy problems that would materially change
the general risk/benefit assessment upon which such Existing Product is
prescribed for its approved indications and no material change in any Label of
any RM Existing Product has been required by any Public Authority or otherwise
been implemented as a result of any such report.
SECTION 8.14. Absence of Third Party Joint Ventures
     Except as set forth in Schedule 8.14, neither RM nor any of its
Subsidiaries has an ownership interest in any joint venture (whether or not
organized as a legal entity) or other company or business (except RM and its
Subsidiaries) which conducts Merial Venture Business activities and the
ownership of or profits from which are shared with Third Parties.
SECTION 8.15. Litigation; Compliance with Laws
     (a) Except as set forth in Schedule 8.15A, and except for such actions,
suits or proceedings with amounts or potential amounts individually in issue of
less than $100,000, there are no actions, suits or proceedings at law or in
equity or by or before

138



--------------------------------------------------------------------------------



 



any Public Authority pending or, to the knowledge of RM, threatened against it
or any of its Subsidiaries or in respect of this Agreement or any of the
Ancillary Agreements. Schedule 8.15A sets forth a complete and correct list of
all such actions, suits or proceedings that are active or have been active since
January 1, 1993 (or with respect to actual or potential Environmental
Liabilities, January 1, 1991), and includes for completed matters a general
description of the results thereof (including the amount of any monetary
judgments and the principal terms of any other relief assessed in connection
therewith).
     (b) Except for any non-compliance which would not, individually or in the
aggregate, result in a Material Adverse Change or Effect, RM and its
Subsidiaries at all times since January 1, 1993 have been and are currently in
compliance with (i) all Laws, Permits, published standards that have the force
and effect of Laws, and Environmental Laws, and (ii) all judgments, orders,
writs, injunctions, decrees or rulings of Public Authorities applicable to them.
     (c) In each case other than such Permits the absence of which would not,
individually or in the aggregate, result in a Material Adverse Change or Effect,
RM and its Subsidiaries have all licenses, permits, franchises, orders or
approvals of any Public Authority, including under Environmental Laws, necessary
to the conduct of their respective businesses (collectively, “Permits”); such
Permits are in full force and effect; and no proceeding is pending or, to the
best knowledge of RM, threatened, to revoke or limit any such Permit.
Schedule 8.15C identifies all Permits that are non-transferable or that will
require the consent of any Public Authority in order to give effect to the
Transactions.
SECTION 8.16. Tax Returns
     RM and each of its Subsidiaries have filed or caused to be filed in a
timely manner all Tax Returns required to have been filed by them (or have
obtained or timely applied for an extension with respect to any such filing) and
have paid or caused to be paid, or made adequate provision for the payment of,
all Taxes shown to be due and

139



--------------------------------------------------------------------------------



 



payable on such returns or on any assessments received by them, except Taxes
that are being contested by them in good faith and except where the failure to
file such returns or pay Taxes would not in the aggregate (i) cause a Material
Adverse Change or Effect, or (ii) result in the imposition of an Encumbrance on
any of their assets. Neither RM nor any of its Subsidiaries is party to or bound
by (a) any agreement providing for the allocation or sharing of Taxes with any
Third Party which agreement will be in effect after the Closing, or (b) any
agreement (other than elections prescribed by generally applicable Tax Laws and
regulations) with any Taxing Authority which may restrict the Merial Venture’s
tax planning, other than the CFM Agreement.
SECTION 8.17. Environmental Matters
     Except for the matters disclosed in Schedule 8.17, neither RM nor any of
its Subsidiaries has since January 1, 1991 received written notice of, or other
written communication concerning, any failure to comply with any applicable
Environmental Laws, or written notice or other written communication that RM or
any of its Subsidiaries is or may be a potentially responsible party or
otherwise liable in connection with any site allegedly containing Hazardous
Materials. None of RM’s or its Subsidiaries’ facilities have in the past, or do
at the present time, use, generate, treat, store, dispose of, process, handle or
manage any Hazardous Materials or other materials in violation of any applicable
Environmental Law, and there has been no release or migration of any Hazardous
Materials at, on, under, about, within, from or onto any such properties, where
such violation, release, or migration will or is reasonably likely to result,
individually or in the aggregate, in a Material Adverse Change or Effect. Except
as will not individually or in the aggregate result in a Material Adverse Change
or Effect, there are no past or present conditions, circumstances, facts,
events, practices, incidents, actions or omissions existing or occurring at any
location (including any off-site location) that will or is reasonably likely to
(i) cause RM or any of its Subsidiaries or, subsequent to the Closing, any
Merial Venture Company in respect of RM or any of its Subsidiaries, to incur any
Environmental Liability, (ii) form the basis for any claim, action, suit,
proceeding, hearing, investigation or inquiry against RM or any of its
Subsidiaries or, subsequent to the Closing, any Merial Venture Company in
respect of RM or any of its

140



--------------------------------------------------------------------------------



 



Subsidiaries, under any Environmental Law, or (iii) interfere with or prevent
continued compliance by RM or any of its Subsidiaries or, subsequent to the
Closing, any Merial Venture Company in respect of RM or any of its Subsidiaries,
with any Environmental Law.
SECTION 8.18. Labor Relations; Employees: Employee Benefit Plans
     (a) Schedule. Schedule 8.18A-1 contains a true and complete list of each
material RM Benefit Plan. Within six (6) weeks after the date of this Agreement,
RM will complete Schedule 8.18A-I by providing to Merck a list of all RM
Employee Agreements. Except as set forth in Schedule 8.18A-2, neither RM, any of
its Subsidiaries nor any RM ERISA Affiliate has any plan or commitment, whether
legally binding or not, to establish any new RM Benefit Plan, to enter into any
RM Employee Agreement or to materially modify or to terminate any RM Benefit
Plan or RM Employee Agreement (except to the extent required by law or to
conform any such RM Benefit Plan or RM Employee Agreement to the requirements of
any applicable law, or as required by this Agreement), nor has any intention to
do any of the foregoing been communicated to RM Employees.
     (b) Documents. RM has provided, or has caused to be provided, or will cause
to be provided prior to the Closing to Merck (i) current, accurate and complete
copies of all documents embodying or relating to each RM Transferred Benefit
Plan and each RM Employee Agreement, including all amendments thereto, written
interpretations thereof and trust or funding agreements with respect thereto;
(ii) the two (2) most recent annual actuarial valuations, if any, prepared for
each RM Transferred Benefit Plan; and (iii) the two (2) most recent annual
reports (Series 5500 and all schedules thereto), if any, required under ERISA in
connection with each RM Transferred Benefit Plan or related trust.
     (c) Multi-Employer Plans. Except with respect to employees who are not RM
Employees, neither RM nor any of the RM Transferred Subsidiaries contribute to
or are

141



--------------------------------------------------------------------------------



 



required to contribute to, or have incurred any withdrawal liability (within the
meaning of Section 4201 of ERISA) to, any “multi-employer plan” within the
meaning of Section 3(37) of ERISA.
     (d) No Post-Employment Obligations. Except as expressly set forth on
Schedule 8.18D, neither RM, any of its Subsidiaries nor any RM ERISA Affiliate
(i) maintains or contributes to any RM Transferred Benefit Plan which provides,
or has any Liability to provide, life insurance, medical, severance or other
employee welfare benefits to any RM Employee upon his retirement or termination
of employment, except as may be required by Section 4980B of the Code; or
(ii) has ever represented, promised or contracted (whether in oral or written
form) to any RM Employee (either individually or to RM Employees as a group)
that such RM Employee(s) would be provided with life insurance, medical,
severance or other employee welfare benefits upon their retirement or
termination of employment, except to the extent required by Section 4980B of the
Code.
     (e) Effect of Transaction. Except as set forth on Schedule 8.18E, the
execution of, and performance of the transactions contemplated in, this
Agreement will not (either alone or upon the occurrence of any additional or
subsequent events) (i) constitute an event under any RM Transferred Benefit
Plan, RM Employee Agreement, or related trust or loan that will or may result in
any payment (whether of severance pay or otherwise), acceleration, forgiveness
of indebtedness, vesting, distribution, increase in benefits or obligation to
fund benefits with respect to any RM Employee, or (ii) result in the triggering
or imposition of any restrictions or limitations on the right of the Merial
Venture Companies to amend or terminate any RM Transferred Benefit Plan. No
payment or benefit which will or may be made by RM or any of its Subsidiaries
with respect to the transactions contemplated herein will be characterized as an
“excess parachute payment,” within the meaning of Section 280G(b)(l) of the
Code.
     (f) Collective Bargaining Agreement (“CBA”). Except as set forth on
Schedule 8.18F, no RM Employee is employed pursuant to a CBA or a works council
agreement to which a member of the RP Group is a party that any Merial Venture
Company will be bound by after the Closing or will otherwise be obligated to
honor or

142



--------------------------------------------------------------------------------



 



assume in connection with this Agreement or the transactions contemplated by
this Agreement, other than those agreements that the Merial Venture is obligated
to assume under applicable law.
     (g) Pension Plan Funding. Except as set forth on Schedule 8.18G-1, the
present value of all accrued benefits of each RM Transferred Pension Plan,
determined on the basis of the actuarial assumptions used by the plan’s actuary
for purposes of calculating minimum funding contributions for the most recently
completed plan year, do not as of the date hereof and will not as of the Closing
Date exceed the fair market value of the assets (which for this purpose shall
not include any accrued but unpaid contributions) of such Transferred Benefit
Plan. Except as set forth on Schedule 8.18G-2, the present value of all accrued
benefits of each RM Transferred Foreign Pension Plan, determined using the
actuarial assumptions employed by the actuary of the plan, do not as of the date
hereof and will not as of the Closing Date exceed the fair market value of the
assets (which for this purpose shall not include any accrued but unpaid
contributions) of such RM Transferred Foreign Pension Plan or, in the case of an
unfunded RM Transferred Foreign Pension Plan, the reserves provided for in the
RM Financials.
     (h) Labor Relations. Except as set forth in Schedule 8.18H-1, RM and its
Subsidiaries generally enjoy good employer-employee relations with the RM
Employees. Approximately 4,900 full-time equivalent employees are employed by RM
and the RM Transferred Subsidiaries and will be transferred to the Merial
Venture together with RM and such Subsidiaries. Schedule 8.18H-2 contains the
names of all current employees of the RP Group, other than RM and each RM
Transferred Subsidiary, which RM expects will transfer to the Merial Venture
after the Closing. Subject to their receiving compensation and benefit offers
from the Merial Venture comparable to their current compensation and benefit
packages, RM has no reason to believe that substantially all of the employees
listed in Schedule 8.18H-2 will not accept employment offers with the Merial
Venture.
     (i) Employment Matters. None of RM or any of its Subsidiaries is delinquent
in payments to any of the RM Employees for any wages, salaries, commissions,
bonuses

143



--------------------------------------------------------------------------------



 



or other direct compensation for any services performed by them to the date
hereof or to the Closing Date (as applicable) or amounts required to be
reimbursed to such employees. With respect to the RM Employees, each of RM and
its Subsidiaries has (i) complied in all material respects with applicable laws,
rules and regulations relating to the employment of the RM Employees, including
those-relating to wages, hours, collective bargaining, and the payment and
withholding of taxes, and (ii) withheld and paid to the appropriate Public
Authority, or are holding for payment not yet due to such Public Authority, all
amounts required by law, rule, regulation or agreement to be withheld from the
wages or salaries of the RM Employees. Since January 1, 1993, there has been no
material adverse change in the relationship of RM and its Subsidiaries with the
respective RM Employees (including any threatened union organization or
renegotiation of any union or other collective bargaining contract) nor any
material strike or labor disturbance by such employees, and none of RM or its
Subsidiaries is aware of any indication that such a change, strike or labor
disturbance is likely.
SECTION 8.19. Insurance
     Schedule 8.19-1 contains a complete and accurate list of all insurance
policies in force under which premiums in excess of [*] per year are payable and
that provide coverage in favor of RM and its Subsidiaries, or relating to real
property, whether leased or owned by RM or its Subsidiaries, specifying for each
such policy the insurer, amount of coverage and type of insurance under each.
Each such policy is in full force and effect and all premiums are currently paid
or accruals provided for and no notice of cancellation or termination has been
received with respect to any such policy. Such policies are sufficient for
compliance with all requirements of Law. Schedule 8.19-2 sets forth a complete
list of all claims in excess of [*] made or filed by RM or any of its
Subsidiaries with their insurers since January 1, 1993 and any such claims
incurred but not yet so made or filed of which RM is aware.

144



--------------------------------------------------------------------------------



 



SECTION 8.20. Contracts and Licenses
     Schedule 8.20-1 lists all contracts or agreements by RM or its Subsidiaries
having a value or involving payments in excess of [*] per year or otherwise
material to RM or its Subsidiaries. Other than as indicated in Schedule 8.20-2,
none of such contracts or agreements require the consent of any Third Party to
be assigned or transferred to the Merial Venture as contemplated by this
Agreement or the Ancillary Agreements. Schedule 8.20-3 lists all of such
agreements that may restrict in any way, such as through non-compete or
exclusivity clauses, the ability of the Merial Venture to undertake Merial
Venture Business activities and lists all other agreements that include such a
restriction, the compliance with by the Merial Venture on or after the Closing
would have a material adverse effect on the ability of the Merial Venture to
combine the Contributed Merial Venture Businesses or to conduct the activities
contemplated herein.
SECTION 8.21. Share Capital of RM and RM’s Subsidiaries
     Schedule 8.21 (as updated in accordance with Section 3.2 hereof, as
applicable) contains a true and complete description of the authorized and
outstanding capitalization (including the record owners) of RM and of each of
RM’s Subsidiaries. The indicated shares of capital stock or other ownership
interests of RM and of each of RM’s Subsidiaries represent all of the respective
issued and outstanding shares of capital stock or other ownership interests of
each such company. Except as set forth in Schedule 8.21, (a) the record and
beneficial ownership of RM and each such RM Subsidiary is free and clear of any
lien or other Encumbrance; (b) all of the issued and outstanding shares of
capital stock or other ownership interests of RM and each of RM’s Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable; (c) none of RM, any RM Subsidiary or any direct or indirect
parent company thereof is bound by, has granted, issued or made or agreed to
grant, issue or make any security interests, warrants, options, subscription
rights or any other commitments of any character relating to the issued or
unissued shares of capital stock or other ownership interests of RM or any of
RM’s Subsidiaries (other than this Agreement and the Ancillary Agreements), nor
is there any agreement providing for (i) any restriction on the transfer of any
of the issued

145



--------------------------------------------------------------------------------



 



and outstanding shares of capital stock or other ownership interests (other than
with respect to directors’ qualifying and nominee shares which are as set forth
in Schedule 8.21) of any of RM or any of RM’s Subsidiaries, (ii) the amendment
of the charter or statuts (or comparable organizational documents) of any of RM
or any of RM’s Subsidiaries so as to increase the amount of authorized capital
stock or other ownership interests of such entity, or (iii) obligating any of
such persons to grant, offer, or enter into any of the foregoing; (d) none of RM
or any of RM’s Subsidiaries is a party to any voting trust or other agreement or
understanding with respect to the voting of the capital stock or other ownership
interests of RM or any of RM’s Subsidiaries; and (e) the record owner of any
such shares or other ownership interests possesses good and marketable title to
such shares or other ownership interests.
SECTION 8.22. Merial
     Merial has not entered into any transactions or undertaken any obligations,
except for any transactions or obligations necessary to give effect to the
Transactions as contemplated by this Agreement and the Ancillary Agreements.
SECTION 8.23. Survival of Representations and Warranties
     IM and RM acknowledge that their representations and warranties are an
inducement to Merck and Merck SH and to Merial to enter into this Agreement and
the Ancillary Agreements. The representations and warranties contained in this
Article VIII shall survive (and not be affected in any respect by) any
investigation by or on behalf of any Party and the Closing. Notice of any claim
in respect of the representations and warranties in Section 8.1 [Organization;
Powers], 8.2 [Authorization; No Breach], 8.3 [Enforceability], and 8.10(a)
[Title] and 8.11(b) [Intellectual Property — existing Proprietary Rights], may
be given at any time (subject to any statute of limitations under applicable
law); notice of any claim in respect of the representations and warranties in
Sections 8.4 [Governmental Approvals], 8.11 (a) and (c) [Intellectual Property —
other], 8.12 [Product Registrations], 8.16 [Tax Returns] and 8.17 [Environmental
Matters] must be given before the fifth anniversary of the Closing Date; notice
of claim in respect of all

146



--------------------------------------------------------------------------------



 



other representations and warranties in Article VIII must be given before the
second anniversary of the Closing Date; it being understood that in the event
notice of any claim for indemnification under Section 14.1 shall have been given
(as contemplated by Section 14.7) within the applicable survival period, the
representations and warranties that are the subject of such indemnification
claim shall survive until such time as such claim is finally resolved.

147



--------------------------------------------------------------------------------



 



ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF RP
     RP hereby represents and warrants, as of the date hereof and as of the
Closing Date, to Merck and Merck SH and to Merial as follows:
SECTION 9.1. Organization; Powers
     (a) RP (i) is a société anonyme duly organized and validly existing under
the laws of France, and (ii) has the corporate or similar power and authority to
execute, deliver and to perform its obligations under (as applicable) this
Agreement and any and all Ancillary Agreements to which it is a party or by
which it is bound.
SECTION 9.2. Authorization; No Breach
     The execution and delivery by RP of each of this Agreement and any and all
Ancillary Agreements to which it is a party or by which it is bound, and the
consummation of the Transactions, (a) have been duly authorized by all necessary
corporate action and do not and will not require the consent or approval of its
shareholders or partners, except such consents or approvals as have been
obtained, and (b) do not (i) violate or conflict with (A) any law or regulation
applicable to it or to any of the assets or properties of RM or RM’s
Subsidiaries, or (B) its statuts, or (ii) violate, conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, require any consent under, or give to any Third Party any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of or result in any Encumbrance on any of the assets of RM or RM’s Subsidiaries
pursuant to, any provisions of any agreements (including any notes, contracts,
leases, licenses or other instruments or arrangements) by which it is bound,
except, in the case of this clause (ii), for such violations, conflicts,
breaches, defaults, required consents, rights or Encumbrances that would not in
the aggregate cause a Material Adverse Change or Effect.

148



--------------------------------------------------------------------------------



 



SECTION 9.3. Enforceability
     This Agreement has been duly executed and delivered by RP and constitutes,
and each Ancillary Agreement when executed and delivered by RP (as applicable)
constitutes or will constitute, its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject, however, to any
limitations with respect to enforcement which may be imposed in connection with
(i) bankruptcy, insolvency, reorganization, moratorium or other laws affecting
the enforcement of creditors’ rights generally, and (ii) general principles of
equity (regardless of whether considered and applied in a proceeding at law or
in equity).
SECTION 9.4. Entirety of RP Animal Health Business Activities
     Except for the Animal Health Business activities to be conducted by certain
other RP Companies pursuant to the Ancillary Agreements and except for
activities of RP Companies (other than RM and its Subsidiaries) that are listed
on Schedule 9.4, the entirety of the Merial Venture Business activities of the
RP Group is conducted by RM and its Subsidiaries.
SECTION 9.5 Absence of Third Party Joint Ventures
     Except as set forth in Schedule 9.5, neither RP nor any of its Subsidiaries
has an ownership interest in any joint venture (whether or not organized as a
legal entity) or other company or business (except RP and its Subsidiaries)
which conducts Merial Venture Business activities and the ownership of or
profits from which are shared with Third Parties.
SECTION 9.6 Governmental Approvals
     All permits, consents and approvals of, registrations with, notices to, and
other actions by, all Public Authorities that are required by RP or any RP
Subsidiary in connection with the Transactions (collectively the “RP Approvals”)
have been made or

149



--------------------------------------------------------------------------------



 



obtained and are in full force and effect, except that, as of the date hereof
(but not as of the Closing), the following RP Approvals have not been made or
obtained: (i) the approval of the merger control authorities of the European
Union, (ii) the agrément fiscal described in Section 11.2(b), (iii) the required
approvals of Public Authorities listed in Schedule 9.6, and (iv) such other
items which the failure to obtain, individually or in the aggregate, would not
have a Material Adverse Change or Effect. None of RP or any RP Subsidiary has
taken or omitted to take any action which permits, or after notice or lapse of
time or both would permit, any modification or termination of any of the RP
Approvals.
SECTION 9.7. Intragroup Agreements
     Other than as listed on Schedules 9.7-1 and 9.7-2, there are no agreements
between RM or any of its Subsidiaries, on the one hand, and any other RP
Companies, on the other hand, that will survive the Closing. Schedule 9.7-1
lists all such written agreements (the “RP InterCo Contracts”) that will survive
the Closing, and Schedule 9.7-2 lists all such existing customary arrangements
(the “RP InterCo Customary Agreements”) not evidenced by a written agreement. RP
and RM hereby agree that the corporate management agreements between any RP
Company (other than RM and its Subsidiaries), on the one hand, and RM or its
Subsidiaries, on the other hand, pursuant to which any RP Company (other than RM
and its Subsidiaries) provides corporate management services to RM or its
Subsidiaries in consideration for the payment of a management fee, shall
terminate on or prior to the Closing Date, and the Merial Venture shall have no
liability with respect thereto. Since January 1, 1995, there have not been any
transactions, commitments or agreements, other than on terms and conditions that
are no less favorable to RM and its Subsidiaries than those that could have been
obtained by a non-Affiliate at arm’s length, entered into by or in effect
between RM or any of its Subsidiaries, on the one hand, and any other RP Company
(other than RM and its Subsidiaries), on the other hand.

150



--------------------------------------------------------------------------------



 



SECTION 9.8. Share Capital of IM and RM
     Schedule 9.8 (as updated in accordance with Section 3.2 hereof, as
applicable) contains a true and complete description of the authorized and
outstanding capitalization (including the record owners) of IM and RM. The
indicated shares of capital stock or other ownership interests of each of IM and
RM represent all of the respective issued and outstanding shares of capital
stock or other ownership interests of each such company. Except as set forth in
Schedule 9.8, (a) the record and beneficial ownership of each of IM and RM is
free and clear of any lien or other Encumbrance; (b) all of the issued and
outstanding shares of capital stock or other ownership interests of each of IM
and RM have been duly authorized and validly issued and are fully paid and
nonassessable; (c) none of IM, RM or any direct or indirect parent company
thereof is bound by, has granted, issued or made or agreed to grant, issue or
make any security interests, warrants, options, subscription rights or any other
commitments of any character relating to the issued or unissued shares of
capital stock or other ownership interests of IM or RM (other than this
Agreement and the Ancillary Agreements), nor is there any agreement providing
for (i) any restriction on the transfer of any of the issued and outstanding
shares of capital stock or other ownership interests (other than with respect to
directors’ qualifying and nominee shares which are as set forth in Schedule 9.8)
of either of IM or RM; (ii) the amendment of the charter or statuts (or
comparable organizational documents) of either of IM or RM so as to increase the
amount of authorized capital stock or other ownership interests of such entity,
or (iii) obligating any of such persons to grant, offer, or enter into any of
the foregoing; (d) none of RP, IM or RM is a party to any voting trust or other
agreement or understanding with respect to the voting of the capital stock or
other ownership interests of IM or RM; and (e) the record owner of any such
shares or other ownership interests possesses good and marketable title to such
shares or other ownership interests.
SECTION 9.9. Other Agreements
     Except as set forth in Schedule 9.9 and except for any agreements,
arrangements or commitments between RM and its Subsidiaries or between such
Subsidiaries, there are

151



--------------------------------------------------------------------------------



 



no agreements, arrangements or commitments of any character (contingent or
otherwise) relating to any Acquisition Transaction pursuant to which any person
is or may be entitled to receive from RM or any of its Subsidiaries any payment
based on their revenues, earnings or similar items (or any portion thereof) or
on the occurrence or value of the Acquisition Transactions (or similar
circumstances), or calculated in accordance therewith. For the purposes of this
Section 9.9, “Acquisition Transaction” shall mean any merger, purchase of
substantial assets, purchase of shares of capital stock or similar transactions
involving RM or any Subsidiary.
SECTION 9.10. Labor Relations; Employees; Employee Benefit Plans
     (a) No payment or benefit which will or may be made by RP or any of its
Subsidiaries to RM Employees with respect to the transactions contemplated
herein will be characterized as an “excess parachute payment”, within the
meaning of Section 280G(b)(l) of the Code.
     (b) The RP Group generally enjoys good employer-employee relations with the
RM Employees.
     (c) No member of the RP Group is delinquent in payments to any of the RM
Employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to the date hereof or to the
Closing Date (as applicable) or amounts required to be reimbursed to such
employees. With respect to the RM Employees, each member of the RP Group has
(i) complied in all material respects with applicable laws, rules and
regulations relating to the employment of the RM Employees, including those
relating to wages, hours, collective bargaining, and the payment and withholding
of taxes, and (ii) withheld and paid to the appropriate Public Authority, or are
holding for payment not yet due to such Public Authority, all amounts required
by law, rule, regulation or agreement to be withheld from the wages or salaries
of the RM Employees. Since January 1, 1993, there has been no material adverse
change in the relationship of the RP Group with the respective RM Employees
(including any threatened union organization or renegotiation of any union or
other collective bargaining

152



--------------------------------------------------------------------------------



 



contract) nor any material strike or labor disturbance by such employees, and no
member of the RP Group is aware of any indication that such a change, strike or
labor disturbance is likely.
SECTION 9.11. Survival of Representations and Warranties
     RP acknowledges that its representations and warranties are an inducement
to Merck and Merck SH and to Merial to enter into this Agreement and the
Ancillary Agreements. The representations and warranties contained in this
Article IX shall survive (and not be affected in any respect by) any
investigation by or on behalf of any Party and the Closing. Notice of any claim
in respect of the representations and warranties in Sections 9.1 [Organization;
Powers], 9.2 [Authorization; No Breach], 9.3 [Enforceability], 9.6 [Government
Approvals] and 9.8 [Share Capital] may be given at any time (subject to any
statute of limitations under applicable law); notice of any claim in respect of
all other representations and warranties in Article IX must be given before the
second anniversary of the Closing Date; it being understood that in the event
notice of any claim for indemnification under Section 14.1 shall have been given
(as contemplated by Section 14.7) within the applicable survival period, the
representations and warranties that are the subject of such indemnification
claim shall survive until such time as such claim is finally resolved.

153



--------------------------------------------------------------------------------



 



ARTICLE X
REPRESENTATIONS AND WARRANTIES OF MERCK AND MERCK SH
     Merck and Merck SH hereby represent and warrant, as of the date hereof and
as of the Closing Date, to RP, IM and RM and to Merial as follows:
SECTION 10.1. Organization; Powers
     Each of Merck, Merck SH, each Merck Transferred Subsidiary and each other
Merck Subsidiary engaged in Merial Venture Business activities (a) is a
corporation or company duly organized and validly existing and is (to the extent
applicable) in good standing under the laws of its jurisdiction of organization,
(b) has all requisite corporate or similar power and authority to own or lease
and operate its property and assets used in the Merck JV Business and to carry
on such business as now conducted, (c) is qualified or licensed to do business
and in good standing in every jurisdiction where such qualification or licensing
is required, except where the failure so to qualify would not result in a
Material Adverse Change or Effect, and (d) has the corporate or similar power
and authority to execute, deliver and to perform its obligations under (as
applicable) this Agreement and any and all Ancillary Agreements to which it is a
party or by which it is bound.
SECTION 10.2. Authorization; No Breach
     The execution and delivery by each of Merck and Merck SH (as applicable) of
each of this Agreement and any and all Ancillary Agreements to which it is a
party or by which it is bound, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate action and do not
require the consent or approval of its shareholders or partners, except such
consents or approvals as have been obtained, and (b) do not (i) violate or
conflict with (A) any Law or regulation applicable to it or any of its assets or
properties, including any of the Merck Contributed Assets, or (B) its
certificate or articles of incorporation or by-laws, or (ii) violate, conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under,

154



--------------------------------------------------------------------------------



 



require any consent under, or give to any Third Party any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of or result in
any Encumbrance on any of the Merck Contributed Assets pursuant to, any
provisions of any agreements (including any notes, contracts, leases, licenses
or other instruments or arrangements) by which it or any other Merck Company is
bound, except, in the case of this clause (ii), for such violations, conflicts,
breaches, defaults, required consents, rights or Encumbrances (x) that would not
in the aggregate cause a Material Adverse Change or Effect, or (y) that are
indicated as such in Schedule 10.2.
SECTION 10.3. Enforceability
     This Agreement has been duly executed and delivered by each of Merck and
Merck SH and constitutes, and each Ancillary Agreement when executed and
delivered by each of Merck and/or Merck SH (as applicable) constitutes or will
constitute, its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject, however, to any limitations with respect to
enforcement which may be imposed in connection with (i) bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally, and (ii) general principles of equity (regardless of whether
considered and applied in a proceeding at law or in equity).
SECTION 10.4. Governmental Approvals
     All permits, consents and approvals of, registrations with, notices to, and
other actions by, all Public Authorities that are required by Merck or Merck SH
or any Merck Subsidiary in connection with the Transactions (collectively the
“Merck Approvals”) have been made or obtained and are in full force and effect,
except that, as of the date hereof (but not as of the Closing), the following
Merck Approvals have not been made or obtained: (i) the approval of the merger
control authorities of the European Union, (ii) registrations with and consents
of the appropriate Public Authorities in each relevant country to transfer
Product Registrations in respect of each Merck Existing Product and Pipeline
Product (as applicable), (iii) the tax ruling described in Section 11.2(b),
(iv) the required approvals of Public Authorities listed in Schedule 10.4, and
(v) such other items

155



--------------------------------------------------------------------------------



 



which the failure to obtain, individually or in the aggregate, would not have a
Material Adverse Change or Effect. None of Merck, Merck SH or any Merck
Subsidiary has taken or omitted to take any action which permits, or after
notice or lapse of time or both would permit, any modification or termination of
any of the Merck Approvals.
SECTION 10.5. Historical Financial Data
     True and complete copies of the consolidated financial statements, i.e.,
the balance sheet and income statement, for the Merck Contributed Business as of
and for the year ended December 31, 1996 (together, the “Merck Contributed
Business Financials”) are provided as Exhibit XVI. Except as indicated on any
such financial statements, the Merck Contributed Business Financials (i) were
derived from the books and records of Merck and its Subsidiaries, (ii) were
prepared in accordance with United States GAAP consistently applied, and
(iii) present fairly the assets and Liabilities, income and expenses of the
Merck Contributed Business, as of the dates and for the periods indicated.
SECTION 10.6. No Undisclosed Liabilities
     (a) Liabilities at December 31, 1996. As at December 31, 1996, the Merck
Contributed Business had no Liabilities of any nature, whether accrued,
contingent or otherwise (including, without limitation, Liabilities as guarantor
or otherwise with respect to obligations of other Liabilities for taxes due or
then accrued or to become due or Liabilities that have been incurred but not yet
reported that would be transferred to or assumed by the Merial Venture), that
were not adequately reflected or reserved against on the December 31, 1996
balance sheet of the Merck Contributed Business Financials and which [*].
     (b) Merck Contributed Liabilities. Except for any such Liabilities that
would not [*], all Merck Contributed Liabilities either (i) are reflected in the
Merck Contributed Business Financials, as defined in Section 10.5, (ii)

156



--------------------------------------------------------------------------------



 



arose in the ordinary course of business since December 31, 1996, or (iii) are
or will be disclosed in Schedule 14.2A-1 in accordance with Section 14.2(a).
SECTION 10.7. Receivables
     Except to the extent, if any, indicated on the December 31, 1996 balance
sheet of the Merck Contributed Business Financials, all Receivables reflected
thereon, including Retained Receivables, if any, arose from the sale of
Inventory or services in the ordinary course of business consistent with past
practice and constitute only valid, undisputed claims of Merck or its
Subsidiaries not subject to valid claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice. All Receivables, including Retained
Receivables, if any, reflected on the December 31, 1996 balance sheet of the
Merck Merial Venture Business Financials or arising since the date thereof
(subject to the reserve for bad debts, if any, reflected on the December 31,
1996 balance sheet of the Merck Merial Venture Business Financials), are good
and have been collected or are or will be collectible, without resort to
extraordinary collection activity, in the ordinary course of business and, in
any case, by the later of (x) the date that is twelve (12) months from the
Closing Date, or (y) if a Receivable is not by its terms due within such
12 month period, the date that is three months after its due date.
SECTION 10.8. Inventories
     Subject to amounts reserved therefor on the December 31, 1996 balance sheet
of the Merck Contributed Business Financials, the values at which all
Inventories are carried on the December 31, 1996 balance sheet of the Merck
Contributed Business Financials, including Retained Inventory, if any, reflect
the valuation of such Inventories at the lower of cost or market value, where
cost is the supply price calculated pursuant to the Merck Manufacturing Supply
Price Formula. Except as set forth in Schedule 10.8-1, Merck and its
Subsidiaries have good and marketable title to the Inventories, including
Retained Inventory, if any, free and clear of all liens or other Encumbrances.
Except as set forth in Schedule 10.8-2 or reserved against in the Merck
Financials, the Inventories, including

157



--------------------------------------------------------------------------------



 



Retained Inventory, if any, do not consist of, in any material amount, items
that are obsolete, damaged or slow-moving or of any items held on consignment.
Neither Merck nor any of its Subsidiaries is under any obligation or Liability
with respect to accepting returns of items of Inventory or merchandise in the
possession of its customers, including Retained Inventory, if any, other than in
the ordinary course of business consistent with past practice. No clearance or
extraordinary sale of the Inventories has been conducted since December 31,
1996. Neither Merck nor any of its Subsidiaries has acquired or committed to
acquire or manufacture Inventory, including Retained Inventory, if any, for sale
by the Merck Contributed Business which is not of a quality and quantity usable
in the ordinary course of business within a reasonable period of time and
consistent with past practice, nor has Merck or any of its Subsidiaries changed
the price of any Inventory, including Retained Inventory, if any, except for
(i) reductions to reflect any reduction in the cost thereof to Merck or its
Subsidiaries, (ii) reductions and increases responsive to normal competitive
conditions and consistent with past sales practices, or (iii) increases to
reflect any increase in the cost thereof to Merck or its Subsidiaries. Other
than as reflected on the December 31, 1996 balance sheet of the Merck
Contributed Business Financials, the Inventories, including Retained Inventory,
if any, of Merck and its Subsidiaries are in good and merchantable condition in
all material respects, are suitable and usable for the purposes for which they
are intended and are in a condition such that they can be sold in the ordinary
course of business consistent with past practice.
SECTION 10.9. Absence of Certain Developments
     Except for the actions taken by Merck, Merck SH or any Merck Subsidiaries
pursuant to this Agreement and the applicable Ancillary Agreements or as
disclosed in Schedule 10.9, since December 31, 1996, the Merck Contributed
Business has been operated in the ordinary course of business consistent with
past practice, and there has not been:
     (a) any sale, assignment, transfer or other disposition to any Third Party
of, or imposition of any lien or other Encumbrance on, any Merck

158



--------------------------------------------------------------------------------



 



Contributed Assets or any of the properties, assets, Inventories or obsolete
items of the Merck Transferred Subsidiaries, without any and all proceeds [*]
for all such sales, assignments, transfers or other dispositions (other than
sales of Inventory in the ordinary course of business consistent with past
practice) being contributed to the Merial Venture. Merck covenants and agrees
that all such proceeds [*] shall through the Closing Date be segregated and held
in a separate bank account owned by Merck or a Merck Subsidiary (these proceeds
[*] being referred to as the “Merck Assets Sale Proceeds”) and thereby
contributed to the Merial Venture on the Closing Date;
     (b) any damage, destruction or casualty loss to any Merck Contributed
Assets or to any of the assets or properties of the Merck Transferred
Subsidiaries, whether or not covered by insurance, which, individually or in the
aggregate, has a Material Adverse Change or Effect;
     (c) any material change in any accounting principle relevant to the Merck
Contributed Business used by Merck or any of its Subsidiaries;
     (d) other than in the ordinary course of business, any transaction,
commitment or agreement relating to the Merck JV Business entered into by Merck
or any of its Subsidiaries, or any relinquishment by Merck or any of its
Subsidiaries of any rights relating to the Merck JV Business under any agreement
or otherwise, having a value or involving aggregate payments [*];
     (e) any grant of any rights or licenses or entry into any licensing or
distributorship or agency arrangements by Merck or any of its Subsidiaries with
respect to the Merck JV Business which, individually or in the aggregate, has a
Material Adverse Change or Effect;

159



--------------------------------------------------------------------------------



 



     (f) any loss of employees or any changes in any of Merck’s or any of its
Subsidiaries’ employee benefit plans (other than those required by applicable
law) which, individually or in the aggregate, has a Material Adverse Change or
Effect;
     (g) other than in the ordinary course of business, any disclosure of any
secret or confidential Intellectual Property (except by way of issuance of a
patent or pursuant to this Agreement or the Ancillary Agreements) or any lapse
or abandonment of Intellectual Property (or any registration or grant thereof or
any application relating thereto) related to the Merck JV Business to which, or
under which, Merck or any Subsidiary has any right, title, interest or license;
     (h) expenditures or failure to make expenditures on capital investment
projects by any Merck Transferred Subsidiaries or in respect of any Merck
Contributed Assets that were not substantially consistent with the investment
plans in existence as of December 31, 1996 relating to such projects as
disclosed in writing to RP prior to the date of this Agreement;
     (i) any transaction, commitment or any agreement involving the Merck JV
Business entered into between two or more Merck Companies; or
     (j) any authorization, approval, agreement or other binding commitment to
do any of the foregoing.
SECTION 10.10. Merck Contributed Assets
     (a) The assets to be contributed to the Merial Venture by Merck or its
Subsidiaries (the “Merck Contributed Assets”) pursuant to Section 5.1(a) and to
the Merck Transfer Agreement (which include all the assets of the Merck
Transferred Subsidiaries and, in accordance with Section 5.1(a), the Merck
Contributed Liabilities) include all assets, properties and rights used to
conduct the entirety of the Merck JV Business activities (other than those
assets, properties and rights (i) that are not primarily

160



--------------------------------------------------------------------------------



 



used for Merial Venture Business activities, (ii) used to conduct those
activities that will be conducted by certain Merck Companies pursuant to the
Ancillary Agreements, (iii) used to conduct those activities conducted by
certain Merck Companies that are listed on Schedule 10.10-1A, (iv) those
Patents, Patent applications, registered trademarks and trademark applications
that will be licensed to the Merial Venture by Merck or its Subsidiaries
pursuant to the Ancillary Agreements, (v) to the extent determined by Merck in
its sole discretion, cash and cash equivalents, (vi) those set forth in
Schedule 2-7, and (vii) those agreements listed on Schedule 10.10-1B, which
Merck hereby represents do not relate to the use of any product in the Animal
Health Business or the Poultry Genetics Business), in all material respects as
reflected on the December 31, 1996 balance sheet of the Merck Contributed
Business Financials (subject to acquisitions, sales or other dispositions
permitted pursuant to Section 12.1(a)). Within six (6) weeks of the signature of
this Agreement, Merck will provide to RP and to RM as Schedule 10.10-2 a list of
all fixed assets (including U.S. and non-U.S. assets) used to conduct the
entirety of the Merck JV Business activities other than those excepted pursuant
to clauses (i) — (vi) above.
     (b) For the avoidance of doubt, the Parties acknowledge that Merck
Contributed Assets do not include the name, trademark and/or service mark
“Merck”, “Merck Sharp & Dohme”, and “MSD”, or any name or mark containing such
names and marks, the copyright in and to the work “The Merck Veterinary Manual”,
and the Annual Authorizations Service Repertory License Agreement between
Copyright Clearance Center, Inc. and Merck & Co., Inc. dated December 31, 1995.
     (c) No person has any rights to use, possess or acquire or has any
Encumbrance on any Merck Contributed Assets, except for (i) the rights of the
Merial Venture Companies pursuant to this Agreement and the Ancillary
Agreements, (ii) any rights retained by, or licensed to, any Merck Companies in
accordance with this Agreement and the Ancillary Agreements, and (iii) any prior
rights granted to Third Parties set forth in Schedule 2-7. Subject only to
Sections 11.2(c) and 11.6(a) (and to consents that may be required under
contracts that are Merck Contributed Assets, other than those listed in
Schedule 10.22B), and except for such Merck Contributed Assets that

161



--------------------------------------------------------------------------------



 



are set forth in Schedule 2-7, following the consummation of the Transactions
and the execution of the instruments of transfer contemplated by this Agreement
and the Ancillary Agreements, the Merial Venture will own, with good, valid and
marketable title, or lease, under valid and subsisting leases, or otherwise
acquire the interests of Merck and its Subsidiaries in the Merck Contributed
Assets, free and clear of any Encumbrances except for such Encumbrances as are
described in clauses (i) through (iv) of Section 10.11(a), and without incurring
any penalty or other adverse consequence, including any increase in rentals,
royalties, or license or other fees imposed as a result of, or arising from, the
consummation of the Transactions.
SECTION 10.11. Title to Properties; Possession Under Leases
     (a) Merck and its Subsidiaries own and have good title to all of the Merck
Contributed Assets and to all of the assets and properties reflected as owned by
Merck Transferred Subsidiaries on the December 31, 1996 balance sheet included
in the Merck Contributed Business Financials, in each case free and clear of any
material lien, claim or other Encumbrance, except for (i) the liens, claims or
other Encumbrances reflected in the Merck Merial Venture Business Financials,
(ii) assets and properties disposed of, or subject to purchase or sales orders,
in the ordinary course of business since December 31, 1996, (iii) liens or other
Encumbrances securing the rights of materialmen, carriers, landlords and like
persons, all of which are not yet due and payable, and (iv) liens for taxes not
yet delinquent.
     (b) (i) Merck and each of its Subsidiaries has complied with all its
material obligations under all material leases to which it is a party as lessee
and that are part of the Merck Contributed Assets, (ii) all such leases are in
full force and effect, (iii) Merck or the relevant Subsidiary enjoys peaceful
and undisturbed possession under each such lease, (iv) to the knowledge of
Merck, the other parties to such leases have complied with all their material
obligations thereunder, and (v) there are no material unresolved disputes under
any of such leasehold interests.

162



--------------------------------------------------------------------------------



 



     (c) (i) All material real property, and all material buildings,
improvements and fixtures thereon that are part of the Merck Contributed Assets
have been maintained in accordance with the standard practices and procedures of
Merck and its Subsidiaries and are in all material respects in good condition
and have no material structural defects, (ii) such material real property,
buildings, improvements and fixtures and the use thereof conform in all material
respects to all applicable building, zoning, land use and like requirements and
all material certificates and permits for the lawful use and occupancy thereof
and the machinery and equipment thereon have been issued, and (iii) no current
use of any of such property is dependent in any material respect on a
non-conforming use or permit or violates any Law, regulation or decision of any
Public Authority.
     (d) Set forth in Schedule 10.11D is a true and complete list as of the date
of signature of this Agreement of all real property whether owned or leased (as
tenant) included in the Merck Contributed Assets.
SECTION 10.12. Intellectual Property
     (a) To the knowledge of Merck, Merck and its Subsidiaries (i) own, or are
licensed to use, or otherwise have the right to use all Patents, trademarks,
service marks, trade names, logos, franchises, and copyrights, and all
applications for any of the foregoing, and all technology, inventions, trade
secrets, Know-How, computer software and processes used in the conduct of the
Merck JV Business as now conducted, including for the manufacture and sale of
all Merck Existing Products, and (ii) except as set forth in Schedule 10.12,
have the right to transfer or license to the Merial Venture all of such rights
to be transferred or licensed thereto under this Agreement and the Ancillary
Agreements; and none of such rights shall be adversely affected by the
execution, delivery or performance of this Agreement or any Ancillary Agreement.
Except as indicated in Schedule 10.12, Merck is not aware of any reason that
would prevent any pending applications to register material trademarks, or any
pending material patent applications, from being granted.

163



--------------------------------------------------------------------------------



 



     (b) Set forth in Schedule 10.12 are true and complete lists of all Patents
and registered trademarks and trademark applications in respect of Animal Health
Products or Poultry Genetics Products which are owned by Merck or any of its
Subsidiaries or which Merck or any such Subsidiaries are licensed to use or
otherwise have the right to use in respect of Animal Health Products or Poultry
Genetics Products (other than those items referred to in Section 10.10(b)
(collectively, the “Merck Proprietary Rights”). To the extent indicated in
Schedule 10.12, all owned Merck Proprietary Rights have been registered in,
filed in or issued by the appropriate Public Authorities in each relevant
jurisdiction, and in each case such proprietary rights are currently in effect
and all maintenance fees and renewals thereof have been duly made with respect
thereto.
     (c) Except as set forth in Schedule 10.12, Merck is not aware (i) that any
of the activities of the Merck JV Business as currently conducted infringe upon
the proprietary rights of others, nor has Merck or any of its Subsidiaries
received any notice or claim from any Third Party of such infringement by the
activities of the Merck JV Business, or (ii) of any infringement by any Third
Party on, or any competing claim of right to use or own any of, the Merck
Proprietary Rights in the field of the Merial Venture Business. Merck and its
Subsidiaries have the right to use, free and clear of claims or rights of
others, all customer lists and computer software used in the conduct of the
Merck JV Business.
SECTION 10.13. Product Registrations
     Set forth in Schedule 10.13 are true and complete lists of all Product
Registrations that have been applied for, are valid and in full force and effect
or are in the process of being timely renewed in respect of any Animal Health
Products and Poultry Genetics Products of Merck and its Subsidiaries
(collectively, the “Merck Product Registrations”), indicating for each product
the jurisdiction of each such Product Registration, application or renewal, and
whether such application has been applied for, is valid, or is in the process of
being renewed. Such product registrations permit Merck to market the products
covered thereby in the jurisdiction indicated thereby, and Merck is aware of
nothing that would interfere with Merck’s right to market such products in the
jurisdiction

164



--------------------------------------------------------------------------------



 



indicated. No such Product Registration shall be adversely affected by its
contribution to the Merial Venture in accordance with the terms of this
Agreement (and in particular Section 11.2(c)), the Transfer Agreement and the
Ancillary Agreements.
SECTION 10.14. Product Warranty and Product Recalls: Labels
     (a) Since January 1, 1993, there have been no “recalls” or “seizures” or
“market withdrawals” (as such terms, or words of similar import, are used in the
regulations promulgated under the U.S. Food, Drug and Cosmetic Act or similar
food and drug laws promulgated by any Public Authority in any other
jurisdiction) with respect to any Merck Existing Product. The Label of each
Existing Product of Merck sold by Merck or any of its Subsidiaries in any
country accurately reflects the conditions for safe and effective use of such
Existing Product in accordance with the laws and regulations of such country and
each such Product is sold under an appropriate Label.
     (b) Other than as indicated on Schedule 10.14, since January 1, 1993,
neither Merck nor any of its Subsidiaries has received any adverse experience
reports indicating any material safety or efficacy problems that would
materially change the general risk/benefit assessment upon which such Existing
Product is prescribed for its approved indications, and no material change in
any Label of any Merck Existing Product has been required by any Public
Authority or otherwise been implemented as a result of any such report.
SECTION 10.15. Absence of Third Party Joint Ventures
     Except as set forth in Schedule 10.15, neither Merck nor any of its
Subsidiaries has an ownership interest in any joint venture (whether or not
organized as a legal entity) or other company or business (except Merck and its
Subsidiaries) which conducts Merial Venture Business activities and the
ownership of or profits from which are shared with Third Parties.

165



--------------------------------------------------------------------------------



 



SECTION 10.16. Litigation; Compliance with Laws
     (a) Except as set forth in Schedule 10.16, and except for such actions,
suits or proceedings with amounts or potential amounts individually in issue of
less than [*], there are no actions, suits or proceedings at law or in equity or
by or before any Public Authority relating to or arising from the Merck JV
Business or any properties or assets part of the Merck Contributed Assets, or in
respect of this Agreement or any of the Ancillary Agreements, and which is
pending or, to the knowledge of Merck, threatened against it or any of its
Subsidiaries. Schedule 10.16 sets forth a complete and correct list of all such
actions, suits or proceedings that are active or have been active since
January 1, 1993 (or, with respect to actual or potential Environmental
Liabilities, January 1, 1991), and includes for completed matters a general
description of the results thereof (including the amount of any monetary
judgments and the principal terms of any other relief assessed in connection
therewith).
     (b) Except for any non-compliance which would not, individually or in the
aggregate, result in a Material Adverse Change or Effect, Merck and its
Subsidiaries at all times since January 1, 1993 have been and are currently in
compliance with (i) all Laws, Permits, published standards that have the force
and effect of Laws, and Environmental Laws, applicable to the Merck JV Business,
and (ii) all judgments, orders, writs, injunctions, decrees or rulings of Public
Authorities applicable to the Merck JV Business.
     (c) In each case other than such Permits the absence of which would not,
individually or in the aggregate, result in a Material Adverse Change or Effect,
Merck and its Subsidiaries have all licenses, permits, franchises, orders or
approvals of any Public Authority, including under Environmental Laws, necessary
to the conduct of the Merck JV Business (collectively, “Permits”); such Permits
are in full force and effect; and no proceeding is pending or, to the best
knowledge of Merck, threatened, to revoke or limit any such Permit.
Schedule 10.16 identifies all Permits that are nontransferable or that will
require the consent of any Public Authority in order to give effect to the
Transactions.

166



--------------------------------------------------------------------------------



 



SECTION 10.17. Tax Returns
     Each of Merck SH and each Merck Transferred Subsidiary has filed or caused
to be filed in a timely manner all Tax Returns required to have been filed by it
(or have obtained or timely applied for an extension with respect to any such
filing) and has paid or caused to be paid, or made adequate provision for the
payment of, all Taxes shown to be due and payable on such returns or on any
assessments received by it, except Taxes that are being contested by it in good
faith and except where the failure to file such returns or pay Taxes would not
in the aggregate (i) cause a Material Adverse Change or Effect, or (ii) result
in the imposition of a lien on any of the Merck Contributed Assets. None of the
Merck Transferred Subsidiaries is party to or bound by (a) any agreement
providing for the allocation or sharing of Taxes with any Third Party which
agreement will be in effect after the Closing, or (b) any agreement (other than
elections prescribed by generally applicable Tax Laws or regulations) with any
Taxing Authority which may restrict the Merial Venture’s tax planning.
SECTION 10.18. Environmental Matters
     With respect to the Merck JV Business, except for the matters disclosed in
Schedule 10.18, neither Merck nor any of its Subsidiaries has since January 1,
1991 received written notice of, or other written communication concerning, any
failure to comply with any applicable Environmental Laws, or written notice or
other written communication that Merck or any of its Subsidiaries is or may be a
potentially responsible party or otherwise liable in connection with any site
allegedly containing Hazardous Materials. None of Merck’s or its Subsidiaries’
facilities used in the Merck JV Business have in the past, or do at the present
time, use, generate, treat, store, dispose of, process, handle or manage any
Hazardous Materials or other materials in violation of any applicable
Environmental Law, and there has been no release or migration of any Hazardous
Materials at, on, under, about, within, from or onto any such properties, where
such violation, release, or migration will or is reasonably likely to result,
individually or in the aggregate, in a Material Adverse Change or Effect. Except
as will not result in a Material Adverse Change or Effect, there are no past or
present

167



--------------------------------------------------------------------------------



 



conditions, circumstances, facts, events, practices, incidents, actions or
omissions existing or occurring at any location (including any off-site
location) that will or is reasonably likely to (i) cause Merck or any of its
Subsidiaries or, subsequent to the Closing, any Merial Venture Company, to incur
any Environmental Liability in respect of the Merck JV Business, (ii) form the
basis for any claim, action, suit, proceeding, hearing, investigation or inquiry
against Merck or any of its Subsidiaries or, subsequent to the Closing, any
Merial Venture Company, under any Environmental Law in respect of the Merck JV
Business, or (iii) interfere with or prevent continued compliance by Merck or
any of its Subsidiaries or, subsequent to the Closing, any Merial Venture
Company, with any Environmental Law in respect of the Merck JV Business.
SECTION 10.19. Labor Relations; Employees; Employee Benefit Matters
     (a) Schedule. With respect to the employees who are expected to be employed
by a Merial Venture Company as of the Closing Date, Schedule 10.19A-1 contains a
true and complete list of each material Merck Benefit Plan. Within six (6) weeks
after the date of this Agreement, Merck will complete Schedule 10.19A-1 by
providing to RM a list of all Merck Employee Agreements. Except as set forth in
Schedule 10.19A-2 and with respect to the employees who are expected to be
employed by a Merial Venture Company as of the Closing Date, neither Merck, any
of its Subsidiaries nor any Merck ERISA Affiliate has any plan or commitment,
whether legally binding or not, to establish any new Merck Benefit Plan, to
enter into any Merck Employee Agreement or to materially modify or to terminate
any Merck Benefit Plan or Merck Employee Agreement (except to the extent
required by law or to conform any such Merck Benefit Plan or Merck Employee
Agreement to the requirements of any applicable law, or as required by this
Agreement), nor has any intention to do any of the foregoing been communicated
to Merck Employees.
     (b) Documents. Merck has provided, or has caused to be provided, or will
cause to be provided prior to the Closing to RM (i) current, accurate and
complete copies of all documents embodying or relating to each Merck Transferred
Benefit Plan and each

168



--------------------------------------------------------------------------------



 



Merck Employee Agreement, including all amendments thereto, written
interpretations thereof and trust or funding agreements with respect thereto;
(ii) the two (2) most recent annual actuarial valuations, if any, prepared for
each Merck Transferred Benefit Plan; and (iii) the two (2) most recent annual
reports (Series 5500 and all schedules thereto), if any, required under ERISA in
connection with each Merck Transferred Benefit Plan or related trust.
     (c) Multi-Employer Plans. Except with respect to employees who are not
Merck Employees, neither Merck nor any of the Merck Transferred Subsidiaries
contribute to or are required to contribute to, or have incurred any withdrawal
liability (within the meaning of Section 4201 of ERISA) to, any “multi-employer
plan” within the meaning of Section 3(37) of ERISA.
     (d) No Post-Employment Obligations. Except as expressly set forth on
Schedule 10.19D, neither Merck, any of its Subsidiaries nor any Merck ERISA
Affiliate (i) maintains or contributes to any Merck Transferred Benefit Plan
which provides, or has any Liability to provide, life insurance, medical,
severance or other employee welfare benefits to any Merck Employee upon his
retirement or termination of employment, except as may be required by
Section 4980B of the Code; or (ii) has ever represented, promised or contracted
(whether in oral or written form) to any Merck Employee (either individually or
to Merck Employees as a group) that such Merck Employee(s) would be provided
with life insurance, medical, severance or other employee welfare benefits upon
their retirement or termination of employment, except to the extent required by
Section 4980B of the Code.
     (e) Effect of Transaction. Except as set forth on Schedule 10.19E, the
execution of, and performance of the transactions contemplated in, this
Agreement will not (either alone or upon the occurrence of any additional or
subsequent events) (i) constitute an event under any Merck Transferred Benefit
Plan, Merck Employee Agreement, or related trust or loan that will or may result
in any payment (whether of severance pay or otherwise), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits with respect to any Merck

169



--------------------------------------------------------------------------------



 



Employee, or (ii) result in the triggering or imposition of any restrictions or
limitations on the right of the Merial Venture Companies to amend or terminate
any Merck Transferred Benefit Plan. No payment or benefit which will or may be
made by Merck or any of its Subsidiaries to any Merck Employee with respect to
the transactions contemplated herein will be characterized as an “excess
parachute payment,” within the meaning of Section 280G(b)(l) of the Code.
     (f) Collective Bargaining Agreement (“CBA”). Except as set forth on
Schedule 10.19F, no Merck Employee is employed pursuant to a CBA or a works
council agreement to which a member of the Merck Group is a party that any
Merial Venture Company will be bound by after the Closing or will otherwise be
obligated to honor or assume in connection with this Agreement or the
transactions contemplated by this Agreement, other than those agreements that
the Merial Venture is obligated to assume under applicable law.
     (g) Pension Plan Funding. Except as set forth on Schedule 10.19G-1, the
present value of all accrued benefits of each Merck Transferred Pension Plan,
determined on the basis of the actuarial assumptions used by the plan’s actuary
for purposes of calculating minimum funding contributions for the most recently
completed plan year, do not as of the date hereof and will not as of the Closing
Date exceed the fair market value of the assets (which for this purpose shall
not include any accrued but unpaid contributions) of such Transferred Benefit
Plan. Except as set forth on Schedule 10.19G-2, the present value of all accrued
benefits of each Merck Transferred Foreign Pension Plan, determined using the
actuarial assumptions employed by the actuary of the plan, do not as of the date
hereof and will not as of the Closing Date exceed the fair market value of the
assets (which for this purpose shall not include any accrued but unpaid
contributions) of such Merck Transferred Foreign Pension Plan or, in the case of
an unfunded Merck Transferred Foreign Pension Plan, the reserves provided for in
the December 31, 1996 balance sheet of the Merck Contributed Business
Financials.
     (h) Labor Relations. Except as set forth in Schedule 10.19H-1, the Merck
Group generally enjoys good employer-employee relations with the Merck
Employees.

170



--------------------------------------------------------------------------------



 



Approximately 723 full-time equivalent employees are employed by the Merck
Transferred Subsidiaries and will be transferred to the Merial Venture together
with such Subsidiaries. Schedule 10.19H-2 contains the names of all current
employees of the Merck Group, other than the Merck Transferred Subsidiaries,
which Merck expects will transfer to the Merial Venture after the Closing.
Subject to their receiving compensation and benefit offers from the Merial
Venture comparable to their current compensation and benefit packages, Merck has
no reason to believe that substantially all of the employees listed in
Schedule 10.19H-2 will not accept employment offers with the Merial Venture.
     (i) Employment Matters. No member of the Merck Group is delinquent in
payments to any of the Merck Employees for any wages, salaries, commissions,
bonuses or other direct compensation for any services performed by them to the
date hereof or to the Closing Date (as applicable) or amounts required to be
reimbursed to such employees. With respect to the Merck Employees, each member
of the Merck Group has (i) complied in all material respects with applicable
laws, rules and regulations relating to the employment of the Merck Employees,
including those relating to wages, hours, collective bargaining, and the payment
and withholding of taxes, and (ii) withheld and paid to the appropriate Public
Authority, or are holding for payment not yet due to such Public Authority, all
amounts required by law, rule, regulation or agreement to be withheld from the
wages or salaries of the Merck Employees. Since January 1, 1993, there has been
no material adverse change in the relationship of the Merck Group with the
respective Merck Employees (including any threatened union organization or
renegotiation of any union or other collective bargaining contract) nor any
material strike or labor disturbance by such employees, and no member of the
Merck Group is aware of any indication that such a change, strike or labor
disturbance is likely.
SECTION 10.20. Insurance
     Merck believes it maintains adequate insurance coverage (both with respect
to levels of coverage and deductibles, and including self-insurance), consistent
with prudent practices, including for general and product liability and business
interruption, in respect of its Merck JV Business assets and operations. Each of
the policies comprising such coverage is in full force and effect and all
premiums are currently paid or accruals

171



--------------------------------------------------------------------------------



 



provided for and no notice of cancellation or termination has been received with
respect to any such policy. Such policies are sufficient for compliance with all
requirements of Law. Schedule 10.20 sets forth a complete list of all claims [*]
made or filed by Merck or any of its Subsidiaries with their insurers since
January 1, 1993 with respect to the Merck JV Business and any such claims
incurred but not yet so made or filed of which Merck is aware.
SECTION 10.21. Share Capital of Merck Transferred Subsidiaries
     Schedule 10.21 (as updated in accordance with Section 3.2 hereof, as
applicable) contains a true and complete description of the authorized and
outstanding capitalization (including the record owners) of each of the Merck
Transferred Subsidiaries. The indicated shares of capital stock or other
ownership interests of each of the Merck Transferred Subsidiaries represent all
of the respective issued and outstanding shares of capital stock or other
ownership interests of each such company. Except as set forth in Schedule 10.21,
(a) the record and beneficial ownership of each Merck Transferred Subsidiary is
free and clear of any lien or other Encumbrance; (b) all of the issued and
outstanding shares of capital stock or other ownership interests of the Merck
Transferred Subsidiaries have been duly authorized and validly issued and are
fully paid and nonassessable; (c) none of the Merck Transferred Subsidiaries or
any direct or indirect parent company thereof is bound by, has granted, issued
or made or agreed to grant, issue or make any security interests, warrants,
options, subscription rights or any other commitments of any character relating
to the issued or unissued shares of capital stock or other ownership interests
of the Merck Transferred Subsidiaries (other than this Agreement and the
Ancillary Agreements), nor is there any agreement providing for (i) any
restriction on the transfer of any of the issued and outstanding shares of
capital stock or other ownership interests (other than with respect to
directors’ qualifying and nominee shares as set forth in Schedule 10.21) of any
of the Merck Transferred Subsidiaries, (ii) the amendment of the certificate or
articles of incorporation or by-laws (or comparable organizational documents) of
any of the Merck Transferred Subsidiaries so as to increase the amount of
authorized capital stock or other ownership interests of such entity, or
(iii) obligating any of such persons to grant, offer, or enter into any of the
foregoing; (d) none

172



--------------------------------------------------------------------------------



 



of the direct or indirect parent companies of any of the Merck Transferred
Subsidiaries is a party to any voting trust or other agreement or understanding
with respect to the voting of the capital stock or other ownership interests of
the Merck Transferred Subsidiaries; and (e) the record owner of any such shares
or other ownership interests possesses good and marketable title to such shares
or other ownership interests.
SECTION 10.22. Contracts and Licenses
     (a) Other than the agreements listed in Schedule 10.22A, there are no
agreements between any Merck Companies other than the Merck Transferred
Subsidiaries, on the one hand, and any Merck Transferred Subsidiaries, on the
other hand, that will survive the Closing.
     (b) Schedule 10.22B lists all contracts or agreements having a value or
involving payments [*] or otherwise material to the Merck Contributed Business
between one or more Merck Companies, on the one hand, and one or more Third
Parties, on the other hand, to be assigned or transferred to the Merial Venture
pursuant to this Agreement or the Ancillary Agreements. Other than as indicated
in Schedule 10.22B, none of such contracts or agreements require the consent of
any Third Party to be assigned or transferred, as the case may be, to the Merial
Venture as contemplated by this Agreement or the Ancillary Agreements.
     (c) Schedule 10.22C lists all of the agreements listed in Schedule 10.22B
that may restrict in any way, such as through non-compete or exclusivity
clauses, the ability of the Merial Venture to undertake Merial Venture Business
activities and lists all other agreements to be assigned or transferred to the
Merial Venture that include such a restriction, the compliance with by the
Merial Venture on or after the Closing would have a material adverse effect on
the ability of the Merial Venture to combine the Contributed Merial Venture
Businesses or to conduct the activities contemplated herein.
SECTION 10.23. Other Agreements

173



--------------------------------------------------------------------------------



 



     Except as set forth in Schedule 10.23 and except for any agreements,
arrangements or commitments between Merck and its Subsidiaries or between such
Subsidiaries, there are no agreements, arrangements or commitments of any
character (contingent or otherwise) relating to any Acquisition Transaction
pursuant to which any person is or may be entitled to receive from the Merck
Transferred Subsidiaries or any of their Subsidiaries any payment based on their
revenues, earnings or similar items (or any portion thereof) or on the
occurrence or value of the Acquisition Transactions (or similar circumstances),
or calculated in accordance therewith. For the purposes of this Section 10.23,
“Acquisition Transaction” shall mean any merger, purchase of substantial assets,
purchase of shares of capital stock or similar transactions involving the Merck
Transferred Subsidiaries or any Subsidiary thereof.
SECTION 10.24. Survival of Representations and Warranties
     Merck and Merck SH acknowledge that their representations and warranties
are an inducement to RP, IM and RM and to Merial to enter into this Agreement
and the Ancillary Agreements. The representations and warranties contained in
this Article X shall survive (and not be affected in any respect by) any
investigation by or on behalf of any Party and the Closing. Notice of any claim
in respect of the representations and warranties in Sections 10.1 [Organization;
Powers], 10.2 [Authorization; No Breach], 10.3 [Enforceability], 10.11(a)
[Title], 10.12(b) [Intellectual Property — existing Proprietary Rights] and
10.21 [Share Capital] may be given at any time (subject to any statute of
limitations under applicable law); the representations and warranties in
Sections 10.4 [Governmental Approvals], 10.12 (a) and (c) [Intellectual Property
— other], 10.13 [Product Registrations], 10.17 [Tax Returns] and 10.18
[Environmental Matters] must be given before the fifth anniversary of the
Closing Date; notice of claim in respect of all other representations and
warranties in Article X must be given before the second anniversary of the
Closing Date; it being understood that in the event notice of any claim for
indemnification under Section 14.1 hereof shall have been given (as contemplated
by Section 14.7) within the applicable survival period, the representations and
warranties that are the subject of such indemnification claim shall survive
until such time as such claim is finally resolved.

174



--------------------------------------------------------------------------------



 



ARTICLE XI
COVENANTS OF THE RP GROUP AND THE MERCK GROUP
SECTION 11.1. Legal Existence
     Each of the Principals shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, for so
long as such Principal is a party to this Agreement or any Ancillary Agreement;
provided that nothing in this Section 11.1 shall prevent either Principal from
taking any action permitted by Articles XVI or XVII. .
SECTION 11.2. Public Authority Approvals
     Each of Merck and Merck SH, on the one hand, and RP, RM and IM, on the
other hand, shall use commercially reasonable efforts to promptly obtain or make
all permits, consents and approvals of, registrations with and notices to all
Public Authorities that may be or become necessary for its execution and
delivery of, and the performance of its obligations under, this Agreement and
the Ancillary Agreements, and will cooperate fully with any company in the other
Group in promptly seeking to obtain or make all such permits, consents,
approvals, registrations and notices, including, without limitation:
     (a) Each Principal agrees to make appropriate filings pursuant to Council
Regulation No. 4064/89 of the European Union with respect to the Transactions
within seven (7) days of the date hereof, and to supply as promptly as
practicable to the appropriate Public Authorities any additional information and
documentary material that may be requested in connection with such filings or
with their filings made in the United States pursuant to the HSR Act.
     (b) RP and, if necessary, its Subsidiaries, shall use commercially
reasonable efforts to obtain an agrément fiscal from the French Ministère du
Budget to the effect that the contribution by IM to Merial of the share capital
of RM shall be treated as an apport partiel d’actif under article 210B of the
Code Général des Impôts, and Merck and, if

175



--------------------------------------------------------------------------------



 



necessary, its Subsidiaries, shall use commercially reasonable efforts to obtain
from the I.R.S. a tax ruling to the effect that Section 1491 and the Treasury
Regulations thereunder do not apply to Merck or its Affiliates with respect to
the transactions contemplated by this Agreement and that neither Merck nor its
Affiliates will be required to recognize gain with respect to such transactions
for U.S. Federal income tax purposes.
     (c) Merck shall, and shall cause each of its relevant Subsidiaries to use
commercially reasonable efforts to: (i) transfer to Merck Transitory LLC prior
to the Closing all the Merck Product Registrations that are part of the Merck
Contributed U.S. Assets, and (ii) transfer as many as practicable of the Merck
Product Registrations that are part of the Merck Contributed Non-U.S. Assets to
the appropriate Merial Subsidiary in the country of each such Product
Registration at the Closing. Merck shall reimburse the Merial Venture for any
and all costs and expenses (excluding any allocation of salaries of employees of
the Merial Venture), including all fees of regulatory counsel and registration,
filing, stamp duty or other comparable duties incurred by it in effecting such
transfers at the Closing. All of the Merck Product Registrations that are not
transferred at the Closing shall be Delayed Purchase Assets and shall be
transferred to the appropriate Merial Subsidiary in the country of each such
Product Registration in accordance with Section 5.1(a)(ii). Merck hereby
irrevocably authorizes Merial or the appropriate Merial Subsidiaries to sell the
Merial Venture Products under Merck Product Registrations pending perfection of
the transfer of Registrations or obtaining of new Registrations. In the event
any Merck Product Registration cannot be transferred to the Merial Venture as
set forth above or has not been so transferred before the first anniversary of
the Closing Date, Merck shall, and shall cause each relevant Merck Subsidiary
to, fully cooperate with the Merial Venture in obtaining a new Product
Registration. Merck shall indemnify the Merial Venture Companies for all costs
and expenses reasonably incurred by them (excluding any allocation of salaries
of employees of the Merial Venture), including fees and expenses of counsel and
registration, filing, stamp duty, transfer or other comparable duties, in
obtaining such new Product Registrations.

176



--------------------------------------------------------------------------------



 



     (d) RTPA. Promptly after the date of this Agreement, each of RP and Merck
shall confirm to the other whether it, or any of its subsidiaries who are
parties to any of the Ancillary Agreements, carry on business in the United
Kingdom in the production or supply of goods or the supply or services for the
purposes of the Restrictive Trade Practices Act 1976 as amended (the “RTPA”) For
the purposes of this clause, “subsidiaries” shall be construed in accordance
with Section 736 of the Companies Act. If either RP or Merck determines that
there are any provisions of this Agreement (or of an arrangement of which it
forms part) by virtue of which particulars of this Agreement (or of an
arrangement of which it forms part), at the date of this Agreement, are required
to be furnished to the Director General of Fair Trading under the Restrictive
Trade Practices Acts 1976 and 1977, RP and Merck shall ensure that those
particulars and any other required information are furnished as soon as possible
and in any event within the time specified by those Acts.
SECTION 11.3. No Limitation on Other Activities of Principals
     Other than as expressly provided in this Agreement or any of the Ancillary
Agreements, each Principal (and its Subsidiaries) shall be free to pursue its
(and such Subsidiaries’) respective businesses other than the Merial Venture
Business in any manner chosen by it (and such Subsidiaries) and shall have no
obligation to limit in any way its activities with respect to new products or to
offer other business opportunities to the Merial Venture or to disclose any
information concerning its (or such Subsidiaries’) other businesses to the other
Principal (or any Subsidiary thereof). Nothing in this Section 11.3 shall be
interpreted as excusing any Party from compliance with Sections 15.1
[Non-Competition], 19.3 [Confidentiality] and 19.13 [Publicity].
SECTION 11.4. Fiscal Year; Annual Audits; Selection of Auditors
     The fiscal year (the “Fiscal Year”) of Merial (and all other Merial Venture
Companies, except as provided by the Board of Directors) shall begin on January
1 (or, in the case of the first Fiscal Year, the Closing Date) and end on
December 31 of each calendar year. Following the close of each Fiscal Year,
consolidated financial statements

177



--------------------------------------------------------------------------------



 



shall be prepared by Merial and audited by an independent accounting firm
selected by the Members’ Meeting; provided that the consolidated financial
statements for the Fiscal Years ending December 31, 1997 and 1998 shall be
audited jointly by Arthur Andersen and Coopers and Lybrand.
SECTION 11.5. Books and Records of the Merial Venture
     (a) Accounts of Merial Venture. Merial shall keep full and proper ledgers
and other books of account, including all books of account required by the
Companies Act, and the following financial reports or information shall be
provided to each Member (and, upon request, to each Principal):
     (i) within a reasonable period of time after the expiration of each quarter
of Merial’s Fiscal Year as the Principals shall request, the unaudited
consolidated balance sheet and the related statements of income and cash flows
of Merial and its Subsidiaries, prepared in accordance with U.S. GAAP and any
other accounting standards as may be required by applicable Laws, as of the end
of, and for, such quarter and the Fiscal Year-to-date;
     (ii) as required by the Principals and no more than 20 days following the
end of each calendar month, a monthly operating summary of the Merial Venture’s
activities in a form to be agreed upon by the Principals; the Principals and the
Merial Venture will each provide (to the extent reasonably available to such
Person) in a timely manner all information necessary to determine the
Principals’ respective entitlements associated with the Merial Venture;
     (iii) within such period of time after the end of each Fiscal Year of
Merial as the Principals shall request, the audited consolidated balance sheet
and the related statements of income and cash flows of Merial and its
Subsidiaries, prepared in accordance with U.S. GAAP and any other GAAP as may be
required by applicable Laws or reasonably required by either of the Principals,
as well as all necessary tax reporting information required by each of the
Members and

178



--------------------------------------------------------------------------------



 



Principals for preparation of their national, state and local income tax
returns, including each Member’s share of income, gain, loss, deductions and
credits for such Fiscal Year, including, in the case of RP, the financial
information required by the CFM Agreement; and
     (iv) within a reasonable period of time, such other financial information
with respect to Merial or any of its Subsidiaries as any Member or Principal
shall reasonably request to permit such Member or Principal to prepare its
respective financial statements.
In addition to such financial reports and information listed in clauses
(i) through (iv) above, the financial statements of Merial shall be prepared in
accordance with the requirements of the Companies Act and each Merial Venture
Company shall prepare its financial statements in accordance with the accounting
standards imposed by the Laws applicable to it.
     Merial and, as appropriate, its independent auditors, shall certify that
the financial information provided in clauses (i) – (iii) above (A) has been
prepared in accordance with the books of account and other financial records of
the Merial Venture, (B) presents fairly the financial condition and results of
operations of the Merial Venture as of the date thereof or for the periods
covered thereby, (C) has been prepared in accordance with U.S. GAAP (or another
GAAP, as the case may be), and (D) includes all adjustments that are necessary
for a fair presentation of the financial condition of the Merial Venture as of
the dates thereof or for the periods covered thereby.
     (b) Examination of Merial Venture’s Records, Facilities, etc. Subject to
Section 11.5(c), Merial shall, upon reasonable notice, and shall cause each of
its Subsidiaries, employees and agents to: (i) afford the officers, employees
and authorized agents, certified auditors or counsel of the Principals
reasonable access, during normal business hours, to the offices, properties,
other facilities, books and records of the Merial Venture (which access shall
include the right to conduct Phase I environmental assessments and, for a period
of two years after the date of this Agreement, to the extent

179



--------------------------------------------------------------------------------



 



the findings of any such Phase I environmental assessments give rise to a
reasonable concern (from the standpoint of a reasonably prudent business person)
that contamination or other circumstances that may cause the incurrence of an
Environmental Liability exist, shall also include the right of sampling and
analysis of air, surface or subsurface soil, groundwater, surface water,
building materials and/or wastes; provided that such sampling and analysis is
conducted in a commercially reasonably manner designed to minimize interference
with ongoing operations and is no more expansive than is reasonably necessary to
ascertain whether Damages will be incurred) and to appropriate officers,
employees, agents and counsel of the Merial Venture, and (ii) furnish to the
officers, employees and authorized agents, certified auditors or counsel of the
Principals such additional financial and operating data and other information
regarding the operations, assets, properties and goodwill of the Merial Venture
as either Principal may from time to time reasonably request. Prior to the time
when a Merial Venture Business or asset to be transferred to the Merial Venture
is so transferred, the Principal in control of such Merial Venture Business or
asset shall provide the other Principal with the same access to and information
regarding such Merial Venture Business or asset as is described in the preceding
sentence. Except as provided in Article XIV, each Principal shall bear all
expenses incurred by it in any such examination made by it pursuant to this
Section 11.5.
     (c) Confidentiality Exception. Each Principal acknowledges the right of the
other Principal and its Subsidiaries to keep confidential certain commercial,
product, technical and scientific information provided by such other Principal
or its Subsidiaries to the Merial Venture, including information provided
pursuant to the Research Agreements or obtained pursuant to agreements with
Third Parties containing confidentiality provisions. Accordingly, each Principal
agrees that it shall not exercise its right of inspection with respect to, and
shall direct the Directors nominated by it not to inspect, such information
pursuant to this Agreement or otherwise without obtaining the prior written
consent of the other Principal and, if such consent is given, it shall follow
such procedures as are determined by the other Principal in its sole discretion
in order to prevent the disclosure of such information (it being acknowledged
that a Principal may prohibit entirely the disclosure of such information by the
Merial Venture to the other

180



--------------------------------------------------------------------------------



 



Principal and, in such case, the Merial Venture will not disclose such
information and will take all reasonable steps necessary to prevent such
disclosure).
     (d) Merial Venture Records Following Dissolution. Notwithstanding anything
contained in this Agreement to the contrary (except for and subject to
Section 11.5(c)), in the event of the Dissolution of the Merial Venture, the
accounting and product records of the Merial Venture shall be preserved and
shall be made freely available to both Principals for consultation or copying
until five years after such Dissolution or such earlier time as both Principals
agree that such records may be destroyed or need no longer be made available.
SECTION 11.6. Obtaining Third Party Consents
     (a) Merck Agreements. Merck shall use commercially reasonable efforts to
procure that, on the Closing Date or, if not practicable, as soon as possible
thereafter, the benefit to the extent related to the Merial Venture Business of
all agreements listed in Schedule 10.22B (the “Merck Agreements”) shall have
been transferred to the Merial Venture. The following principles shall apply to
each Merck Agreement in respect of which any consent, approval or waiver by any
Third Party (a “Consent”) is still required to be obtained as of the Closing
Date in order for Merck to fully transfer or assign such Merck Agreement to the
Merial Venture:
     (i) Merck shall inform Merial and RP of that fact and shall use
commercially reasonable efforts to obtain such Consent promptly;
     (ii) pending such Consent being obtained, Merck shall hold all benefits of
such Merck Agreement to the extent related to the Merial Venture Business as
agent for the Merial Venture and account promptly to the Merial Venture, without
any deduction, set-off or counterclaim, for any and all sums received by Merck
pursuant to such Merck Agreement, and shall not agree to any material variation
of, or modification to, termination of, or waiver of any right under or in
relation

181



--------------------------------------------------------------------------------



 



to such Merck Agreement without the prior consent of Merial (which shall not be
unreasonably withheld or delayed);
     (iii) pending such Consent being obtained, the Merial Venture shall (at the
Merial Venture’s own cost and for its own account) perform all of Merck’s
obligations in respect of such Merck Agreement; and
     (iv) in the case of any such Merck Agreements relating to intellectual
property rights, Merial, Merck, RP and the relevant Third Party (as appropriate)
shall (where necessary) have discussions with a view to establishing by mutual
agreement those Merck Agreements where a sub-license is to be granted and/or
those where a separate license is to be granted to the Merial Venture and/or
those which are to be novated or otherwise assigned (subject, where appropriate,
to existing licenses) to the Merial Venture, and Merck shall, pending such
sub-license, license, novation or other assignment, continue to the extent
reasonably requested by Merial to carry on all activities for which the
intellectual property rights covered by such Merck Agreement are necessary;
provided that, any Merck Agreement in respect of which a Consent is required but
not obtained shall not be deemed transferred or assigned and no effect shall be
given to clauses (ii) or (iii) above if there is a significant risk that the
relevant Merck Agreement would be treated as repudiated by a Third Party
co-contractant or that Merck would be held to be in breach of its obligations
thereunder if effect were given thereto. If any necessary Consent has not been
obtained on or before the first anniversary of the Closing Date, the Principals
and Merial shall cooperate to seek an alternative solution designed to provide
the Merial Venture with the material benefits of (or the substantial equivalent
of the benefits of) such Agreement, and until such an alternative solution is
agreed upon, the foregoing provisions of this Section 11.6(a) shall continue to
apply.
     (b) RM Agreements. RM shall use commercially reasonable efforts to obtain,
prior to the Closing, all consents, approvals or waivers necessary under any
agreement to which RM or a Subsidiary thereof is a party and without which there
is a significant risk

182



--------------------------------------------------------------------------------



 



that such agreement would be treated as repudiated by a Third Party
co-contractant. In the event RM or its Subsidiaries are unable to obtain any
such consent, approval or waiver prior to or concurrently with the Closing, RM
shall inform Merial and Merck of that fact and the Principals and Merial shall
cooperate to seek an alternative solution designed to provide the Merial Venture
with the benefit thereof, and until such an alternative solution is agreed upon,
the foregoing provisions of this Section 11.6(b) shall continue to apply.
     (c) Restrictive Agreements. Each Party shall use commercially reasonable
efforts to procure that, on or prior to the Closing Date or, if not practicable,
as soon as possible thereafter, each of the “Restrictive Agreements”, as defined
below, shall be either (i) terminated, or (ii) amended so as to permit the
Merial Venture to manufacture, sell or distribute all of the Merial Venture
Products as contemplated by this Agreement without being in breach of any such
Restrictive Agreement. The Merial Venture shall operate after the Closing on the
basis that all of the Restrictive Agreements have been so terminated or modified
on or prior to the Closing Date. The relevant Principal (RP for any Restrictive
Agreement to which an RP Company or RM or any of its Subsidiaries is a party,
and Merck for any Restrictive Agreement contributed by Merck to which a Merck
Company is a party) shall bear all the costs related to or resulting from, and
indemnify the Merial Venture for any and all Damages incurred or suffered by the
Merial Venture in connection with the matters set forth in the two preceding
sentences. For purposes of this Section 11.6(c), a “Restrictive Agreement” is
any agreement to which an RP Company or a Merck Company (including those
agreements to be contributed by Merck to the Merial Venture) or RM or its
Subsidiaries is a party, and which contains restrictions which, if not
terminated or amended, will be breached by Merial or any of its Subsidiaries in
undertaking the Merial Venture Business activities contemplated to be undertaken
by the Merial Venture as of the Closing pursuant to this Agreement.
Notwithstanding the immediately preceding sentence, the Parties agree that the
Stock Purchase Agreement among RM, ISA, Rhône Mérieux Diagnostics S.A.S. and
Synbiotics Corporation which has been disclosed to Merck prior to the date
hereof is not, and shall not be considered or treated as, a Restrictive
Agreement.

183



--------------------------------------------------------------------------------



 



SECTION 11.7. Trademarks
     (a) On or before the Closing, Merck shall provide to RP and Merial a
listing of the registered trademarks and trademark applications shown on
Schedule 10.12 indicating which:
     (i) have uses outside of the field of the Animal Health Business or the
Poultry Genetics Business (“Multiple Use Trademark”),
     (ii) will be held by Merck Transitory LLC and thereby contributed to Merial
(“Merck Contributed Trademarks”), or
     (iii) will be assigned by Merck or its Subsidiaries to the Merial Venture
(other than as contemplated in (ii) above) (“Merck Assigned Trademarks”).
     (b) Merck shall, in accordance with the terms and conditions of this
Agreement, use commercially reasonable efforts to assign or cause to be assigned
to Merial (or to a Merial Subsidiary agreed upon by the Principals) concurrently
with the Closing all the Merck Assigned Trademarks. Merck shall be responsible
for any and all costs and expenses (excluding any allocation of salaries of
employees of the Merial Venture) related to the assignment to the Merial Venture
of the Merck Assigned Trademarks, including all intellectual property counsel
fees and expenses and registration, filing, stamp duty or other comparable
duties, and shall indemnify the Merial Venture for any such costs and expenses
incurred by it.
     (c) With respect to the Merck Assigned Trademarks, if any, that are not
assigned to the Merial Venture concurrently with the Closing and to the Multiple
Use Trademark, Merck shall grant or cause to be granted to the Merial Venture
effective as of the Closing a royalty-free, exclusive in the field of the Animal
Health Business, license to use such trademarks until they are assigned to the
Merial Venture. Unless Merial, Merck and RP agree otherwise, (x) each Multiple
Use Trademark shall be assigned to the Merial Venture upon (and subject to) its
no longer being a Multiple Use Trademark, and (y) the

184



--------------------------------------------------------------------------------



 



parties shall use commercially reasonable efforts to cause to be assigned to the
Merial Venture as soon as possible after the Closing all Merck Assigned
Trademarks, if any, not assigned to the Merial Venture at the Closing.
     (d) Merck shall promptly inform Merial of any notification or claim it may
receive in respect of the Merck Assigned Trademarks which have not yet been
assigned to the Merial Venture and, upon the request and at the expense of
Merial, take any and all actions reasonably necessary to renew, maintain,
prosecute and defend any of such trademarks which have not yet been assigned to
the Merial Venture.
SECTION 11.8. Information and Assistance of Principals Made Available
     Each Principal shall:
     (a) to the extent any such records are not transferred to the Merial
Venture, preserve for a period ending on the third (3rd) anniversary of the
Closing Date any and all accounting, product, marketing or legal records in
respect of such Principal’s Merial Venture Business activities prior to the
formation of the Merial Venture (provided that each Principal shall in all cases
preserve all records not transferred to the Merial Venture to the extent
required to be preserved by the Laws of all jurisdictions applicable to any
asset contributed to the Merial Venture), and (subject to Section 11.5(c)) shall
either provide access to such records to appropriate employees or agents of the
Merial Venture or furnish the Merial Venture with any specific information from
such records as may be reasonably requested by the Merial Venture and shall use
its best efforts to cooperate fully with the Merial Venture in the case of any
investigation or audit carried out by any Public Authority; and
     (b) until December 31, 1998, provide any services for the Merial Venture or
furnish to the Merial Venture access to any infrastructure (including to
computer systems and software) as may be necessary for the Merial Venture to
continue to conduct the Merial Venture Business activities contributed by such

185



--------------------------------------------------------------------------------



 



Principal in a manner substantially consistent with such Principal’s (or its
Subsidiaries’) provision of services or access to infrastructure or services
prior to the establishment of the Merial Venture, in each case on terms and
conditions no less favorable to the Merial Venture than those that could have
been obtained by a non-Affiliate at arm’s length and subject to any significant
concerns relating to confidentiality (which concerns the Merial Venture and such
Principal shall cooperate in good faith to address without excluding the Merial
Venture’s access to the relevant services or infrastructure). The Parties
acknowledge that, with respect to RP, some of such services shall be provided
pursuant to the RP Intragroup Agreements described in Section 11.12. Merial
shall, and shall cause the Merial Venture Companies to, use commercially
reasonable efforts to develop and put in place its own infrastructure and access
to services independent from the Principals as soon as possible after the
Closing.
SECTION 11.9. Compliance with Laws
     Merial shall (and shall cause the other Merial Venture Companies to) comply
in all material respects with all Laws (x) applicable to the Merial Venture and
its properties or activities, or (y) where the failure to so comply could result
in either Principal or any of its Affiliates being liable or otherwise
responsible for any non-compliance with or violation of any Laws by virtue of
its Merial Venture Interest. In addition, Merial shall (and shall cause the
other Merial Venture Companies to) establish policies and procedures which shall
be designed to ensure that neither Principal nor any of its Affiliates would,
due to any activities of the Merial Venture, become liable or otherwise
responsible for any non-compliance with or any violation of Laws or directive of
any Public Authority in respect of which such Party could be held liable or
otherwise responsible by virtue of its Merial Venture Interest. In addition,
Merial shall (and shall cause the other Merial Venture Companies to) comply
fully with any such policies or procedures.
SECTION 11.10. Merial Venture Product Safety

186



--------------------------------------------------------------------------------



 



     The Parties acknowledge that, since each Principal is engaged in, among
other things, the discovery and development, manufacturing, marketing and sale
of pharmaceutical and biological products, the safety of Merial Venture Products
may be an appropriate concern of either Principal. Accordingly, either Principal
may, following consultation between the RP Animal Health Executive and the Merck
Animal Health Executive, request Merial to cease (and to cause the other Merial
Venture Companies to cease) the marketing and sale of any Merial Venture
Product, the use of which the Principal in good faith believes poses a risk to
human, animal or environmental safety. Upon receiving such request, Merial shall
(and shall cause the other Merial Venture Companies to) promptly cease the
manufacture, marketing and sale of the Merial Venture Product.
SECTION 11.11. Environmental Meetings
     The Parties intend to meet before the Closing to discuss the elements of
environmental and safety process management programs to be established by the
Merial Venture.
SECTION 11.12. Intragroup Agreements
     (a) General. RP and IM represent that all of the RP InterCo Contracts and
RP InterCo Customary Arrangements (each as defined in Section 9.7 and together,
the “RP Intragroup Agreements”) are on terms and conditions that are no less
favorable to the Merial Venture than those that could have been obtained by a
non-affiliate at arm’s length and that none of these are Restrictive Agreements
(as defined in Section 11.6(c)). Merck represents that all of the agreements
(i) listed on Schedule 10.22A that will survive the Closing, and (ii) that will
be contributed to the Merial Venture and to which a Merck Company will be a
party after the Closing (all such agreements described in (i) or (ii) being the
“Merck Intragroup Agreements” and, together with the RP Intragroup Agreements,
the “Intragroup Agreements”), are on terms and conditions that are no less
favorable to the Merial Venture than those that could have been obtained by a
non-affiliate at arm’s length and that none of these are Restrictive Agreements
(as defined in

187



--------------------------------------------------------------------------------



 



Section 11.6(c)). Each of the RP Intragroup Agreements and each of the Merck
Intragroup Agreements shall continue to be governed by its stated terms and
conditions after the Closing except to the extent inconsistent with the terms
and conditions of this Section 11.12, in which case the terms and conditions of
this Section 11.12 shall control and govern. The Parties acknowledge and agree
that the Ancillary Agreements (and the contracts, agreements or arrangements
referred to in the PMSV Research Agreement) are not, and are not intended to be
treated pursuant to this Section 11.12 as, Intragroup Agreements.
     (b) Each of RP and Merck agrees (and shall cause their respective
Subsidiaries that are parties to Intragroup Agreements to agree) not to
terminate the RP Intragroup Agreements and the Merck Intragroup Agreements,
respectively, before December 31, 1998. With respect to each Intragroup
Agreement, Merial, RP and Merck shall (and shall cause their respective
Subsidiaries that are parties to Intragroup Agreements to) negotiate in good
faith from the Closing Date until December 31, 1998 to either (i) renew such
Intragroup Agreement under the same terms and conditions as those in effect on
the Closing Date, (ii) amend the terms and conditions of such Intragroup
Agreement, or (iii) terminate such Intragroup Agreement. If the parties to any
Intragroup Agreement have not reached agreement by December 31, 1998, such
Intragroup Agreement will terminate automatically as of such date.
     (c) Service Agreements. RP agrees that all of the RP Intragroup Agreements
that are service agreements (which shall be part of the services to be provided
to Merial in accordance with Section 11.8(b)) will be terminable after the
Closing by Merial or the Subsidiary of Merial that is a party to any such
agreement on one month’s (or such shorter period as may be provided by the terms
thereof) advance notice of termination and without any cost to the Merial
Venture (other than to pay for goods or services ordered thereunder prior to
such termination). Merck agrees that all of the Merck Intragroup Agreements that
are service agreements will be terminable after the Closing by Merial or the
Subsidiary of Merial that is a party to any such agreement on one month’s (or
such shorter period as may be provided by the terms thereof) advance notice of
termination and

188



--------------------------------------------------------------------------------



 



without any cost to the Merial Venture (other than to pay for goods or services
ordered thereunder prior to such termination).
     (d) Intragroup Toll Manufacturing Agreements and Distribution/Agency
Agreements. RP agrees that all of the RP Intragroup Agreements that are toll
manufacturing agreements or distribution or agency agreements will be terminable
after the Closing by Merial or the Subsidiary of Merial that is a party to any
such agreement on six months’ (or such shorter period as may be provided by the
terms thereof) advance notice of termination and without any cost to the Merial
Venture (other than to pay for goods or services ordered thereunder prior to
such termination). Merck agrees that all of the Merck Intragroup Agreements that
are toll manufacturing agreements or distribution or agency agreements will be
terminable after the Closing by Merial or the Subsidiary of Merial that is a
party to any such agreement on six months’ (or such shorter period as may be
provided by the terms thereof) advance notice of termination and without any
cost to the Merial Venture (other than to pay for goods or services ordered
thereunder prior to such termination).
SECTION 11.13. EPA Fipronil Risk Assessment
     Until the Closing Date or the date such document is issued, RP shall (or
shall cause the relevant RP Company to) diligently seek and monitor the issuance
or reissuance by the U.S. Environmental Protection Agency (the “EPA”) of a
document assessing the risk of the use of Fipronil in the Animal Health
Business, and shall promptly inform Merck of any and all (and provide copies of
any written) information or communications received from the EPA with respect to
Fipronil. If the EPA has not issued or reissued a document assessing the risk of
the use of Fipronil in the Animal Health Business before June 15, 1997, then RP
shall (or shall cause the relevant RP Company to) arrange a meeting with the EPA
(which is attended also by a Merck representative) to discuss these matters
prior to the Closing. RP and RM shall use all commercially reasonable efforts to
counteract or oppose any withdrawal or limitations to the conditional approval
granted by the EPA to RM to use Fipronil in the Animal Health Business.

189



--------------------------------------------------------------------------------



 



SECTION 11.14. Rhone Merieux, Inc. Restructuring
     The Parties agree that the following steps shall be undertaken after the
Closing Date and before December 31, 1997 with respect to Rhone Merieux, Inc.
(“RMI”):
          (a) RP shall (or shall cause the relevant RP Company to) license
Fipronil for the U.S. market to Merial (in accordance with the RP Ag License
Agreement);
          (b) Merial and RMI shall enter into a manufacturing agreement for
Fipronil spray, pursuant to which RMI shall manufacture on a cost-plus basis;
          (c) Merial and RMI shall enter into a research and development
agreement for all non-vaccine research and development, pursuant to which RMI
shall provide research and development services on a cost-plus basis;
          (d) RMI will transfer or license its U.S. product registrations to
Merial;
          (e) all new equipment and other property purchases for the U.S. market
shall be made by Merial;
          (f) to the extent possible under applicable collective bargaining
agreements and applicable Laws, by December 31, 1997, or as soon as practicable
thereafter, RMI’s sales force shall be terminated but shall receive employment
offers from Merial;
          (g) vaccine patents and research and development activities shall be
transferred by RMI to a new partnership, with Merial contributing cash as the
other partner. RMI shall receive a preferred return equal to the product of
(i) [*] as published monthly by the IRS, calculated assuming annual compounding,
as in effect on the date of such transfer to the new partnership by RMI (such
rate being the “[*]”), and (ii) the fair market value of its

190



--------------------------------------------------------------------------------



 



contribution, and then RMI and Merial shall share the residual return pari passu
until RMI has obtained an internal rate of return on the fair market value of
its contribution equal to [*]. Merial shall receive [*] of the residual return,
i.e., the economic value remaining after RMI’s internal rate of return has
reached [*].
SECTION 11.15. Fundamental Public Authority Approvals
     The appropriate Merck Companies and RP Companies shall use all commercially
reasonable efforts to obtain the approvals of Public Authorities necessary for
the Merck Group and the RP Group to consummate the Transactions as set forth in
Schedule 11.15. However, to the extent such approvals have not been obtained on
or prior to the Closing Date, the Parties shall find and give effect to a
solution that will provide the Merial Venture and the Principals with the same
economic benefits as if they had been obtained.
SECTION 11.16. Duration of Certain Ancillary Agreements
     RP hereby agrees with Merck that RP shall, (i) for so long as RPA is a
Subsidiary of RP, cause RPA (and RP and Merck shall take all actions within
their legal ability to cause Merial) to renew for the longest period enforceable
under applicable Laws the RPA Research Agreement, the RPA License Agreement and
the RPA Supply Agreement no later than two (2) years prior to the end of the
term of each such respective agreement or of any renewal thereof, and
(ii) should RP ever agree to sell or otherwise dispose of some or all of its
interest in RPA or should RPA effect a transaction (collectively, a
“Deconsolidation Event”) which Deconsolidation Event would result in RPA no
longer being a Subsidiary of RP, to renew, prior to giving effect to any such
Deconsolidation Event, the RPA Research Agreement, the RPA License Agreement and
the RPA Supply Agreement, in each case for the longest period enforceable under
applicable Laws. RP hereby agrees with Merck that RP shall, (i) for so long as
PMSV is a Subsidiary of RP, cause PMSV (and RP and Merck shall take all actions
within their legal ability to cause Merial) to renew for the longest period
enforceable under applicable Laws the PMSV Research Agreement no later than two
(2) years prior to the end of the term of such

191



--------------------------------------------------------------------------------



 



agreement or of any renewal thereof, and (ii) should there be a Deconsolidation
Event with respect to PMSV which Deconsolidation Event would result in PMSV no
longer being a Subsidiary of RP, to renew, prior to giving effect to any such
Deconsolidation Event, the PMSV Research Agreement for the longest period
enforceable under applicable Laws.
     RP shall, for so long as RPA and PMSV remain Subsidiaries of RP, indemnify
and hold harmless the Merial Venture and (only to the extent Merck or any of its
Subsidiaries suffer Damages separate and distinct from Damages suffered by the
Merial Venture) Merck and its Subsidiaries from and against any Damages arising
out of, based upon or resulting from, the termination or alleged termination of
any of the RPA Ancillary Agreements referred to in this Section 11.16 or the
PMSV Research Agreement by, through or on behalf of RP, RPA or PMSV or any of
their respective Affiliates (or any termination by a court or other tribunal
arising in any dispute or controversy between Merial, on the one hand, and any
of the foregoing Persons, on the other hand, provided that Merial has not
alleged to such court or other tribunal in such dispute or controversy that the
duration of such Ancillary Agreement is invalid or non-enforceable under French
law), as the case may be, as a result of the invalidity or the alleged
invalidity or non-enforceability or alleged non-enforceability under French law
of the duration of such Ancillary Agreements as provided for therein or in this
Section 11.16.
     This Section 11.16 relates to the term of the Ancillary Agreements referred
to in this Section 11.16 and extensions of the term thereof and does not, and is
not intended to, change (x) the time periods as set forth in (i) the
non-competition provisions of Section 15.1 of this Agreement or (ii) the
non-competition or obligation of first offer provisions of any of such Ancillary
Agreements applicable to RP or to any of its Subsidiaries, or (y) the rights of
the parties to the Ancillary Agreements referred to in this Section 11.16 to
terminate early or modify any such Ancillary Agreements in accordance with the
provisions of such Ancillary Agreements.
SECTION 11.17. Ancillary Agreements

192



--------------------------------------------------------------------------------



 



     To the extent any Ancillary Agreement contemplates any actions or
discussions by the Merck Animal Health Executive and/or the RP Animal Health
Executive (or similar officers or representatives), Merck and RP each agrees to
cause such individuals to take such actions or engage in such discussions
consistently with the terms of such Ancillary Agreement (whether or not Merck or
RP, as the case may be, or any of their respective Subsidiaries, is a party to
such Ancillary Agreement
SECTION 11.18. Further Action
     Each of the Parties hereto shall use commercially reasonable efforts to
take, or cause to be taken, all appropriate action, do or cause to be done all
things necessary, proper or advisable under applicable Laws, and execute and
deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and the Ancillary Agreements.

193



--------------------------------------------------------------------------------



 



ARTICLE XII
CLOSING
SECTION 12.1. Conduct Prior to Closing
     (a) General. Prior to the Closing, each of RM and Merck hereby agrees that
it shall not, and shall not cause or permit any Transferred Subsidiary or, in
the case of Merck, any Merck Subsidiary engaged in Merial Venture Business
activities, to take any action that will result in any violation of any covenant
or cause any representation or warranty contained herein including in
Sections 8.9 and 10.9, to become untrue as of the Closing Date. Without
limitation of the foregoing, each of RM and Merck hereby agrees that (except as
otherwise expressly contemplated by this Agreement or the applicable Ancillary
Agreements, set forth in Schedule 8.9 or 10.9, as applicable, or specifically
agreed to by the other in writing), from and after the date hereof and prior to
the Closing:
     (i) Ordinary Course. It shall (A) carry on, or cause to be carried on, its
and its Subsidiaries’ Merial Venture Business activities in the ordinary course
of business in substantially the same manner as heretofore conducted,
(B) operate, or cause to be operated, all of its and its Subsidiaries’ assets
material to its or their Merial Venture Business activities in the ordinary
course of business in substantially the same manner as heretofore operated,
(C) do, or cause to be done, all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations and Proprietary Rights material to its and its
Subsidiaries’ Merial Venture Business activities, (D) maintain and preserve, or
cause to be maintained and preserved, all property material to the conduct of
its and its Subsidiaries’ Merial Venture Business activities, (E) keep, or cause
to be kept, such property in good repair, working order and condition, and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that its and its Subsidiaries’ Merial Venture Business activities may be
properly conducted at all times, (F) maintain, or cause to be maintained,

194



--------------------------------------------------------------------------------



 



insurance with reputable insurance companies on all of its and its Subsidiaries’
assets material to its or their Merial Venture Business activities to the extent
and in the manner consistent with past practice and will bear the risk of any
loss to all of such assets through the Closing, and (G) use all reasonable
efforts to preserve intact its present business organization, keep available the
services of its present officers and employees and preserve its relationships
with customers, suppliers and others having business dealings with it with
respect to the Merial Venture Business; all of the foregoing, to the end that
the goodwill and other assets of its and its Subsidiaries’ Merial Venture
Business shall be unimpaired in any material respect at the Closing. Without
limiting the generality of the foregoing, RP and Merck shall cause each of their
respective Transferred Subsidiaries to comply with this subparagraph (i) with
respect to the portion of the Merial Venture Businesses of the RP Group and the
Merck Group, respectively, conducted by, and the portion of the assets material
to the conduct of such Merial Venture Businesses owned, used or held by, such
Transferred Subsidiary.
     (ii) Notice of Changes. Without limiting the effect of Section 12.6, it
shall promptly advise the other Principal orally and in writing of (A) any
information that indicates that any of its or its Subsidiaries’ representations
or warranties contained in this Agreement was not true and correct as of the
date hereof or will not be true and correct as of the Closing Date, (B) the
occurrence of any event which will result, or has a reasonable prospect of
resulting, in the failure to satisfy a condition specified in Section 12.6,
(C) any notice or other communication from any Public Authority or Third Party
alleging that the consent of such Public Authority or Third Party is or may be
required in connection with the Transactions, other than any such required
consents already indicated in Schedules 8.20-1 or 10.22B, and (D) any other
change or event having, or which, insofar as can reasonably be foreseen, would
have, a Material Adverse Change or Effect.
     (iii) Contracts. Without the consent of the other Principal, it shall not
and shall not permit any of its Subsidiaries to, enter into, amend, alter,
modify or

195



--------------------------------------------------------------------------------



 



terminate (other than in accordance with its terms) any agreement which is or
would be required to be reported in Schedule 8.20-1 or 10.22B, as applicable,
other than (x) with respect to any agreement with a Third Party, in the ordinary
course of business consistent with past practice of RM and its Subsidiaries or
the Merck Contributed Business, or (y) the Ancillary Agreements.
     (b) Business of Merial. RP and IM agree that, prior to the Closing, Merial
shall not enter into any transactions or business or have any operations, assets
or Liabilities except those necessary to give effect to the Transactions as
contemplated by this Agreement and the Ancillary Agreements.
     (c) Satisfaction of Closing Conditions. Each Party shall use its reasonable
best efforts to satisfy all conditions to the Closing on or prior to the date
scheduled for the Closing (to the extent contemplated by this Agreement to be
satisfied by such Party or its Affiliates) and to facilitate, consummate and
give effect to the Transactions, including by preparing, executing, delivering
and filing, or causing to be executed, delivered and filed, such schedules
assignments, deeds, bills of sale, consents and other instruments, and taking
such other actions, as shall be reasonably necessary or desirable for such
purpose.
SECTION 12.2. Pre-Closing Actions
     (a) RP Pre-Closing Actions. Prior to the Closing, RP shall, at its cost and
expense, (i) have caused all the obligations remboursables en actions and any
warrants associated therewith (together, “ORAs” or convertible bonds) issued by
RM to be repurchased and cancelled, and (ii) cause the entirety of the share
capital of Rhodia Merieux Veterinaria Ltda (Brazil) that is owned by Rhodia S.A.
to be repurchased by RM or a Subsidiary of RM with the effect that Rhodia
Merieux Veterinaria Ltda (Brazil) shall be a (direct or indirect) wholly-owned
Subsidiary of RM on the Closing Date.
     (b) Merck Pre-Closing Actions. On or before the Closing, Merck shall ensure
that the agreement between Merck Foreign Sales Corp. and Hubbard Farms Inc.
shall terminate.

196



--------------------------------------------------------------------------------



 



SECTION 12.3. Closing
     Unless otherwise agreed to in writing by the Principals, and subject to
each Principal’s respective right not to consummate the Transactions until the
conditions set forth in Section 12.6 have been satisfied, the closing of the
Transactions, including the Closing, shall take place on the last day of the
month in which the last of the approvals of Public Authorities that are
conditions to Closing is obtained. The day on which the Closing takes place is
referred to herein as the “Closing Date”.
SECTION 12.4. Execution and Delivery of Ancillary Agreements
     At the Closing, the Ancillary Agreements listed in Section 1.3(b) shall (if
not done previously) be executed and delivered in substantially the form of each
such Ancillary Agreement attached hereto as an exhibit, by or on behalf of the
applicable parties thereto (and, if any such applicable party is a Subsidiary of
a Principal, then such Principal shall cause such Subsidiary to so execute and
deliver).
SECTION 12.5. Merial Closing Meetings
     On the Closing Date, (i) the members of Merial at such time shall hold a
meeting at which they shall, in addition to the actions contemplated by
Section 1.3(a)(i), appoint the members of Merial’s Board of Directors, and
(ii) the Board of Directors shall hold a meeting at which they shall, among
other things, appoint Coopers & Lybrand and Arthur Andersen as joint auditors to
audit the consolidated financial statements of Merial for the Fiscal Years
ending December 31, 1997 and December 31, 1998, approve the debt contributions,
appoint the Executive Chairman, the Chief Executive Officer and the Executive
Officers and take any and all such other actions as may be necessary to commence
the operations of the Merial Venture. Such meetings of the Members and Board of
Directors shall together be the “Closing Meetings”.

197



--------------------------------------------------------------------------------



 



SECTION 12.6. Conditions to Closing
     (a) The obligations of the RP Group and of the Merck Group to consummate
the Transactions shall be subject to the satisfaction of each of the following
conditions on or before the Closing Date:
     (i) the applicable waiting period under the HSR Act shall have expired or
been terminated and the appropriate permissions or clearances shall have been
obtained from the European Commission under the EU Merger Regulation;
     (ii) no action, suit or proceeding shall be pending before any court or any
Public Authority and no investigation of any Public Authority shall have been
commenced (and be pending) seeking to restrain, enjoin, invalidate or delay (or
questioning the validity or legality of) the Transactions, or seeking material
damages in connection therewith, which either Principal, in good faith and with
the advice of counsel, believes will result in a Material Adverse Change or
Effect with respect to such Principal or the Merial Venture; provided, however,
that the Parties hereto shall use all commercially reasonable efforts to end any
such action, suit, proceeding or investigation; and
     (iii) no Public Authority shall have enacted, issued, promulgated,
enforced, or entered any statute, rule, regulation, injunction or other order
(whether temporary, preliminary or permanent) which is in effect and has the
effect of making the Transactions illegal or otherwise restraining or
prohibiting the consummation of the Transactions in any material respect;
provided, however, that the Parties hereto shall use all commercially reasonable
efforts to comply with or have vacated any such statute, rule, regulation,
injunction or other order.
     (b) The obligation of the RP Group to consummate the Transactions shall be
subject to the satisfaction of each of the following conditions, or waiver
thereof by RP, on or before the Closing Date:

198



--------------------------------------------------------------------------------



 



     (i) the representations and warranties of the Merck Group set forth in
Article X shall be true and correct when made and as of the Closing Date, unless
the effect of such representations and warranties not being true and correct
when made or as of the Closing Date, as the case may be, does not adversely
impact the value of, or does not otherwise have an adverse effect on, the Merial
Venture of [*];
     (ii) each of the Merck Companies shall have complied in all material
respects with all of their material obligations set forth herein and in the
Ancillary Agreements to be performed by them between the date hereof and the
Closing Date;
     (iii) RP shall have received a certificate signed by an executive officer
of Merck certifying the matters set forth in clauses (i) and (ii);
     (iv) the agrément fiscal described in Section 11.2(b) shall have been
obtained;
     (v) no information shall have been communicated by the EPA which indicates
that the EPA is likely to withdraw, or impose significant limitations on, the
conditional approval granted to RM to use Fipronil in the Animal Health
Business; and
     (vi) no fact, event, condition or contingency shall have occurred after the
date hereof, which results in a Material Adverse Change or Effect (other than
changes or effects arising from or related to (x) economic, industry or
competitive conditions or (y) this Agreement or the Transactions and/or
(z) changes in or effects on results of operations or financial condition
arising from any of the foregoing described in (x) or (y)) that adversely
impacts the value of, or otherwise has an adverse effect on, the Merck
Contributed Business of [*]; provided, however, that the Parties hereto shall
use all commercially reasonable efforts to counteract the effect of any such
fact, event, condition or contingency.

199



--------------------------------------------------------------------------------



 



     (c) The obligation of the Merck Group to consummate the Transactions shall
be subject to the satisfaction of each of the following conditions, or waiver
thereof by Merck, on or before the Closing Date:
     (i) the representations and warranties of IM and RM set forth in
Article VIII and of RP set forth in Article IX shall be true and correct when
made and as of the Closing Date, unless the effect of such representations and
warranties not being true and correct when made or as of the Closing Date, as
the case may be, does not adversely impact the value of, or does not otherwise
have an adverse effect on, the Merial Venture of [*];
     (ii) each of the RP Companies shall have complied in all material respects
with all of their material obligations set forth herein and in the Ancillary
Agreements to be performed by them between the date hereof and the Closing Date;
     (iii) Merck shall have received a certificate signed by an executive
officer of each of IM and RP certifying the matters set forth in clauses (i) and
(ii) as they apply to IM and RM or to RP, respectively;
     (iv) the tax ruling from the I.R.S. described in Section 11.2(b) shall have
been obtained;
     (v) no information shall have been communicated by the EPA which indicates
that the EPA is likely to withdraw, or impose significant limitations on, the
conditional approval granted to RM to use Fipronil in the Animal Health Business
and, if required pursuant to Section 11.13 [EPA Fipronil Risk Assessment], the
meeting with the EPA contemplated by the last sentence of Section 11.13 shall
have occurred; and
     (vi) no fact, event, condition or contingency shall have occurred after the
date hereof, which results in a Material Adverse Change or Effect (other than

200



--------------------------------------------------------------------------------



 



changes or effects arising from or related to (x) economic, industry or
competitive conditions or (y) this Agreement or the Transactions and/or
(z) changes in or effects on results of operations or financial condition
arising from any of the foregoing described in (x) or (y)) that adversely
impacts the value of, or otherwise has an adverse effect on, RM and its
Subsidiaries taken together of [*]; provided, however, that the Parties hereto
shall use all commercially reasonable efforts to counteract the effect of any
such fact, event, condition or contingency.

201



--------------------------------------------------------------------------------



 



ARTICLE XIII
GUARANTEES OF PERFORMANCE
SECTION 13.1. Guaranty by RP
          RP hereby unconditionally and irrevocably guarantees to each of Merck
(and any Subsidiary of Merck which is a party to this Agreement or any Ancillary
Agreement) and the Merial Venture Companies the performance of, and compliance
with, the agreements, covenants and obligations contained in this Agreement or
any Ancillary Agreement: (i) of IM (and of any Subsidiary of RP that succeeds IM
as Member), (ii) with respect to any covenants or obligations relating to the
period prior to the Closing, of RM and its Subsidiaries, and (iii) so long it is
a wholly-owned (other than directors’ qualifying and nominee shares) Subsidiary
of RP, each of RP Ag and PMSV.
SECTION 13.2. Guaranty by Merck
     Merck hereby unconditionally and irrevocably guarantees to each of RP (and
any Subsidiary of RP which is a party to this Agreement or any Ancillary
Agreement) and the Merial Venture Companies the performance of, and compliance
with, the agreements, covenants and obligations contained in this Agreement or
any Ancillary Agreement (i) of Merck SH (and of any Subsidiary of Merck that
succeeds Merck SH as Member), and (ii) so long as it is a wholly-owned (other
that directors’ qualifying and nominee shares) Subsidiary of Merck, of each
Subsidiary of Merck.
SECTION 13.3. Guaranty by Merial
     Merial hereby unconditionally and irrevocably guarantees to each Principal
(and to any Subsidiary of such Principal which is a party to this Agreement or
any Ancillary Agreement) the performance of, and compliance with, the
agreements, covenants and obligations contained in any of the Ancillary
Agreements or the Transfer Agreements of any of the Subsidiaries of Merial
(including RM) that is a party to any such Ancillary Agreement or the Transfer
Agreements.

202



--------------------------------------------------------------------------------



 



SECTION 13.4. Procedures
     (a) Definitions. The term “Guarantor” shall mean (i) Merck, with respect to
any Subsidiary of Merck referred to in Section 13.2, (ii) RP, with respect to
any Subsidiary of RP referred to in Section 13.1, or (iii) Merial, with respect
to any Subsidiary of Merial referred to in Section 13.3. The term “Beneficiary”
shall mean (i) in the case of Section 13.1, the Merial Venture Companies, Merck
and any Subsidiary of Merck referred to in Section 13.1, and (ii) in the case of
Section 13.2, the Merial Venture Companies and RP, and any Subsidiary of RP
referred to in Section 13.2, and (iii) in the case of Section 13.3, each of the
Principals and any Subsidiary of such Principal referred to in Section 13.3. The
term “Guaranteed Obligations” shall mean, as to any Guarantor, all the
obligations, or performances, observances or payments, now or hereafter owing,
due, required, contracted or payable under or out of this Agreement or any
Ancillary Agreement guaranteed by such Guarantor pursuant to this Article XIII.
     (b) Direct Action Against a Guarantor. In the event that any Subsidiary of
a Guarantor shall default in the payment of or fail to perform or observe any of
the Guaranteed Obligations when and as the same shall become due, any
Beneficiary may proceed directly against the Guarantor under this Article XIII,
subject to the dispute resolution and arbitration procedures set forth in the
Ancillary Agreements and Article XVIII.
     (c) Notice; Claims, Etc. Each Guarantor hereby waives any and all notice of
the creation, renewal, amendment, extension or accrual of any of the Guaranteed
Obligations. Nothing contained herein shall affect (i) the right of a Guarantor
to assert any claim it may have against any Beneficiary in a separate action or
proceeding, or (ii) any defense (other than the bankruptcy or other insolvency
of the Guarantor or its Subsidiary which is a Member), set-off or counterclaim
the Guarantor or any Subsidiary of the Guarantor may have against any
Beneficiary, its successors or assigns. Notwithstanding the foregoing, in the
event that the Liability of any Person in respect of Guaranteed Obligations
shall have been determined pursuant to the dispute resolution and arbitration
procedures set forth in Article XVIII hereof, the Guarantor of such Person’s

203



--------------------------------------------------------------------------------



 



obligations shall not be entitled under any circumstances to invoke such
procedures with regard to the same subject matter that was arbitrated in such
procedures.
     (d) Remedies Not Exclusive. No remedy conferred by this Article XIII is
intended to be exclusive of any other available remedy or remedies, and each and
every such remedy shall, subject to Section 14.6 and Article XVIII, be
cumulative and shall be in addition to every other remedy given under this
Agreement or any Ancillary Agreement, now or hereafter existing at law or in
equity or by statute.
SECTION 13.5. Identity of Company Entitled to Receive Payment
     (a) Where RP is liable under Section 13.1 to make a payment for a
Guaranteed Obligation to any Subsidiary of Merck described in Section 13.1, the
amount so payable shall be claimed by Merck as trustee for the benefit of the
relevant Merck Subsidiary and the amount shall be paid to Merck on trust for the
Subsidiary. The payment to Merck shall be deemed by all Parties to this
Agreement to be full and good discharge of the Guarantee obligation of RP to the
extent of such payment.
     (b) Where Merck is liable under Section 13.2 to make a payment for a
Guaranteed Obligation to any Subsidiary of RP described in Section 13.2, the
amount so payable shall be claimed by RP as trustee for the benefit of the
relevant RP Subsidiary and the amount shall be paid to RP on trust for the
Subsidiary. The payment to RP shall be deemed by all Parties to this Agreement
to be full and good discharge of the Guarantee obligation of Merck to the extent
of such payment.
     (c) Where RP or Merck is liable under Section 13.1 or 13.2, respectively,
to make a payment for a Guaranteed Obligation to any Subsidiary of Merial, the
amount so payable shall be claimed by Merial as trustee for the relevant Merial
Subsidiary and the amount shall be paid to Merial on trust for the Subsidiary.
The payment to Merial shall be deemed by all Parties to this Agreement to be
full and good discharge of the Guarantee obligation of RP or Merck, as the case
may be, to the extent of such payment.

204



--------------------------------------------------------------------------------



 



     (d) Where Merial is liable under Section 13.3 to make a payment for a
Guaranteed Obligation to any Subsidiary of RP or of Merck described in
Section 13.3, the amount so payable shall be claimed by RP or Merck, as the case
may be, as trustee for the benefit of its relevant Subsidiary and the amount
shall be paid to RP or Merck, as the case may be, on trust for the Subsidiary.
The payment to RP or Merck, as the case may be, shall be deemed by all Parties
to this Agreement to be full and good discharge of the Guarantee obligation of
Merial to the extent of such payment.

205



--------------------------------------------------------------------------------



 



ARTICLE XIV
INDEMNITIES
SECTION 14.1. General Indemnity
     (a) Merck shall defend, indemnify and hold harmless the Merial Venture
Companies and (only to the extent RP or any of its Subsidiaries suffer Damages
separate and distinct from Damages suffered by the Merial Venture) RP and its
Subsidiaries from and against any and all Damages (whether or not incurred in
connection with a Third Party Claim) arising out of, based upon or resulting
from (i) any inaccuracy as of the date hereof or the Closing Date of any
representation, or breach of any warranty, of Merck or any of its Subsidiaries
contained in Article X of this Agreement or in any of the schedules referred to
therein, other than representations or warranties with respect to Taxes, or
(ii) any failure by Merck or the Merck Member to comply with any of its
covenants or agreements in this Agreement.
     (b) RP shall defend, indemnify and hold harmless the Merial Venture
Companies and (only to the extent Merck or any of its Subsidiaries suffer
Damages separate and distinct from Damages suffered by the Merial Venture) Merck
and its Subsidiaries from and against any and all Damages (whether or not
incurred in connection with a Third Party Claim) arising out of, based upon or
resulting from (i) any inaccuracy as of the date hereof or the Closing Date of
any representation, or breach of any warranty, of RP or any of its Subsidiaries
contained in Article VIII or IX, as applicable, or in any of the schedules
referred to therein, other than representations or warranties with respect to
Taxes, or (ii) any failure by RP or the RP Member or, in the case of any
covenants or obligations relating to the period up to the Closing, by RM, to
comply with any of its covenants or agreements in this Agreement.
     (c) Merial shall (and shall cause the other Merial Venture Companies to)
defend, indemnify and hold harmless both Principals and their respective
Subsidiaries from and against any and all Damages arising out of, based upon or
resulting from any
206

 



--------------------------------------------------------------------------------



 



failure by any Merial Venture Company to comply with any of its covenants or
agreements in this Agreement.
     (d) The representations and warranties in this Agreement shall survive in
accordance with Sections 8.23, 9.11 and 10.24. The right to indemnity under this
Section 14.1 shall survive such expiration for the longest period permitted by
applicable law if the Indemnified Party shall have notified the Indemnifying
Party in writing of the claim for which indemnity is sought before the
expiration of the applicable representation or warranty.
SECTION 14.2. Indemnities Relating to Contributed Operations and Assets
     (a) Indemnification by the Principals. Each Principal shall (subject to
Section 5.1(a)(ii)(E)(2)) defend, indemnify and hold harmless each Merial
Venture Company and (only to the extent a Principal or any of its Subsidiaries
suffer Damages separate and distinct from Damages suffered by the Merial
Venture) the other Principal and its Subsidiaries from and against any and all
Damages arising out of, based upon or resulting from (x) an action or claim
brought by a Third Party, or (y) an Environmental Liability, in either case to
the extent arising out of, based upon or resulting from any act, omission, fact,
circumstance, event or condition which occurred or existed prior to the Closing
Date in connection with (i) the conduct of such Principal’s Merial Venture
Business operations (or those of any of its Subsidiaries), or (ii) (A) in the
case of RP, the Intellectual Property, assets and properties of RM and its
Subsidiaries, and (B) in the case of Merck, the Merck Contributed Assets or the
Intellectual Property, assets and properties of the Merck Transferred
Subsidiaries.
     Notwithstanding the foregoing in this Section 14.2(a), no Principal shall
be liable for any Damages pursuant to this Section 14.2(a):
     (xx) to the extent (not to exceed [*] for all such Damages, [*]) that such
Damages are specifically reflected in Schedule 14.2A-1 in the case of Merck or
14.2A-2 in the case of RM. Schedule
207

 



--------------------------------------------------------------------------------



 



14.2A-1 or 14.2A-2, as the case may be, shall list all reserves included in the
December 31, 1996 balance sheets of the Merck Contributed Business Financials or
the RM Financials, respectively, and subsequently recorded until the execution
of this Agreement, excluding (A) deferred tax reserves, (B) pension and benefit
plan reserves and (C) reserves for current assets (including reserves for
receivables or inventory). To the extent specific reserves, subject to the
exceptions described above, are recorded on either Merck’s or RM’s Closing Date
Balance Sheet but not listed on Schedule 14.2A-1 or 14.2A-2, as the case may be,
these unscheduled reserves (not to exceed [*] for each Principal) shall be
included with those reserves listed on Schedule 14.2A-1 or 14.2A-2, as the case
may be, for the purpose of determining if the [*] has been exceeded (but without
increasing such aggregate [*]). The first time any Party brings an
indemnification claim against another Party pursuant to any of
Sections 7.5(a)(ii), 7.5(b)(ii), 14.1(a)(i), 14.1(b)(i) or 14.2, the amount, if
any, by which the “Excess Damages” (as defined below) is greater than the
“Excess Reserves” (as defined below) shall be counted (on a dollar-for-dollar
basis) toward determining if the Threshold Amount (as defined in
Section 14.6(a)) has been reached, and, if and to the extent the Threshold
Amount has been reached, shall be indemnifiable pursuant to said Sections. The
“Excess Damages” shall equal the aggregate of the amounts, calculated on a
matter by matter basis, by which the Damages that would have been indemnifiable
pursuant to this Section 14.2(a) (but for this clause (xx)), exceed the
respective amounts for such matters specifically reflected in Schedule 14.2A-1
or 14.2A-2 or the Closing Date Balance Sheets (subject to the [*] limitation
above). The “Excess Reserves” shall equal the aggregate of the amounts,
calculated on a matter by matter basis, by which the respective amounts for such
matters specifically reserved in Schedule 14.2A-1 or 14.2A-2 or the Closing Date
Balance Sheets (subject to the [*] limitation above), exceed the Damages
actually incurred or suffered in connection with any matters reserved for
therein that are finally determined or settled. If, after taking into account
the difference between the Excess Damages and the Excess Reserves as described
above, the Threshold Amount has not been reached, the same calculations shall be
made again the next time an indemnification claim is brought;
208

 



--------------------------------------------------------------------------------



 



     (yy) incurred solely due to a change of applicable Laws after the Closing
Date; or
     (zz) to the extent such Damages result from the failure of the Indemnified
Party or its Affiliates to take reasonable steps to mitigate such Damages.
     The Indemnifying Party shall, in addition to any indemnification obligation
it may have under this Section 14.2(a) in respect of any Damages, reimburse the
Merial Venture for all costs and expenses it incurs in mitigating such Damages.
     Notice of any claim for indemnification under this Section 14.2(a) relating
to (i) any Environmental Liability (including any off-site Liability other than
resulting from migration from any real property directly or indirectly
contributed by either Principal to the Merial Venture) must be given before the
tenth (10th) anniversary of the Closing Date, except that notice of any claim
for Damages relating to or arising from soil or groundwater contamination at or
migrating from any real property directly or indirectly contributed by either
Principal to the Merial Venture must be given before the seventh (7th)
anniversary of the Closing Date; and (ii) Damages arising out of, based upon, or
resulting from the design, manufacture, development, testing, use, sale,
disposal, transport or otherwise with respect to a product (including Animal
Health Products or Poultry Genetics Products) must be given before the tenth
(10th) anniversary of the Closing Date if the Damage was suffered as a result of
the death or injury of a human being and otherwise must be given before the
fifth (5th) anniversary of the Closing Date. Notice of any other claim for
indemnification under this Section 14.2(a) must be given before the fifth (5th)
anniversary of the Closing Date. In the event notice of any claim for
indemnification hereunder shall have been given (within the meaning of
Section 14.7) within the time limitations specified above, the potential right
to indemnification pursuant to such claim shall survive until such time as such
claim is finally resolved.
     (b) Indemnification by Merial. To the extent either of the Principals or
their respective Subsidiaries suffer Damages separate and distinct from Damages
suffered by the Merial Venture, Merial shall (except as specified in the proviso
to clause (2) of
209

 



--------------------------------------------------------------------------------



 



Section 5.1(a)(ii)(E)) defend, indemnify and hold harmless the Principals and
their respective Subsidiaries from and against any and all Damages to the extent
arising out of, based upon or resulting from any act, omission, fact,
circumstance, event or condition which first occurs or exists after the Closing
Date in connection with (i) the conduct of the Merial Venture’s operations, or
(ii) the Intellectual Property, assets and properties of the Merial Venture.
     Notwithstanding the foregoing in this Section 14.2(b), Merial shall not be
liable to a Principal or its Subsidiaries for any Damages pursuant to this
Section 14.2(b):
     (x) to the extent that such Damages arise due to or result from (A) any
breach by such Principal or any of its Subsidiaries of any of their respective
representations, warranties, covenants or other agreements in this Agreement or
(B) any action or omission on the part of such Principal or any of its
Subsidiaries for which (and to the extent) such Principal or Subsidiary is
obliged to indemnify the Merial Venture pursuant to an Ancillary Agreement to
which such Principal or Subsidiary is a party (in the case of either (A) or (B),
as applicable, an “RP Breach” or a “Merck Breach,” as the case may be), or
     (y) to the extent such Damages result from the failure of the Indemnified
Party or its Affiliates to take all reasonable steps to mitigate such Damages.
     Merial shall, in addition to any indemnification obligation it may have
under this Section 14.2(b) in respect of any Damages, reimburse the relevant
Indemnified Party for all costs or expenses it incurs in mitigating such
Damages.
     (c) Provisions Not Applicable to Taxes and Employee Benefit Plans True-ups.
The provisions of this Section 14.2 shall not apply to any Damages relating to
employee benefit plans or to Taxes, which are indemnified or the subject of a
specified dividend under Article VII and Sections 14.11, 14.12 and 14.18,
respectively.
210

 



--------------------------------------------------------------------------------



 



SECTION 14.3. Indemnities Relating to Ancillary Agreements
     The respective indemnification rights and obligations of the Parties to the
Ancillary Agreements shall be as set forth in the Ancillary Agreements.
SECTION 14.4   Identity of Company to be Indemnified; Extension of
Indemnification of Officers, Directors, Employees, Agents, Representatives,
Successors and Permitted Assigns
     (a) Where either of Merck or RP is liable under any provision of this
Agreement to make a payment by way of indemnification for any Tax or other
Damage suffered by any Subsidiary of Merial or the Merial Venture, the amount so
payable shall be claimed by Merial as trustee for the relevant Merial Subsidiary
which has suffered the Tax or Damage and the amount shall be paid to Merial on
trust for the Subsidiary. The payment to Merial shall be deemed by all Parties
to this Agreement to be full and good discharge to such indemnification
obligation to the extent of such payment.
     (b) Where either of Merck or Merial is liable under any provision of this
Agreement to make a payment by way of indemnification for any Tax or other
Damage suffered by any Subsidiary of RP, the amount so payable shall be claimed
by RP as trustee for the relevant RP Subsidiary which has suffered the Tax or
Damage and the amount shall be paid to RP on trust for the Subsidiary. The
payment to RP shall be deemed by all Parties to this Agreement to be full and
good discharge to such indemnification obligation to the extent of such payment.
     (c) Where either of RP or Merial is liable under any provision of this
Agreement to make a payment by way of indemnification for any Tax or other
Damage suffered by any Subsidiary of Merck, the amount so payable shall be
claimed by Merck as trustee for the relevant Merck Subsidiary which has suffered
the Tax or Damage and the amount shall be paid to Merck on trust for the
Subsidiary. The payment to Merck shall be deemed by all Parties to this
Agreement to be full and good discharge to such indemnification obligation to
the extent of such payment.
211

 



--------------------------------------------------------------------------------



 



     (d) The obligation to indemnify any Person for any Damages under
Sections 14.1 through 14.3 shall include the obligation to indemnify that Person
for any Damages suffered or incurred by that Person’s officers, directors,
employees, agents, representatives, successors and permitted assignees in
relation to that indemnity. For the avoidance of doubt, this Section does not
confer on any Person’s officers, directors, employees, agents or representatives
any cause of action under this Agreement, nor shall any Person be liable to
account to its or any other Person’s officers, directors, employees, agents or
representatives for any such Damages.
SECTION 14.5. Tax Gross-Up
     If any Taxing Authority subjects any sum paid under any indemnification
provision in this Agreement to any Taxes, then the Party making the
indemnification payment shall also pay (subject to Section 14.6(d)) such
additional amount as shall be required to ensure that the total amount paid,
less the Tax chargeable on such amount (or that would be so chargeable but for
the use or setoff of any tax relief), is equal to the amount that would
otherwise be payable under the relevant indemnification provision.
SECTION 14.6. Limitations of Indemnification
     The obligations of the Parties under this Article XIV shall be subject to
the following limitations:
     (a) An Indemnifying Party shall have no obligation pursuant to
Sections 7.5(a)(ii), 7.5(b)(ii), 14.1(a)(i), 14.1(b)(i) or 14.2(a) unless the
aggregate amount of Damages (suffered by all Merial Venture Companies and other
Indemnified Parties taken collectively, but without duplication) in respect of
all claims for indemnification that would otherwise be indemnifiable by such
Indemnifying Party and its Affiliates under said Sections shall exceed [*] (the
“Threshold Amount”) and then only to the extent such aggregate amount of Damages
exceeds the Threshold Amount. With respect to any Taxes indemnifiable pursuant
to Sections 14.11 and 14.12, such indemnifiable Taxes shall not be subject to
the [*] Threshold
212

 



--------------------------------------------------------------------------------



 



Amount but shall be subject to a separate Threshold Amount of [*] and any
Damages indemnifiable pursuant to Sections 14.11 and 14.12 shall not be taken
into account in determining whether the general [*] Threshold Amount has been
reached. For the purposes of this Section 14.6(a), in computing the aggregate
amount of claims, the amount of each claim shall be deemed to be an amount
(i) net of any net Tax Benefit actually realized by the Indemnified Party, and
(ii) net of any net insurance proceeds and any indemnity, contribution or other
similar payment actually recovered by the Indemnified Party from any Third Party
with respect thereto.
     (b) Payments by an Indemnifying Party pursuant to this Article XIV of any
particular Damages shall be limited to the amount of any Damages that remains
after deducting therefrom (i) any net Tax Benefit actually realized by the
Indemnified Party, and (ii) any net insurance proceeds and any indemnity,
contribution or other similar payment actually recovered by the Indemnified
Party from any Third Party with respect thereto. If a payment is made by the
Indemnifying Party in accordance with this Article XIV, and if in a subsequent
taxable year a net Tax Benefit is realized by the Indemnified Party or any such
payment is recovered from any Third Party (that was not previously taken into
account to reduce an amount otherwise payable by the Indemnifying Party under
this Article XIV), the Indemnified Party shall pay to the Indemnifying Party at
the time of such realization or recovery the amount of such net Tax Benefit (to
the extent that the Tax Benefit would have resulted in a reduction in the amount
paid by the Indemnifying Party under Section 14.6 if the Tax Benefit had been
obtained in the year of such payment) or of such payment actually recovered from
such Third Party, as the case may be. A Tax Benefit will be considered to be
realized for purposes of this Section 14.6 and Section 14.15(f) at the time that
it is reflected on a Tax return of the Indemnified Party or any consolidated tax
group to which such Indemnified Party belongs in the form of a refund, credit or
reduction of Taxes otherwise due and payable.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
no Party shall have any Liability under any provision of this Agreement for any
consequential loss damages or for punitive or penalty damages except (i) with
respect to consequential loss damages, to the extent (A) the value of a
Principal’s interest in the
213

 



--------------------------------------------------------------------------------



 



Merial Venture (consistent with the values contemplated by the Principals on the
date of this Agreement) is diminished as a result of an inaccuracy of a
representation or a breach of a warranty, covenant or agreement for which the
other Principal has or would have indemnification obligations pursuant to
Section 14.1 or as a result of a claim based on an Environmental Liability for
which the other Principal has or would have indemnification obligations pursuant
to Section 14.2 and (B) the Principal claiming indemnification for such
consequential loss damages has not been and will not be compensated by
application of Section 6.4 [Early Year Adjustment] or Section 6.5 [Band
Adjustment], and (ii) with respect to either punitive or penalty damages or
consequential loss damages, to the extent such damages result from a final
decision or settlement of an Action or claim of a Third Party against the
Indemnified Party. Each Party shall take all reasonable steps to mitigate its
Damages upon and after becoming aware of any event which could reasonably be
expected to give rise to any Damages indemnifiable under this Agreement.
     (d) Anything to the contrary herein notwithstanding, no Indemnified Party
shall be entitled to recover an aggregate amount under the indemnities or under
the guarantees set forth in this Agreement with respect to any particular matter
that results in duplicative compensation for the same Damages.
SECTION 14.7. Indemnification Procedures
     All claims for indemnification under this Agreement (other than claims made
pursuant to Sections 14.11, 14.12 and 14.18 with respect to Taxes, procedures
with respect to which are provided therein and in Section 14.17) shall be
asserted and resolved as follows:
     (a) A Principal or a Subsidiary thereof or a Merial Venture Company
claiming indemnification under this Agreement (the “Indemnified Party”) shall
promptly notify in writing the Person from whom indemnification is sought (the
“Indemnifying Party”) of any Third Party claim or claims (“Third Party Claim”)
asserted or threatened against the Indemnified Party which could give rise to a
right of indemnification under this Agreement; provided, however, that the
failure to give such notice shall not relieve the
214

 



--------------------------------------------------------------------------------



 



Indemnifying Party of its indemnity obligation hereunder except to the extent
that such failure substantially prejudices its rights hereunder, and provided
further that in the event that (i) any member of the RP Group is the
Indemnifying Party, the Merck Companies and Merial Venture Companies shall be
deemed to satisfy such notice obligation by giving such notice to RP, and
(ii) any member of the Merck Group is the Indemnifying Party, the RP Companies
and Merial Venture Companies shall be deemed to satisfy such notice obligation
by giving such notice to Merck. The Indemnifying Party shall have the right to
defend, at its sole cost and expense, such Third Party Claim by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the
Indemnifying Party to a final conclusion or compromised or settled at the
discretion of the Indemnifying Party; provided, however, that the Indemnifying
Party may not enter into any such compromise or settlement which involves
equitable relief against the Indemnified Party unless the Indemnified Party
consents thereto, which consent shall not be unreasonably withheld; and provided
further that the Indemnifying Party may not enter into any such compromise or
settlement that does not include as an unconditional term thereof, the giving by
each claimant or plaintiff to each Indemnified Party of a release from all
Liability in respect of such claim. If requested by the Indemnifying Party, the
Indemnified Party agrees, at the sole cost and expense of the Indemnifying Party
(excluding costs and expenses not owed to Third Parties by the Indemnified
Party), to cooperate with the Indemnifying Party and its counsel in contesting
any Third Party Claim which the Indemnifying Party elects to contest, including
the making of any related counterclaim against the person asserting the Third
Party Claim or any cross-complaint against any person. The Indemnified Party may
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnifying Party pursuant to this Section 14.7 and
shall bear its own costs and expenses with respect to such participation;
provided, however, that the Indemnifying Party shall bear such costs and
expenses if counsel for the Indemnifying Party shall have reasonably determined
that such counsel may not properly represent both the Indemnified and
Indemnifying Parties.
     If the Indemnifying Party fails to notify the Indemnified Party within
twenty (20) days after receipt of notice in accordance with the first sentence
of this Section 14.7(a) that the Indemnifying Party elects to defend the
Indemnified Party pursuant to this

215



--------------------------------------------------------------------------------



 



Section 14.7(a), or if the Indemnifying Party elects to defend the Indemnified
Party pursuant to this Section but fails to prosecute or settle the Third Party
Claim diligently and promptly, then the Indemnified Party shall have the right
to defend, at the sole cost and expense of the Indemnifying Party, the Third
Party Claim by all appropriate proceedings, which proceedings shall be promptly
and vigorously prosecuted by the Indemnified Party to a final conclusion or
settled; provided, however, that in no event shall an Indemnifying Party be
required to indemnify an Indemnified Party for any amount paid or payable by
such Indemnified Party in the settlement of any such Third Party Claim agreed to
without the consent of the Indemnifying Party (which shall not be unreasonably
withheld or delayed, it being understood that a timely notification disputing an
Indemnity Notice under Section 14.7(b) shall constitute a reasonable basis for
withholding consent).
     (b) In the event any Indemnified Party has a claim for indemnification by
any Indemnifying Party hereunder which does not involve a Third Party Claim, or
knowledge of facts which could reasonably be expected to give rise to such a
claim, the Indemnified Party shall transmit to the Indemnifying Party a written
notice (an “Indemnity Notice”) describing in reasonable detail the nature of the
claim, an estimate, if reasonably possible, of the amount of Damages
attributable to such claim and the basis of the Indemnified Party’s claim for
indemnification under this Agreement, provided that the failure to give such
notice shall not relieve the Indemnifying Party of its indemnity obligations
hereunder except to the extent that such failure substantially prejudices its
right hereunder. Any notice by an Indemnified Party of an asserted or threatened
Third Party Claim given pursuant to Section 14.7(a) shall also constitute an
Indemnity Notice for the purposes of this Section 14.7(b) and of Section 18.1.
If the Indemnifying Party does not notify the Indemnified Party within sixty
(60) days from its receipt of the Indemnity Notice that the Indemnifying Party
disputes such claim, the claim specified by the Indemnified Party in the
Indemnity Notice shall be deemed a Liability of the Indemnifying Party
hereunder. If the Indemnifying Party has timely disputed such claim, as provided
above, such dispute shall be resolved in accordance with Article XVIII of this
Agreement.

216



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any other provisions contained in this Agreement, each
of the Parties hereby irrevocably consents to the right and ability of either
Principal to (i) bring a claim on behalf of any Merial Venture Company against
the other Principal or any of its Subsidiaries, or (ii) represent Merial in
defending against any claim brought by the other Principal or any of its
Subsidiaries against Merial, it being understood that, should either Principal
bring a claim on behalf of a Merial Venture Company, any amounts recovered by
the Principal shall be for the account of the Merial Venture Company.
     (d) The Parties expressly acknowledge and agree that any and all disputes
between the Parties with respect to claims for indemnification under this
Article XIV shall, whether or not the procedures for such claims are otherwise
governed by this Section 14.7, be resolved in accordance with the provisions of
Article XVIII.
SECTION 14.8. [Intentionally Deleted]
SECTION 14.9. Receipt of Information, Etc.
     The obligations of the Principals and Merial under this Article XIV shall
not in any way be affected by any investigation by or on behalf of any of the
Principals, Merial or any of their respective Subsidiaries or by any information
which any of the foregoing may have obtained with respect thereto, in each case
whether prior or subsequent to the Closing Date.
SECTION 14.10. Subrogation
     In the event that either of the Principals or Merial shall be an
Indemnifying Party pursuant to this Agreement with respect to a Third Party
Claim, it shall, upon payment in full of its indemnification obligation
hereunder arising with respect to such Third Party Claim, be subrogated to all
rights of the Indemnified Party as against the Third Party with respect to the
claims to which such indemnification relates.

217



--------------------------------------------------------------------------------



 



SECTION 14.11. Tax Indemnity by RP
     (a) Subject to sections 14.11(b) and 14.17(a), RP shall be liable for, and
shall indemnify and hold harmless the Merial Venture Companies from and against:
     (i) (A) any and all Income Taxes of the RM Transferred Subsidiaries to the
extent such Income Taxes are paid or become payable on or after the Closing but
represent liabilities in respect of the Pre-Closing Tax Period, (B) any and all
Income Taxes of the RM Transferred Subsidiaries for a Straddle Period
apportioned to RP pursuant to Section 14.13, and (C) any Other Taxes of the RM
Transferred Subsidiaries with respect to any of (1) a Pre-Closing Tax Period,
(2) a Straddle Period, limited (X) in the case of sales, transfer, excise,
withholding, value added, gross receipts and any other taxes levied on transfers
or transactions, to Tax Liabilities accruing with respect to transfers or
transactions occurring on or before the time of Closing, and (Y) in the case of
any Other Taxes not otherwise enumerated, to Tax Liabilities attributable, on a
days-elapsed basis, to the portion of such Straddle Period ending on the Closing
Date, or (3) in the case of Other Taxes which are not reported on a periodic
basis, any such Other Taxes attributable to transactions occurring prior to the
Closing.
     (ii) any and all Taxes assessed or imposed by any Taxing Authority against
the RM Transferred Subsidiaries (including the assets of any such Subsidiaries)
and properly attributable to any RP Company that is not an RM Transferred
Subsidiary.
     (iii) any and all property Taxes of or assessed against the RM Transferred
Subsidiaries (including the assets of any such Subsidiaries) and properly
attributable (on a days-elapsed basis) to periods prior to the Closing. To the
extent such property Taxes have been paid by RP prior to the Closing Date with
respect to the current fiscal period, RP’s Liability with respect thereto shall
be reduced by such amount; provided, however, that if such payment of property
Taxes exceeds the property Tax Liability RP is responsible for pursuant to this

218



--------------------------------------------------------------------------------



 



Section 14.11 with respect to the current fiscal period, RP’s Liability with
respect thereto shall be reduced by such amount, and Merial shall pay RP the
amount of such excess promptly upon receipt of a Tax refund, credit, or
reduction of the amount of such Taxes otherwise paid or required to be paid by
the Merial Venture.
     The Taxes described in clauses (i), (ii) and (iii) above shall each be an
“RM Pre-Closing Tax”, and shall together be the “RM Pre-Closing Taxes”. For the
avoidance of doubt, RM Pre-Closing Taxes shall not include any deferred Taxes,
except to the extent payments are actually required to be made by a Merial
Venture Company for RM deferred Taxes arising prior to the Closing.
     (b) RP’s indemnification obligation in favor of the Merial Venture under
this Section 14.11 shall apply to the RM Pre-Closing Taxes paid or payable on or
after the Closing, to the extent such Taxes exceed the RM Accrued Current Tax
Liabilities. Each indemnity required under this Section 14.11 shall be made by
RP to Merial (in accordance with Section 14.4) prior to or on the later of ten
(10) days after Merial’s request therefor and five (5) days prior to the date on
which the related Tax is due. Upon receiving Merial’s request for any such
indemnification, RP shall have the right, at its cost and expense, to challenge
the assessment or imposition of the Tax before the appropriate Taxing Authority
or Public Authority, and in such case Merial shall, and shall procure that the
Merial Venture Companies shall cooperate with any reasonable request by RP for
assistance or information necessary to such challenge, including as may be
necessary to permit RP to bring the challenge in the appropriate Merial Venture
Company’s name.
SECTION 14.12. Tax Indemnity by Merck
     (a) Subject to Sections 14.12(b) and 14.17(a), Merck shall be liable for,
and shall indemnify and hold harmless the Merial Venture Companies from and
against:

219



--------------------------------------------------------------------------------



 



     (i) (A) any and all Income Taxes of the Merck Transferred Subsidiaries or
any and all Income Taxes imposed on or with respect to, or otherwise related to,
the Merck Contributed Assets, in each case to the extent such Income Taxes are
paid or become payable on or after the Closing but represent liabilities in
respect of the Pre-Closing Tax Period, (B) any and all Income Taxes of the Merck
Transferred Subsidiaries or any and all Income Taxes imposed on or with respect
to, or otherwise related to, the Merck Contributed Assets, for a Straddle Period
apportioned to Merck pursuant to Section 14.13, and (C) any Other Taxes of the
Merck Transferred Subsidiaries or any and all Other Taxes imposed on or with
respect to, or otherwise related to, the Merck Contributed Assets, with respect
to any of (1) a Pre-Closing Tax Period, (2) a Straddle Period, limited (X) in
the case of sales, transfer, excise, withholding, value added, gross receipts
and any other taxes levied on transfers or transactions, to Tax Liabilities
accruing with respect to transfers or transactions occurring on or before the
time of Closing (or, with respect to assets transferred after the Closing, on or
before the time of transfer), and (Y) in the case of any Other Taxes not
otherwise enumerated, to Tax Liabilities attributable, on a days-elapsed basis,
to the portion of such Straddle Period ending on the Closing Date, or (3) in the
case of Other Taxes which are not reported on a periodic basis, any such Other
Taxes attributable to transactions occurring prior to the Closing.
     (ii) any and all Taxes assessed or imposed by any Taxing Authority against
the Merck Transferred Subsidiaries or Merck Contributed Assets and properly
attributable to any Merck Company that is not a Merck Transferred Subsidiary.
     (iii) any and all property Taxes assessed against the Merck Transferred
Subsidiaries or assessed against any other Merial Venture Companies in respect
of Merck Contributed Assets and properly attributable (on a days-elapsed basis)
to periods prior to the Closing. To the extent such property Taxes have been
paid by Merck prior to the Closing Date with respect to the current fiscal
period, Merck’s Liability with respect thereto shall be reduced by such amount;
provided, however,

220



--------------------------------------------------------------------------------



 



that if such payment of property Taxes exceeds the property Tax Liability Merck
is responsible for pursuant to this Section 14.12 with respect to the current
fiscal period, Merck’s Liability with respect thereto shall be reduced by such
amount, and Merial shall pay Merck the amount of such excess promptly upon
receipt of a Tax refund, credit, or reduction of the amount of such Taxes
otherwise paid or required to be paid by the Merial Venture.
     The Taxes described in clauses (i), (ii) and (iii) above shall each be a
“Merck Pre-Closing Tax”, and shall together be the “Merck Pre-Closing Taxes”.
For the avoidance of doubt, Merck Pre-Closing Taxes shall not include any
deferred Taxes, except to the extent payments are actually required to be made
by a Merial Venture Company for Merck deferred Taxes arising prior to the
Closing.
     (b) Merck’s indemnification obligation in favor of the Merial Venture under
this Section 14.12 shall apply to the Merck Pre-Closing Taxes paid or payable on
or after the Closing, to the extent such Taxes exceed the Merck Accrued Current
Tax Liabilities. Each indemnity required under this Section 14.12 shall be made
by Merck to Merial (in accordance with Section 14.4) prior to or on the later of
ten (10) days after Merial’s request therefor and five (5) days prior to the
date on which the related Tax is due. Upon receiving Merial’s request for any
such indemnification, Merck shall have the right, at its cost and expense, to
challenge the assessment or imposition of the Tax before the appropriate Taxing
Authority or Public Authority, and in such case Merial shall, and shall procure
that the Merial Venture Companies shall cooperate with any reasonable request by
Merck for assistance or information necessary to such challenge, including as
may be necessary to permit Merck to bring the challenge in the appropriate
Merial Venture Company’s name.
SECTION 14.13. Allocation of Certain Income Taxes
     Any Income Taxes of the Merial Venture attributable to a Straddle Period
shall be apportioned between (a) RP and Merck, on the one hand, based on the
actual operations and transactions of or involving (i) the RM Transferred
Subsidiaries or the assets of any

221



--------------------------------------------------------------------------------



 



such Subsidiaries and (ii) the Merck Transferred Subsidiaries or the Merck
Contributed Assets, respectively, during the portion of such period ending on
the Closing Date, and (b) the respective Merial Venture Companies, on the other
hand, based on each of such company’s actual operations and transactions during
the portion of such period beginning on the day following the Closing Date;
provided, however, that to the extent estimated Income Taxes have been paid
prior to the Closing Date with respect to a Straddle Period by either RP or
Merck, their respective Liability with respect thereto shall be reduced by that
amount.
SECTION 14.14. Filing Responsibility
     (a) RP shall timely prepare and file, or cause to be timely prepared and
filed, all Returns of the RM Transferred Subsidiaries (i) for all Pre-Closing
Tax Periods or (ii) required to be filed on or prior to the Closing Date, taking
into account extensions of the time to file, and timely pay, or cause to be
paid, when due, all Taxes relating to such Returns. Such Returns shall be
prepared or completed in a manner consistent with prior practice of such
Transferred Subsidiaries concerning their respective income, properties or
operations (including elections and accounting methods and conventions), except
as determined in RP’s good faith reasonable judgment as otherwise required by
law or regulation, or otherwise agreed to by Merck prior to the filing thereof.
Prior to the filing of any Return described in this Section 14.14(a) that was
not filed before the Closing Date, RP shall provide, or cause to be provided, to
Merck a substantially final draft of such Return at least fifteen (15) Business
Days prior to the due date for filing such Return, and Merck shall have the
right to review such Return prior to the filing of such Return. Merck shall
notify RP at least eight (8) Business Days prior to such due date for filing of
any reasonable objections Merck may have to any items set forth in such draft
Return which (i) are inconsistent with prior practice, (ii) would have a
Material Adverse Effect or (iii) are contrary to law or regulation, and Merck
and RP agree to consult and resolve in good faith any such objection and to
mutually consent to the filing of such Return.

222



--------------------------------------------------------------------------------



 



     (b) Merck shall timely prepare and file, or cause to be timely prepared and
filed, all Returns of the Merck Transferred Subsidiaries (i) for all Pre-Closing
Tax Periods or (ii) required to be filed on or prior to the Closing Date, taking
into account extensions of the time to file, and timely pay, or cause to be
paid, when due, all Taxes relating to such Returns. Such Returns shall be
prepared or completed in a manner consistent with prior practice of such
Transferred Subsidiaries concerning their respective income, properties or
operations (including elections and accounting methods and conventions), except
as determined in Merck’s good faith reasonable judgment as otherwise required by
law or regulation, or otherwise agreed to by RP prior to the filing thereof.
Prior to the filing of any Return described in this Section 14.14(b) that was
not filed before the Closing Date, Merck shall provide, or cause to be provided,
to RP a substantially final draft of such Return at least fifteen (15) Business
Days prior to the due date for filing such Return, and RP shall have the right
to review such Return prior to the filing of such Return. RP shall notify Merck
at least eight (8) Business Days prior to such due date for filing of any
reasonable objections RP may have to any items set forth in such draft Return
which (i) are inconsistent with prior practice, (ii) would have a Material
Adverse Effect or (iii) are contrary to law or regulation, and RP and Merck
agree to consult and resolve in good faith any such objection and to mutually
consent to the filing of such Return.
     (c) Merial shall prepare and file, or cause to be prepared and filed,
subject to RP’s and Merck’s review and approval (which approval shall not be
unreasonably withheld), all Returns for a Straddle Period relating to each of
the Transferred Subsidiaries not otherwise required to be filed by RP or Merck
pursuant to Section 14.14(a) or (b).
SECTION 14.15. Refunds and Carrybacks
     (a) RP (or any other RP Company designated by RP) shall be entitled to any
refunds of Income Taxes paid by or on behalf of the RM Transferred Subsidiaries
(including refunds paid by means of a credit against other or future Tax
Liabilities) arising with respect to Pre-Closing Tax Periods.

223



--------------------------------------------------------------------------------



 



     (b) Merck (or any other Merck Company designated by Merck) shall be
entitled to any refunds of Income Taxes paid by or on behalf of the Merck
Transferred Subsidiaries (including refunds paid by means of a credit against
other or future Tax Liabilities) arising with respect to Pre-Closing Tax
Periods.
     (c) Refunds of Income Taxes received by the Merial Venture, RP or Merck or
their respective Subsidiaries (including refunds paid by means of a credit
against other or future Tax Liabilities) arising with respect to Straddle
Periods shall be allocated to whichever of RP or Merck (or their respective
Subsidiaries) or the Merial Venture Companies initially bore the items to which
such refund is attributable.
     (d) Merial shall promptly forward, or cause to be forwarded, to RP, or
reimburse, or cause to be reimbursed to, RP, any refunds due RP (pursuant to the
terms of this Section 14.15) after receipt thereof. Merial shall promptly
forward, or cause to be forwarded, to Merck, or reimburse, or cause to be
reimbursed to, Merck, any refunds due Merck (pursuant to the terms of this
Section 14.15) after receipt thereof. In the case of a refund received in the
form of a credit against other or future Tax Liabilities, reimbursement in
respect of such refund shall be due in each case on the due date for payment of
the Taxes against which such refund has been credited.
     (e) Merial agrees that the RM Transferred Subsidiaries and the Merck
Transferred Subsidiaries shall not carry back any item of loss, deduction or
credit which arises in any taxable period ending after the Closing Date
(“Subsequent Loss”) into any taxable period beginning before the Closing Date,
except as required by law. If an RM Transferred Subsidiary or a Merck
Transferred Subsidiary carries back any Subsequent Loss into any taxable period
beginning before the Closing Date in compliance with the immediately preceding
sentence, the Merial Venture shall be entitled to any Tax Benefit or refund of
Taxes actually realized as a result thereof.
     (f) If, as a result of the Merial Venture’s participation in the CFM
Agreement, the Merial Venture actually realizes a Tax Benefit and the RP Group
is actually deprived of a Tax Benefit or its Tax costs increase as a result of
the Merial Venture realizing such

224



--------------------------------------------------------------------------------



 



Tax Benefit, Merial shall take such action as may be necessary (including the
payment of any monetary amount resulting from the realization of such Tax
Benefit) to provide such Tax Benefit to RP (or a Subsidiary of RP designated by
RP) but only to the extent the RP Group is actually deprived of a Tax Benefit or
its Tax costs increase as a result of the Merial Venture realizing such Tax
Benefit.
SECTION 14.16. Tax Cooperation
     After the Closing, (a) RP and Merck shall make available to the Merial
Venture and (b) the Merial Venture shall make available to RP and Merck, in each
case as reasonably requested, and to any appropriate Taxing Authority, all
information, records and documents relating to Tax Liabilities or potential Tax
Liabilities of the RM Transferred Subsidiaries and the Merck Transferred
Subsidiaries, as relevant, for any Tax period and shall preserve all such
information, records and documents until the expiration of any applicable
statute of limitations or extension thereof. The Merial Venture shall prepare
and provide to RP or Merck, as the case may be, such Tax information packages as
such parties shall reasonably request for their respective use in preparing any
Return that relates to the RM Transferred Subsidiaries or the Merck Transferred
Subsidiaries, as the case may be. Such Tax information packages shall be
completed by the Merial Venture and provided to RP or Merck, as the case may be,
within 60 days after RP’s or Merck’s request therefor.
SECTION 14.17. Time Limits for Tax Indemnity; Tax Audits
     (a) In the case of Taxes indemnifiable pursuant to Sections 14.11 or 14.12,
the indemnifying Party shall not be obligated to provide indemnity for any claim
with respect to any Tax first asserted by or on behalf of an indemnified Party
after the fifteenth (15th) anniversary of the Closing Date, unless the
indemnifying Party received notice of the existence of a claim with respect to
such Tax prior to the 15th anniversary of the Closing Date, in which case the
obligation to provide indemnity with respect to the Tax shall survive forever,
subject to applicable statutes of limitations. For purposes of the preceding
sentence, (i) a “claim” means any (x) legally enforceable deficiency or (y)

225



--------------------------------------------------------------------------------



 



deficiency asserted or assessed, orally or in writing, by any Taxing Authority,
whether or not legally enforceable, and (ii) “notice” means any (x) written
notice from a Taxing Authority or the Merial Venture or (y) oral advice from a
Taxing Authority or the Merial Venture received by any employee, agent or
representative of the RP Group or the Merck Group, as the case may be, whose
duties relate to Taxes which may be indemnifiable hereunder.
     (b) Merial shall promptly notify RP or Merck, as the case may be, in
writing upon receipt by any Merial Venture Company of notice of any pending or
threatened Tax Matter which may affect the Tax Liabilities for which RP or
Merck, as the case may be, would be liable under Sections 14.11 and 14.12
hereunder, respectively; provided, however, that the failure to give such notice
shall not relieve the indemnifying Party of its indemnification obligation
hereunder except to the extent that such failure substantially prejudices its
rights hereunder. RP or Merck, as the case may be, shall have the sole right to
represent its own interests and any relevant Transferred Subsidiary’s interests
in any Tax Matter involving a Tax Liability or potential Tax Liability for which
RP or Merck, as the case may be, would be solely liable under Sections 14.11 and
14.12 hereunder, respectively, and to employ counsel of its choice at its
expense. Merial agrees that it will (and will cause its Subsidiaries to)
cooperate fully with RP or Merck, as the case may be, and their respective
counsel, in the defense or compromise of any such Tax Matter. All other Tax
Matters shall be controlled by Merial; provided, however, that RP and Merck
shall have the right to participate at their own expense in any Tax Matter which
relates to a Straddle Period and involves a Tax Liability or potential Tax
Liability for which RP or Merck, as the case may be, would be liable under
Sections 14.11 and 14.12 hereunder, respectively, and no such Tax Matter shall
be settled without the consent of RP or Merck, as the case may be, which consent
shall not be unreasonably withheld.
SECTION 14.18. Tax Sharing
     Other than the CFM Agreement (which shall continue in effect after the
Closing Date but without any obligation on the part of any Merial Venture
Company to make any

226



--------------------------------------------------------------------------------



 



compensatory payments thereunder, other than any payments pursuant to
Section 14.15(f)), any and all existing Tax sharing, allocation, compensation or
like agreements or arrangements, whether or not written, that include the
Transferred Subsidiaries, including, without limitation, any arrangement by
which the Transferred Subsidiaries make compensating payments to any member of
any affiliated, consolidated, combined, unitary or other similar Tax group for
the use of certain Tax attributes, shall be terminated as of the Closing Date
(pursuant to a writing executed on or before the Closing Date by all parties
concerned) and shall have no further force or effect. With respect to the CFM
Agreement, RP shall be liable for and shall indemnify and hold harmless the
Merck Group and the Merial Venture from and against any and all Taxes assessed
against any member of the Merck Group or any Merial Venture Company which would
not have been payable but for the participation of Merial or any Merial Venture
Company in the CFM Agreement (and any other Damages suffered as a result of the
assessment of any such Taxes). Any and all powers of attorney relating to Tax
Matters concerning the Transferred Subsidiaries (other than such matters
relating solely to a Pre-Closing Tax Period but only to the extent RP or Merck,
as the case may be, is liable therefor under Sections 14.11 and 14.12 hereunder,
respectively) shall be terminated as to the Transferred Subsidiaries on or prior
to the Closing Date and shall have no further force or effect.
SECTION 14.19. Tax Reserves Adjustments
     (a) Merck Tax Reserves Adjustment. The Merck Member shall have an
entitlement (the “Merck Section 14.19 Entitlement”) equal to the amount, if any,
by which the Merck Accrued Current Tax Liabilities exceed the aggregate of all
Merck Pre-Closing Taxes actually paid by the Merial Venture on or prior to the
date on which the Net Special Dividend in respect of the year 1998 is
calculated. If the Merial Venture expects to have to pay any such Taxes after
such date, the Merck Pre-Closing Taxes used for the purposes of calculating the
Merck Section 14.19 Entitlement shall be increased by the amount the Merial
Venture would accrue for the payment of such Taxes based on its accounting
principles and practices consistently applied.

227



--------------------------------------------------------------------------------



 



     (b) RP Tax Reserves Adjustment. The RP Member shall have an entitlement
(the “RP Section 14.19 Entitlement”) equal to the amount, if any, by which the
RM Accrued Current Tax Liabilities exceed the aggregate of all RM Pre-Closing
Taxes actually paid by the Merial Venture on or prior to the date on which the
Net Special Dividend in respect of the year 1998 is calculated. If the Merial
Venture expects to have to pay any such Taxes after such date, the RM
Pre-Closing Taxes used for the purposes of calculating the RP Section 14.19
Entitlement shall be increased by the amount the Merial Venture would accrue for
the payment of such Taxes based on its accounting principles and practices
consistently applied.
     (c) Tax Reserves Adjustment Special Dividend. The “Tax Reserves Adjustment
Special Dividend” shall be equal to the difference between the respective
Section 14.19 Entitlements of the Principals, if any, as calculated pursuant to
Sections 14.19(a) and (b) above. The Tax Reserves Adjustment Special Dividend
shall be credited to the RP Member if the RP Section 14.19 Entitlement is
greater than the Merck Section 14.19 Entitlement, or credited to the Merck
Member if the Merck Section 14.19 Entitlement is greater than the RP
Section 14.19 Entitlement, in calculating the Net Special Dividend in respect of
the 1998 Fiscal Year pursuant to Section 6.2.

228



--------------------------------------------------------------------------------



 



ARTICLE XV
NON-COMPETITION
SECTION 15.1. Merial Venture Business
[*]  [Note: Approximately two and one-half pages of text are omitted.]

229



--------------------------------------------------------------------------------



 



SECTION 15.2. Non-Solicitation of Merial Venture Employees
     During the Non-Solicitation Period (as hereinafter defined), each Principal
will not without the express written consent of Merial (and will cause its
Subsidiaries not to), directly or indirectly, solicit any employee of the Merial
Venture Companies: (x) to leave such employ or (y) to accept any other position
or employment, or assist any Third Party in hiring such employee; provided,
however, that (A) an employee of the Merial Venture Companies who is terminated
by all such Merial Venture Companies shall be eligible thereafter to be offered
employment by either Principal or any of its Subsidiaries; and (B) an employee
of the Merial Venture who will no longer be employed by the Merial Venture (or
any successor) due to the Dissolution of the Merial Venture shall be eligible to
be offered employment by either Principal or any of its Subsidiaries at any time
following the Dissolution Date. The Parties acknowledge and agree that, during
the Non-Solicitation Period, neither Principal nor any Subsidiary thereof shall
offer employment to an employee of the Merial Venture Companies (or a former
employee of a Merial Venture Company who resigned after the Closing Date)
without the prior written consent of the other Principal (which shall not be
unreasonably withheld or delayed). For purposes of this Section 15.2, the
“Non-Solicitation Period” with respect to a Principal

230



--------------------------------------------------------------------------------



 



shall mean the period beginning on the Closing Date and ending on the date that
is [*] after the Closing Date.
SECTION 15.3. Modification of Non-Competition Provisions
     Each Principal acknowledges and agrees (and agrees not to dispute) that
each of the restrictions set forth in Sections 15.1 and 15.2 constitutes an
entirely separate and independent restriction and that the duration, extent and
application of each restriction are no greater than is reasonable and necessary
for the protection of the respective interests of the Principals but that, if
any such restriction shall be adjudged by any Public Authority of competent
jurisdiction to be void or unenforceable but would be valid if part of the
wording thereof were to be deleted and/or the period thereof were to be reduced
and/or the geographic and/or subject matter scope thereof were to be reduced,
the said restriction shall apply within the jurisdiction of that Public
Authority with such modifications as are necessary to make it valid and
effective.
SECTION 15.4. Arrangements with Banyu
     Merck and RP agree that (i) Merck shall be entitled to all the benefits and
detriments of that certain letter dated October 18, 1996 between Banyu and Merck
and any other agreements, arrangements or understandings between Merck and Banyu
(and their respective Affiliates) (collectively, the “Banyu Arrangements”), and
(ii) Merck shall treat any molecules or compounds for which Merck (or its
Subsidiaries) exercises an option and thereby obtains rights pursuant to the
Banyu Arrangements with utility within the Field of the Animal Health or Poultry
Genetics Businesses as if they were invented within Merck (outside of Animal
Basic Research) under (and as defined in) the Merck Research Agreement and
subject to the terms and conditions of the Merck Research Agreement.

231



--------------------------------------------------------------------------------



 



ARTICLE XVI
TERMINATION
SECTION 16.1. Termination Prior to Closing
     (a) Either Principal may cause the termination of this Agreement prior to
the Closing by giving written notice of termination to the other Principal in
case of the occurrence of any of the following events:
     (i) the Closing shall not have occurred on or prior to December 31, 1997
for any reason whatsoever, other than such Principal’s (or one of its
Subsidiaries’) breach of or failure to perform or comply with any agreement or
provision hereof to be performed or complied with by such Principal or such
Subsidiary on or prior to the Closing Date;
     (ii) any Event of Insolvency affecting the Member of the other Group or any
person of which such Member is a direct or indirect Subsidiary;
     (iii) a refusal to authorize the proposed Merial Venture by the European
Commission or by any other competent Public Authority, which refusal would
result in a failure to satisfy a condition to the obligation of the Principal
wishing to cause the termination of this Agreement to consummate the
Transactions pursuant to Section 12.6; or
     (iv) a court of competent jurisdiction in the United States, France or the
United Kingdom shall have decreed, issued or entered an injunction or other
order which has the effect of making the Transactions illegal or otherwise
restraining or prohibiting the consummation of the Transactions in any material
respect and such injunction or other order is or becomes final and
non-appealable.
     (b) This Agreement may be terminated at any time prior to Closing upon the
mutual agreement of the Principals to do so.

232



--------------------------------------------------------------------------------



 



SECTION 16.2. Duration
     Subject to any termination pursuant to this Article XVI, the duration of
the Merial Venture shall be perpetual.
SECTION 16.3. Termination Following Event of Insolvency, Material Breach or
Change of Control
     (a) This Agreement may be terminated and the Merial Venture Dissolved
according to the provisions of this Section 16.3 upon the occurrence of any of
the following events:
     (i) Any Event of Insolvency affecting a Member or any person of which a
Member is a direct or indirect Subsidiary. In any such event, the Principal of
such Member’s Group shall immediately notify the other Principal in writing of
the occurrence of such Event of Insolvency. Whether or not such other Principal
has received such notification, the other Principal shall, as of the occurrence
of such Event of Insolvency, have the rights of a Calling Principal governed by
the terms of Section 16.3(b) below).
     (ii) The election by the non-breaching Principal (the “Non-Breaching
Principal”), to terminate this Agreement and Dissolve the Merial Venture,
following the occurrence of a “Breach Termination Event”, as defined in the next
sentence. A “Breach Termination Event” shall be deemed to have occurred if
(A) the other Principal or any Subsidiary thereof (the Group of such other
Principal or Subsidiary being the “Breaching Group”) breaches or fails to comply
with any of its material covenants, agreements and obligations (including
representations and warranties) under this Agreement or any Ancillary Agreement
in any material respect, (B) such breach has a Material Adverse Effect on the
Merial Venture and materially frustrates the ability of the Merial Venture to
conduct the Merial Venture Business, and (C) subject to Section 18.4, such
breach continues unremedied for a period of sixty (60) days after receipt by the
Principal

233



--------------------------------------------------------------------------------



 



of the Breaching Group of notice thereof from the Non-Breaching Principal
specifying such breach or, in the event such breach does not concern the payment
of monies and is of a nature that it cannot, with due diligence and in good
faith, be cured within said sixty (60) day period, the Breaching Group fails to
commence and pursue with due diligence and good faith, to the extent reasonably
possible, the cure of such breach within the sixty (60) day period following its
receipt of notice of such breach. Unless the Principal of the Breaching Group
acknowledges in writing that a Breach Termination Event has occurred, any such
alleged breach and the nature and effect thereof shall first be subject to the
dispute resolution and arbitration procedures set forth in Article XVIII. Should
the Arbitrators determine, pursuant to an arbitration proceeding conducted in
accordance with Article XVIII, that (x) a Breach Termination Event has occurred,
and (y) the Breaching Group does not pay and perform the award rendered by the
Arbitrators within sixty (60) days of the date of its receipt of the award (or
if such award does not concern solely the payment of monies and is of a nature
that cannot, with due diligence and in good faith, be performed within said
sixty (60) day period, the Breaching Group fails to commence and pursue with due
diligence and good faith, to the extent reasonably possible, the performance of
such award within the sixty (60) day period following its receipt of the award),
then the Non-Breaching Principal shall, subject to Section 16.4(a)(ii) below,
have the rights of a Calling Principal governed by the terms of Section 16.3(b)
below.
     (iii) A Change of Control, a Merck Restructuring Event or an RP
Restructuring Event, if such event satisfies the relevant conditions set forth
in Section 17.4. The Principal not subject to such Change of Control or to such
Restructuring Event, as the case may be, shall have the rights of a Calling
Principal governed by the terms of Section 16.3(b) below.
     (b) Call or Sale Right. If either Principal shall have rights pursuant to
Sections 16.3(a)(i), 16.3(a)(ii) or 16.3(a)(iii) above, then the Principal with
such rights (the “Calling Principal”) shall have the option (i) to purchase the
Merial Venture Interest of the other Principal (the “Callable Principal”),
(ii) to require that the Merial Venture be

234



--------------------------------------------------------------------------------



 



sold in its entirety to the highest bidder, or (iii) not to exercise either of
options (i) or (ii). The Calling Principal shall notify the Callable Principal
of its decision within the later of (x) [*] after the Calling Principal’s
learning of the Event of Insolvency, Change of Control, or Restructuring Event
on which the exercise of the option is based or [*] after an award of the
Arbitrators pursuant to Section 16.3(a)(ii), as the case may be, and (y) [*]
after its receipt of the determination of the Merial Venture Value pursuant to
Section 16.3(c) below.
     In the event the Calling Principal exercises its call right option pursuant
to Section 16.3(b)(i), the Calling Principal shall purchase the Callable
Principal’s Merial Venture Interest at a price equal to fifty percent (50%)
(subject to adjustment as contemplated by Sections 6.4(f) [Early Year
Adjustment], 6.5(e) [Band Adjustment], 6.6(d) [Poultry Genetics] or 6.10
[Research Payment]) of the Merial Venture Value determined according to the
procedures set forth in Section 16.3(c). Any exercise of such call right shall
be governed by the provisions of Section 16.5. In the event the Calling
Principal decides to exercise its sale right option pursuant to Section
16.3(b)(ii), the Calling Principal shall so notify the Callable Principal, and
such sale shall be governed by the provisions of Section 16.4(b).
     (c) Merial Venture Value. The “Merial Venture Value” shall mean the value
of the Merial Venture as a going concern, giving due consideration to all
circumstances relevant to such value, determined by a panel of three Investment
Banks. In the event the Calling Principal wishes to proceed with the
determination of the Merial Venture Value, the Calling Principal shall notify
the Callable Principal in writing and each Principal shall, within fifteen
(15) days of such notification, select an Investment Bank. Such two Investment
Banks together shall select a third Investment Bank. If the two Investment Banks
have not selected a third Investment Bank within fifteen (15) days of the later
of the dates on which they were selected, such third Investment Bank shall be
selected and appointed by the ICE. The Principals shall procure that each of the
two Investment Banks is provided with all relevant information reasonably
available. Each of the two Investment Banks shall, within thirty (30) days of
the selection of the third Investment Bank, present their respective valuations
of the Merial Venture to such third Investment

235



--------------------------------------------------------------------------------



 



Bank which shall, within thirty (30) days after the later of the dates on which
such two valuations were presented, select one of such valuations as the Merial
Venture Value. The valuation selected by the third Investment bank shall be
final and binding on all the Parties. The fees and expenses of the Investment
Banks shall be divided equally between the Principals.
SECTION 16.4. Termination Following Mutual Consent or Mutual Breach
     (a) This Agreement may be terminated and the Merial Venture Dissolved
according to the provisions of this Section 16.4 upon the occurrence of any of
the following events:
     (i) The mutual consent of the Parties. In any such event, the Principals
shall meet to confirm or shall exchange a joint written acknowledgement
confirming their mutual desire to Dissolve the Merial Venture, which Dissolution
shall be governed by the terms of Section 16.4(b).
     (ii) Following the termination of the dispute resolution and arbitration
procedures set forth in Article XVIII, the Arbitrators determine that the Merck
Group and the RP Group have each satisfied the provisions of Section 16.3(a)(ii)
to be qualified as both a Non-Breaching Principal and a Breaching Group. If the
Arbitrators make such determination, the Dissolution of the Merial Venture shall
be governed by the procedures set forth in Section 16.4(b).
     (iii) The Calling Principal opts pursuant to the terms of Section 16.3(b)
to require the sale of the Merial Venture pursuant to the terms of
Section 16.4(b).
     (b) Sale of Merial Venture. If the Merial Venture is to be Dissolved
pursuant to Section 16.4(a)(i), 16.4 (a)(ii) or 16.4(a)(iii) above, then the
Merial Venture shall be sold in its entirety to the highest bidder as an
independent going concern. The Principals shall, within [*] after (i) the date
they have confirmed their mutual intent to Dissolve the Merial Venture, or
(ii) the date [*] after the date of the award of

236



--------------------------------------------------------------------------------



 



the Arbitrators that is the basis for such Dissolution or from the date of the
decision of the Calling Principal to exercise the option set forth in clause
(ii) of Section 16.3(b), as the case may be, together select an Investment Bank
to represent them in such sale. In the event the Principals cannot agree on an
Investment Bank within such [*] period, the Investment Bank shall be selected
and appointed by the ICE. The fees and expenses of the Investment Bank shall be
divided equally between the Principals. Following consultations with both
Principals, the Investment Bank shall determine the conditions of the sale,
including the date by which prospective purchasers must have made their bids.
Such conditions shall be consistent with the other terms of this Agreement and
the Ancillary Agreements continuing in effect after such sale. Either or both
Principals may concurrently bid to buy the Merial Venture Interest of the other
Principal on the conditions determined by the Investment Bank, and any such bid
to buy the Merial Venture Interest of the other Principal shall be multiplied by
two (subject to adjustment as contemplated by Sections 6.4(f) [Early Year
Adjustment], 6.5(e) [Band Adjustment], 6.6(d) [Poultry Genetics] or 6.10
[Research Payment]) in comparing it with the bids of Third Parties to buy the
entire Merial Venture to determine the highest bidder. The net proceeds from any
sale of the Merial Venture to a Third Party shall be split 50% (fifty percent)
to each of the Principals, subject to adjustment as contemplated by
Sections 6.4(f) [Early Year Adjustment], 6.5(e) [Band Adjustment], 6.6(d)
[Poultry Genetics] or 6.10 [Research Payment].
SECTION 16.5. Sale of Merial Venture Interest to the Other Principal
     In the event either Principal (the “Selling Principal”) sells or causes the
sale of its Merial Venture Interest to the other Principal (the “Non-Selling
Principal”) pursuant to the provisions of Section 16.3, Section 16.4 or
Section 17.2, the Non-Selling Principal shall pay the purchase price as
determined by the Section applicable to such sale (subject to adjustment as
contemplated by Sections 6.4(f) [Early Year Adjustment], 6.5(e) [Band
Adjustment], 6.6(d) [Poultry Genetics] or 6.10 [Research Payment]) upon the
closing of such sale pursuant to the definitive sale agreement. The purchase
price will (subject to Section 17.2(f) in the case of a sale pursuant to
Section 17.2) be payable in cash. The Non-Selling Principal may assign to Merial
(or any wholly-owned Subsidiary of Merial)

237



--------------------------------------------------------------------------------



 



its right to purchase the Merial Venture Interest of the Selling Principal (but
such assignment shall not release or reduce the Non-Selling Principal’s
obligations to pay the purchase price for such Merial Venture Interest or
otherwise consummate such purchase under this Agreement or any other obligations
under the definitive sale agreement applicable to such purchase).
     The names of each and every Merial Venture Company will be changed to
remove any reference, if any, to the Selling Principal therefrom and filings
will be made with appropriate Public Authorities to effect such changes.
     The definitive sale agreement to be concluded by the Principals in the
event one of them sells its Merial Venture Interest to the other shall include:
(i) representations and warranties similar to those set forth in Sections 10.1
[Organization, Powers], 10.2 [Authorization], and 10.3 [Enforceability], and to
the effect that the Merial Venture Interest is delivered free of Encumbrances
and adverse claims; (ii) conditions to closing including: (x) conditions similar
to the conditions set forth in Sections 12.6(b)(i)-(iii) [representations and
warranties of Selling Principal substantially true as of date of closing and
material compliance with covenants in sale agreements through closing —
certified by officer’s certificate], (y) a condition that no injunction or other
court or regulatory order blocking the sale shall be in effect as of the
closing, and (z) a condition that all required governmental and regulatory
consents that are material shall have been obtained; provided, however, that if
the Principals disagree as to whether any material governmental or regulatory
consents are required to consummate the sale, the Non-Selling Principal shall
obtain an opinion of independent counsel (reasonably acceptable to the Selling
Principal) to the effect that such consent is required; and provided further
that if no such opinion is obtained, such condition shall not be included in
such agreement; and (iii) a provision allowing the Selling Principal (in
addition to exercising any other applicable legal remedies) to terminate the
agreement if (in the absence of fault on the part of the Selling Principal or
any of its Subsidiaries) the closing thereunder shall not occur (x) within [*]
after the determination of the Merial Venture Value if the condition set forth
in clause (ii) (z) above is not included in the sale agreement, or (y) within
[*] after the determination of the Merial Venture Value if such

238



--------------------------------------------------------------------------------



 



condition is included in the sale agreement, subject to an extension of no more
than [*], if a filing has been duly submitted under the HSR Act or an
application has been duly submitted to the Commission of the European Union with
respect to the purchase of such Merial Venture Interest and such extension is
required to permit completion of the relevant approval process pursuant to such
filing or submission.
SECTION 16.6. Consequences of Termination
     (a) The termination of this Agreement in accordance with to the provisions
of Sections 16.3, 16.4, 16.5 and/or 17.2(c)(i) or (ii) shall be effective as of
the date the sale of the Merial Venture or of the Merial Venture Interest of one
of the Principals, as the case may be, is consummated in full compliance with
the provisions of the applicable Section, which shall also be the dissolution
date of the Merial Venture (the “Dissolution Date”).
     (b) In the event the Merial Venture is sold to a Thirty Party pursuant to
Sections 16.3, 16.4 and/or 17.2(c)(i), the Principals shall include in the
relevant agreements, and shall not waive, a condition to such sale requiring
that such Third Party purchaser and any parent company thereof, as appropriate,
enter into a written guaranty in favor of each Group guaranteeing the
performance by the Merial Venture Companies of their respective obligations to
each Group under any Ancillary and Future Agreements in effect on the date of
such sale. The Parties shall cause all Ancillary Agreements and Future Agreement
in effect on the date of such sale to remain in full force and effect until
terminated in accordance with their terms, except that (i) the non-competition
provision and all provisions relating to any further research under the Research
Agreements shall terminate, as more specifically set forth in each Research
Agreement, but all other provisions of the Research Agreements, including those
relating to confidentiality, licenses granted in or out prior to such date and
royalties payable, shall remain in effect, except as otherwise provided therein;
and (ii) each Future Agreement may expressly provide that certain or all of its
provisions shall terminate in the event of a sale of the Merial Venture to a
Third Party.

239



--------------------------------------------------------------------------------



 



     (c) In the event the Merial Venture Interest of one Principal is sold to
the other Principal pursuant to Sections 16.3, 16.4, 16.5 and/or 17.2(c)(ii),
the Parties shall cause all Ancillary Agreements and Future Agreements in effect
on the date of such sale to remain in full force and effect until terminated in
accordance with their terms, except that: (i) if Merck is the Selling Principal,
all provisions relating to further research under the Merck Research Agreement
shall terminate effective on the Dissolution Date, as more specifically set
forth therein, and the non-competition provision thereunder shall terminate [*]
following the Dissolution Date; (ii) if RP is the selling Principal, all
provisions relating to further research under the RP Ag Research Agreement, the
RPR Research Agreement and the PMSV Research Agreement shall terminate effective
on the Dissolution Date, as more specifically set forth in each such agreement,
and the respective non-competition provisions under such agreements shall
terminate [*] following the Dissolution Date; provided that, in the case of
either (i) or (ii), all other provisions in the relevant agreement(s), including
those relating to confidentiality, licenses granted in or out prior to such date
and royalties payable, shall remain in effect after such sale, except as
otherwise provided therein; and (iii) each Future Agreement may expressly
provide that certain or all of its provisions shall terminate in the event of a
sale of the Merial Venture Interest of one Principal to the other Principal.
     (d) The termination of this Agreement as specified herein shall not serve
to eliminate any Liability arising out of circumstances or conduct prior to the
actual date of termination hereof and any Party hereto may, following such
termination, pursue such remedies as may be available with respect to such
Liabilities. The termination of this Agreement shall not affect any rights or
obligations of any Party under this Agreement which are intended by the Parties
to survive such termination. Without limiting the generality of the foregoing,
the following provisions of this Agreement shall survive the termination hereof
for the longest period permitted by applicable law: Article II; Section 11.16;
Section 11.17; this Section 16.6; Article XIII; Article XIV and the other
indemnities in this Agreement, including indemnities in Section 5.1(a)(ii)(D) or
(E), 5.1(b)(i) or (ii), Article VII or Article XI; Article XV (for the duration
specified therein); Article XVIII; and Article XIX (in the case of Section 19.3,
[*] termination of this Agreement).

240



--------------------------------------------------------------------------------



 



ARTICLE XVII
TRANSFER OF INTERESTS; CHANGE OF CONTROL
SECTION 17.1. Limitations on Transfer
     (a) General. Except in compliance with this Article XVII, neither IM nor
Merck SH may sell, assign, pledge, encumber, hypothecate or otherwise transfer
in any manner (including through any contractual grant of its economic or voting
rights) all or any part of its Merial Venture Interest (each a “Transfer”)
except with the written consent of the other Member, which it shall be in the
sole discretion of such other Member to grant or withhold. Upon any Transfer,
the transferee of any Merial Venture Interest shall be admitted as a Member to
the extent of the Merial Venture Interest that such transferee has acquired, and
for all purposes of this Agreement shall be deemed to have the capacity of a
Member. Any such permitted Transfer shall not cause the dissolution of any of
the Merial Venture Companies.
     (b) Transfer to an Affiliate. Either Member may transfer all (but not less
than all) of its Merial Venture Interest to any of its Affiliates; provided,
however, that, in the case of the Merck Group, Merck owns, directly or
indirectly, at least fifty-one percent (51%) of both the outstanding capital
stock and the voting power of such Affiliate, and, in the case of the RP Group,
RP owns, directly or indirectly, at least fifty-one percent (51%) of both the
outstanding capital stock and the voting power of such Affiliate, and, provided
further that in each case such transfer would not (and would not be reasonably
expected to) have or result in a Material Adverse Change or Effect on the Merial
Venture Companies. It shall be a condition to any Transfer of a Merial Venture
Interest that: (i) the Affiliate to which such Transfer is made shall have
executed a deed of adherence in the form of Exhibit XIII under which it agrees
to assume and be bound by all of the obligations of the transferor under this
Agreement and (ii) any amendments to this Agreement reasonably requested by the
non-transferring Member in connection with such Transfer shall be made;
provided, however, that no such Transfer shall release the transferor from its
obligations hereunder except to the extent such obligations are performed by
such Affiliate. This Section 17.1(b) shall not prevent either Member from

241



--------------------------------------------------------------------------------



 



appointing any of its Affiliates (other than the Merial Venture Companies) to
act as its agent in connection with the performance of such Member’s obligations
pursuant to this Agreement.
SECTION 17.2. Transfer to a Non-Affiliate
     (a) General. At any time subsequent to the date (the “Permitted Transfer
Date”) of the earlier of (i) receipt by the Members of the audited financial
statements of the Merial Venture for the Fiscal Year ended December 31, 2001, or
(ii) ninety (90) days after the last day of such Fiscal Year, either Principal
shall have the right, at its sole discretion, to Transfer all (but not less than
all) of its Merial Venture Interest pursuant to the procedures set forth in this
Section 17.2. During the period from delivery of the applicable Offer Notice to
the sale of such Merial Venture Interest as provided below, Merial will operate,
or cause the operation of, the Merial Venture only in the ordinary course of
business according to the latest annual budget and Business Plan.
     (b) Offer Notice. In the event that one Principal (the “Transferring
Principal”) has negotiated a bona fide offer (the “Offer”) from any Third Party
(the “Bona Fide Purchaser”) to purchase all (but not less than all) of such
Selling Principal’s Merial Venture Interest after the Permitted Transfer Date,
such Selling Principal shall promptly deliver a written notice (the “Offer
Notice”) of the Offer to the other Principal (the “Non-Transferring Principal”),
indicating the name of the Bona Fide Purchaser, the identities of the persons or
entities that Control the Bona Fide Purchaser, to the extent known, if the Bona
Fide Purchaser does not have equity securities which are then publicly traded,
the Offer price, including the amount and kind of consideration proposed to be
paid with respect to such Transfer (the “Offer Price”) and describing in
reasonable detail all other material terms and conditions relating to the Offer.
     (c) Rights of Non-Transferring Principal. Following its receipt of an Offer
Notice, the Non-Transferring Principal shall have the following rights:

242



--------------------------------------------------------------------------------



 



     (i) Should the Non-Transferring Principal also wish to sell its Merial
Venture Interest, the Transferring Principal shall not transfer its Merial
Venture Interest to the Bona Fide Purchaser unless the Bona Fide Purchaser also
purchases all (but not less than all) of the Non-Transferring Principal’s Merial
Venture Interest at the same Offer Price and on substantially the same terms and
conditions as those specified in the Offer Notice. The net proceeds from any
such sale to such Bona Fide Purchaser shall be split 50% (fifty percent) to each
of the Principals, subject to adjustment as contemplated by Sections 6.4(f)
[Early Year Adjustment], 6.5(e) [Band Adjustment], 6.6(d) [Poultry Genetics] or
6.10 [Research Payment].
     (ii) Alternatively, at the election of the Non-Transferring Principal, the
Transferring Principal shall transfer all (but not less than all) of its Merial
Venture Interest to the Non-Transferring Principal at a price equal to the Offer
Price (subject to adjustment as contemplated by Sections 6.4(f) [Early Year
Adjustment], 6.5(e) [Band Adjustment], 6.6(d) [Poultry Genetics] or 6.10
[Research Payment]) and on substantially the same terms and conditions as those
specified in the Offer Notice (but subject to subsection (f) below relating to
any non-cash consideration). Any such Transfer shall be subject to the
provisions of Sections 16.5 and 16.6.
     In order to exercise either of its rights described in (i) or (ii) above,
the Non-Transferring Principal must notify the Transferring Principal in writing
of its election (a “Notice of Election”) to exercise such rights within [*] of
having received the Offer Notice. For the purposes of this Section 17.2(c), the
“Transferring Period” shall be defined as the period ending [*] after the end of
the [*] period referred to in the immediately preceding sentence or such longer
period (up to [*] in the aggregate) as is required by the necessity of obtaining
any material approval or consent from a Public Authority before proceeding with
such Transfer, to the extent that (and only for the additional period during
which) such approval or consent has not been obtained for any reason other than
the failure by the Transferring Principal or its Subsidiaries or by the Bona
Fide Purchaser to diligently attempt to obtain such consent or approval. If the
Non-Transferring Principal does not elect to exercise either of its rights

243



--------------------------------------------------------------------------------



 



by delivery of a Notice of Election within such [*] period, (x) the Transferring
Principal may Transfer its Merial Venture Interest within the Transferring
Period to the Bona Fide Purchaser for the Offer Price and on substantially the
terms and conditions set forth in the Offer Notice, and the Non-Transferring
Principal (and every Subsidiary of the Non-Transferring Principal which is a
Party) shall be deemed to have irrevocably consented, for purposes of
Section 17.1, to the Transfer of the Transferring Principal’s Merial Venture
Interest to the Bona Fide Purchaser, and (y) the Non-Transferring Principal will
cooperate with any reasonable proposal by the Transferring Principal to
restructure the Merial Venture so as to reduce the transfer taxes otherwise
payable by the Bona Fide Purchaser (or, if applicable, by the Transferring
Principal or any of its Subsidiaries) in connection with such Transfer, provided
such restructuring will not have any materially adverse tax, legal or other
business consequences to the Non-Transferring Principal, its Subsidiaries or the
Merial Venture (and any monetary cost of such restructuring is borne by the
Transferring Principal).
     In the event the Transfer to the Bona Fide Purchaser pursuant to the Offer
as set forth in the Offer Notice is not concluded within the Selling Period for
any reason other than a material lack of cooperation on behalf of the
Non-Selling Principal or its Subsidiaries, the Selling Principal may not
Transfer its Merial Venture Interests except by submitting another Offer Notice
and complying with the provisions set forth in this Section 17.2.
     (d) Consequence of Sale to a Bona Fide Purchaser. The Transferring
Principal shall not effect a Transfer of its Merial Venture Interest to a Bona
Fide Purchaser unless (x) such Bona Fide Purchaser shall execute a deed of
adherence in the form of Exhibit XIII under which it agrees to assume and be
bound by all the obligations of the Transferring Principal and its Subsidiaries
pursuant to this Agreement (but not the Ancillary or Future Agreements); and
(y) any parent company (or companies) of the Bona Fide Purchaser will enter into
a written guaranty reasonably satisfactory to the Non-Transferring Principal
guaranteeing the performance of all provisions of this Agreement that are
applicable to the Transferring Principal or, at the election of the
Non-Transferring Principal, will become a party (or parties) to this Agreement.

244



--------------------------------------------------------------------------------



 



Notwithstanding the Transfer by the Transferring Principal of its Merial Venture
Interest, all of the Ancillary Agreements and Future Agreements then in effect
shall remain in full force and effect, subject to the exceptions set forth in
Section 16.6(c)(i) — (iii).
     (e) Timing of Transfer to Bona Fide Purchaser. If the Non-Transferring
Principal elects to exercise its right pursuant to clause (i) of Section 17.2(c)
above, (i) the Transferring Principal shall promptly seek to cause the Bona Fide
Purchaser to purchase both its and the Non-Transferring Principal’s entire
Merial Venture Interest, and (ii) the Transferring Principal may transfer its
Merial Venture Interest only if the Bona Fide Purchaser purchases its and the
Non-Transferring Principal’s entire Merial Venture Interests for the Offer Price
(as adjusted to reflect the Transfer of the entire Merial Venture) and on
substantially the terms and conditions specified in the Offer Notice, within [*]
of the Notice of Election or such longer period up to [*] as is required by the
necessity of obtaining any material approval or consent from a Public Authority
before proceeding with such Transfer, to the extent that (and only for the
additional period during which) such approval or consent has not been obtained
for any reason other than the failure by the Transferring Principal or its
Subsidiaries the Non-Transferring Principal or its Subsidiaries or by the Bona
Fide Purchaser to diligently in attempt to obtain such consent or approval.
     (f) Non-Cash Consideration. In the event the Offer Price specified in the
Offer Notice includes any property or other consideration other than cash
(including notes or other evidences or indebtedness) (collectively, “Non-Cash
Consideration”), such Offer Price shall be deemed to be the sum of the amount of
any cash included in the Offer Price plus the fair market value of such other
property and other consideration. The fair market value of such property and
other consideration (the “Property Value”) shall be determined in good faith by
the Transferring Principal and set forth in the Offer Notice. If, within
fourteen (14) days after receipt of the Offer Notice, the Non-Transferring
Principal questions such determination, then (i) the Property Value shall be
determined in accordance with the provisions for establishing Fair Market Value
(as defined in Section 17.2(g)) and (ii) the [*] period referred to in
Section 17.2(c) shall not commence until the determination of the Property
Value. Any consideration to be paid

245



--------------------------------------------------------------------------------



 



by the Non-Transferring Principal to the Transferring Principal pursuant to an
election to exercise its right pursuant to clause (ii) of Section 17.2(c) shall
be, at the option of the Non-Transferring Principal (x) in cash in an amount
equal to the sum of the amount of cash and the Property Value (as determined
above) included in the Offer Price, or (y) the Offer Price, including the cash
and the Non-Cash Consideration components thereof.
     (g) For purposes of this Section 17.2, the “Fair Market Value” of property
shall mean the dollar value of such property determined (i) by mutual agreement
of the Principals, or (ii) if the Principals cannot so agree within fifteen
(15) days after the Non-Transferring Principal first questions in writing the
Transferring Principal’s proposed determination of the Fair Market Value of such
property, by an Investment Bank selected by the Principals by mutual consent. If
the Principals have not agreed on their selection of an Investment Bank within
fifteen (15) days after the end of the fifteen (15) day period referred to in
clause (i), the Investment Bank shall be selected and appointed by the ICE. The
Parties agree that (x) any determination by the Investment Bank shall be final
and binding on all the Parties, (y) the Investment Bank shall act as expert and
not as arbitrator, and (z) the Principals shall procure that the Investment Bank
is provided with all relevant information reasonably available. The fees and
expenses of the Investment Bank shall be divided equally between the Principals.
SECTION 17.3. Ownership of a Member
     For so long as Merck SH or any other Subsidiary of Merck, in the case of
Merck, or IM or any other Subsidiary of RP, in the case of RP, shall be a
Member, Merck and RP each agrees that it shall not take, and shall not permit
any of its Subsidiaries to take, any action which would result in Merck or RP
(as the case may be) owning less than fifty-one percent (51%) of both the
outstanding capital stock and voting power of such Member (after giving effect
to all equity interests owned by Third Parties in any Person in the chain of
ownership of Merck SH or IM, respectively).

246



--------------------------------------------------------------------------------



 



SECTION 17.4. Change of Control; RP Restructuring Event or Merck Restructuring
Event
     (a) In the event of a Change of Control of either Principal or of an RP
Restructuring Event or a Merck Restructuring Event, the affected Principal shall
deliver a written notice to the other Principal within thirty (30) days of the
closing of the Change of Control or the Restructuring Event, as the case may be,
stating that the transaction has occurred and describing such transaction in
reasonable detail.
     (b) In the event a Change of Control either (i) subject to the following
sentence, results in the Principal that is subject to such Change of Control
being at any time thereafter an Affiliate of one or more companies (such
Principal and its Affiliates together, the “Affiliated Animal Health Companies”)
which together have annual sales of Animal Health Products in excess of [*], or
(ii) would result in a Material Adverse Change or Effect with respect to the
Merial Venture, then the Principal that is not subject to the Change of Control
(the “Other Principal”) shall have the rights of a Calling Principal governed by
the terms of Section 16.3(b). With respect to clause (i) of the preceding
sentence, the Other Principal’s rights as a Calling Principal shall only be
exercisable after a period of either (A) one year from the date of the Change of
Control, if the sales of Animal Health Products by the Affiliated Animal Health
Companies exceeded [*] during the last four full consecutive calendar quarters
preceding the Change of Control and could reasonably be expected to again exceed
such amount during the calendar year in which the Change of Control takes place,
or (B) one year from the last day of the calendar year in which the Change of
Control occurs, if the sales of Animal Health Products by the Affiliated Animal
Health Companies first exceed [*] in any subsequent calendar year, provided that
the Other Principal shall have no rights as a Calling Principal pursuant to
Section 17.4(b)(i) if, at any time prior to the expiry of the relevant one year
period described in clauses (A) or (B), the Affiliated Animal Health Companies
divest some or all of their Animal Health Business activities such that they
could no longer be reasonably expected to have annual sales of Animal Health
Products in excess of [*].

247



--------------------------------------------------------------------------------



 



     (c) In the event of an RP Restructuring Event, Merck shall have the rights
of a Calling Principal governed by the terms of Section 16.3(b) if the RP
Restructuring Event (i) would result in a material adverse effect on the
practical or legal ability of the Subsidiary or Subsidiaries of RP that were the
subject of the RP Restructuring Event to perform the activities contemplated by,
or fulfill the obligations under, the Ancillary Agreements to which they are
parties, or (ii) would result in a Material Adverse Change or Effect with
respect to the Merial Venture.
     (d) In the event of a Merck Restructuring Event, RP shall have the rights
of a Calling Principal governed by the terms of Section 16.3(b) if the Merck
Restructuring Event (i) would result in a material adverse effect on the
practical or legal ability of Merck to perform the activities contemplated by,
or fulfill its obligations under, the affected Ancillary Agreement, or
(ii) would result in a Material Adverse Change or Effect with respect to the
Merial Venture.

248



--------------------------------------------------------------------------------



 



ARTICLE XVIII
DISPUTE RESOLUTION AND ARBITRATION
SECTION 18.1. Good Faith Settlement
     Each of the Parties agrees to negotiate in good faith as provided in this
Section 18.1 to resolve amicably any dispute which arises respecting or in
connection with this Agreement or any Ancillary Agreement. Any Party may serve a
written notice (a “Dispute Notice”) at any time upon Merial and the other
Parties stating that such a dispute has arisen and containing a brief statement
describing the nature of the dispute. A timely notification by an Indemnifying
Party disputing an Indemnity Claim under Section 14.7(b) shall be deemed to be a
Dispute Notice under this Article XVIII. Other than with respect to any matter
referred to in Sections 5.3(b), 6.2(d), 7.1(b), 7.1(c), 16.3(c), 16.4(b) or
17.2(g) of this Agreement, which shall be resolved in accordance with the
procedures set forth therein, or any other matter for which another dispute
resolution procedure is expressly set forth in any Ancillary Agreement, Merial
shall submit the matter described in any Dispute Notice for resolution to the RP
Animal Health Executive and the Merck Animal Health Executive immediately upon
receiving any such Dispute Notice.
     Upon receiving any such Dispute Notice, or upon receiving notice of a
deadlock pursuant to Section 4.2(h) or Section 4.3(h), as the case may be, RP
and Merck, respectively, shall cause the RP Animal Health Executive and the
Merck Animal Health Executive, respectively, to negotiate in good faith to
resolve any such dispute or deadlock amicably. Throughout the pendency of any
such dispute or deadlock, the Parties shall cause the Merial Venture to continue
to conduct its business activities in accordance with the Business Plan of the
Merial Venture then in effect, if any. The RP Animal Health Executive and the
Merck Animal Health Executive, may, if they so desire, consult outside experts
for assistance in arriving at a resolution. The resolution of any matter that is
accepted by both the RP Animal Health Executive and the Merck Animal Health
Executive in accordance with this Section 18.1 shall be binding on the Parties
for all purposes. If the RP Animal Health Executive and the Merck Animal Health
Executive

249



--------------------------------------------------------------------------------



 



are unable to resolve any Arbitrable Matter (as defined in Section 18.2) within
thirty (30) days of its having been referred to them in accordance with this
Section 18.1, the provisions of Section 18.2 shall apply with respect to such
Arbitrable Matter.
SECTION 18.2. Arbitration
     (a) Arbitrable Matters. Any dispute, controversy or claim (including,
without limitation, disputes, controversies or claims sounding in tort) between
a Merck Company and an RP Company (or between any Merck Company or RP Company,
on the one hand, and any Merial Venture Company, on the other hand) respecting
or in connection with, without limitation, the validity, interpretation,
termination or performance of this Agreement, or any Ancillary Agreement, which
dispute, controversy or claim has not been resolved pursuant to the procedures
set forth in Section 18.1, shall be an “Arbitrable Matter”; provided, however,
that (A) any deadlock within the Members’ Meeting or the Board of Directors with
respect to any matter submitted to such body for its consideration relating to
the business activities or strategy of the Merial Venture, (B) any other failure
to agree between the Members or their respective Representatives on matters of
business judgment, or (C) any matter referred to in Sections 5.5 [Certain US Tax
Matters], 6.2(d) [Special Dividend Calculation Dispute Resolution], 16.3(c)
[Merial Venture Value], 16.4(b) [Sale of Merial Venture], or 17.2(g) [Fair
Market Value of Property] of this Agreement, which shall be resolved in
accordance with the procedures set forth therein, or (D) any other matter for
which another dispute resolution procedure is expressly set forth in any
Ancillary Agreement, shall not be an “Arbitrable Matter”. Any matter which is
not an Arbitrable Matter shall not be referred to arbitration under this
Article XVIII and no Party shall, or permit any of its Subsidiaries to, resort
to any means whatsoever, including litigation, arbitration, dissolution by a
judicial forum or by operation of law, appointment of a trustee, receiver,
custodian or similar person, or to any other form of proceeding, other than the
procedures provided for in Section 18.1, to seek any resolution or settlement of
any matter which is not an Arbitrable Matter.
     No Party shall, or permit any of its Subsidiaries to, make recourse to
arbitration under this Agreement until the procedure set out in Section 18.1 has
been followed. If

250



--------------------------------------------------------------------------------



 



the RP Animal Health Executive and the Merck Animal Health Executive shall fail
to resolve any Arbitrable Matter within thirty (30) days of the referral to them
of such Arbitrable Matter in accordance with Section 18.1, either Principal may
commence an arbitration proceeding in respect of such Arbitrable Matter by
delivering an arbitration request (an “Arbitration Request”) in accordance with
this Section 18.2 to the ICC with a copy thereof to the other Principal. The
Principal delivering such Arbitration Request is herein referred to as the
“Claimant” and the Principal receiving the Arbitration Request, as the
“Respondent.”
     (b) Parties in Interest Bound. In any arbitration pursuant to this
Article XVIII, RP, on the one hand, and Merck, on the other hand, shall be
deemed to constitute the two parties in interest and each Principal may
(i) assert claims on its behalf or on behalf of any of its Subsidiaries against
the other Principal or against Merial or against any of their respective
Subsidiaries that have obligations under this Agreement or an Ancillary
Agreement, or (ii) bring claims on behalf of any Merial Venture Company against
the other Principal or any such Subsidiary. Each of the Parties hereby
irrevocably consents to the ability of either Principal to (i) bring a claim on
behalf of any of its Subsidiaries or any Merial Venture Company against the
other Principal or a Subsidiary thereof that has obligations under this
Agreement or an Ancillary Agreement, as the case may be, or (ii) represent
Merial or any Merial Venture Company in defending against any claim brought by
the other Principal or a Subsidiary thereof against such Merial Venture Company.
All the Parties hereby irrevocably consent to be bound by the award of the
Arbitrators (as defined below) pursuant to any such claim. In connection with
any proceeding to compel arbitration related hereto, any arbitration pursuant to
this Article XVIII, any proceeding seeking interim relief related hereto, and
any proceeding in connection with the recognition and enforcement of any award
related hereto, no Party shall make, and each Party hereby expressly and
irrevocably waives, any defense or claim based on assertions of sovereign
immunity or similar grounds.
     (c) Arbitration Proceedings. All Arbitrable Matters not resolved pursuant
to Section 18.1 shall be finally resolved by three (or, if there are more than
two parties in interest, more than three) arbitrators (the “Arbitrators”) in
accordance with the Rules of

251



--------------------------------------------------------------------------------



 



Conciliation and Arbitration of the ICC (the “ICC Rules”). If there are two
parties in interest, the third Arbitrator, who will act as chairman of the
arbitral tribunal, shall be nominated jointly by the two Arbitrators nominated
by the parties (one by each). If the two Arbitrators nominated by the parties
cannot agree on the nomination of the third Arbitrator within fifteen
(15) Business Days of the date the identity of the second to be nominated
Arbitrator was communicated to the first to be nominated Arbitrator, the third
Arbitrator shall be nominated by the International Court of Arbitration in
accordance with Article 1.4 of the ICC Rules. The seat of the arbitration shall
be in Geneva, Switzerland. The arbitration proceedings shall be conducted, and
the award shall be rendered in writing, in the English language. No party shall
be entitled to commence proceedings before the courts of any jurisdiction,
including England and Wales, in connection with the conduct of any arbitration
proceedings, provided that the parties shall be free to commence proceedings
before such courts for the purposes of enforcing any arbitral award.
     The Arbitrators shall apportion the costs of the arbitration (including any
administrative costs and fees of the Arbitrators and fees of experts hired by
the Arbitrators, but excluding any fees of counsel or other experts of the
Claimant or the Respondent) as part of their arbitral award. Among other
remedies otherwise available to them, such Arbitrators shall be authorized to
order injunctive relief or the specific performance of any provision contained
herein or in any Ancillary Agreement. Any award rendered by the Arbitrators
shall be final and binding upon the parties to such arbitration, and judgment
upon such award, including any costs of arbitration referred to above, together
with interest, may be entered in accordance with applicable Laws in any court of
competent jurisdiction.
     (d) Confidentiality. All arbitration proceedings under this Article XVIII
shall be confidential and the Arbitrators may issue appropriate protective
orders to safeguard the Confidential Information of any Party or Merial Venture
Company. Except as required by Laws, none of the parties to the arbitration
proceedings shall make (or request any Arbitrator or permit any Merial Venture
Company to make) any public announcement with respect to the proceedings or
decisions of the Arbitrators without the

252



--------------------------------------------------------------------------------



 



prior written consent of the other party or parties thereto. The existence of
any dispute submitted to arbitration, and the award of the Arbitrators, shall be
kept in strict confidence, except as required in connection with the enforcement
of such award or as otherwise required by applicable Laws.
SECTION 18.3. Interim Equitable Relief
     (a) Notwithstanding the provisions of Section 18.1 and Section 18.2, each
of the Parties, to the extent allowed by Article 8.5 of the ICC Rules, may
initiate legal proceedings in a court of competent jurisdiction, as provided in
Section 18.3(b), in respect of a dispute that is an Arbitrable Matter hereunder,
solely for the purpose of seeking interim relief, and prior to the time the file
is transmitted to the Arbitrators, preserving the status quo and preventing
irreparable harm that would befall the Party initiating such proceedings, Merial
or any other Merial Venture Company in the absence of such relief.
     (b) Each of the Parties consents to jurisdiction and venue, and expressly
waives any objection thereto, in any court of competent jurisdiction in
connection with the proceedings for interim equitable relief contemplated in
Section 18.3(a).
SECTION 18.4. Tolling of Breach Period
     From the date of mailing of the Dispute Notice and until (i) sixty
(60) days after the date of the Arbitrators’ award, or (ii) if neither the
Claimant nor the Respondent delivers an Arbitration Request to the other with
respect to such Arbitrable Matter, 60 days after the date of mailing of the
Dispute Notice, the running of any sixty (60) day period referred to in Section
16.3(a)(ii)(C) with respect to any alleged material breach (a “Breach Period”)
shall be suspended as to such alleged material breach.

253



--------------------------------------------------------------------------------



 



ARTICLE XIX
MISCELLANEOUS
SECTION 19.1. Expenses
     Except as otherwise expressly provided herein or therein, each Party shall
bear its own expenses in connection with the negotiation and execution of, and
the Closing and performance under, this Agreement and the Ancillary Agreements.
For the avoidance of doubt, the Parties acknowledge that each of RP and Merck
will bear the legal, accounting and banking fees and commissions incurred by (or
on behalf of) any members of the RP Group or the Merck Group or their respective
Merial Venture Businesses in connection with the negotiation of this Agreement
and the Ancillary Agreements and with the formation of the Merial Venture and
the preparation and consummation of the Closing.
SECTION 19.2. Notices
     Notices and other communications provided for herein shall be in writing
and shall be delivered by registered mail, by hand or overnight courier service
as follows:
     (a)  If to Rhône-Poulenc or any Subsidiary thereof, to:
Rhône-Poulenc S.A.
25 Quai Paul Doumer
92408 Courbevoie Cedex
France
Attention:   Corporate Secretary
Facsimile:   (33 1) 47.68.11.33
with a copy to:
Institut Mérieux S.A.
17 rue Bourgelat
69002 Lyon
France
Attention:   General Counsel
Facsimile:   (33 4) 72.73.70.61

254



--------------------------------------------------------------------------------



 



     (b)  If to Merck or any Subsidiary thereof, to:
Merck & Co., Inc.
One Merck Drive
P.O. Box 100
Whitehouse Station, New Jersey 08889
Attention:   General Counsel
Facsimile:   (908) 735-1244
     (c)  If to Merial, to:
Registered Office, London, England
Attention:   General Counsel
with a copy to Merck, Rhône-Poulenc and Institut Mérieux at the addresses
specified above.
     All notices and other communications given to any Party in accordance with
the provisions of this Agreement or any such Ancillary Agreement shall be deemed
to have been given ten days after the date of mailing if sent by registered
mail, or on the date of receipt if delivered by hand or overnight courier
service, in each case delivered or sent to such Party as provided in this
Section 19.2 or in accordance with the latest unrevoked direction from such
Party (which direction shall have been given in accordance with this
Section 19.2). In the event any notice is given pursuant to any Ancillary
Agreement, a copy will also be provided to the head of the applicable operating
division of the Party to which the notice is addressed.
SECTION 19.3. Confidentiality
     (a) General. Except as expressly set forth in this Section 19.3, each Party
shall, and shall cause its Affiliates and its and their officers, directors,
employees, agents and subcontractors (collectively, “Agents”) to, keep
confidential and not disclose to any other person, nor use for any purpose other
than the purposes of this Agreement or any Ancillary Agreement or Future
Agreement, any and all information received from another Party, its Affiliates
or any of their respective Agents, as a result of negotiating, entering into or
performing this Agreement or any Ancillary Agreement or Future Agreement (all
such information being “Confidential Information”), other than information
which:

255



--------------------------------------------------------------------------------



 



     (i) is or hereafter becomes generally available to the trade or public
(other than through disclosure by the receiving person or any Affiliate or Agent
thereof);
     (ii) is disclosed to the receiving person or any Affiliate or Agent thereof
by a Third Party who has the right to disclose such information;
     (iii) was or is independently known to, or developed by or on behalf of,
the receiving person or any of its Affiliates, without reliance on information
which is otherwise Confidential Information hereunder;
     (iv) is submitted by the receiving person to Public Authorities to
facilitate the issuance of marketing approvals (or to maintain such approvals)
for a Merial Venture Product, provided that reasonable measures shall be taken
to assure confidential treatment of such information and provided further that
such information shall remain Confidential Information for all other purposes
unless subparagraphs (i) through (iii) above otherwise apply; or
     (v) based on such person’s good faith judgment with the advice of counsel,
is otherwise required by a Public Authority to be disclosed in compliance with
applicable Laws, provided that such person shall use reasonable efforts to
obtain assurance that confidential treatment will be accorded such information,
and provided further that such information shall remain Confidential Information
for all other purposes unless subparagraphs (i) through (iv) above otherwise
apply.
     Each Party shall be entitled, in addition to any other right or remedy it
may have, to an injunction, without the posting of any bond or other security,
enjoining or restraining any other person, as appropriate, from any violation or
threatened violation of this Section 19.3, and no Party shall, or permit any of
its Subsidiaries to, object to the entry of any such injunction.

256



--------------------------------------------------------------------------------



 



     (b) Use of Confidential Information. No Party shall, or permit any of its
Subsidiaries to, except as contemplated or otherwise permitted under any
Ancillary Agreement or any Future Agreement:
     (i) use any Confidential Information in its own businesses except as
necessary to the fulfillment of the rights and obligations of the Parties under
this Agreement, any Ancillary Agreement and any Future Agreement;
     (ii) assign, license, sublicense, market, transfer or loan, directly or
indirectly, any Confidential Information except as necessary to the fulfillment
of the rights and obligations of the Parties under this Agreement, any Ancillary
Agreement and any Future Agreement; or
     (iii) permit any Confidential Information to be used or exploited by any RP
Company or Merck Company or by any of their respective Agents for their benefit
or the benefit of any relationships with customers of such RP Company or Merck
Company.
     (c) Protection of Confidential Information. Each Party shall, and shall
cause its Subsidiaries to, deal with Confidential Information so as to protect
it from disclosure with a degree of care not less than that used by it in
dealing with its own information intended to remain exclusively within its
knowledge and shall take reasonable steps to minimize the risk of disclosure of
Confidential Information which shall include ensuring that only its Affiliates
and its and their Agents who have a bona fide “need to know” such Confidential
Information for purposes permitted or contemplated by this Agreement, any
Ancillary Agreement or any Future Agreement shall have access thereto. Each
Party shall, and shall cause its Subsidiaries to, notify all of its Affiliates
and its and their respective Agents who have access to Confidential Information
of its confidentiality and the care therefor required, and shall obtain from any
Third Party (other than attorneys and accountants for such Party or its
Affiliates), who is permitted access to such Confidential Information in
accordance with this Section 19.3, an agreement of confidentiality incorporating
the restrictions set forth herein.

257



--------------------------------------------------------------------------------



 



     (d) Survival of Obligations. The obligations set forth in this Section 19.3
shall survive the expiration, termination or assignment of this Agreement, any
Ancillary Agreement or any Future Agreement; the obligations set forth in this
Section 19.3 shall terminate seven (7) years after the termination of this
Agreement pursuant to a Dissolution.
     (e) Exceptions to Confidentiality. Notwithstanding anything in this
Agreement to the contrary, in connection with any proposed Transfer of the
Merial Venture or of either Principal’s Merial Venture Interest pursuant to
Article XVI or Section 17.2, RP and/or Merck, as the case may be, may disclose,
and may permit its Subsidiaries and its and their Agents to disclose, to any
prospective purchaser and to any Investment Bank or other financial advisor
retained by RP or Merck, as the case may be, or the prospective purchaser in
connection with such proposed Transfer, such Confidential Information of the
type that is customarily provided to prospective purchasers or as may reasonably
be requested by the recipient; provided, however, that prior to the receipt of
any such Confidential Information concerning the Merial Venture or the Merial
Venture Business, the recipient shall have entered into a written
confidentiality agreement incorporating the terms of this Section 19.3.
     (f) No Impairment of Other Confidentiality Provisions. Nothing in this
Section 19.3 shall limit, expand, modify or otherwise affect any rights or
obligations of the parties to any Ancillary Agreement, Future Agreement or
license or similar agreement. Accordingly, and without limiting the generality
of the foregoing, the Parties hereto expect that the confidentiality of certain
scientific or technical information may be governed by more stringent provisions
in such Ancillary Agreements, Future Agreements or license or similar
agreements.
SECTION 19.4. Governing Law
     The LLC Agreement shall be construed in accordance with and governed by the
Laws of the State of Delaware. The Association Documents and this Agreement
shall be construed in accordance with and governed by the Laws of England and
Wales. In the

258



--------------------------------------------------------------------------------



 



event of any inconsistency between the terms of this Agreement and the
provisions of the Association Documents, the terms of this Agreement shall
prevail as between the Parties.
SECTION 19.5. Decisions of the Parties
     Any decision or action expressly required by the terms of this Agreement to
be made or taken by the Parties or by agreement of the Parties or any of them
(other than by vote in the Merial Board of Directors or Members’ Meeting) shall
be made or taken only by means of a writing signed on behalf of each Party by
(i) the Chairman, President, chief executive officer or chief operating officer
of such Party, or (ii) any such other officer or employee of such Party as the
chief executive officer of such Party shall have previously designated in
writing to the other Parties as being authorized to bind such Party with respect
to the matters set forth in such writing.
SECTION 19.6. Successors and Assigns
     (a) This Agreement shall be binding upon and inure to the benefit of the
Parties (upon such Party’s execution hereof) and their respective successors and
permitted assigns.
     (b) Except as set forth in Article XVII, no Party hereto shall assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of each of the other Parties.
SECTION 19.7. Waiver; Amendment
     No provision of this Agreement may be waived except by a writing signed by
the Party entitled to the benefit thereof, and no such waiver of any provision
hereof in one instance shall constitute a waiver of any other provision or of
such provision in any other instance. No omission, delay or failure on the part
of any Party in exercising any rights hereunder will constitute a waiver of such
rights or of any other rights hereunder. Neither this Agreement nor any
provision hereof may be waived, amended or modified

259



--------------------------------------------------------------------------------



 



except pursuant to an agreement or agreements in writing entered into by each
Party, which instrument shall specifically indicate that it is the desire of the
Parties to waive, amend or modify this Agreement.
SECTION 19.8. Severability
     In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless the absence of the
invalidated provision materially and adversely affects the substantive rights of
the Parties. To the extent permitted by applicable law, each Party waives any
provision of law which renders any provision hereof invalid, illegal or
unenforceable in any respect. Each Principal acknowledges and agrees that if any
provision of this Agreement shall be adjudged by any Public Authority of
competent jurisdiction to be void or unenforceable but would be valid if part of
the wording thereof were to be deleted, the said provision shall apply within
the jurisdiction of that court or competent authority with such modifications as
are necessary to make it valid and effective.
SECTION 19.9. Counterparts
     This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one instrument.
SECTION 19.10. Terms Generally
     The definitions in this Agreement shall apply equally to both the singular
and plural forms of the terms defined.
     Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, neuter, singular and plural forms.

260



--------------------------------------------------------------------------------



 



     The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
     The terms “hereof”, “herein” and words of similar import shall be deemed to
refer to this Agreement as a whole and not to any particular provision,
paragraph, Section or Article hereof.
     All references herein to Articles, Sections, Exhibits and Schedules shall
be deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context requires otherwise.
     All Exhibits and Schedules referred to herein (whether appended hereto at
the time of execution hereof or delivered subsequently to such execution
pursuant to the terms hereof) form an integral part of this Agreement and are
deemed incorporated herein and shall be included in any reference to “this
Agreement”, “hereof”, “herein” and words of similar import, and such Exhibits
and Schedules referred to in any Article or Section form an integral part of
such Article or Section and are deemed incorporated therein and shall be
included in any reference to such Article or Section as if set out therein in
full.
     A reference in any representation or warranty to any Law includes any
amendment, modification or successor thereto enacted or promulgated prior to the
Closing Date; all other references to Laws include amendments, modifications or
successors to such Laws enacted or promulgated at any time.
     A reference to any person includes its permitted successors and permitted
assigns.
     Except as otherwise expressly provided herein, all references herein to $
or dollars shall be deemed to refer to U.S. dollars and all terms of an
accounting or financial nature relating to the Merial Venture shall be construed
in accordance with U.S. GAAP, as in effect from time to time. All references
herein to FF are to French francs.
SECTION 19.11. Headings

261



--------------------------------------------------------------------------------



 



     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 19.12. Entire Agreement
     This Agreement, the Association Documents, the LLC Agreement and the
Ancillary Agreements set forth the entire agreement and understanding between
the Parties as to the subject matter hereof and merge, cancel and supersede all
prior memoranda of intent, memoranda of terms, and other documents heretofore
executed by or exchanged, circulated or discussed between the Parties with
respect to the subject matter hereof unless any such other written agreement by
its terms specifically overrides this Section 19.12. None of the Parties shall
be bound by any conditions, definitions, warranties, understandings,
representations, covenants or agreements with respect to such subject matter
other than as expressly provided in this Agreement, the Association Documents,
the LLC Agreement and the Ancillary Agreements or as fully set forth in a
written instrument dated after the date hereof signed by a representative of the
Party to be bound thereby.
     It is further agreed that:
          (a) no Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other Party or its Affiliates or
representatives which is not expressly set out or referred to in this Agreement,
the Articles of Association, the LLC Agreement or the Ancillary Agreements;
          (b) a Party may claim in contract for breach of the representations,
warranties, agreements or other undertakings under this Agreement but shall have
no, and no Party shall claim in any proceeding that it has any, other claim or
remedy under this Agreement in respect of any misrepresentation (whether
negligent or otherwise, and whether made prior to, and/or in, this Agreement) or
untrue statement made by any other Party or its Affiliates or representatives;
and

262



--------------------------------------------------------------------------------



 



          (c) this Section 19.12 shall not exclude any liability for fraudulent
misrepresentation.
SECTION 19.13. Publicity
     No Party shall, without the prior written consent of the other Parties,
issue any press release or make any other public announcement or furnish any
statement to any Third Party concerning the terms and conditions of this
Agreement or any Ancillary Agreement or the Transactions, except for
(i) disclosures made in compliance with Section 19.3(a) or 19.3(e), (ii)
disclosures made on a confidential basis to attorneys, consultants and
accountants retained to represent such Party in connection with the
Transactions, and (iii) occasional, brief comments by the respective officers of
RP and Merck consistent with the press release issued jointly by RP and Merck on
December 19, 1996 and such other guidelines for public statements as may be
mutually agreed by RP and Merck in connection with interviews with analysts or
members of the press. In addition, after consultation with counsel, each Party
in its own right may make such further announcements and disclosure, if any, as
may be required by applicable Laws, in which case the Party making the
announcement or disclosure will use its best efforts to give advance notice to,
and discuss such announcement or disclosure with, the other Parties. Once any
information is publicly disclosed in accordance with this Section 19.13, it
shall no longer be considered Confidential Information.
SECTION 19.14. No Third Party Beneficiaries
     Except as otherwise provided expressly herein or, with respect to the
Ancillary Agreements, therein, (i) nothing in this Agreement is intended to
confer on any person other than the Parties or their respective successors or
permitted assigns, any rights or obligations under or by reason of this
Agreement or any Ancillary Agreements, and (ii) there are no Third Party
beneficiaries to this Agreement or any Ancillary Agreement except for the rights
under Article XIV hereof of the Merial Venture Companies and of the Subsidiaries
of either Principal and of Indemnified Parties as described therein.

263



--------------------------------------------------------------------------------



 



SECTION 19.15. Enforcement of Judgments
     Each Party is fully cognizant, and agrees and acknowledges, that any
arbitral award made pursuant to Section 18.2 may include the imposition of
mandatory injunctive relief and/or an award of monetary penalties, and hereby
irrevocably consents to the recognition and enforcement by any Public Authority
of competent jurisdiction of any such arbitral award.
SECTION 19.16. Ancillary Agreements
     The parties hereto acknowledge that certain provisions of this Agreement
are incorporated by reference in, or by their terms otherwise apply to, the
Ancillary Agreements, and agree that such provisions shall be given full effect
in interpreting and enforcing the Ancillary Agreements.
SECTION 19.17. References to Master Agreement
     All references in the Ancillary Agreements to the “Master Agreement” or to
the “Master Merial Venture Agreement, dated as of May 23, 1997” (or similar
terminology) shall be deemed to refer to this Agreement (as it may be amended
from time to time).

264



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.
[Signatures omitted]

